[ex101amend17001.jpg]
Exhibit 10.1 Execution Version AMENDMENT NO. 17 TO THIRD AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT AMENDMENT NO. 17 TO THIRD AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT, dated as of April 19, 2018 (this “Amendment”), by
and among VALEANT PHARMACEUTICALS INTERNATIONAL, INC., a corporation continued
under the laws of the Province of British Columbia (the “Borrower”), SUNTRUST
BANK (the “Extending Revolving Lender”) and BARCLAYS BANK PLC, as Administrative
Agent (the “Administrative Agent”) and as Collateral Agent (in such capacity,
the “Collateral Agent”). W I T N E S S E T H: WHEREAS, the Borrower, the
Administrative Agent, the Guarantors party thereto from time to time and each
lender from time to time party thereto (the “Lenders”) have entered into a Third
Amended and Restated Credit and Guaranty Agreement, dated as of February 13,
2012 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”, and the Credit Agreement as
amended by the Amendments (as defined below), the “Amended Credit Agreement”)
(capitalized terms not otherwise defined in this Amendment have the same
meanings as specified in the Amended Credit Agreement); WHEREAS, the Borrower
has requested, and the Extending Revolving Lender has agreed, to extend the
Revolving Commitment Termination Date of a portion of the Extending Revolving
Lender’s existing 2018 Revolving Commitment to April 20, 2020 by converting
$60,000,000.00 of its existing 2018 Revolving Commitment to a 2020 Revolving
Commitment (such 2020 Revolving Commitment, the “Extended Revolving
Commitment”); WHEREAS, the Borrower, the Administrative Agent and the Extending
Revolving Lender constitute the required parties pursuant to Section 10.5(d) of
the Credit Agreement necessary to approve the amendments to the Credit Agreement
set forth in Section 1 hereof (the “Amendments”) and each of the foregoing
consents to the Amendments; WHEREAS, the Borrower, the Administrative Agent and
the Extending Revolving Lender have agreed to amend the Credit Agreement as
described in Section 1 below; NOW, THEREFORE, in consideration of the foregoing
premises, the terms and conditions stated herein and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, such parties hereby agree as follows: 1. Amendments to the
Credit Agreement. The Borrower, the Administrative Agent and the Extending
Revolving Lender hereby agree that the Credit Agreement is, effective as of the
Amendment No. 17 Effective Date (as defined below), hereby amended pursuant to
Section 10.5(d) thereof, to (i) delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the double-
underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the Credit Agreement attached
as Exhibit A hereto and (ii) replace Appendix A-1 (Revolving Commitments) to the
Credit Agreement with Exhibit B hereto. 2. The Extended Revolving Commitment.
The Extending Revolving Lender hereby agrees, with effect from the Amendment No.
17 Effective Date, to convert $60,000,000.00 of its 2018 Revolving Commitment to
a 2020 Revolving Commitment immediately prior to the termination of the 2018
Revolving Commitments (the “Extension”) such that, after giving effect thereto,
the Extending Revolving Lender shall (a) be a 2020 Revolving Lender with a 2020
Revolving Commitment as reflected on Exhibit B hereto opposite its name and (b)
be a 2018 Revolving Lender with a 2018 Revolving Commitment as



--------------------------------------------------------------------------------



 
[ex101amend17002.jpg]
reflected on Exhibit B hereto opposite its name. The Extension shall occur
without further action by any person immediately prior to the termination of the
2018 Revolving Commitments. 3. Interest and Fees; Refinancing; Reallocation of
Outstanding Revolving Loans and Participations in Letters of Credit and Swing
Line Loans. (a) On the 2018 Revolving Commitment Termination Date, the
Administrative Agent shall receive from the Borrower, for the account of each
2018 Revolving Lender (including the Extending Revolving Lender), all unpaid
interest and fees accrued with respect to the 2018 Revolving Commitments (which,
solely for this purpose, shall be deemed to include the Extended Revolving
Commitment) to, but not including, the 2018 Revolving Commitment Termination
Date. (b) On the 2018 Revolving Commitment Termination Date, the Refinancing (as
defined below) shall occur. (c) Immediately after consummation of the Extension,
the Refinancing and termination of the 2018 Revolving Commitments on the 2018
Revolving Commitment Termination Date, the 2020 Revolving Loans and risk
participations in Swing Line Loans and Letters of Credit outstanding at such
time shall be reallocated among the 2020 Revolving Lenders (including the
Extending Revolving Lender) in accordance with the Credit Agreement. (d) The
Administrative Agent shall follow such procedures and take such steps as are
necessary to effect the intent of this Amendment including (i) the consummation
of the Refinancing and (ii) the pro rata allocation among the 2020 Revolving
Lenders of all 2020 Revolving Loans and risk participations in Swing Line Loans
and Letters of Credit immediately after giving effect to the transactions
contemplated by this Amendment including the Extension. 4. Effectiveness. This
Amendment shall become effective as of the date (the “Amendment No. 17 Effective
Date”) on which each of the following conditions precedent have been fulfilled
to the reasonable satisfaction of (or waived by) the Administrative Agent: (i)
The Administrative Agent shall have received executed counterparts of this
Amendment duly executed and delivered by the Borrower, the Administrative Agent
and the Extending Revolving Lender. (ii) The Administrative Agent shall have
received from the Borrower reimbursement for all reasonable and invoiced out-
of-pocket fees and expenses owed to the Administrative Agent in connection with
this Amendment and the transactions contemplated hereby, including the
reasonable fees, charges and disbursements of counsel. (iii) The Administrative
Agent shall have received an officer’s certificate from the Borrower including a
representation by a Responsible Officer that (i) no Default or Event of Default
exists and is continuing on the date hereof and (ii) all representations and
warranties contained in the Credit Agreement and in this Amendment are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (provided that representations and warranties that are
qualified by materiality shall be true and correct in all respects). 2



--------------------------------------------------------------------------------



 
[ex101amend17003.jpg]
(iv) The Administrative Agent shall have received the favorable written opinions
of Davis Polk & Wardwell LLP, U.S. counsel to the Credit Parties, and favorable
opinions of such other counsel as reasonably requested by the Administrative
Agent, together with such certificates, resolutions and other documents of the
Credit Parties reasonably requested by the Administrative Agent in connection
with this Amendment. (v) The Administrative Agent shall have received an
irrevocable Funding Notice duly executed by the Borrower for a borrowing of 2020
Revolving Loans on the 2018 Revolving Commitment Termination Date in an amount
sufficient to repay all of the outstanding 2018 Revolving Loans on the 2018
Revolving Commitment Termination Date and the Borrower shall have directed the
Administrative Agent to apply (and the Administrative Agent shall apply) the
proceeds of such 2020 Revolving Loans to the repayment in full of such 2018
Revolving Loans on the 2018 Revolving Commitment Termination Date (the
“Refinancing”). 5. Representation and Warranties. By its execution of this
Amendment, the Borrower hereby represents and warrants that: (a) this Amendment
has been duly authorized, executed and delivered by it and constitutes a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity; (b)
the execution, delivery and performance by the Borrower of this Amendment does
not and will not (i) violate (A) any provision of any Applicable Law, (B) any of
the Organizational Documents of the Borrower or any of its Subsidiaries, or (C)
any order, judgment or decree of any court or other agency of government binding
on the Borrower or any of its Subsidiaries, except with respect to clauses (A)
and (C) to the extent that such violation could not reasonably be expected to
have a Material Adverse Effect; (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of the Borrower or any of its Subsidiaries, except to the
extent that such conflict, breach or default could not reasonably be expected to
have a Material Adverse Effect; (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of the Borrower or
any of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of the Secured Parties); or
(iv) unless otherwise obtained, require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of the Borrower or any of its Subsidiaries, except for any such
approval or consent the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect; (c) each of the representations and
warranties contained in Section 4 of the Credit Agreement is true and correct in
all material respects as of the Amendment No. 17 Effective Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties are true and correct in
all material respects on and as of such earlier date (provided that
representations and warranties that are qualified by materiality shall be true
and correct in all respects); and (d) no Default or Event of Default exists, or
will result from the execution of this Amendment. 6. Effect on the Credit
Agreement; Reaffirmation; No Novation. 3



--------------------------------------------------------------------------------



 
[ex101amend17004.jpg]
(a) It is the intention of each of the parties hereto that the Credit Agreement
be amended pursuant to this Amendment, so as to preserve the validity,
perfection and priority of all Liens securing the Obligations and that, after
giving effect to this Amendment and the Extension, all Obligations (including,
the Revolving Loans) shall be secured by the Collateral and Liens granted under
the Collateral Documents and that this Amendment does not constitute a novation
or termination of the Credit Agreement or the other Credit Documents. (b) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement or any other Credit Document to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. (c)
This Amendment, the Credit Agreement and the other Credit Documents constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and verbal, among the parties hereto with respect to the subject
matter hereof. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Credit Agreement, nor
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. It is understood and agreed that each reference in each Credit
Document to the Credit Agreement, whether direct or indirect, shall hereafter be
deemed to be a reference to the Credit Agreement as amended hereby and that this
Amendment is a Credit Document. (d) The Borrower, on behalf of itself and each
other Credit Party, hereby expressly acknowledges the terms of this Amendment
and affirms or reaffirms, as applicable, as of the date hereof, the covenants
and agreements contained in each Credit Document to which it (or the applicable
Credit Party) is a party, including, in each case, such covenants and agreements
as in effect immediately after giving effect to this Amendment and the
transactions contemplated hereby. (e) The Borrower, on behalf of itself and each
other Credit Party, by its signature below, hereby affirms and confirms, subject
to the execution of the documents listed on, and the taking of actions required
by, Exhibit C (within the time periods prescribed therein) and applicable local
law requirements, the execution and/or taking of which within such time periods
are hereby consented to and approved by the Administrative Agent for all
purposes under, and notwithstanding anything to the contrary in, the Credit
Documents (including, for the avoidance of doubt, with respect to the
effectiveness of the Collateral Documents and validity and perfection of Liens
pending the execution of such documents and taking of such actions), (i) its (or
the applicable Credit Party’s) obligations under each of the Credit Documents to
which it (or the applicable Credit Party) is a party and (ii) the pledge of
and/or grant of a security interest in its (or the applicable Credit Party’s)
assets as Collateral to secure such Obligations, all as provided in the
Collateral Documents, and each party hereto acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, or upon the effectiveness of any amendment or supplement thereto
entered into in connection with this Amendment, will continue in full force and
effect in respect of, and will secure, such Obligations under the Credit
Agreement and the other Credit Documents (including the Extended Revolving
Commitment). 7. Post-Closing Matters. The Borrower agrees to (or, if applicable,
cause the relevant Credit Party to) comply with post-closing obligations set
forth on Exhibit C hereto (and in any event within time periods specified in
Exhibit C hereto, which the Administrative Agent may extend in its reasonable
discretion). 4



--------------------------------------------------------------------------------



 
[ex101amend17005.jpg]
8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTIONS 10.15 AND 10.16 OF
THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT
AND SHALL APPLY HERETO. 9. Headings. Section headings herein are included herein
for convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect. 10. Counterparts. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart to this Amendment by facsimile transmission or other
electronic transmission shall be effective as delivery of a manually signed
counterpart of this Amendment. [Signature Pages Follow] 5



--------------------------------------------------------------------------------



 
[ex101amend17006.jpg]
VALEANT PHARMACEUTICALS INTERNATIONAL, INC. By: /s/ Linda A. La Gorga Name:
Linda A. La Gorga Title: Senior Vice President, Treasurer IN WITNESS WHEREOF,
each of the undersigned has caused its duly authorized officer to execute and
deliver this Amendment No. 17 as of the date first written above. [Signature
Page to Amendment No. 17]



--------------------------------------------------------------------------------



 
[ex101amend17007.jpg]
BARCLAYS BANK PLC, as Administrative Agent By: /s/ Vanessa Kurbatskiy Name:
Vanessa Kurbatskiy Title: Vice President [Signature Page to Amendment No. 17]



--------------------------------------------------------------------------------



 
[ex101amend17008.jpg]
SUNTRUST BANK, as Extending Revolving Lender By: /s/ Katherine Bass Name:
Katherine Bass Title: Director [Signature Page to Amendment No. 17]



--------------------------------------------------------------------------------



 
[ex101amend17009.jpg]
EXHIBIT A AMENDMENTS TO CREDIT AGREEMENT [See attached]



--------------------------------------------------------------------------------



 
[ex101amend17010.jpg]
Final Version ADJUSTED MARKED VERSION REFLECTING CHANGES PURSUANT TO AMENDMENT
NO. 17 ADDED TEXT SHOWN UNDERSCORED DELETED TEXT SHOWN STRIKETHROUGH THIRD
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT1 dated as of February 13,
2012 among VALEANT PHARMACEUTICALS INTERNATIONAL, INC., as Borrower, CERTAIN
SUBSIDIARIES OF VALEANT PHARMACEUTICALS INTERNATIONAL, INC., as Guarantors,
VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO, GOLDMAN SACHS LENDING PARTNERS
LLC, J.P. MORGAN SECURITIES LLC and MORGAN STANLEY SENIOR FUNDING, INC., as
Joint Lead Arrangers and Joint Bookrunners, JPMORGAN CHASE BANK, N.A., and
MORGAN STANLEY SENIOR FUNDING, INC. as Co-Syndication Agents JPMORGAN CHASE
BANK, N.A., as Issuing Bank BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, and RBC CAPITAL MARKETS, DNB BANK ASA, THE BANK OF NOVA SCOTIA
and SUNTRUST BANK, as Co-Documentation Agents
________________________________________________________ $8,416,220,041.96
Senior Secured Credit Facilities
________________________________________________________ 1 Conformed to reflect
Amendment No. 1, dated as of March 6, 2012, Amendment No. 2, dated as of
September 10, 2012, Amendment No. 3, dated as of January 24, 2013, Amendment No.
4, dated as of February 21, 2013, Amendment No. 5, dated as of June 6, 2013,
Amendment No. 6, dated as of June 26, 2013, Amendment No. 7, dated as of
September 17, 2013, Amendment No. 8, dated as of December 20, 2013, the
Successor Agent Agreement and Amendment No. 9, dated as of January 8, 2015,
Amendment No. 10, dated as of March 5, 2015, Amendment No. 11, dated as of May
29, 2015, Amendment No. 12 and Waiver, dated as of April 11, 2016, Amendment No.
13, dated as of August 23, 2016, Amendment No. 14, dated as of March 21, 2017,
Amendment No. 15, dated as of March 28, 2017, Amendment No. 16, dated as of
November 21, 2017, Amendment No. 17, dated as of April 19, 2018, the Joinder
Agreement, dated as of June 14, 2012, the Joinder Agreement, dated as of July 9,
2012, the Joinder Agreement, dated as of September 11, 2012, the Joinder
Agreement, dated as of October 2, 2012, the Joinder Agreement, dated as of
December 11, 2012, the Joinder Agreements, each dated as of August 5, 2013, the
Joinders Agreements,



--------------------------------------------------------------------------------



 
[ex101amend17011.jpg]
Final Version each dated as of February 6, 2014, the Joinder Agreements, each
dated as of January 22, 2015, the Joinder Agreements, each dated as of April 1,
2015, the Counterpart Agreement, dated as of July 24, 2015, the Counterpart
Agreement, dated as of August 19, 2015, and the Counterpart Agreement, dated as
of February 29, 2016. This document is provided for convenience only. In the
event of any conflict between this document and the Third Amended and Restated
Credit Agreement, Amendment No. 1, dated as of March 6, 2012, Amendment No. 2,
dated as of September 10, 2012, Amendment No. 3, dated as of January 24, 2013,
Amendment No. 4, dated as of February 21, 2013, Amendment No. 5, dated as of
June 6, 2013, Amendment No. 6, dated as of June 26, 2013, Amendment No. 7, dated
as of September 17, 2013, Amendment No. 8, dated as of December 20, 2013, the
Successor Agent Agreement and Amendment No. 9, dated as of January 8, 2015,
Amendment No. 10, dated as of March 5, 2015, Amendment No. 11, dated as of May
29, 2015, Amendment No. 12 and Waiver, dated as of April 11, 2016, Amendment No.
13, dated as of August 23, 2016, Amendment No. 14, dated as of March 21, 2017,
Amendment No. 15, dated as of March 28, 2017, Amendment No. 16, dated as of
November 21, 2017, Amendment No. 17, dated as of April 19, 2018, the Joinder
Agreement, dated as of June 14, 2012, the Joinder Agreement, dated as of July 9,
2012, the Joinder Agreement, dated as of September 11, 2012, the Joinder
Agreement, dated as of October 2, 2012, the Joinder Agreement, dated as of
December 11, 2012, the Joinder Agreements, each dated as of August 5, 2013, the
Joinder Agreements, each dated as of February 6, 2014, the Joinder Agreements,
each dated as of January 22, 2015, the Joinder Agreements, each dated as of
April 1, 2015, the Counterpart Agreement, dated as of July 24, 2015, the
Counterpart Agreement, dated as of August 19, 2015, or the Counterpart
Agreement, dated as of February 29, 2016 (collectively, the “Credit Agreement”),
except to the extent that the Credit Agreement has been further amended by the
Third Amended and Restated Credit Agreement, Amendment No. 1, dated as of March
6, 2012, Amendment No. 2, dated as of September 10, 2012, Amendment No. 3, dated
as of January 24, 2013, Amendment No. 4, dated as of February 21, 2013,
Amendment No. 5, dated as of June 6, 2013, Amendment No. 6, dated as of June 26,
2013, Amendment No. 7, dated as of September 17, 2013, Amendment No. 8, dated as
of December 20, 2013, the Successor Agent Agreement and Amendment No. 9, dated
as of January 8, 2015, Amendment No. 10, dated as of March 5, 2013, Amendment
No. 11, dated as of May 29, 2015, Amendment No. 12 and Waiver, dated as of April
11, 2016, Amendment No. 13, dated as of August 23, 2016, Amendment No. 14, dated
as of March 21, 2017, Amendment No. 15, dated as of March 28, 2017, Amendment
No. 16, dated as of November 21, 2017, Amendment No. 17, dated as of April 19,
2018, the Joinder Agreement, dated as of June 14, 2012, the Joinder Agreement,
dated as of July 9, 2012, the Joinder Agreement, dated as of September 11, 2012,
the Joinder Agreement, dated as of October 2, 2012, the Joinder Agreement, dated
as of December 11, 2012, the Joinder Agreements, each dated as of August 5,
2013, the Joinder Agreements, each dated as of February 6, 2014, the Joinder
Agreements, each dated as of January 22, 2015, the Joinder Agreements, each
dated as of April 1, 2015, the Counterpart Agreement, dated as of July 24, 2015,
the Counterpart Agreement, dated as of August 19, 2015 and the Counterpart
Agreement, dated as of February 29, 2016, shall control.



--------------------------------------------------------------------------------



 
[ex101amend17012.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS AND INTERPRETATION 2 1.1
Definitions 2 1.2 Accounting Terms 5253 1.3 Interpretation, etc. 5253 1.4
Currency Matters 5354 1.5 Pro Forma Transactions; Covenant Calculations 5354 1.6
Effect of This Agreement on the Second Amended and Restated Credit Agreement and
Other Credit Documents 5355 1.7 Medicis Transactions 5455 1.8 Bausch & Lomb
Transactions; Sun Transactions 5455 1.9 Acquisition Escrow Debt Transactions
5455 SECTION 2. LOANS AND LETTERS OF CREDIT 5556 2.1 Term Loans 5556 2.2
Revolving Loans 5557 2.3 Swing Line Loans 5657 2.4 Issuance of Letters of Credit
and Purchase of Participations Therein. 5859 2.5 Pro Rata Shares; Availability
of Funds 6163 2.6 Use of Proceeds 6263 2.7 Evidence of Debt; Register; Lenders’
Books and Records; Notes 6264 2.8 Interest on Loans 6364 2.9
Conversion/Continuation 6466 2.10 Default Interest 6566 2.11 Fees 6567 2.12
Scheduled Payments/Commitment Reductions 6870 2.13 Voluntary
Prepayments/Commitment Reductions 7071 2.14 Mandatory Prepayments 7375 2.15
Application of Prepayments 7476 2.16 General Provisions Regarding Payments 7577
2.17 Ratable Sharing 7678 2.18 Making or Maintaining Eurodollar Rate Loans 7779
2.19 Increased Costs; Capital Adequacy 7880 2.20 Taxes; Withholding, etc. 7981
2.21 Obligation to Mitigate 8183 2.22 Defaulting Lenders 8183 2.23 Removal or
Replacement of a Lender 8284 2.24 Interest Act (Canada) 8385 2.25 Incremental
Facilities 8385 2.26 Extensions of Loans and Commitments 8587 SECTION 3.
CONDITIONS PRECEDENT 8890 3.1 Third Restatement Date 8890 3.2 Prior Credit Dates
9092 3.3 Conditions to Each Credit Extension 9092 SECTION 4. REPRESENTATIONS AND
WARRANTIES 9193 4.1 Organization; Requisite Power and Authority; Qualification
9193 - i -



--------------------------------------------------------------------------------



 
[ex101amend17013.jpg]
4.2 Equity Interests and Ownership 9193 4.3 Due Authorization 9193 4.4 No
Conflict 9193 4.5 Governmental Consents 9293 4.6 Binding Obligation 9294 4.7
Historical Financial Statements 9294 4.8 Projections 9294 4.9 No Material
Adverse Change 9294 4.10 Adverse Proceedings, etc. 9294 4.11 Payment of Taxes
9294 4.12 Properties 9395 4.13 Environmental Matters 9395 4.14 No Defaults 9496
4.15 Governmental Regulation 9496 4.16 Federal Reserve Regulations 9496 4.17
Employee Matters 9496 4.18 Employee Benefit Plans 9496 4.19 Canadian Employee
Benefit Plans 9597 4.20 Solvency 9597 4.21 Compliance with Statutes, etc. 9597
4.22 Disclosure 9697 4.23 Creation, Perfection, etc. 9698 4.24 OFAC Matters 9698
4.25 Anti-Corruption Laws and Sanctions 9698 SECTION 5. AFFIRMATIVE COVENANTS
9698 5.1 Financial Statements and Other Reports 9698 5.2 Existence 100102 5.3
Payment of Taxes and Claims 100102 5.4 Maintenance of Properties 100102 5.5
Insurance 100102 5.6 Books and Records; Inspections 100102 5.7 Lenders Meetings
101103 5.8 Compliance with Laws 101103 5.9 Environmental 101103 5.10
Subsidiaries 102104 5.11 Additional Material Real Estate Assets 103105 5.12
Interest Rate Protection 104105 5.13 Further Assurances 104106 5.14 Maintenance
of Ratings 104106 5.15 Post-Closing Matters 104106 5.16 Canadian Employee
Benefit Plans 104106 SECTION 6. NEGATIVE COVENANTS 104106 6.1 Indebtedness
104106 6.2 Liens 107109 6.3 No Further Negative Pledges 110112 6.4 Restricted
Junior Payments 110112 6.5 Restrictions on Subsidiary Distributions 111113 6.6
Investments 112114 6.7 Financial Covenants 113116 6.8 Fundamental Changes;
Disposition of Assets; Acquisitions 114116 6.9 Disposal of Subsidiary Interests
116118 - ii -



--------------------------------------------------------------------------------



 
[ex101amend17014.jpg]
6.10 Sales and Leasebacks 116118 6.11 Transactions with Shareholders and
Affiliates 116118 6.12 Conduct of Business 116119 6.13 Amendments or Waivers
with Respect to Subordinated Indebtedness 116119 6.14 Amendments or Waivers of
Organizational Documents 116119 6.15 Fiscal Year 117119 6.16 Specified
Subsidiary Dispositions 117119 6.17 Biovail Insurance 117119 6.18 Establishment
of Defined Benefit Plan 117119 6.19 Use of Proceeds 117119 SECTION 7. GUARANTY
117119 7.1 Guaranty of the Obligations 117119 7.2 Contribution by Guarantors
117120 7.3 Payment by Guarantors 117120 7.4 Liability of Guarantors Absolute
117120 7.5 Waivers by Guarantors 119122 7.6 Guarantors’ Rights of Subrogation,
Contribution, etc. 120122 7.7 Subordination of Other Obligations 120123 7.8
Continuing Guaranty 121123 7.9 Authority of Guarantors or Borrower 121123 7.10
Financial Condition of Borrower 121123 7.11 Bankruptcy, etc. 121124 7.12
Discharge of Guaranty upon Sale of Guarantor 122124 7.13 Swiss Guarantee
Limitations 122124 SECTION 8. EVENTS OF DEFAULT 123126 8.1 Events of Default
123126 SECTION 9. AGENTS 126128 9.1 Appointment of Agents 126128 9.2 Powers and
Duties 126129 9.3 General Immunity 126129 9.4 Agents Entitled to Act as Lender
127130 9.5 Lenders’ Representations, Warranties and Acknowledgment 128130 9.6
Right to Indemnity 128130 9.7 Successor Administrative Agent, Collateral Agent
and Swing Line Lender 128131 9.8 Collateral Documents and Guaranty 130132 9.9
Withholding Taxes 131134 9.10 Quebec Security 132134 9.11 German Security 132135
9.12 Belgian Security 133135 SECTION 10. MISCELLANEOUS 133136 10.1 Notices
133136 10.2 Expenses 134137 10.3 Indemnity 135137 10.4 Set-Off 135138 10.5
Amendments and Waivers 135138 10.6 Successors and Assigns; Participations 138140
10.7 Independence of Covenants 140143 - iii -



--------------------------------------------------------------------------------



 
[ex101amend17015.jpg]
10.8 Survival of Representations, Warranties and Agreements 141143 10.9 No
Waiver; Remedies Cumulative 141143 10.10 Marshalling; Payments Set Aside 141144
10.11 Severability 141144 10.12 Obligations Several; Independent Nature of
Lenders’ Rights 141144 10.13 Headings 141144 10.14 APPLICABLE LAW 141144 10.15
CONSENT TO JURISDICTION 142144 10.16 WAIVER OF JURY TRIAL 142145 10.17
Confidentiality 143145 10.18 Usury Savings Clause 143146 10.19 Counterparts
144146 10.20 Effectiveness; Entire Agreement 144146 10.21 PATRIOT Act; PCTFA
144146 10.22 Electronic Execution of Assignments 144147 10.23 No Fiduciary Duty
144147 10.24 Judgment Currency 144147 10.25 Joint and Several Liability 145148
10.26 Advice of Counsel; No Strict Construction 145148 10.27 Day Not a Business
Day 145148 10.28 Limitations Act, 2002 145148 10.29 Parallel Debt (The
Netherlands, Poland, Japan, Serbia, Slovenia) 145148 10.30 Parallel Debt
(France) 146149 10.31 Parallel Debt (Hungary) 147149 10.32 Parallel Debt
(Germany) 147150 10.33 Parallel Debt (Belarus) 148150 10.34 Parallel Debt
(Belgium) 149152 10.35 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 149152 APPENDICES: A-1 Revolving Commitments A-2 Tranche B Term
Loan Commitments B Notice Addresses SCHEDULES: 1.1(b) Third Restatement Date
Guarantors 2.11(c) Closing Fee 3.1(e)(i) Mortgaged Properties 4.1 Jurisdictions
of Organization and Qualification 4.2 Equity Interests and Ownership 4.12 Real
Estate Assets 4.18 Certain Defined Benefit Plans 5.10(a) Barbados Security
Documents 5.10(b) Quebec Security Documents 5.10(c) Luxembourg Security
Documents 5.10(d) Swiss Security Documents 5.15 Post-Closing Matters 6.1 Certain
Indebtedness 6.2 Certain Liens 6.3 Certain Negative Pledges 6.5 Certain
Restrictions on Subsidiary Distributions 6.6 Certain Investments - iv -



--------------------------------------------------------------------------------



 
[ex101amend17016.jpg]
6.11 Certain Affiliate Transactions EXHIBITS: A-1 Funding Notice A-2
Conversion/Continuation Notice B-1 Revolving Loan Note B-2 Swing Line Note B-3
Tranche A Term Loan Note B-4 Tranche B Term Loan Note C Compliance Certificate D
Assignment Agreement E Prepayment Notice F-1 Third Restatement Date Certificate
F-2 Solvency Certificate G Counterpart Agreement H-1 Canadian Guarantee H-2
Barbados Guarantee I-1 Second Amended and Restated Pledge and Security Agreement
I-2 Canadian Pledge and Security Agreement J-1 Intercompany Note J-2
Subordination Agreement K Joinder Agreement L Contribution Agreement M
Collateral Questionnaire - v -



--------------------------------------------------------------------------------



 
[ex101amend17017.jpg]
THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT This THIRD AMENDED AND
RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of February 13, 2012, is
entered into by and among VALEANT PHARMACEUTICALS INTERNATIONAL, INC., a
corporation continued under the laws of the Province of British Columbia
(“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party
hereto from time to time, GOLDMAN SACHS LENDING PARTNERS LLC (“GSLP”), J.P.
MORGAN SECURITIES LLC (“J.P. Morgan”) and MORGAN STANLEY SENIOR FUNDING, INC.
(“Morgan Stanley”), as Joint Lead Arrangers and Joint Bookrunners, JPMORGAN
CHASE BANK, N.A. and Morgan Stanley as Co-Syndication Agents (in such capacity,
the “Co-Syndication Agents”), JPMorgan Chase Bank, N.A., as Issuing Bank,
BARCLAYS BANK PLC (as successor to GSLP) (“Barclays”), as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”), and RBC CAPITAL MARKETS, DNB BANK ASA, THE BANK
OF NOVA SCOTIA and SUNTRUST BANK, as Co-Documentation Agents (in such capacity,
Co-Documentation Agents”). RECITALS: WHEREAS, capitalized terms used in these
Recitals and not defined shall have the respective meanings set forth for such
terms in Section 1.1 hereof. WHEREAS, Valeant Pharmaceuticals International, a
Delaware corporation (“VPI”), Borrower, the guarantors party thereto, the
lenders party thereto, and GSLP, as administrative agent and collateral agent
for the lenders party thereto, originally entered into the Credit and Guaranty
Agreement dated as of June 29, 2011 (the “Original Credit Agreement”),
subsequently entered into the Amended and Restated Credit and Guaranty Agreement
dated as of August 10, 2011, as further amended by Amendment No. 1 dated as of
August 12, 2011, as further amended by Amendment No. 2 dated as of September 7,
2011 (collectively, the “First Amended and Restated Credit Agreement”), and
subsequently entered into the Second Amended and Restated Credit and Guaranty
Agreement, dated as of October 20, 2011, as amended by the Joinder Agreement,
dated as of December 19, 2011 (collectively, the “Second Amended and Restated
Credit Agreement”). WHEREAS, on the Second Restatement Date, the Lenders
extended certain credit facilities to Borrower, in an aggregate principal amount
not to exceed $2,000,000,000, consisting of (a) up to $275,000,000 aggregate
principal amount of Revolving Commitments, the proceeds of which were or will be
used (i) to finance a portion of the Acquisitions and pay related fees and
expenses, (ii) for permitted capital expenditures and permitted acquisitions,
(iii) to provide for the ongoing working capital requirements of Borrower and
its Subsidiaries, (iv) for general corporate purposes of Borrower and its
Subsidiaries and (v) to fund original issue discount and closing fees with
respect to the Loans made on the Second Restatement Date, (b) an aggregate
principal amount of $1,225,000,000 of Initial Draw Tranche A Term Loans, the
proceeds of which were or will be used (i) on the Second Restatement Date to
fund the repayment of a loan from VPI to Borrower followed by a use of the
repayment proceeds by VPI to fund the repayment in full of all loans outstanding
under the First Amended and Restated Credit Agreement and the payment of all
fees and expenses related thereto (the “Refinancing”) and (ii) for general
corporate purposes of Borrower and its Subsidiaries and (c) an aggregate
principal amount of $500,000,000 of Delayed Draw Term Loans, the proceeds of
which were or will be used (i) to finance a portion of the Acquisitions and pay
related fees and expenses and (ii) for general corporate purposes of Borrower
and its Subsidiaries. On the Second Amendment and Restatement Joinder Date, the
Lenders extended an additional aggregate principal amount of $500,000,000 of
Series A New Term Loans, the proceeds of which were or will be used for general
corporate purposes of Borrower and its Subsidiaries, including acquisitions.
WHEREAS, the Lenders have agreed to extend an aggregate principal amount of
$600,000,000 of Tranche B Term Loan Commitments, the proceeds of which will be
used to (i) repay a portion of the Revolving Loans outstanding as of the Third
Restatement Date (but not to permanently reduce Revolving Commitments with
respect thereto) and (ii) for general corporate purposes of Borrower and its
Subsidiaries, including acquisitions. WHEREAS, Borrower, the lenders party
hereto and the other parties hereto desire to amend and restate, without
novation, the Second Amended and Restated Credit Agreement on and subject to the
terms and conditions set forth herein and in Amendment No. 1 to Second Amended
and Restated Credit and Guaranty Agreement, dated - 2 -



--------------------------------------------------------------------------------



 
[ex101amend17018.jpg]
as of the date hereof (the “Amendment Agreement”), among Borrower, the lenders
party thereto, the Administrative Agent, the Collateral Agent and the other
parties thereto. NOW, THEREFORE, in consideration of the premises and the
agreements, provisions and covenants herein contained, the Second Amended and
Restated Credit Agreement is hereby amended and restated, without novation, to
read in its entirety as follows and, accordingly, the parties hereto agree as
follows: SECTION 1. DEFINITIONS AND INTERPRETATION Definitions. The following
terms used herein, including in the preamble, recitals, exhibits, appendices and
schedules hereto, shall have the following meanings: “2010 Merger” means the
merger of VPI with and into Beach Merger Corp. pursuant to the 2010 Merger
Agreement. “2010 Merger Agreement” means the Agreement and Plan of Merger, dated
as of June 20, 2010, among VPI, Borrower, Biovail Americas Corp. and Beach
Merger Corp., together with all exhibits, schedules, documents, agreements, and
instruments executed and delivered in connection therewith, as the same has been
amended, or modified in accordance with the terms and provisions thereof. “2010
Transactions” means, collectively, (i) the redemption of VPI’s 8.375% Senior
Notes due 2016, issued under that certain indenture dated as of June 9, 2009,
among VPI, the guarantors party thereto and The Bank of New York Mellon Trust
Company, Inc., as trustee, and VPI’s 7.625% Senior Notes due 2020, issued under
that certain indenture dated as of April 9, 2010, among VPI, the guarantors
party thereto and The Bank of New York Mellon Trust Company, Inc., as trustee,
(ii) the repayment in full and termination of that certain credit and guaranty
agreement, dated as of May 26, 2010, among VPI, the guarantors party thereto,
Goldman Sachs Lending Partners L.P., as sole lead arranger, and Goldman Sachs
Bank USA, as administrative agent and collateral agent, (iii) the repayment in
full and termination of that certain credit agreement, dated as of June 9, 2009,
among Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., Toronto
Branch, as Administrative Agent, (iv) the payment of the Pre-Merger Special
Dividend (as such term is defined in the 2010 Merger Agreement) made on
September 27, 2010, immediately prior to the consummation of the 2010 Merger,
pro rata to VPI’s shareholders on the record date of such for such dividend, (v)
the consummation of the 2010 Merger, (vi) the issuance of the Senior Notes and
(vii) the payment of all fees and expenses related thereto. “2015 Year End
Financial Information” means the financial statements or information pursuant to
Section 5.1(b) of this Agreement for the Fiscal Year ended December 31, 2015 and
a Compliance Certificate pursuant to Section 5.1(c) of the Credit Agreement for
the Fiscal Year ending December 31, 2015. “2016 First Quarter Financial
Information” means the financial statements or information pursuant to Section
5.1(a) of this Agreement for the Fiscal Quarter ending March 31, 2016 and a
Compliance Certificate pursuant to Section 5.1(c) of this Agreement for the
Fiscal Quarter ending March 31, 2016. “2017 Permitted Secured Notes” means
$3,250,000,000 in aggregate principal amount of the Borrower’s 6.50% Senior
Secured Notes due 2022 and 7.00% Senior Secured Notes due 2024. “2018 Revolving
Commitment” means, as to each 2018 Revolving Credit Lender, its obligation to
(a) make 2018 Revolving Loans to the Borrower pursuant to Section 2.2, (b)
purchase participations in Letters of Credit pursuant to Section 2.3(e) and (c)
purchase participations in Swing Line Loans pursuant to Section 2.3(b)(v), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name, on Appendix A-1 under the caption
“2018 Revolving Commitment” or in the Assignment Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Section
2.25). - 3 -



--------------------------------------------------------------------------------



 
[ex101amend17019.jpg]
“2018 Revolving Commitment Early Termination Date” means the earlier of the date
the 2018 Revolving Commitments are (x) permanently reduced to zero pursuant to
Section 2.13(b) or Section 2.14, and (y) terminated pursuant to Section 8.1.
“2018 Revolving Commitment Maturity Date” means April 20, 2018. “2018 Revolving
Commitment Termination Date” means the earlier of (x) the 2018 Revolving
Commitment Maturity Date and (y) the 2018 Revolving Commitment Early Termination
Date. “2018 Revolving Credit Exposure” means, as to each 2018 Revolving Lender,
such 2018 Revolving Lender’s Pro Rata Share of the Revolving Exposure at such
time. “2018 Revolving Lender” means, at any time, any Lender that has a 2018
Revolving Commitment or a 2018 Revolving Loan at such time. “2018 Revolving
Loan” means a Loan made by a 2018 Revolving Lender pursuant to Section 2.2.
“2020 Revolving Commitment” means, as to each 2020 Revolving Credit Lender, its
obligation to (a) make 2020 Revolving Loans to the Borrower pursuant to Section
2.2, (b) purchase participations in Letters of Credit pursuant to Section 2.3(e)
and (c) purchase participations in Swing Line Loans pursuant to Section
2.3(b)(v), in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth, and opposite such Lender’s name, on Appendix A-1
under the caption “2020 Revolving Commitment” or in the Assignment Agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.25). “2020 Revolving Commitment Early Termination Date”
means the earlier of the date the 2020 Revolving Commitments are (x) permanently
reduced to zero pursuant to Section 2.13(b) or Section 2.14, and (y) terminated
pursuant to Section 8.1. “2020 Revolving Commitment Maturity Date” means the
earlier of (x) April 20, 2020 and (y) the date that is 91 calendar days prior to
the scheduled maturity date of any series or tranche of Term Loans hereunder,
any series of Permitted Secured Notes, any Senior Notes, and any other
Indebtedness for borrowed money in excess of $750,000,000. “2020 Revolving
Commitment Termination Date” means the earlier of (x) the 2020 Revolving
Commitment Maturity Date and (y) the 2020 Revolving Commitment Early Termination
Date. “2020 Revolving Credit Exposure” means, as to each 2020 Revolving Lender,
such 2020 Revolving Lender’s Pro Rata Share of the Revolving Exposure at such
time. “2020 Revolving Lender” means, at any time, any Lender that has a 2020
Revolving Commitment or a 2020 Revolving Loan at such time. “2020 Revolving
Loan” means a Loan made by a 2020 Revolving Lender pursuant to Section 2.2.
“Acquisition Debt Additional Escrow Amount” means an amount equal to (a) all
interest that could accrue on the applicable Acquisition Escrow Debt from and
including the date of issuance or incurrence thereof to and including the Escrow
Acquisition Termination Date and (b) all fees and expenses that are incurred in
connection with the issuance or incurrence of such Acquisition Escrow Debt and
all premium, fees, expenses or other amounts payable in connection with the
Acquisition Escrow Debt Redemption. “Acquisition Debt Escrow Account” means a
deposit or securities account at a financial institution (such institution, the
“Acquisition Debt Escrow Agent”) into which any Acquisition Debt Escrowed Funds
are deposited. - 4 -



--------------------------------------------------------------------------------



 
[ex101amend17020.jpg]
“Acquisition Debt Escrow Agent” has the meaning given to such term in the
definition of the term “Acquisition Debt Escrow Account.” “Acquisition Debt
Escrow Debt Documents” means the definitive documentation governing any
applicable Acquisition Escrow Debt, including the applicable Acquisition Debt
Escrow Documents and any other documents entered into by the Borrower, VPI
and/or Acquisition Debt Escrow Issuer in connection with any Acquisition Escrow
Debt; provided that such documents shall require that (a) if the applicable
Escrow Acquisition shall not be consummated on or before the corresponding
Escrow Acquisition Termination Date, such Acquisition Escrow Debt shall be
redeemed in full (the “Acquisition Escrow Debt Redemption”) no later than the
third Business Day after the Escrow Acquisition Termination Date and (b) the
Acquisition Debt Escrowed Funds shall be released from the Acquisition Debt
Escrow Account on or before three Business Days after the Escrow Acquisition
Termination Date (A) upon the consummation of the Escrow Acquisition and applied
to finance a portion of such Escrow Acquisition or (B) to effectuate the
Acquisition Escrow Debt Redemption. “Acquisition Debt Escrow Documents” means
the agreement(s) governing the Acquisition Debt Escrow Account and any other
documents entered into in order to provide the Acquisition Debt Escrow Agent (or
its designee) a Lien on the Acquisition Debt Escrowed Funds. “Acquisition Debt
Escrow Issuer” means a newly-formed, wholly-owned direct or indirect subsidiary
of Borrower or VPI, which, prior to the consummation of any Escrow Acquisition,
shall have no operations, assets or activities, other than the entering into of
the Acquisition Debt Escrow Debt Documents, the issuance or incurrence of the
Acquisition Escrow Debt, and activities incidental thereto, including the
deposit of the Acquisition Debt Escrowed Funds in the Acquisition Debt Escrow
Account. “Acquisition Debt Escrowed Funds” means an amount, in cash or Eligible
Escrow Investments, not to exceed the sum of (a) the issue price of the
applicable Acquisition Escrow Debt, plus (b) the Acquisition Debt Additional
Escrow Amount, plus (c) so long as they are retained in the Acquisition Debt
Escrow Account, any income, proceeds or products of the foregoing. “Acquisition
Escrow Debt” means Indebtedness (which may be in the form of loans or notes)
issued or incurred after the Amendment No. 5 Effective Date of an Acquisition
Debt Escrow Issuer to finance any Permitted Acquisition (each, an “Escrow
Acquisition”) consummated after the Amendment No. 5 Effective Date (excluding,
for the avoidance of doubt, any Indebtedness issued or incurred in connection
with the Bausch & Lomb Acquisition); provided that (x) the net proceeds of such
Indebtedness are deposited into an Acquisition Debt Escrow Account upon the
issuance thereof and (y) at the time of the issuance or incurrence thereof,
Administrative Agent shall have received a certificate from the chief executive
officer or the chief financial officer (or the equivalent thereof) of Borrower
certifying that subject to and upon the consummation of such Escrow Acquisition,
such Acquisition Escrow Debt shall, on a Pro Forma Basis, be permitted under the
Credit Documents. “Acquisition Escrow Debt Redemption” shall have the meaning
given to such term in the definition of the term “Acquisition Debt Escrow Debt
Documents.” “Acquisitions” means, collectively, the Orthodermatologics
Acquisition and the Dermik Acquisition. “Additional Credit Party” means any
Credit Party, as of the Third Restatement Date, that was not a Credit Party as
of the Second Restatement Date. “Additional Escrow Amount” means an amount equal
to (a) all interest that could accrue on the New Senior Notes from and including
the date of issuance thereof to and including the Termination Date and (b) all
fees and expenses that are incurred in connection with the issuance of the New
Senior Notes and all fees, expenses or other amounts payable in connection with
the New Senior Notes Redemption. “Additional Series A-3 Tranche A Term Loan
Funding Date” means February 6, 2014. - 5 -



--------------------------------------------------------------------------------



 
[ex101amend17021.jpg]
“Additional Series A-3 Tranche A Term Loan Joinder Agreement” means the Joinder
Agreement, dated as of February 6, 2014, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent and the New Term Loan
Lenders party thereto. “Additional Series F-3 Tranche B Term Commitment” means,
with respect to the Additional Series F-3 Tranche B Term Loan Lender, its
commitment to make a Series F-3 Tranche B Term Loan on the Amendment No. 14
Effective Date in an amount equal to the aggregate principal amount of Tranche B
Term Loans (other than Series F Tranche B Term Loans) outstanding immediately
prior to the effectiveness of Amendment No. 14 minus the aggregate principal
amount of the Amendment No. 14 Converted Term Loans. “Additional Series F-3
Tranche B Term Loan Lender” means Barclays Bank PLC. “Additional Series F-3
Tranche B Term Loan” means the Series F-3 Tranche B Term Loan issued on the
Amendment No. 14 Effective Date in an amount equal to the aggregate principal
amount of Tranche B Term Loans (other than Series F Tranche B Term Loans)
outstanding immediately prior to the effectiveness of Amendment No. 14 minus the
aggregate principal amount of the Amendment No. 14 Converted Term Loans.
“Additional Series F-4 Tranche B Term Commitment” means, with respect to the
Additional Series F-4 Tranche B Term Loan Lender, its commitment to make a
Series F-4 Tranche B Term Loan on the Amendment No. 16 Effective Date in an
amount equal to the Additional Series F-4 Tranche B Term Commitment Amount.
“Additional Series F-4 Tranche B Term Commitment Amount” means an amount equal
to the aggregate principal amount of Tranche B Term Loans outstanding
immediately prior to the effectiveness of Amendment No. 16 minus the aggregate
principal amount of the Amendment No. 16 Converted Term Loans. “Additional
Series F-4 Tranche B Term Loan Lender” means Barclays Bank PLC. “Additional
Series F-4 Tranche B Term Loan” means the Series F-4 Tranche B Term Loan issued
on the Amendment No. 16 Effective Date pursuant to the Additional Series F-4
Tranche B Term Commitment. “Adjusted Eurodollar Rate” means with respect to any
Eurodollar Rate Loans for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; provided, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate in respect of the Tranche B Term Loans shall at no time
be less than 0.75%. “Administrative Agent” as defined in the preamble hereto.
“Adverse Proceeding” means any action, suit, claim, proceeding, hearing (in each
case, whether administrative, judicial or otherwise), governmental investigation
or arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) pursuant to any statute, regulation, ordinance, common law, equity
or any other legal principle or process, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of Borrower or any of its Subsidiaries, threatened
against or affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries. “Affected Lender” as defined in Section
2.18(b). “Affected Loans” as defined in Section 2.18(b). “Affiliate” means, as
applied to any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with, that Person. For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power (i)
solely for purposes of Section 6.11, to vote 10% or more of the Securities
having ordinary voting power for the election of directors of such Person or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise. - 6 -



--------------------------------------------------------------------------------



 
[ex101amend17022.jpg]
“Agent” means each of (a) the Administrative Agent, (b) each Co-Syndication
Agent, (c) the Collateral Agent, (d) each Co-Documentation Agent, (e) each
Senior Managing Agent and (f) any other Person appointed under the Credit
Documents to serve in an agent or similar capacity. “Agent Affiliates” as
defined in Section 10.1(b)(3). “Aggregate Amounts Due” as defined in Section
2.17. “Agreement” means this Third Amended and Restated Credit and Guaranty
Agreement, dated as of February 13, 2012, as it may be amended, restated,
supplemented or otherwise modified from time to time. “Amendment Agreement” as
defined in the recitals. “Amendment No. 2 Effective Date” means September 10,
2012. “Amendment No. 3” means Amendment No. 3 to Third Amended and Restated
Credit and Guaranty Agreement, dated as of January 24, 2013, by and among the
Borrower, the Guarantors, the Administrative Agent, the Collateral Agent, the
New Term Loan Lenders party thereto, the New Revolving Loan Lenders party
thereto and the Requisite Lenders party thereto. “Amendment No. 3 Effective
Date” means January 24, 2013. “Amendment No. 4” means Amendment No. 4 to Third
Amended and Restated Credit and Guaranty Agreement, dated as of February 21,
2013, by and among the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent, the New Term Loan Lenders party thereto and the Requisite
Lenders party thereto. “Amendment No. 4 Delivery Date” as defined in the
definition of “Applicable Margin.” “Amendment No. 4 Effective Date” means
February 21, 2013. “Amendment No. 5” means Amendment No. 5 to Third Amended and
Restated Credit and Guaranty Agreement, dated as of June 6, 2013, by and among
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent and
the Requisite Lenders party thereto. “Amendment No. 5 Effective Date” means June
6, 2013. “Amendment No. 6” means Amendment No. 6 to Third Amended and Restated
Credit and Guaranty Agreement, dated as of June 26, 2013, by and among the
Borrower, the Guarantors, the Administrative Agent, the Collateral Agent, the
Requisite Lenders and the other Lenders party thereto. “Amendment No. 6
Effective Date” means June 26, 2013. “Amendment No. 7” means Amendment No. 7 to
Third Amended and Restated Credit and Guaranty Agreement, dated as of September
17, 2013, by and among the Borrower, the Guarantors, the Administrative Agent,
the Collateral Agent, the Requisite Lenders and the other Lenders party thereto.
“Amendment No. 7 Effective Date” means September 17, 2013. “Amendment No. 8”
means Amendment No. 8 to Third Amended and Restated Credit and Guaranty
Agreement, dated as of December 20, 2013, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent, the Requisite
Lenders and the other Lenders party thereto. “Amendment No. 8 Effective Date”
means December 20, 2013. - 7 -



--------------------------------------------------------------------------------



 
[ex101amend17023.jpg]
“Amendment No. 10” means Amendment No. 10 to Third Amended and Restated Credit
and Guaranty Agreement, dated as of March 5, 2015, by and among the Borrower,
the Guarantors party thereto, the Administrative Agent, the Collateral Agent and
the Requisite Lenders party thereto. “Amendment No. 10 Effective Date” means
March 5, 2015. “Amendment No. 11” means Amendment No. 11 to Third Amended and
Restated Credit and Guaranty Agreement, dated as of May 29, 2015, by and among
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent and
the Requisite Lenders party thereto. “Amendment No. 11 Effective Date” means May
29, 2015. “Amendment No. 12 Effective Date” means April 11, 2016. “Amendment No.
12 Investment Basket” as defined in Section 6.6. “Amendment No. 12 Restricted
Junior Payment Basket” as defined in Section 6.4. “Amendment No. 13 Effective
Date” means August 23, 2016. “Amendment No. 14” means Amendment No. 14 to Third
Amended and Restated Credit and Guaranty Agreement, dated as of March 21, 2017,
by and among the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent, the Requisite Lenders and the other Lenders party thereto.
“Amendment No. 14 Converted Term Loans” as defined in Amendment No. 14.
“Amendment No. 14 Effective Date” means March 21, 2017. “Amendment No. 14
Investment Basket” as defined in Section 6.6. “Amendment No. 14 Non-Converted
Term Loans” means any Tranche B Term Loans (other than Series F Tranche B Term
Loans) outstanding immediately prior to the Amendment No. 14 Effective Date that
are not Amendment No. 14 Converted Term Loans. “Amendment No. 14 Permitted
Acquisition Basket” as defined in the definition of “Permitted Acquisition”.
“Amendment No. 15 Effective Date” means March 28, 2017. “Amendment No. 16” means
Amendment No. 16 to Third Amended and Restated Credit and Guaranty Agreement,
dated as of November 21, 2017, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent, the Requisite Lenders and the other
Lenders and Issuing Banks party thereto. “Amendment No. 16 Converted Term Loans”
as defined in Amendment No. 16. “Amendment No. 16 Effective Date” means November
21, 2017. “Amendment No. 16 Non-Converted Term Loans” means any Tranche B Term
Loans outstanding immediately prior to the effectiveness of Amendment No. 16
that are not Amendment No. 16 Converted Term Loans. “Amendment No. 17” means
Amendment No. 17 to Third Amended and Restated Credit and Guaranty Agreement,
dated as of April 19, 2018, by and among the Borrower, the Administrative Agent,
the Collateral Agent and SunTrust Bank. - 8 -



--------------------------------------------------------------------------------



 
[ex101amend17024.jpg]
“Amendment No. 17 Effective Date” means April 19, 2018. “Anti-Corruption Laws”
means all laws, rules and regulations of any jurisdiction applicable to the
Borrower or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption. “Applicable Law” means any and all current and future
applicable laws (including common law and equity), statutes, by-laws, rules,
regulations, orders, ordinances, protocols, codes, treaties, policies,
directions, directives, decrees, restrictions, judgments, decisions, in each
case, of, from or required by any Governmental Authority and, in each case,
whether having the force of law or not. “Applicable Margin” means (a) (x) until
delivery of financial statements of the Borrower and a related Compliance
Certificate for the first Fiscal Quarter ending on or after the date that is
twelve months after the Amendment No. 12 Effective Date, pursuant to Section
5.1(c), (A) with respect to Series C-2 Tranche B Term Loans or Series E-1
Tranche B Term Loans that are Eurodollar Rate Loans, 4.50% per annum and (B)
with respect to Series C-2 Tranche B Term Loans or Series E-1 Tranche B Term
Loans that are Base Rate Loans, 3.50% per annum, and (y) thereafter, the
percentages per annum set forth in the table below, based upon the Secured
Leverage Ratio of Borrower, as of the last day of the most recently ended Fiscal
Quarter for which financial statements were required to have been delivered
pursuant to Section 5.1(a) or (b): Pricing Level Secured Leverage Ratio
Eurodollar Rate Loans Base Rate Loans I ≥ 1.75 to 1.0 4.50% 3.50% II < 1.75 to
1.0 but ≥ 1.25 to 1.0 4.25% 3.25% III < 1.25 to 1.00 4.00% 3.00% (b) (x) until
delivery of financial statements of the Borrower and a related Compliance
Certificate for the first Fiscal Quarter ending on or after the date that is
twelve months after the Amendment No. 12 Effective Date, pursuant to Section
5.1(c), with respect to Series D-2 Tranche B Term Loans that are Eurodollar Rate
Loans, 4.25% per annum and (B) with respect to Series D-2 Tranche B Term Loans
that are Base Rate Loans, 3.25% per annum, and (y) thereafter, the percentages
per annum set forth in the table below, based upon the Secured Leverage Ratio of
Borrower, as of the last day of the most recently ended Fiscal Quarter for which
financial statements were required to have been delivered pursuant to Section
5.1(a) or (b): Pricing Level Secured Leverage Ratio Eurodollar Rate Loans Base
Rate Loans I ≥ 1.75 to 1.0 4.25% 3.25% II < 1.75 to 1.0 but ≥ 1.25 to 1.0 4.00%
3.00% III < 1.25 to 1.00 3.75% 2.75% (c) (x) until delivery of financial
statements of the Borrower and a related Compliance Certificate for the first
Fiscal Quarter ending on or after the date that is twelve months after the
Amendment No. 12 Effective Date, pursuant to Section 5.1(c), (A) with respect to
Series F Tranche B Term Loans (other than Series F-4 Tranche B Term Loans)
(including, from and after the Amendment No. 14 Effective Date, Series F-3
Tranche B Term Loans) that are Eurodollar Rate Loans, 4.75% per annum and (B)
with respect to Series F Tranche B Term Loans (other than Series F-4 Tranche B
Term Loans) (including, from and after the Amendment No. 14 Effective Date,
Series F-3 Tranche B Term Loans) that are Base Rate Loans, 3.75% per annum, and
(y) thereafter, the percentages per annum set forth in the table below, based
upon the Secured Leverage Ratio of Borrower, as of the last day of the most
recently ended Fiscal Quarter for which financial statements were required to
have been delivered pursuant to Section 5.1(a) or (b): - 9 -



--------------------------------------------------------------------------------



 
[ex101amend17025.jpg]
Pricing Level Secured Leverage Ratio Eurodollar Rate Loans Base Rate Loans I ≥
1.75 to 1.0 4.75% 3.75% II < 1.75 to 1.0 but ≥ 1.25 to 1.0 4.50% 3.50% III <
1.25 to 1.00 4.25% 3.25% (d) (x) until delivery of financial statements of the
Borrower and a related Compliance Certificate for the first Fiscal Quarter
ending on or after the date that is twelve months after the Amendment No. 12
Effective Date, pursuant to Section 5.1(c), (A) with respect to Revolving Loans,
Series A-3 Tranche A Term Loans and Series A-4 Tranche A Term Loans that are
Eurodollar Rate Loans, 3.75% per annum and (B) with respect to Revolving Loans,
Swing Line Loans, Series A-3 Tranche A Term Loans and Series A-4 Tranche A Term
Loans that are Base Rate Loans, 2.75% per annum, and (y) thereafter, the
percentages per annum set forth in the table below, based upon the Secured
Leverage Ratio of Borrower, as of the last day of the most recently ended Fiscal
Quarter for which financial statements were required to have been delivered
pursuant to Section 5.1(a) or (b): Pricing Level Secured Leverage Ratio
Eurodollar Rate Loans Base Rate Loans I ≥ 1.75 to 1.0 3.75% 2.75% II < 1.75 to
1.0 but ≥ 1.25 to 1.0 3.50% 2.50% III < 1.25 to 1.00 3.25% 2.25% (e) effective
as of and following the Amendment No. 16 Effective Date, (x) with respect to
Series F-4 Tranche B Term Loans that are Eurodollar Rate Loans, 3.50% per annum
and (y) with respect to Series F-4 Tranche B Term Loans that are Base Rate
Loans, 2.50% per annum. Any increase or decrease in the Applicable Margin
resulting from a change in the Secured Leverage Ratio or Leverage Ratio, as
applicable, shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section 5.1
(including, for the avoidance of doubt, the latest delivery under the Second
Amended and Restated Credit Agreement); provided that Pricing Level I shall
apply (x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply). In the
event that Administrative Agent and Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
Borrower shall as soon as practicable deliver to Administrative Agent the
corrected financial statements for such Applicable Period, (ii) the Applicable
Margin shall be determined as if the Pricing Level for such higher Applicable
Margin were applicable for such Applicable Period and (iii) Borrower shall
within three (3) Business Days thereof by Administrative Agent pay to
Administrative Agent the accrued additional amount owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Administrative Agent in accordance with this Agreement. This
paragraph shall not limit the rights of Administrative Agent and Lenders with
respect to Section 2.8 and Section 8. “Approved Electronic Communications” means
any notice, demand, communication, information, document or other material that
any Credit Party provides to an Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Agents or to the
Lenders by means of electronic communications pursuant to Section 10.1(b). - 10
-



--------------------------------------------------------------------------------



 
[ex101amend17026.jpg]
“Arrangers” J.P. Morgan, GSLP and Morgan Stanley, each in its capacity as a
joint lead arranger. “Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, exclusive license (as
licensor or sublicensor), transfer or other disposition to, or any exchange of
property with, any Person (other than Borrower or any Guarantor Subsidiary), in
one transaction or a series of transactions, of all or any part of Borrower’s or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including, the Equity Interests of
any of Borrower’s Subsidiaries, other than: (1) inventory (or other assets,
including, for greater certainty, Intellectual Property) sold, leased or
licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued); (2) an issuance of Equity Interests by a Subsidiary of Borrower
to Borrower or to another Subsidiary (so long as such issuance would otherwise
be permitted under Section 6.6) or the issuance of directors’ qualifying shares
or of other nominal amounts of other Equity Interests that are required to be
held by specified Persons under Applicable Law; (3) the sale or other
disposition of cash or Cash Equivalents; (4) a Restricted Junior Payment that is
permitted by Section 6.4 or Investment that is permitted by Section 6.6; (5) the
license of Intellectual Property to third persons in the ordinary course of
business; (6) the sale, exchange or other disposition of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice; (7) leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of Borrower or any of its Subsidiaries; (8) the sale or other disposition of
Investments under clause (c)(i) and (k) of Section 6.6; (9) sales, leases,
licenses or other dispositions of other assets for aggregate consideration not
to exceed $100,000,000 for all such sales, leases or licenses in any Fiscal
Year; (10) sales, leases, licenses or other dispositions of assets to Borrower
or any of its respective Subsidiaries; provided that, if any such disposition
involves a Credit Party and a Subsidiary that is not a Credit Party, then such
disposition shall be made in compliance with Section 6.11; and (11) the
disposition of assets resulting in Cash proceeds satisfying the definition of
“Net Insurance/Condemnation Proceeds” and applied in accordance with Section
2.14(b). For purposes of clarity, “Asset Sale” shall not include the issuance of
any Equity Interests of Borrower (including the issuance by any other Person of
any warrant, right or option to purchase or other arrangements or rights to
acquire any Equity Interests of Borrower). “Assignment Agreement” means an
Assignment and Assumption Agreement substantially in the form of Exhibit D, with
such amendments or modifications as may be approved by Administrative Agent.
“Assignment Effective Date” as defined in Section 10.6(b). “Australian
Collateral” means: (a) all Collateral Documents governed by the laws of any
state or territory of Australia, and (b) all other Liens in respect of
Collateral located in any state or territory of Australia (or taken to be
located in any state or territory of Australia for the purposes of any stamp
duty law). - 11 -



--------------------------------------------------------------------------------



 
[ex101amend17027.jpg]
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
(or the equivalent thereof) or treasurer of such Person; provided that the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to the Administrative Agent as to the authority of such
Authorized Officer. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bankruptcy Code” means Title
11 of the United States Code entitled “Bankruptcy,” as now and hereafter in
effect, or any successor statute. “Barbados Credit Party” means each of Valeant
Holdings (Barbados) SRL, Valeant International (Barbados) SRL, Biovail
Laboratories International (Barbados) SRL, Hythe Property Incorporated and each
other Credit Party that is organized under the laws of Barbados. “Barbados
Guarantee” means the Barbados Guarantee Agreement, dated as of the Third
Restatement Date, by each Barbados Credit Party substantially in the form of
Exhibit H-2, as it may be amended, restated, supplemented or otherwise modified
from time to time. “Barbados Security Documents” means each of the documents set
forth on Schedule 5.10(a), dated as of the Third Restatement Date, as each of
such documents may be amended, restated, supplemented or otherwise modified from
time to time and additional analogous agreements as may be entered into from
time to time in accordance with Section 5.10 and as required by the Collateral
Documents. “Barclays” as defined in the preamble hereto. “Base Rate” means, for
any day, a rate per annum equal to the greater of (i) the Prime Rate in effect
on such day and (ii) the Federal Funds Effective Rate in effect on such day plus
½ of 1%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively;
provided, however, that notwithstanding the foregoing, the Base Rate in respect
of Tranche B Term Loans shall at no time be less than 1.75% per annum. On any
day that Base Rate Loans are outstanding, in no event shall the Base Rate be
less than the sum of (i) the Adjusted Eurodollar Rate (after giving effect to
the Adjusted Eurodollar Rate “floor” set forth in the definition thereof in the
case of Tranche B Term Loans) that would be payable on such day for a Eurodollar
Rate Loan with a one-month interest period plus (ii) the difference between the
Applicable Margin for Eurodollar Rate Loans and the Applicable Margin for Base
Rate Loans. “Base Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Base Rate. “Bausch & Lomb Acquisition” means the acquisition
of Bausch & Lomb Holdings Incorporated pursuant to the Bausch & Lomb Acquisition
Agreement. “Bausch & Lomb Acquisition Agreement” means the Agreement and Plan of
Merger (together with all exhibits and schedules thereto, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, collectively, the “Bausch& Lomb Acquisition Agreement”), dated as
of May 24, 2013, among the Borrower, VPI, one of VPI’s wholly owned U.S.
domiciled subsidiaries and Bausch & Lomb Holdings Incorporated. “Bausch & Lomb
Additional Escrow Amount” means an amount equal to (a) all interest that could
accrue on the Bausch & Lomb New Senior Notes from and including the date of
issuance thereof to and including - 12 -



--------------------------------------------------------------------------------



 
[ex101amend17028.jpg]
the Bausch & Lomb Termination Date and (b) all fees and expenses that are
incurred in connection with the issuance of the Bausch& Lomb New Senior Notes
and all premium, fees, expenses or other amounts payable in connection with the
Bausch & Lomb New Senior Notes Redemption. “Bausch & Lomb Equity Financing”
means the issuance and/or sale of equity or equity-linked securities of the
Borrower issued and/or sold, as applicable, to (i) finance a portion of the
Bausch & Lomb Transactions or (ii) finance the repayment or prepayment of any
outstanding Bausch & Lomb Interim Loans incurred to finance the Bausch & Lomb
Acquisition. “Bausch & Lomb Escrow Account” means a deposit or securities
account at a financial institution (such institution, the “Bausch & Lomb Escrow
Agent”) into which the Bausch & Lomb Escrowed Funds are deposited. “Bausch &
Lomb Escrow Agent” shall have the meaning given to such term in the definition
of the term “Bausch & Lomb Escrow Account.” “Bausch & Lomb Escrow Issuer” means
a newly-formed, wholly-owned subsidiary of Borrower, which, prior to the
consummation of the Bausch & Lomb Acquisition, shall have no operations, assets
or activities, other than the entering into of the Bausch & Lomb New Senior
Notes Documents, the issuance of the Bausch & Lomb New Senior Notes, and
activities incidental thereto, including the deposit of the Bausch& Lomb Escrow
Funds in the Bausch & Lomb Escrow Account. “Bausch & Lomb Escrowed Funds” means
an amount, in cash or Eligible Escrow Investments, not to exceed the sum of (a)
the issue price of the Bausch & Lomb New Senior Notes, plus (b) the Bausch &
Lomb Additional Escrow Amount, plus (c) so long as they are retained in the
Bausch& Lomb Escrow Account, any income, proceeds or products of the foregoing.
“Bausch & Lomb Interim Loans” means, collectively, the Bausch & Lomb Series A
Interim Loans and the Bausch & Lomb Series B Interim Loans incurred pursuant to
the Bausch & Lomb Senior Interim Loan Documents. “Bausch & Lomb New Senior
Notes” means debt securities issued after the Amendment No. 5 Effective Date of
the Bausch & Lomb Escrow Issuer to finance a portion of the Bausch & Lomb
Transactions; provided that the net proceeds of such debt securities are
deposited into the Bausch& Lomb Escrow Account upon the issuance thereof.
“Bausch & Lomb New Senior Notes Documents” means the Bausch & Lomb New Senior
Notes Indenture, the Bausch & Lomb New Senior Notes Escrow Documents and any
other documents entered into by the Borrower, VPI and/or Bausch & Lomb Escrow
Issuer in connection with the Bausch& Lomb New Senior Notes; provided that such
documents shall require that (a) if the Bausch & Lomb Acquisition shall not be
consummated on or before the Bausch & Lomb Termination Date, the Bausch & Lomb
New Senior Notes shall be redeemed in full (the “Bausch & Lomb New Senior Notes
Redemption”) no later than the third Business Day after the Bausch & Lomb
Termination Date and (b) the Bausch & Lomb Escrowed Funds shall be released from
the Bausch & Lomb Escrow Account before the Bausch & Lomb Termination Date or
within three Business Days after the Bausch & Lomb Termination Date (A) upon the
consummation of the Bausch & Lomb Transactions and applied to finance a portion
of the Bausch & Lomb Acquisition or (B) to effectuate the Bausch & Lomb New
Senior Notes Redemption. “Bausch & Lomb New Senior Notes Escrow Documents” means
the agreement(s) governing the Bausch & Lomb Escrow Account and any other
documents entered into in order to provide the Bausch & Lomb Escrow Agent (or
its designee) a Lien on the Bausch & Lomb Escrowed Funds. “Bausch & Lomb New
Senior Notes Indenture” means the indenture pursuant to which the Bausch & Lomb
New Senior Notes shall be issued. “Bausch & Lomb New Senior Notes Redemption”
shall have the meaning given to such term in the definition of the term “Bausch
& Lomb New Senior Notes Documents.” - 13 -



--------------------------------------------------------------------------------



 
[ex101amend17029.jpg]
“Bausch & Lomb Refinancing” shall have the meaning given to such term in the
definition of the term “Bausch & Lomb Transactions.” “Bausch & Lomb Senior
Interim Loan Documents” means customary documentation for interim unsecured
bridge loans; provided, that the Bausch & Lomb Interim Loans (i) are not
guaranteed by any Subsidiary of the Borrower that is not a Guarantor, (ii) are
not secured by a Lien on any assets of the Borrower or any of its Subsidiaries,
(iii) have a final maturity date not prior to the date that is at least 180 days
after the latest Term Loan Maturity Date and (iv) the terms of such Bausch &
Lomb Interim Loans do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the latest Term Loan Maturity
Date (other than mandatory prepayments with any Cash proceeds from any Bausch &
Lomb Equity Financing or from the issuance of Bausch & Lomb New Senior Notes).
“Bausch & Lomb Series A Interim Loans” means senior unsecured interim loans
incurred by the Borrower or VPI in an aggregate principal amount not to exceed
$3,275,000,000 to finance a portion of the Bausch & Lomb Transactions. “Bausch &
Lomb Series B Interim Loans” means senior unsecured interim loans incurred by
the Borrower or VPI in an aggregate principal amount not to exceed
$1,700,000,000 to finance a portion of the Bausch & Lomb Transactions. “Bausch &
Lomb Termination Date” means 5:00 pm New York time on the sixth-month
anniversary of the date of the Bausch & Lomb Acquisition Agreement. “Bausch &
Lomb Transactions” means collectively, (a) the Bausch & Lomb Acquisition and
other related transactions contemplated by the Bausch & Lomb Acquisition
Agreement; (b) the incurrence of new Term Loans hereunder pursuant to a Joinder
Agreement in accordance with Section 2.25 to be entered into after the Amendment
No. 5 Effective Date; (c) the issuance of the Bausch & Lomb New Senior Notes;
(d) the incurrence of the Bausch & Lomb Interim Loans, if any; (e) the issuance
and/or sale of the Bausch & Lomb Equity Financing; (f) the refinancing,
repayment, termination and discharge of certain Indebtedness of Bausch & Lomb
Holdings Incorporated (the “Bausch & Lomb Refinancing”); and (g) the payment of
all fees and expenses owing in connection with the foregoing. “Bausch & Lomb
Unsecured Debt” means, collectively, the Bausch & Lomb New Senior Notes and the
Bausch & Lomb Interim Loans. “Belgian Guarantor” as defined in Section 10.34(a).
“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.
“BIA” means the Bankruptcy and Insolvency Act (Canada). “Biovail Insurance”
means Biovail Insurance Incorporated, a company organized under the laws of
Barbados. “Biovail Insurance Trust Indenture” means the trust indenture dated as
of June 25, 2003, entered into among Biovail Insurance, Zurich Insurance Company
and the other parties thereto. “Board of Governors” means the Board of Governors
of the United States Federal Reserve System, or any successor thereto.
“Borrower” as defined in the preamble hereto. “Borrower Convertible Notes” means
Borrower’s 5.375% Senior Convertible Notes due 2014, issued under that certain
indenture dated as of June 10, 2009, among Borrower, The Bank of New York
Mellon, as trustee, and BNY Trust Company of Canada, as co-trustee. - 14 -



--------------------------------------------------------------------------------



 
[ex101amend17030.jpg]
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the Province of
Ontario or is a day on which banking institutions located in such state are
authorized or required by law or other governmental action to close and (ii)
with respect to all notices, determinations, fundings and payments in connection
with the Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the term
“Business Day” means any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market. “Canadian Confirmation of Guarantee and Security” means
the Confirmation of Guarantee and Security to be executed as of the Third
Restatement Date by each Canadian Credit Party, as it may be amended, restated,
supplemented or otherwise modified form time to time. “Canadian Credit Party”
means Borrower and each other Credit Party that (i) is organized under the laws
of Canada or any province or territory thereof, (ii) carries on business in
Canada, or (iii) has any title or interest in or to material property in Canada.
“Canadian Dollars” and the sign “CDN$” mean the lawful money of Canada.
“Canadian Employee Benefit Plans” means all plans, arrangements, agreements,
programs, policies, practices or undertakings, whether oral or written, formal
or informal, funded or unfunded, insured or uninsured, registered or
unregistered to which a Canadian Credit Party is a party or bound or in which
their employees participate or under which a Canadian Credit Party has, or will
have, any liability or contingent liability, or pursuant to which payments are
made, or benefits are provided to, or an entitlement to payment or benefits may
arise with respect to any of their employees or former employees, directors or
officers, individuals working on contract with a Canadian Credit Party or other
individuals providing services to a Canadian Credit Party of a kind normally
provided by employees (or any spouses, dependants, survivors or beneficiaries of
any such person), but does not include the Canada Pension Plan that is
maintained by the Government of Canada or any Employee Benefit Plan. “Canadian
Guarantee” means the Canadian Guarantee, dated as of June 29, 2011, by each
Canadian Credit Party satisfying clause (i) of the definition thereof
substantially in the form of Exhibit H-1, as it may be amended, restated,
supplemented or otherwise modified from time to time. “Canadian Pension Plan”
means all Canadian Employee Benefit Plans that are required to be registered
under Canadian provincial or federal pension benefits standards legislation.
“Canadian Pension Plan Termination Event” means an event which would entitle a
Person (without the consent of a Canadian Credit Party) to wind up or terminate
a Canadian Pension Plan in full or in part, or the institution of any steps by
any Person to withdraw from, terminate participation in, wind up or order the
termination or wind-up of, in full or in part, any Canadian Pension Plan, or the
receipt by a Canadian Credit Party of correspondence from a Governmental
Authority relating to a potential or actual, partial or full, termination or
wind-up of any Canadian Pension Plan, or an event respecting any Canadian
Pension Plan which would result in the revocation of the registration of such
Canadian Pension Plan or which could otherwise reasonably be expected to
adversely affect the tax status of any such Canadian Pension Plan. “Canadian
Pledge and Security Agreement” means the Canadian Pledge and Security Agreement,
dated as of June 29, 2011, by each Canadian Credit Party (satisfying clause (i)
of the definition thereof) substantially in the form of Exhibit I-2, as it may
be amended, restated, supplemented or otherwise modified from time to time.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person. “Cash” means money, currency or a credit balance in any demand
or Deposit Account. “Cash Equivalents” means, as at any date of determination,
any of the following: (i) marketable securities (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
Government or - 15 -



--------------------------------------------------------------------------------



 
[ex101amend17031.jpg]
the Government of Canada, or (b) issued by any agency of the United States
Government or the Government of Canada, the obligations of which are backed by
the full faith and credit of such government, in each case maturing within one
year after such date; (ii) marketable direct obligations issued by any state of
the United States of America or any province of Canada or any political
subdivision of any such state or province or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) commercial paper maturing no more than 270 days from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit
or bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by (a) any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia
that (x) is at least “adequately capitalized” (as defined in the regulations of
its primary Federal banking regulator) and (y) has Tier 1 capital (as defined in
such regulations) of not less than $500,000,000, or (b) any bank listed on
Schedule I of the Bank Act (Canada) that has Tier 1 capital (as defined in OSFI
Guideline A-1 on Capital Adequacy Requirements) of not less than
CDN$500,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; (vi) fully collateralized repurchase agreements with a term of
not more than 30 days for securities described in clause (i) above and entered
into with a financial institution satisfying the criteria described in clause
(iv) above; and (vii) other short-term investments utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
in investments of the type analogous to the foregoing. “Cash Management
Agreement” means any agreement or arrangement to provide treasury, depository,
overdraft, credit or debit card, purchase card, electronic funds transfer
(including automated clearing house fund transfer services) and other cash
management services. “CBCA” means the Canada Business Corporations Act. “CCAA”
means the Companies’ Creditors Arrangement Act (Canada). “Change of Control”
means, at any time, (i) any Person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act or Part XX of the Securities Act (Ontario)) (a)
shall have acquired beneficial ownership of 35% or more on a fully diluted basis
of the voting and/or economic interest in the Equity Interests of Borrower or
(b) shall have obtained the power (whether or not exercised) to elect a majority
of the members of the board of directors (or similar governing body) of
Borrower; (ii) Borrower shall cease, directly or indirectly, to beneficially own
and control 100% on a fully diluted basis of the economic and voting interest in
the Equity Interests of VPI; or (iii) the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Borrower
shall cease to be occupied by Persons who either (a) were members of the board
of directors (or similar governing body) of Borrower immediately following the
Third Restatement Date or (b) were nominated for election by the board of
directors (or similar governing body) of Borrower, a majority of whom were
members of the board of directors (or similar governing body) of Borrower
immediately following the Third Restatement Date or whose election or nomination
for election was previously approved by a majority of such members. “Class”
means (i) with respect to Lenders, each of the following classes of Lenders: (a)
Lenders having Tranche A Term Loan Exposure, (b) Lenders having Tranche B Term
Loan Exposure, (c) Lenders (including Swing Line Lender) having Revolving
Exposure and (d) Lenders having New Term Loan Exposure of each applicable Series
and (ii) with respect to Loans, each of the following classes of Loans: (a)
Tranche A Term Loans, (b) Tranche B Term Loans, (c) Revolving Loans (including
Swing Line Loans) and (d) each additional Series of New Term Loans. For the
avoidance of doubt, 2018 Revolving Lenders and 2020 Revolving Lenders shall
constitute one Class of Revolving Lenders, and 2018 Revolving Loans and 2020
Revolving Loans shall constitute one Class of Revolving Loans. “CNI Growth
Amount” means, on any date of determination, (a) 50% of Cumulative Consolidated
Net Income minus (b) (1) the aggregate amount at the time of determination of
Restricted Junior Payments made since the Third Restatement Date using the CNI
Growth Amount pursuant to Section 6.4(h) and (2) Investments made since the
Third Restatement Date using the CNI Growth Amount pursuant to Section 6.6(i). -
16 -



--------------------------------------------------------------------------------



 
[ex101amend17032.jpg]
“Co-Syndication Agents” as defined in the preamble hereto. “Collateral” means,
collectively, all of the real, personal and mixed property (including Equity
Interests) in which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations; provided that the Collateral shall
not include any Acquisition Debt Escrowed Funds, the Escrowed Funds, the Bausch
& Lomb Escrowed Funds, any Acquisition Debt Escrow Account, the Escrow Account,
the Bausch & Lomb Escrow Account, any Acquisition Debt Escrow Debt Documents,
any of the New Senior Notes Documents, any of the Bausch & Lomb Senior Interim
Loan Documents or any of the Bausch & Lomb New Senior Notes Documents.
“Collateral Agent” as defined in the preamble hereto. “Collateral Agent Claim”
as defined in Section 10.33(a). “Collateral Documents” means the Second Amended
and Restated Pledge and Security Agreement, the Canadian Pledge and Security
Agreement, the Barbados Security Documents, the U.S. Mortgages, the Canadian
Mortgages, the Quebec Security Documents, the Luxembourg Security Documents, the
Swiss Security Documents, the Intellectual Property Security Agreements and all
other instruments, documents and agreements delivered by or on behalf or at the
request of any Credit Party pursuant to this Agreement, the Original Credit
Agreement, the First Amended and Restated Credit Agreement, the Second Amended
and Restated Credit Agreement or any of the other Credit Documents in order to
grant to, or perfect, preserve or protect in favor of, Collateral Agent, for the
benefit of Secured Parties, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations or to protect or preserve the
interest of the Collateral Agent or the Secured Parties therein. “Collateral
Questionnaire” means a certificate substantially in the form of Exhibit M.
“Commitment” means any Revolving Commitment or Term Loan Commitment. “Compliance
Certificate” means a Compliance Certificate substantially in the form of Exhibit
C. “Consolidated Adjusted EBITDA” means, for any period, an amount determined
for Borrower and its Subsidiaries on a consolidated basis equal to Consolidated
Net Income for such period, plus, (i) to the extent deducted in determining
Consolidated Net Income for such period, the sum, without duplication of amounts
for: (a) Consolidated Interest Expense; (b) provisions for taxes based on
income; (c) total depreciation expense; (d) total amortization expense; (e) fees
and expenses incurred in connection with the Transactions or the 2010
Transactions; (f) extraordinary, unusual or non-recurring expenses or charges
(including costs of, and payments of, litigation expenses, actual or prospective
legal settlements, fines, judgments or orders); provided that in the case of
costs of, and payments of, litigation expenses, actual or prospective legal
settlements, fines, judgments or orders added back to Consolidated Adjusted
EBITDA pursuant to this clause (f), such amount shall not exceed $500,000,000 in
any twelve month period, of which no more than $250,000,000 may pertain to any
such costs, payments, expenses, settlements, fines, judgments or orders, in each
case, arising out of any actual or potential claim, investigation, litigation or
other proceeding that the Borrower has not publicly disclosed (via press release
and or any filing with the SEC) on or prior to the Amendment No. 14 Effective
Date; (g) (i) restructuring charges (which, for the avoidance of doubt, shall
include retention, severance, systems establishment costs, excess pension
charges, contract termination costs and costs to - 17 -



--------------------------------------------------------------------------------



 
[ex101amend17033.jpg]
consolidate facilities and relocate employees) not to exceed (x) $100,000,000 in
any twelve-month period ending on or prior to December 31, 2013 and (y)
$200,000,000 in any twelve-month period ending after December 31, 2013 (in each
case, other than such charges contemplated by the following clause (ii)) and
(ii) (w) in any twelve-month period ending on or prior to December 31, 2013, any
restructuring charges (which, for the avoidance of doubt, shall include
retention, severance, systems establishment costs, excess pension charges,
contract termination costs and costs to consolidate facilities and relocate
employees and charges in connection with the termination or settlement of
employee stock options, restricted stock units and performance stock units) in
connection with the Medicis Acquisition, (x) on or prior to December 31, 2014,
any restructuring charges (which, for the avoidance of doubt, shall include
retention, severance, systems establishment costs, excess pension charges,
contract termination costs and costs to consolidate facilities and relocate
employees and charges in connection with the termination or settlement of
employee stock options, restricted stock units and performance stock units) in
connection with the Bausch & Lomb Acquisition, (y) on or prior to March 31,
2016, any restructuring charges (which, for the avoidance of doubt, shall
include retention, severance, systems establishment costs, excess pension
charges, contract termination costs and costs to consolidate facilities and
relocate employees and charges in connection with the termination or settlement
of employee stock options, restricted stock units and performance stock units)
in connection with the Sun Acquisition and (z) any restructuring charges (which,
for the avoidance of doubt, shall include retention, severance, systems
establishment costs, excess pension charges, contract termination costs and
costs to consolidate facilities and relocate employees and charges in connection
with the termination or settlement of employee stock options, restricted stock
units and performance stock units, in each case in existence as of the Original
Closing Date) in connection with the Sanitas Acquisition, the Transactions or
the 2010 Transactions; (h) any extraordinary gain or loss and any expense or
charge attributable to the disposition of discontinued operations; (i) (i) fees
and expenses in connection with any proposed or actual issuance of any
Indebtedness or Equity Interests, or any proposed or actual acquisitions,
investments, asset sales or divestitures permitted hereunder, in an aggregate
amount not to exceed (x) $150,000,000 in any twelve-month period ending on or
prior to March 31, 2017 and (y) $75,000,000 in any twelve-month period ending
after March 31, 2017 (in each case, other than such fees and expenses
contemplated by the following clause) and (ii) (x) fees and expenses in
connection with the Medicis Acquisition, (y) fees and expenses in connection
with the Bausch & Lomb Acquisition and (z) fees and expenses in connection with
the Sun Acquisition; (j) other non-Cash charges (including impairment charges
and other write offs of intangible assets and goodwill, but excluding
amortization of a prepaid Cash charge that was paid in a prior period); provided
that if any such non-Cash charge (or any portion thereof) represents an accrual
or reserve for any potential Cash items in any future period, (i) the Borrower
may elect not to add back such non-Cash charge in the then-current period and
instead add back such amount to a following period, and (ii) to the extent the
Borrower elects to add back such non-Cash charge, the Cash payment in respect
thereof in such future period shall be subtracted from Consolidated Adjusted
EBITDA to the same extent in such future period; (k) the amount of costs savings
and synergies projected by Borrower in good faith to be realized on or prior to
September 30, 2012 as a result of the 2010 Transactions, net of the amount of
actual cost savings and synergies realized during such period as a result of the
2010 Transactions; provided that (i) such cost savings and synergies are (A)
reasonably identifiable, (B) factually supportable and (C) certified by the
chief financial officer (or the equivalent thereof) of Borrower and (ii) the
aggregate amount of such cost savings and synergies increasing Consolidated
Adjusted EBITDA pursuant to this clause (k) shall not exceed $140,000,000; (l)
fees and expenses in connection with the amendment, amendment and restatement,
supplement, modification or waiver of this Agreement or any other Indebtedness,
whether or not successful; - 18 -



--------------------------------------------------------------------------------



 
[ex101amend17034.jpg]
(m) costs, fees and expenses relating to (i) Philidor Rx Services-related
matters and/or product pricing-related matters, (ii) the Inaccurate Information
and (iii) any review by the Board of Directors, including any special or ad hoc
committee thereof, related to any of the foregoing items in (i) and (ii).
Without limiting the items related to the foregoing sentence, such costs, fees
and expenses may include, without limitation, all costs, fees and expenses in
connection with (w) any employee retention and/or severance implemented after
March 1, 2016, (x) any hearing, investigation or litigation related to any of
the foregoing, (y) the revision, restatement or supplement of corresponding
financial information related to the Borrower as a result of any of the
foregoing and (z) any advisors, counsel or consultants related to any of the
foregoing, in an aggregate amount under this clause (m) not to exceed
$175,000,000; and (n) the amount of any expense, charge or loss, in each case
that is actually reimbursed or reasonably expected to be reimbursed within 365
days by third parties pursuant to indemnification or reimbursement provisions or
similar agreements or insurance (it being understood that if the amount received
in Cash under any such agreement or insurance in any period exceeds the amount
of expense, charge or loss during such period, any excess amount received may be
carried forward and applied against any expense, charge or loss in any future
period); provided that if any expected reimbursements added back pursuant to
this clause (n) are not received within the time period required hereby, such
amounts shall be subtracted from Consolidated Adjusted EBITDA with respect to
such period; minus (ii) non-Cash gains increasing Consolidated Net Income for
such period (excluding any such non-Cash gain to the extent it represents the
reversal of an accrual or reserve for potential Cash items in any prior period
and any such non-Cash gain relating to Cash received in a prior period (or to be
received in a future period)). The Lenders hereby agree that clauses
(i)(g)(i)(y), (i)(i)(i)(x), (i)(l) and (i)(m) hereof shall be deemed to have
been in effect for any period ending on and after December 31, 2015. The Lenders
hereby agree that clauses (i)(f) and (i)(n) hereof shall be deemed to have been
in effect for any period ending on and after December 31, 2016. In accordance
with Section 5.1(c), the Borrower may redetermine Consolidated Adjusted EBITDA
for the fiscal year ended December 31, 2016. “Consolidated Capital Expenditures”
means, for any period, the aggregate of all expenditures of Borrower and its
Subsidiaries during such period determined on a consolidated basis that, in
accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the consolidated statement of cash
flows of Borrower and its Subsidiaries; provided that Consolidated Capital
Expenditures shall not include any expenditures (i) for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with Net Insurance/Condemnation Proceeds invested pursuant to Section 2.14(b) or
with Net Asset Sale Proceeds invested pursuant to Section 2.14 (a), (ii) which
constitute a Permitted Acquisition permitted under Section 6.8, (iii) made by
Borrower or any of its Subsidiaries to effect leasehold improvements to any
property leased by Borrower or such Subsidiary as lessee, to the extent that
such expenses have been reimbursed by the landlord or (iv) made with the
proceeds from the issuance of Equity Interests of Borrower permitted hereunder
that are Not Otherwise Applied. “Consolidated Current Assets” means, as at any
date of determination with respect to any Person, the total assets of such
Person and its Subsidiaries on a consolidated basis that may properly be
classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents. “Consolidated Current Liabilities” means, as at any date of
determination with respect to any Person, the total liabilities of such Person
and its Subsidiaries on a consolidated basis that may properly be classified as
current liabilities in conformity with GAAP, excluding the current portion of
long term debt. “Consolidated Excess Cash Flow” means, for any period, an amount
(if positive) equal to: (i) the sum, without duplication, of the amounts for
such period of (a) Consolidated Net Income, plus, (b) to the extent reducing
Consolidated Net Income, the sum, without duplication, of amounts for non Cash
charges reducing Consolidated Net Income (including for depreciation and
amortization and impairment charges and other write offs of intangible assets
and goodwill but excluding any such non Cash - 19 -



--------------------------------------------------------------------------------



 
[ex101amend17035.jpg]
charge to the extent that it represents an accrual or reserve for a potential
Cash charge in any future period or amortization of a prepaid Cash charge that
was paid in a prior period), plus (c) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of (a) the amounts for such
period paid from Internally Generated Cash of (1) voluntary or mandatory
permanent principal prepayments, mandatory repurchases or scheduled repayments
of Indebtedness for borrowed money (excluding (I) repayments of Revolving Loans,
Swing Line Loans or other revolving lines of credit except to the extent the
Revolving Commitments or other revolving lines of credit are permanently reduced
in connection with such repayments and (II) voluntary repayments of the Term
Loans made with Internally Generated Cash) and scheduled repayments of
obligations under Capital Leases (excluding any interest expense portion
thereof), (2) Consolidated Capital Expenditures and (3) the aggregate amount of
any premium, make-whole or penalty payments actually paid in Cash by the
Borrower or any of its Subsidiaries during such period that are required to be
made in connection with any prepayment of Indebtedness, plus (b) other non Cash
gains increasing Consolidated Net Income for such period (excluding any such non
Cash gain to the extent it represents the reversal of an accrual or reserve for
a potential Cash charge in any prior period), plus (c) the aggregate amount of
Restricted Junior Payments made in Cash by Borrower or any of its Subsidiaries
during such period pursuant to clauses (d) and (g) of Section 6.4 using
Internally Generated Cash, except to the extent that such Restricted Junior
Payments are made to fund expenditures that reduce Consolidated Net Income, plus
(d) the aggregate amount of Investments or other acquisitions made in cash by
Borrower or any of its Subsidiaries during such period pursuant to clauses (g),
(h), (i), (j), (k) and (l) of Section 6.6 (other than any intercompany
Investments) or clause (h) of Section 6.8, in each case, using Internally
Generated Cash. “Consolidated Interest Expense” means, for any period, (a) total
interest expense (including imputed interest expense in respect of obligations
under Capital Leases as determined in accordance with GAAP as well as interest
required to be capitalized in accordance with GAAP) of Borrower and its
Subsidiaries on a consolidated basis for such period with respect to all
outstanding Indebtedness of Borrower and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and the net effect of Interest Rate Agreements, but excluding,
however, any amount not payable in Cash during such period and any amounts
referred to in Section 2.11(c) payable on or before the Third Restatement Date,
minus (b) total interest income of Borrower and its Subsidiaries on a
consolidated basis for such period. “Consolidated Net Income” means, for any
period, the net income (or loss) of Borrower and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, provided that there will be excluded (a) the
income (or loss) of any Person (other than a Subsidiary of Borrower) in which
any other Person (other than Borrower or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Borrower or any of its Subsidiaries by such Person during such
period, (b) except as otherwise expressly provided herein, the income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of Borrower or
is merged into or consolidated with Borrower or any of its Subsidiaries or the
income (or loss) in respect of the assets of any Person accrued prior to the
date such assets are acquired by Borrower or any of its Subsidiaries, (c) the
income of any Subsidiary of Borrower (other than any such Subsidiary that is a
Credit Party) during such period to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (d) any after tax gains or losses attributable to
Asset Sales and casualty or condemnation events (of the type described in the
definition of “Net Insurance/Condemnation Proceeds”) or returned surplus assets
of any Pension Plan, in each case accrued during such period, (e) (to the extent
not included in clauses (a) through (d) above) any net extraordinary gains or
net extraordinary losses accrued during such period, (f) the cumulative effect
of a change in accounting principles and (g) solely for purposes of calculating
the CNI Growth Amount for such period, amortization or depreciation expense
incurred during such period with respect to assets that are used or useful in
the business or lines of business in which Borrower and/or its Subsidiaries are
engaged as of the Third Restatement Date or similar or related or ancillary
businesses; provided further that, without duplication of amounts included in
clause (a) of the preceding proviso, the net income of a Specified Joint Venture
for such period shall be included in the calculation of Consolidated Net Income
in proportion to Borrower and its Subsidiaries’ Equity Interests in such
Specified Joint Venture (provided that the net income of all Specified Joint
Ventures included pursuant to this proviso for any period shall not exceed 10%
of the aggregate Consolidated - 20 -



--------------------------------------------------------------------------------



 
[ex101amend17036.jpg]
Net Income for Borrower and its Subsidiaries for such period); provided,
further, that, without duplication of any amounts that may be eligible to be
included in clause (a) of the first proviso, the net income of a Permitted
Majority Investment for such period shall be included in the calculation of
Consolidated Net Income in proportion to Borrower and its Subsidiaries’ Equity
Interests in such Permitted Majority Investment. “Consolidated Secured
Indebtedness” means, as of any date of determination, Consolidated Total Debt
that is secured by a Lien on any assets of Borrower and its Subsidiaries.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP. “Consolidated Total Debt” means, as at any date of
determination, the aggregate principal amount of all Indebtedness of Borrower
and its Subsidiaries determined on a consolidated basis in accordance with GAAP
(net of unrestricted and unencumbered Cash and Cash Equivalents of Borrower and
its Subsidiaries as of such date in an amount not to exceed $600,000,000),
provided that the term “Indebtedness” (for purposes of this definition) shall
not include any letter of credit, except to the extent of unreimbursed amounts
thereunder, provided that Consolidated Total Debt shall not include (x) any
unreimbursed amount under commercial letters of credit until one (1) day after
such amount is drawn and (y) the Net Mark- to-Market Exposure of any Hedge
Agreement, provided further that, for purposes of the definition of
“Consolidated Total Debt” the Indebtedness in respect of convertible debt
securities shall be deemed to be the aggregate principal amount thereof
outstanding as of such date of determination. “Consolidated Working Capital”
means, as at any date of determination, the Consolidated Current Assets of
Borrower minus the Consolidated Current Liabilities of Borrower, in each case as
of such date. Consolidated Working Capital at any date may be a positive or
negative number. “Consolidated Working Capital Adjustment” means, for any period
on a consolidated basis, the Consolidated Working Capital as of the beginning of
such period minus the Consolidated Working Capital as of the end of such period.
The Consolidated Working Capital Adjustment for any period may be a positive or
negative number. In calculating the Consolidated Working Capital Adjustment
there shall be excluded the effect of reclassification during such period of
current assets to long term assets and current liabilities to long term
liabilities and the effect of any Permitted Acquisition or any sales, transfers
or other dispositions of any material assets outside the ordinary course of
business during such period. “Contractual Obligation” means, as applied to any
Person, any provision of any Security issued by that Person or of any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject. “Contribution Agreement” means
a contribution agreement substantially in the form of Exhibit L among the Credit
Parties and Administrative Agent. “Conversion/Continuation Date” means the
effective date of a continuation or conversion, as the case may be, as set forth
in the applicable Conversion/Continuation Notice. “Conversion/Continuation
Notice” means a Conversion/Continuation Notice substantially in the form of
Exhibit A-2. “Corresponding Debt” as defined in Section 10.30(b) and Section
10.32, as applicable. “Corresponding Obligations” as defined in Section
10.34(a). “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit G delivered by a Credit Party pursuant to Section 5.10 or a
similar agreement, in form and substance reasonably acceptable to the
Administrative Agent, pursuant to which any Credit Party becomes a Guarantor
hereunder. Such Counterpart Agreement may, if reasonably requested by Borrower,
include limitations on guarantees applicable to such Subsidiary and required
under Applicable Law. - 21 -



--------------------------------------------------------------------------------



 
[ex101amend17037.jpg]
“Credit Date” means the date of a Credit Extension. “Credit Document” means any
of this Agreement, the Notes, if any, the Canadian Guarantee, the Barbados
Guarantee, the Counterpart Agreements, if any, the Collateral Documents, the
Canadian Confirmation of Guarantee and Security, any documents or certificates
executed by Borrower in favor of any Issuing Bank relating to Letters of Credit,
and all other documents, instruments or agreements executed and delivered by or
on behalf of or at the request of a Credit Party (or any officer of a Credit
Party pursuant to the terms hereof) for the benefit of any Agent, any Issuing
Bank or any Lender in connection herewith on or after the date hereof and all
annexes, appendices, schedules and exhibits to any of the foregoing, as may be
amended, restated, supplemented or otherwise modified from time to time. “Credit
Extension” means the making of a Loan or the issuing of a Letter of Credit.
“Credit Party” means Borrower and each Guarantor. “Cumulative Consolidated Net
Income” means, as of any date of determination, Consolidated Net Income of
Borrower and its Subsidiaries for the period (taken as one accounting period)
commencing on the first day of the Fiscal Quarter of Borrower ending on
September 30, 2011 and ending on the last day of the most recently ended Fiscal
Quarter or Fiscal Year, as applicable, for which financial statements required
to be delivered pursuant to Section 5.1(a) or Section 5.1(b), and the related
Compliance Certificate required to be delivered pursuant to Section 5.1(c), have
been received by Administrative Agent. “Currency Agreement” means any foreign
exchange contract, currency swap agreement, futures contract, option contract,
synthetic cap or other similar agreement or arrangement, each of which is for
the purpose of hedging the foreign currency risk associated with Borrower’s and
its Subsidiaries’ operations and not for speculative purposes. “Default” means a
condition or event that, after notice or lapse of time or both, would constitute
an Event of Default. “Default Excess” means, with respect to any Funds
Defaulting Lender, the excess, if any, of such Defaulting Lender’s Pro Rata
Share of the aggregate outstanding principal amount of Loans of all Lenders
(calculated as if all Funds Defaulting Lenders (including such Funds Defaulting
Lender) had funded all of their respective Defaulted Loans) over the aggregate
outstanding principal amount of all Loans of such Funds Defaulting Lender.
“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or Section
2.14 or by a combination thereof) or such Defaulting Lender shall have paid all
amounts due under Section 9.6, as the case may be, and (b) such Defaulting
Lender shall have delivered to Borrower and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which Borrower, Administrative Agent
and Requisite Lenders waive all failures of such Defaulting Lender to fund or
make payments required hereunder in writing; and (y) with respect to any
Insolvency Defaulting Lender, the period commencing on the date such Lender
became an Insolvency Defaulting Lender and ending on the earliest of the
following dates: (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable and (ii) the date that such Defaulting Lender ceases to hold any portion
of the Loans or Commitments. “Defaulted Loan” means any Revolving Loan or
portion of any unreimbursed payment under Section 2.3(b)(v) or 2.4(e) not made
by any Lender when required hereunder. - 22 -



--------------------------------------------------------------------------------



 
[ex101amend17038.jpg]
“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender. “Defined Benefit Plan” means any Canadian Employee Benefit Plan which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada). “Delayed Draw Commitment” as defined in the Second
Amended and Restated Credit Agreement. “Delayed Draw Term Loan” means a Tranche
A Term Loan made by a Lender pursuant to Section 2.1(a)(ii) of the Second
Amended and Restated Credit Agreement. “Deposit Account” means a demand, time,
savings, passbook or like account with a bank, savings and loan association,
credit union or like organization, other than an account evidenced by a
negotiable certificate of deposit. “Dermik Acquisition” means the acquisition of
certain assets and rights, and assumption of certain liabilities, relating to
Dermik, a business unit of Sanofi, by Borrower and certain of its wholly-owned
Subsidiaries pursuant to that certain asset purchase agreement, dated as of July
8, 2011, by and among Sanofi, Borrower and Valeant International (Barbados) SRL,
including the disclosure letter, schedules, annexes and exhibits attached
thereto and all material documents related to the consummation of the
transactions contemplated thereby, as amended, modified and supplemented.
“Designated Noncash Consideration” means non-Cash consideration received by
Borrower or any of its Subsidiaries in connection with an Asset Sale that is
designated by Borrower as Designated Noncash Consideration, less the amount of
Cash received in connection with a subsequent sale of such Designated Noncash
Consideration, which Cash shall be considered Net Asset Sale Proceeds received
as of such date and shall be applied pursuant to Section 2.14(a). “Disqualified
Equity Interests” means any Equity Interest which, by its terms (or by the terms
of any security or other Equity Interests into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (i)
matures or is mandatorily redeemable (other than solely for Equity Interests
which are not otherwise Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests), in whole or in part, (iii) provides for
scheduled payments or dividends in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the latest Term Loan Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations (other than contingent amounts not yet due), the cancellation or
expiration of all Letters of Credit and the termination of the Commitments).
“Dollars” and the sign “$” mean the lawful money of the United States of
America. “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent; “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. - 23 -



--------------------------------------------------------------------------------



 
[ex101amend17039.jpg]
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means any Person other than a natural
Person that is (i) a Lender, an Affiliate of any Lender or a Related Fund (any
two or more Related Funds being treated as a single Eligible Assignee for all
purposes hereof) or (ii) a commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act or as defined under the Canadian
Securities Administrators National Instrument 45-106, as amended, supplemented,
replaced or otherwise modified from time to time) and which extends credit or
buys loans in the ordinary course of business; provided, neither any Credit
Party nor any Affiliate thereof shall be an Eligible Assignee. “Eligible Escrow
Investments” means (x)(1) securities issued or directly and fully guaranteed or
insured by the U.S. government or any agency or instrumentality thereof
(provided, that the full faith and credit of the U.S. is pledged in support
thereof) having repricings or maturities of not more than one year from the date
of acquisition; (2) certificates of deposit and time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any United States commercial bank having capital and surplus in excess of
$500,000,000 and a Thomson Bank Watch Rating of “B” or better; (3) repurchase
obligations with a term of not more than 14 days for underlying securities of
the types described in clauses (1) and (2) above entered into and (y) money
market funds that invest solely in investments of the kinds described in clauses
(1) through (3) of subclause (x) above. “Employee Benefit Plan” means, in
respect of any Credit Party, any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Borrower, any of its Subsidiaries or any of its
ERISA Affiliates in each case other than any Canadian Employee Benefit Plan.
“Environmental Claim” means any notice of violation, claim, legal charge,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation of
or liability under any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Release or threat of Release of any Hazardous
Materials; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.
“Environmental Laws” means the common law, any and all foreign or domestic,
federal, state or provincial (or any subdivision of either of them) statutes,
ordinances, by-laws, orders, rules, codes, guidelines, regulations, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) the generation, use, storage, treatment, presence,
handling, abatement, remediation, transportation or Release or threat of Release
of Hazardous Materials; (ii) as it relates to exposure to Hazardous Materials,
occupational safety and health and industrial hygiene; or (iii) land use or the
protection of the environment, natural resources, or human, plant or animal
safety, health or welfare, in each of cases (i) through (iii), in any manner
applicable to Borrower or any of its Subsidiaries or any Facility. “Equity
Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing (excluding convertible securities to the extent constituting
“Indebtedness” for purposes of this Agreement). “Equivalent Amount” means, at
any time, (a) with respect to Dollars or an amount denominated in Dollars, such
amount and (b) with respect to an amount denominated in a currency other than
Dollars, the equivalent amount thereof in Dollars at such time on the basis of
the Spot Rate as of such time for the purchase of Dollars with such currency.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto. - 24 -



--------------------------------------------------------------------------------



 
[ex101amend17040.jpg]
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Borrower or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Borrower or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Borrower or such Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Subsidiary
could be liable under the Internal Revenue Code or ERISA. “ERISA Event” means
(i) a “reportable event” within the meaning of Section 4043 of ERISA and the
regulations issued thereunder with respect to any Pension Plan (excluding those
for which the provision for 30 day notice to the PBGC has been waived by
regulation); (ii) the failure to meet the minimum funding standard of Section
412 of the Internal Revenue Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Internal Revenue Code) or
the failure to make by its due date a required installment under Section 430(j)
of the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) the provision by
the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefore, or the receipt by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien on
the assets of Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a
violation of Section 436 of the Internal Revenue Code by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates. “Escrow Account” means
a deposit or securities account at a financial institution (such institution,
the “Escrow Agent”) into which the Escrowed Funds are deposited. “Escrow
Acquisition” has the meaning given to such term in the definition of the term
“Acquisition Escrow Debt.” “Escrow Acquisition Termination Date” means the
agreed “termination date” of any Escrow Acquisition. - 25 -



--------------------------------------------------------------------------------



 
[ex101amend17041.jpg]
“Escrow Agent” shall have the meaning given to such term in the definition of
the term “Escrow Account.” “Escrow Issuer” means a newly-formed, wholly-owned
subsidiary of Borrower, which, prior to the consummation of the Medicis
Acquisition, shall have no operations, assets or activities, other than the
entering into of the New Senior Notes Documents, the issuance of the New Senior
Notes, and activities incidental thereto, including the deposit of the Escrow
Funds in the Escrow Account. “Escrowed Funds” means an amount, in cash or
Eligible Escrow Investments, not to exceed the sum of (a) the issue price of the
New Senior Notes, plus (b) the Additional Escrow Amount, plus (c) so long as
they are retained in the Escrow Account, any income, proceeds or products of the
foregoing. “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time. “Eurodollar Rate” means for any Interest Period as
to any Eurodollar Rate Loan, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) (the “LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the LIBO Rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period or
(iii) in the event the rates referenced in the preceding clauses (i) and (ii)
are not available, the rate per annum determined by the Administrative Agent to
be the average offered quotation rate by major banks in the London interbank
market to Barclays for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the Eurodollar Rate Loan for which the Eurodollar Rate is then being
determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; provided, further that if any such rate determined pursuant
to the preceding clauses (i), (ii) or (iii) is below zero, the Eurodollar Rate
will be deemed to be zero. “Eurodollar Rate Loan” means a Loan bearing interest
at a rate determined by reference to the Adjusted Eurodollar Rate. “Event of
Default” means each of the conditions or events set forth in Section 8.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute. “Excluded Subsidiary” means (a) any
Subsidiary that is not a wholly-owned Subsidiary and (b) any Immaterial
Subsidiary. “Excluded Taxes” means, with respect to any Agent, any Lender
(including each Swing Line Lender and Issuing Bank) or any other recipient of
any payment to be made by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document, (a) any Taxes imposed on (or
measured by) its net income or profits (or any franchise or similar Taxes in
lieu thereof) or, in the case of Canada, capital, by a jurisdiction as a result
of (i) the recipient being organized, resident or, in the case of any Lender,
having its lending office located or (ii) the recipient carrying on or being
engaged in or being deemed to carry on or be engaged in a trade or business
(including having a permanent establishment) for Tax purposes (other than any
trade or business arising or deemed to arise from such recipient having
executed, delivered, become a party to, performed its obligations under,
received - 26 -



--------------------------------------------------------------------------------



 
[ex101amend17042.jpg]
payments under, received or perfected a security interest under, engaged in any
other transactions pursuant to, or enforced, any Credit Documents), in such
jurisdiction (including any political subdivision of such jurisdiction), (b) any
branch profits tax within the meaning of section 884(a) of the Internal Revenue
Code or similar Tax imposed by any jurisdiction described in clause (a) and (c)
any withholding tax (including U.S. federal backup withholding tax) that is
attributable to a Lender’s failure to comply with Section 2.20(d). “Existing
Revolving Loans” as defined in Section 2.26(b). “Existing Revolving Tranche” as
defined in Section 2.26(b). “Existing Term Loan Tranche” as defined in Section
2.26(a). “Existing Tranche” shall mean any Existing Term Loan Tranche or
Existing Revolving Tranche, as applicable. “Extended Revolving Commitments” as
defined in Section 2.26(b). “Extended Revolving Loans” as defined in Section
2.26(b). “Extended Revolving Loan Exposure” means, with respect to any Lender,
as of any date of determination, the outstanding principal amount of the
Extended Revolving Loans of such Lender. “Extended Term Loans” as defined in
Section 2.26(a). “Extended Term Loan Exposure” means, with respect to any
Lender, as of any date of determination, the outstanding principal amount of the
Extended Term Loans of such Lender. “Extending Lender” as defined in Section
2.26(c). “Extension Amendment” as defined in Section 2.26(d). “Extension Date”
means any date on which any Existing Term Loan Tranche or Existing Revolving
Tranche is modified to extend the related scheduled maturity date(s) in
accordance with Section 2.26 (with respect to the Lenders under such Existing
Term Loan Tranche or Existing Revolving Tranche which agree to such
modification). “Extension Election” as defined in Section 2.26(c). “Extension
Request” means any Term Loan Extension Request or Revolving Extension Request.
“Extension Tranche” means all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates. “Federal Funds Effective Rate” means, for
any day, the rate per annum (expressed as a decimal, rounded upwards, if
necessary, to the next higher 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that, (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding - 27 -



--------------------------------------------------------------------------------



 
[ex101amend17043.jpg]
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average (rounded upwards, if necessary, to
the next higher 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. “Financial Officer Certification”
means, with respect to the financial statements for which such certification is
required, the certification of the chief financial officer (or the equivalent
thereof) of Borrower that such financial statements fairly present, in all
material respects, the financial condition of Borrower and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year end adjustments. “Financial Plan” as defined in Section 5.1(i). “First
Amended and Restated Credit Agreement” as defined in the recitals. “First
Restatement Date” means August 10, 2011. “First Priority” means, with respect to
any Lien purported to be created in any Collateral pursuant to any Collateral
Document, that such Lien is the only Lien to which such Collateral is subject,
other than any Permitted Lien. “Fiscal Quarter” means a fiscal quarter of any
Fiscal Year. “Fiscal Year” means the fiscal year of Borrower and its
Subsidiaries ending on December 31 of each calendar year. “Flood Hazard
Property” means any Real Estate Asset subject to a Mortgage in favor of
Collateral Agent, for the benefit of the Secured Parties, and located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards. “Foreign Security Agreements” as defined in Section 10.29.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“French Parallel Debt” as defined in Section 10.30(a). “French Security
Documents” as defined in Section 10.30. “Funding Notice” means a notice
substantially in the form of Exhibit A-1. “Funds Defaulting Lender” means any
Lender who (i) defaults in its obligation to fund any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(v) or 2.4(e) or its Pro
Rata Share of any payment under Section 9.6 within two Business Days of the date
such amounts were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination in good faith that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) has notified Borrower or Administrative Agent in writing,
or has made a public statement, that it does not intend to comply with its
obligation to fund any Revolving Loan or its portion of any unreimbursed payment
under Section 2.3(b)(v) or 2.4(e) or its Pro Rata Share of any payment under
Section 9.6 (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination in good faith that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (iii) has failed to confirm that it will comply with its obligation
to fund any Revolving Loan or its portion of any unreimbursed payment under
Section 2.3(b)(v) or 2.4(e) or its Pro Rata Share of any payment under Section
9.6 within five Business Days after written request for such confirmation from
Administrative Agent - 28 -



--------------------------------------------------------------------------------



 
[ex101amend17044.jpg]
(which request may only be made after all conditions to funding have been
satisfied); provided that such Lender shall cease to be a Funds Defaulting
Lender upon receipt of such confirmation by Administrative Agent, or (iv) has
failed to pay to Administrative Agent or any other Lender any amount (other than
its portion of any Revolving Loan or amounts required to be paid under Section
2.3(b)(v), 2.4(e) or 9.6 or any other amount that is de minimis) due under any
Credit Document within five Business Days of the date due, unless such amount is
the subject of a good faith dispute. “GAAP” means, subject to the limitations on
the application thereof set forth in Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof. “German Parallel Debt” as defined in Section 10.32. “Governmental Acts”
means any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority. “Governmental
Authority” means any federal, state, provincial, territorial, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency, organization, central bank, tribunal or instrumentality
or political subdivision thereof or any other entity, officer or examiner
exercising executive, legislative, judicial, regulatory, governmental
(quasi-governmental) or administrative functions of or pertaining to any
government or any court or central bank, in each case whether associated with a
state of the United States, the United States, a province or territory of
Canada, Canada, Barbados, or a foreign entity or government. “Governmental
Authorization” means any permit, license, approval, authorization, plan,
directive, direction, certificate, accreditation, registration, notice,
agreement, consent order or consent decree or other like instrument of, from or
required by any Governmental Authority. “Grantor” means Borrower and each of its
Subsidiaries, in each case granting a Lien to Collateral Agent to secure any
Obligations. “GSLP” as defined in the preamble hereto. “Guarantee” of or by any
Person (the “guarantor”) means any obligation, contingent or otherwise, of the
guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation, provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” as a verb has a corresponding
meaning. “Guaranteed Obligations” as defined in Section 7.1. “Guarantor” means,
(i) on the Third Restatement Date, each of Borrower’s Subsidiaries listed on
Schedule 1.1(b) and (ii) thereafter, any Person that executes a Counterpart
Agreement, pursuant to Section 5.10. “Guarantor Subsidiary” means each Guarantor
other than Borrower. “Guaranty” means the guaranty of each Guarantor set forth
in Section 7. “Hazardous Materials” means any chemical, material or substance:
(i) that is prohibited, limited, restricted or otherwise regulated under
Environmental Laws, (ii) that may or could reasonably be expected to pose a - 29
-



--------------------------------------------------------------------------------



 
[ex101amend17045.jpg]
hazard to the health and safety of the owners, occupants or any Persons in the
vicinity of any Facility or to the indoor or outdoor environment, or (iii) that
are included in the definition of “hazardous substances,” “waste,” “hazardous
waste,” “hazardous materials,” “toxic substances,” “pollutants,” “polluting
substance,” “contaminants,” “contamination,” “dangerous goods,” “deleterious
substances” or words of similar import under any Environmental Law. “Hedge
Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, any Interest Rate Agreement or
any similar transaction or combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Borrower or any of its Subsidiaries shall be a Hedge Agreement. “Highest Lawful
Rate” means the maximum lawful interest rate, if any, that at any time or from
time to time may be contracted for, charged, or received under the laws
applicable to any Lender which are presently in effect or, to the extent allowed
by law, under such Applicable Law which may hereafter be in effect and which
allow a higher maximum nonusurious interest rate than Applicable Law now allows.
“Historical Financial Statements” means as of the Third Restatement Date, (i)
the audited consolidated financial statements of Borrower and its Subsidiaries,
for the immediately preceding three Fiscal Years ended more than 90 days prior
to the Third Restatement Date, consisting of consolidated balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, and (ii) the unaudited consolidated financial statements
of Borrower and its Subsidiaries as of the most recent ended Fiscal Quarter
after the date of the most recent audited consolidated financial statements and
ended at least 45 days prior to the Third Restatement Date, consisting of a
consolidated balance sheet and the related consolidated statements of income and
cash flows for the three-, six- or nine-month period, as applicable, ending on
such date, and, in each case, certified by the chief financial officer of
Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries, respectively, as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year end
adjustments and the absence of footnotes in the case of the unaudited
consolidated financial statements. “Immaterial Subsidiary” means any Subsidiary
of Borrower, designated in writing to Administrative Agent by Borrower as an
“Immaterial Subsidiary,” that, individually and collectively with all other
Immaterial Subsidiaries as of the relevant date of determination, has (i) total
assets as of such date of less than 7.5% of Consolidated Total Assets as of such
date and (ii) total revenues for the ended four-fiscal-quarter period most
recently ended prior to such date of less than 7.5% of the consolidated total
revenues of Borrower and its Subsidiaries for such period. It is understood and
agreed that Borrower may, from time to time, redesignate any Immaterial
Subsidiary as a non-Immaterial Subsidiary to the extent that the requirements
set forth in Section 5.10 are satisfied with respect to such Subsidiary at or
prior to the date of such redesignation. “Inaccurate Information” means any
financial reporting or financial statements or projections or pro forma
financial information (and any related disclosures) maintained or provided on or
prior to April 6, 2016 by or relating to Borrower which recognized revenue
incorrectly as described in Borrower’s press release dated March 21, 2016,
Borrower’s Form 12b-25 filing dated February 29, 2016 and Borrower’s Form 8-K
filing dated March 21, 2016, including any such reporting as it may have
impacted Borrower’s balance sheet, consolidated statements of income and cash
flows for such periods. “Increased Amount Date” as defined in Section 2.25.
“Increased Cost Lender” as defined in Section 2.23. “Indebtedness” means, as
applied to any Person, without duplication, (i) all indebtedness of such Person
for borrowed money (including for the avoidance of doubt, convertible debt
securities); (ii) that portion of obligations of such Person with respect to
Capital Leases that is properly classified as a liability on a balance sheet of
such Person in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit to - 30 -



--------------------------------------------------------------------------------



 
[ex101amend17046.jpg]
such Person whether or not representing obligations for borrowed money; (iv) any
obligation of such Person owed for all or any part of the deferred purchase
price of property or services including any earn out obligations to the extent
required to be reflected on a consolidated balance sheet of Borrower prepared in
accordance with GAAP (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than twelve months from the date of
incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness of such Person secured by any
Lien on any property or asset owned or held by such Person regardless of whether
the indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person; (vi) the face amount of any letter of
credit issued for the account of such Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) Disqualified Equity
Interests issued by such Person; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the obligation of another Person to the extent such obligation would
constitute Indebtedness pursuant to any of clauses (i) through (vii) or clause
(xi) hereof; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation constituting
Indebtedness pursuant to clauses (i) through (vii) or (xi) hereof of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation constituting Indebtedness pursuant to clauses (i) through (vii) or
(xi) hereof of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; and (xi) the Net
Mark-to-Market Exposure of any Hedge Agreement. The amount of Indebtedness of
any Person for purposes of clause (v) above shall (unless such Indebtedness has
been assumed by such Person) be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (expectation, reliance or otherwise, and including
natural resource damages), penalties, claims (including Environmental Claims),
fines, orders, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Release or threat of Release of Hazardous Materials) and expenses
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any Applicable Law or on
contract or otherwise, that may be issued to, imposed on, incurred or suffered
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions (including, for the avoidance of doubt, any Issuing Bank
agreement to issue Letters of Credit), the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)) or (ii) any Environmental Claim or any Release or threat of Release
of Hazardous Materials related to Borrower or any of its Subsidiaries, including
such claims or activities relating to or arising from, directly or indirectly,
any past or present activity, operation, land ownership, occupation or use, or
practice by or of Borrower or any of its Subsidiaries. “Indemnified Taxes” means
any Taxes other than Excluded Taxes and Other Taxes. “Indemnitee” as defined in
Section 10.3(a). “Indemnitee Agent Party” as defined in Section 9.6. “Initial
Draw Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to
Borrower pursuant to Section 2.1(a)(i) of the Second Amended and Restated Credit
Agreement. - 31 -



--------------------------------------------------------------------------------



 
[ex101amend17047.jpg]
“Insolvency Defaulting Lender” means any Lender with a Revolving Commitment or
Term Loan Commitment who (i) has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, (ii) becomes the subject of an insolvency, bankruptcy,
dissolution, liquidation or reorganization proceeding, (iii) becomes the subject
of an appointment of a receiver, intervenor or conservator under any Insolvency
Laws now or hereafter in effect or (iv) becomes the subject of a Bail-in Action;
provided that a Lender shall not be an Insolvency Defaulting Lender solely by
virtue of the ownership or acquisition by a Governmental Authority or an
instrumentality thereof of any Equity Interest in such Lender or a parent
company thereof. “Insolvency Laws” means any of the Bankruptcy Code, the BIA,
the CCAA, the WURA and the CBCA, and any other applicable insolvency, corporate
arrangement or restructuring or other similar law of any jurisdiction including
any law of any jurisdiction permitting a debtor to obtain a stay or a compromise
of the claims of its creditors against it. “Installment” as defined in Section
2.12. “Installment Date” as defined in Section 2.12. “Intellectual Property” as
defined in the Second Amended and Restated Pledge and Security Agreement, the
Canadian Pledge and Security Agreement, the Quebec Security Documents, the
Barbados Security Documents, the Luxembourg Security Documents and the Swiss
Security Documents, as applicable. “Intellectual Property Security Agreements”
has the meaning assigned to that term in the Second Amended and Restated Pledge
and Security Agreement and the Canadian Pledge and Security Agreement, as
applicable. “Intercompany Note” means a promissory note substantially in the
form of Exhibit J-1 evidencing Indebtedness owed among Credit Parties and their
Subsidiaries. “Interest Coverage Ratio” means the ratio as of the last day of
any Fiscal Quarter, on a Pro Forma Basis, of (i) Consolidated Adjusted EBITDA
for the four Fiscal Quarter period then ended to (ii) Consolidated Interest
Expense for such four Fiscal Quarter period. “Interest Payment Date” means with
respect to (i) any Loan that is a Base Rate Loan, each March 31, June 30,
September 30 and December 31 of each year, commencing on the first such date to
occur after the Third Restatement Date, and the final maturity date of such
Loan; and (ii) any Loan that is a Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan; provided that, in the case of each
Interest Period of longer than three months “Interest Payment Date” shall also
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period. “Interest Period” means, in connection
with a Eurodollar Rate Loan, an interest period of one, two, three or six months
(or interest periods of twelve months if mutually agreed upon by Borrower and
the applicable Lenders) (or, solely with respect to the Series F-4 Tranche B
Term Loans, such other period set forth in Amendment No. 16), as selected by
Borrower in the applicable Funding Notice or Conversion/Continuation Notice, (i)
initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided that, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clauses (c) and (d), of this definition,
end on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Term Loans shall extend beyond such
Class’s Term Loan Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date. - 32 -



--------------------------------------------------------------------------------



 
[ex101amend17048.jpg]
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement. “Interest Rate Determination Date”
means, with respect to any Interest Period, the date that is two Business Days
prior to the first day of such Interest Period. “Interpolated Rate” means, in
relation to the LIBO Rate, the rate which results from interpolating on a linear
basis between: (i) the applicable LIBO Rate for the longest period (for which
that LIBO Rate is available) which is less than the Interest Period of that
Loan; and (ii) the applicable LIBO Rate for the shortest period (for which that
LIBO Rate is available) which exceeds the Interest Period of that Loan, each as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period of that Loan. “Internal Revenue Code”
means the Internal Revenue Code of 1986, as amended to the date hereof and from
time to time hereafter, and any successor statute. “Internally Generated Cash”
means, with respect to any period, any cash of Borrower and its Subsidiaries
generated during such period, excluding Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds and any cash that is received from an incurrence
of Indebtedness, an issuance of Equity Interests or a capital contribution.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect purchase or other acquisition for value, by any Subsidiary of
Borrower from any Person (other than Borrower or any other Credit Party), of any
Equity Interests of such Person; (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Borrower or any of its Subsidiaries to any other Person
(other than Borrower or any other Credit Party), including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business and
(iv) all investments consisting of any exchange traded or over the counter
derivative transaction, including any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write ups, write downs or write offs with respect to such Investment,
less an amount equal to any returns of capital or sale proceeds actually
received in cash in respect of any such Investment (which amount shall not
exceed the amount of such Investment valued at cost at the time such Investment
was made). “Issuance Notice” means an Issuance Notice in form and substance
reasonably satisfactory to the applicable Issuing Bank. “Issuing Bank” means, as
the context may require, (a) JPMorgan Chase Bank, N.A., including its Affiliates
and branches, in its capacity as Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity and (b) any other Revolving
Credit Lender that, at the request of the Borrower and with the consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned),
agrees to become an Issuing Bank. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by an Affiliate of such
Issuing Bank, in which case such term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. “January
2015 Additional Series A-3 Tranche A Term Loan Funding Date” means January 22,
2015. “January 2015 New Revolving Loan Commitment Effective Date” means January
22, 2015. - 33 -



--------------------------------------------------------------------------------



 
[ex101amend17049.jpg]
“January 2015 Revolving Loan Commitment Increase Joinder Agreement” means the
Joinder Agreement, dated as of January 22, 2015, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent and the New Revolving
Loan Lenders party thereto. “January 2015 Additional Series A-3 Tranche A Term
Loan Joinder Agreement” means the Joinder Agreement, dated as of January 22,
2015, by and among the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent and the New Term Loan Lenders party thereto. “Joinder
Agreement” means an agreement substantially in the Form of Exhibit K. “Joint
Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form and, for the avoidance of
doubt, includes a Specified Joint Venture. “Judgment Conversion Date” as defined
in Section 10.24(a). “Judgment Currency” as defined in Section 10.24(a).
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement. “Lender Counterparty” means, at any
time, each Person that is a counterparty to a Hedge Agreement or Cash Management
Agreement, provided that such Person is a Lender, an Agent, or an Affiliate of a
Lender or Agent at such time or was a Lender, an Agent or an Affiliate of a
Lender or Agent, at the time such Hedge Agreement or Cash Management Agreement
was entered into or, in the case of any such Hedge Agreement or Cash Management
Agreement in effect as of the Third Restatement Date, Second Restatement Date,
First Restatement Date, Original Closing Date or any time prior thereto, is a
Lender, an Agent or an Affiliate of a Lender or an Agent as of the Third
Restatement Date, Second Restatement Date, First Restatement Date or Original
Closing Date. “Letter of Credit” means a commercial or standby letter of credit
issued or to be issued by any Issuing Bank pursuant to this Agreement. “Letter
of Credit Sublimit” means, as of any date of determination, the lesser of (i)
$300,000,000 and (ii) the aggregate unused amount of the Revolving Commitments
then in effect; provided that (A) any Issuing Bank and the Borrower may
separately agree in writing (with notification to the Administrative Agent and
the Revolving Credit Lenders) to an individual Letter of Credit Sublimit with
respect to such Issuing Bank of any lesser amount and (B) the Letter of Credit
Sublimit may be increased from time to time with the consent of the Borrower and
the Administrative Agent (such consent not to be unreasonably withheld);
provided that any such increase pursuant to this clause (B) shall also require
the consent of each Issuing Bank to the extent such Issuing Bank’s respective
Letter of Credit Sublimit would by increased thereby. “Letter of Credit Usage”
means, as of any date of determination, the sum of (i) the maximum aggregate
amount which is, or at any time thereafter may become, available for drawing
under all Letters of Credit then outstanding, and (ii) the aggregate amount of
all drawings under Letters of Credit honored by Issuing Bank and not theretofore
reimbursed by or on behalf of Borrower. “Leverage Ratio” means the ratio as of
the last day of any Fiscal Quarter of (i) Consolidated Total Debt as of such day
to (ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending
on such date. “LIBO Rate” has the meaning given to such term in the definition
of the term “Eurodollar Rate.” “Lien” means (i) any lien, mortgage,
hypothecation, deed of trust, pledge, assignment, security interest, charge,
deposit arrangement or encumbrance of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
and any lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities. - 34 -



--------------------------------------------------------------------------------



 
[ex101amend17050.jpg]
“Loan” means any of a Tranche A Term Loan, a Tranche B Term Loan, a New Term
Loan, a Revolving Loan and a Swing Line Loan. “Luxembourg Guarantor” means
Biovail International, S.à r.l., a private limited liability company (société à
responsabilité limitée) organized under the laws of Luxembourg, and each other
Guarantor that is organized under the laws of Luxembourg. “Luxembourg Security
Documents” means each of the documents set forth on Schedule 5.10(c), dated as
of the Second Restatement Date, as each of such documents may be amended,
restated, supplemented or otherwise modified from time to time and additional
analogous agreements as may be entered into from time to time in accordance with
Section 5.10 and as required by the Collateral Documents. “Margin Stock” as
defined in Regulation U. “Material Adverse Effect” means a material adverse
effect on (i) the business, operations, properties, assets or condition
(financial or otherwise) of Borrower and its Subsidiaries taken as a whole, (ii)
the ability of any Credit Party to fully and timely pay its Obligations when due
or (iii) the rights, remedies and benefits available to, or conferred upon, any
Agent and any Lender or any Secured Party under any Credit Document. “Material
Real Estate Asset” means any fee owned Real Estate Asset having a fair market
value in excess of $20,000,000; provided that in no event shall Material Real
Estate Assets include the Real Estate Assets of Borrower and its Subsidiaries
owned as of the Original Closing Date and located in (a) Carolina, Puerto Rico
and (b) Christ Church, Barbados. “Maximum Amount” as defined in 7.13(a).
“Medicis Acquisition” means the acquisition of Medicis Pharmaceutical
Corporation pursuant to the Medicis Acquisition Agreement. “Medicis Acquisition
Agreement” means the Agreement and Plan of Merger (together with all exhibits
and schedules thereto, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, collectively,
the “Medicis Acquisition Agreement”), dated as of September 2, 2012, among the
Borrower, VPI, one of Borrower’s other wholly owned U.S. domiciled subsidiaries
and Medicis Pharmaceutical Corporation. “Medicis Transactions” means
collectively, (a) the Medicis Acquisition and other related transactions
contemplated by the Medicis Acquisition Agreement; (b) the incurrence of new
Term Loans hereunder pursuant to a Joinder Agreement in accordance with Section
2.25 to be entered into after the Amendment No. 2 Effective Date; (c) the
issuance of the New Senior Notes; and (d) the payment of all fees and expenses
owing in connection with the foregoing. “Merger Agreement” means the Agreement
and Plan of Merger, dated as of June 20, 2010, among Borrower, VPI, Biovail
Americas Corp. and Beach Merger Corp., together with all exhibits, schedules,
documents, agreements, and instruments executed and delivered in connection
therewith, as the same may be amended or modified in accordance with the terms
thereof. “Moody’s” means Moody’s Investors Service, Inc. “Mortgage” means a
mortgage, deed of trust, debenture or similar document creating a Lien on real
property, in form and substance reasonably satisfactory to the Collateral Agent,
as it may be amended, restated, supplemented or otherwise modified from time to
time. “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA. - 35 -



--------------------------------------------------------------------------------



 
[ex101amend17051.jpg]
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Subsidiaries that complies with the applicable requirements
under the Exchange Act for a “Management Discussion and Analysis” for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of such period to which such
financial statements relate. “Net Asset Sale Proceeds” means, with respect to
any Asset Sale, an amount equal to: (i) Cash payments (including any Cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise (including by way of milestone payment), but only as and
when so received) received by Borrower or any of its Subsidiaries from such
Asset Sale, minus (ii) any reasonable fees and out-of-pocket expenses and bona
fide direct costs incurred in connection with such Asset Sale, including (a)
income or gains taxes payable by the seller as a result of any gain recognized
in connection with such Asset Sale, (b) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale, (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities, contributions, cost sharings
and representations and warranties to purchaser or any advisor in respect of
such Asset Sale undertaken by Borrower or any of its Subsidiaries in connection
with such Asset Sale and (d) fees paid for legal and financial advisory services
in connection with such Asset Sale; provided that proceeds from Asset Sales
permitted under clause (e) of Section 6.8, shall not be included in the
calculation of proceeds for purposes of this definition except as expressly set
forth in such clause. “Net Insurance/Condemnation Proceeds” means an amount
equal to: (i) any Cash payments or proceeds received by Borrower or any of its
Subsidiaries (a) under any property damage or casualty insurance policies in
respect of any covered loss thereunder or (b) as a result of the taking of any
assets of Borrower or any of its Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Borrower or such Subsidiary in respect thereof, and (b) any reasonable fees and
out-of-pocket expenses and bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith. “New Hungarian Civil Code” as defined in Section 10.31. “Net
Mark-to-Market Exposure” of a Person means, as of any date of determination, the
excess (if any) of all unrealized losses over all unrealized profits of such
Person arising from Hedge Agreements. As used in this definition, “unrealized
losses” means the fair market value of the cost to such Person of replacing such
Hedge Agreement as of the date of determination (assuming the Hedge Agreement
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement as of
the date of determination (assuming such Hedge Agreement were to be terminated
as of that date). “New Revolving Loan Commitment Effective Date” means September
11, 2012. “New Revolving Loan Lender” as defined in Section 2.25. “New Revolving
Loan Commitments” as defined in Section 2.25. “New Revolving Loan Exposure”
means, with respect to any Lender, as of any date of determination, the
outstanding principal amount of the New Revolving Loans of such Lender. “New
Revolving Loan Maturity Date” means the date on which New Revolving Loans of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise. “New
Revolving Loans” as defined in Section 2.25. - 36 -



--------------------------------------------------------------------------------



 
[ex101amend17052.jpg]
“New Senior Notes” means debt securities issued after the Amendment No. 2
Effective Date of the Escrow Issuer to finance a portion of the Medicis
Transactions; provided that the net proceeds of such debt securities are
deposited into the Escrow Account upon the issuance thereof. “New Senior Notes
Documents” means the New Senior Notes Indenture, the New Senior Notes Escrow
Documents and any other documents entered into by the Borrower, VPI and/or
Escrow Issuer in connection with the New Senior Notes; provided that such
documents shall require that (a) if the Medicis Acquisition shall not be
consummated on or before the Termination Date, the New Senior Notes shall be
redeemed in full (the “New Senior Notes Redemption”) no later than the third
Business Day after the Termination Date and (b) the Escrowed Funds shall be
released from the Escrow Account before the Termination Date or within three
Business Days after the Termination Date (A) upon the consummation of the
Medicis Transactions and applied to finance a portion of the Medicis Acquisition
or (B) to effectuate the New Senior Notes Redemption. “New Senior Notes Escrow
Documents” means the agreement(s) governing the Escrow Account and any other
documents entered into in order to provide the Escrow Agent (or its designee) a
Lien on the Escrowed Funds. “New Senior Notes Indenture” means the indenture
pursuant to which the New Senior Notes shall be issued. “New Senior Notes
Redemption” shall have the meaning given to such term in the definition of the
term New Senior Notes Documents. “New Term Loan Commitments” as defined in
Section 2.25. “New Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the New Term
Loans of such Lender. “New Term Loan Lender” as defined in Section 2.25. “New
Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise. “New Term Loans” as
defined in Section 2.25. “Non-Consenting Lender” as defined in Section 2.23.
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD. “Not Otherwise Applied” means, with reference to any amount of
any transaction or event, that such amount (i) was not required to be applied to
prepay the Loans pursuant to Section 2.14, and (ii) was not previously applied
in determining the permissibility of a transaction under the Credit Documents
where such permissibility was (or may have been) contingent on the receipt or
availability of such amount. “Note” means a Tranche A Term Loan Note, a Tranche
B Term Loan Note, a Revolving Loan Note or a Swing Line Note. “Notice” means a
Funding Notice, an Issuance Notice, or a Conversion/Continuation Notice.
“Obligation Currency” as defined in Section 10.24(a). “Obligations” means all
obligations of every nature of each Credit Party (and, with respect to any
obligations in respect of Hedge Agreements and Cash Management Agreements, any
Subsidiary of a Credit Party) owing to any Secured Party (including former
Agents) (but limited, in the case of obligations in respect of Hedge - 37 -



--------------------------------------------------------------------------------



 
[ex101amend17053.jpg]
Agreement and Cash Management Agreements, to those obligations owing to Lender
Counterparties) under any Credit Document, Hedge Agreement or Cash Management
Agreement whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party (or, with respect to any obligations in respect of Hedge Agreements and
Cash Management Agreements, any Subsidiary of a Credit Party) for such interest
in the related bankruptcy proceeding), reimbursement of amounts drawn under
Letters of Credit, payments for early termination of Hedge Agreements or Cash
Management Agreements, fees, expenses, indemnification or otherwise. “Obligee
Guarantor” as defined in Section 7.7. “OFAC” as defined in Section 4.25.
“Organizational Documents” means (i) with respect to any corporation or company
or society with restricted liability, its certificate, memorandum or articles of
incorporation, organization, association or amalgamation or other constituting
documents, in each case, as amended, and its by laws, as amended, (ii) with
respect to any limited partnership, its certificate or declaration of limited
partnership, as amended, and its partnership agreement, as amended, (iii) with
respect to any general partnership, its partnership agreement, as amended, and
(iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a Governmental Authority, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such Governmental Authority. “Original Closing
Date” means June 29, 2011. “Original Credit Agreement” as defined in the
recitals. “Orthodermatologics Acquisition” means the acquisition of certain
assets and rights, and assumption of certain liabilities, relating to the Ortho
Dermatologics Division of Janssen Pharmaceuticals, Inc., a Subsidiary of Johnson
& Johnson, by certain wholly-owned Subsidiaries of Borrower, pursuant to that
certain asset purchase agreement, dated as of July 15, 2011, by and among
Janssen Pharmaceuticals, Inc., Valeant Pharmaceuticals North America LLC,
Valeant International (Barbados) SRL and, solely for the purposes set forth
therein, Valeant Pharmaceuticals International, Inc., including all schedules,
annexes and exhibits attached thereto and all material documents related to the
consummation of the transactions contemplated thereby, as amended, modified and
supplemented. “Other Taxes” as defined in Section 2.20(e). “Parallel Debt” means
in relation to an Underlying Debt an obligation to pay to the Administrative
Agent an amount equal to (and in the same currency as) the amount of the
Underlying Debt. “Parallel Debt Undertaking” as defined in Section 10.34(b).
“PATRIOT Act” means the Uniting and Strengthening America by providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001). “PBGC” means the Pension
Benefit Guaranty Corporation or any successor thereto. “PCTFA” as defined in
Section 4.23. “Pension Plan” means, in respect of any Credit Party, any Employee
Benefit Plan, other than a Multiemployer Plan, which is subject to Section 412
of the Internal Revenue Code or Section 302 of ERISA. “Permitted Acquisition”
means any acquisition by Borrower or any of its wholly owned Subsidiaries,
whether by purchase, merger, amalgamation or otherwise, of all or substantially
all of the assets of, all of the Equity - 38 -



--------------------------------------------------------------------------------



 
[ex101amend17054.jpg]
Interests of, or a business line or unit or a division of, or a product or a
product candidate of, any Person; provided that: (i) at the time the definitive
documentation for such Permitted Acquisition is entered into, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions in connection therewith shall be consummated,
in all material respects, in accordance with all Applicable Law and in
conformity with all applicable Governmental Authorizations; (iii) in the case of
the acquisition of Equity Interests, (a) all of the Equity Interests (except for
any such Securities in the nature of directors’ qualifying shares required
pursuant to Applicable Law) acquired or otherwise issued by such Person or any
newly formed Subsidiary of Borrower in connection with such acquisition shall be
owned 100% by Borrower or a Guarantor Subsidiary, and (b) Borrower shall have
taken, or shall promptly cause to be taken and, in any event, shall cause to be
taken within 60 days of such acquisition (or such longer period as shall be
reasonably acceptable to the Administrative Agent), each of the applicable
actions set forth in Section 5.10 (including causing such Subsidiary, other than
an Excluded Subsidiary, to become a Guarantor and subject to the Collateral
Documents), it being understood that the acquisition of Equity Interests shall
constitute a Permitted Acquisition during such period if it satisfies all
conditions of the definition of Permitted Acquisition other than those set forth
in this clause (iii)(b); (iv) Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.7 on a Pro Forma
Basis after giving effect to such acquisition as of the last day of the Fiscal
Quarter most recently ended for which financial statements are required to have
been delivered pursuant to Section 5.1(a) or 5.1(b), as applicable (as
determined in accordance with Section 1.5); provided that, at Borrower’s option
(the Borrower’s election to exercise such option in connection with any
Permitted Acquisition, a “Limited Condition Acquisition Election”), compliance
with such covenants may be tested at the time the definitive documentation for
such Permitted Acquisition is entered into (the “Limited Condition Acquisition
Test Date”); provided, further, that if the Borrower has made a Limited
Condition Acquisition Election for any Permitted Acquisition, then in connection
with any subsequent calculation of the ratios or baskets on or following the
relevant Limited Condition Acquisition Test Date and prior to the earlier of (i)
the date on which such Permitted Acquisition is consummated or (ii) the date
that the definitive agreement for such Permitted Acquisition is terminated or
expires without consummation of such Permitted Acquisition, any such ratio or
basket shall be calculated on a Pro Forma Basis assuming such Permitted
Acquisition and other transactions in connection therewith (including any
Incurrence of Indebtedness or Liens and the use of proceeds thereof) have been
consummated, except that (other than solely with respect to the incurrence
ratios subject to the Limited Condition Acquisition Election) (x) Consolidated
Total Assets of any target or targets of such Permitted Acquisition shall only
be used in the determination of any asset-based basket if and when such
Permitted Acquisition has been consummated and (y) Consolidated Adjusted EBITDA
and Consolidated Net Income of any target or targets of such Permitted
Acquisition cannot be used for purposes of calculating any restricted payment or
builder basket capacity, including without limitation, under Sections 6.4(h) and
6.6(i), until such Permitted Acquisition has been consummated; (v) in the case
of an acquisition involving aggregate consideration in excess of $300,000,000,
Borrower shall have delivered to Administrative Agent at least two (2) Business
Days prior to the consummation of such proposed acquisition, (i) a Compliance
Certificate evidencing compliance with Section 6.7 as required under clause (iv)
above and (ii), all other relevant material financial information with respect
to such acquired assets, including the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.7; (vi) any Person or assets or division as acquired in accordance
herewith shall be in same business or lines of business in which Borrower and/or
its Subsidiaries are engaged as of the Third Restatement Date or similar or
related or ancillary businesses; and - 39 -



--------------------------------------------------------------------------------



 
[ex101amend17055.jpg]
(vii) until such time that the Leverage Ratio of the Borrower and its
Subsidiaries is less than 4.50 to 1.00, as of the last day of the most recently
ended Fiscal Quarter for which financial statements were required to have been
delivered pursuant to Sections 5.1(a) or (b), neither the Borrower nor any of
its Subsidiaries shall be permitted to (A) consummate acquisitions for
consideration (other than solely for Equity Interests of Borrower issued in
payment of such consideration and the net proceeds of the issuance of Equity
Interests of Borrower to the extent used to pay such consideration); provided
that the Borrower and its Subsidiaries shall be permitted to consummate such
acquisitions for consideration in an amount up to $500,000,000 per annum (the
“Amendment No. 14 Permitted Acquisition Basket”) (reduced on a dollar-for-dollar
basis by Investments made pursuant to the Amendment No. 14 Investment Basket);
provided, further, that up to 50% of the unused amount of the Amendment No. 14
Permitted Acquisition Basket in any annual period may be carried over to the
immediately succeeding annual period, or (B) directly or indirectly, create or
incur any Indebtedness pursuant to Section 2.25, 6.1(p), 6.1 (q) or 6.1(s) to
finance a Permitted Acquisition. “Permitted Interim Investment” means any
acquisition by Borrower or any of its wholly owned Subsidiaries of any Equity
Interests of any Person, which acquisition has been designated by Borrower in
writing to the Administrative Agent as a Permitted Interim Investment; provided
that: (i) such acquisition complies with each of the conditions set forth in
clauses (i), (ii), (iv), (v) and (vi) of the definition of Permitted
Acquisition; (ii) at the time of any such acquisition of Equity Interests, the
Administrative Agent shall have received a certificate from the chief executive
officer or the chief financial officer (or the equivalent thereof) of Borrower
certifying that such acquisition is pursuant to a transaction or series of
transactions in which Borrower or a wholly owned Subsidiary of Borrower intends
to acquire all remaining Equity Interests of such Person such that it becomes a
wholly owned Subsidiary of Borrower; (iii) within 180 days following the initial
acquisition of Equity Interests of such Person, Borrower or a wholly owned
Subsidiary of Borrower shall have either (x) commenced and have outstanding a
tender offer for all remaining Equity Interests of such Person or (y) entered
into and have in effect a binding merger or similar agreement with such Person
(it being understood and agreed that the satisfaction of the condition contained
in this clause (iii) shall be satisfied only if and for so long as any such
tender offer remains open and/or such merger or similar agreement remains in
effect); (iv) except as otherwise agreed by the Administrative Agent as a result
of any applicable rules and regulations of the Board of Governors, all Equity
Interests of such Person owned by Borrower or any of its Subsidiaries shall be
pledged, or credited to a securities account at the Collateral Agent, as
collateral for the Obligations; and (v) upon the acquisition of the remaining
Equity Interests of such Person such that such Person thereafter becomes a
wholly owned Subsidiary of Borrower or any of its Subsidiaries the aggregate
Investment represented by the acquisition of Equity Interests in such Person
shall either (x) comply with and satisfy the requirements of clause (iii) of the
definition of Permitted Acquisition or (y) be made pursuant to and in compliance
with Section 6.6(d)(ii) or 6.6(i). “Permitted Liens” means each of the Liens
permitted pursuant to Section 6.2. “Permitted Majority Investments” shall have
the meaning given to such term in Section 6.6(o). “Permitted Secured Notes”
means debt securities of any Credit Party that are secured by a Lien ranking
pari passu with or junior to the Liens securing the Obligations; provided that
(a) the terms of such debt securities do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the latest
Term Loan Maturity Date (other than (x) customary offers to repurchase upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default and (y) any such debt securities issued after the
Amendment No. 13 Effective Date, so long as (i) such debt securities do not
provide for any scheduled repayment, - 40 -



--------------------------------------------------------------------------------



 
[ex101amend17056.jpg]
mandatory redemption or sinking fund prior to the date that is five years after
the issuance thereof (subject to the foregoing clause (x)) and (ii) the net
proceeds thereof to the Borrower are applied substantially simultaneously with
the issuance of such debt securities to prepay Term Loans (with such prepayment
to be applied as specified by the Borrower and otherwise in accordance with
Section 2.15(a)), (b) the covenants, events of default, guarantees, collateral
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are not more restrictive to Borrower or any of its
Subsidiaries than those in this Agreement, as determined by the Borrower in good
faith, (c) Borrower will cause the collateral agent or representatives for the
holders of Permitted Secured Notes to enter into an intercreditor agreement with
Collateral Agent in form and substance usual and customary for transactions of
this type and otherwise satisfactory to Collateral Agent in its sole discretion,
(d) at the time that any such Permitted Secured Notes are issued (and after
giving effect thereto) no Default or Event of Default shall exist, be continuing
or result therefrom, (e) either (i) on a Pro Forma Basis after giving effect to
the incurrence of such Permitted Secured Notes (and the use of proceeds
thereof), the Secured Leverage Ratio shall not exceed 3.00 to 1.0 as of the last
day of the most recently ended Fiscal Quarter for which financial statements
were required to have been delivered pursuant to Section 5.1(a) or (b), as
applicable, in each case, as if such Permitted Secured Notes had been
outstanding on the last day of such Fiscal Quarter, or (ii) the Cash proceeds of
such Permitted Secured Notes are applied to prepay Term Loans in accordance with
Section 2.15, and (f) no Subsidiary of Borrower (other than a Guarantor) shall
be an obligor and no Permitted Secured Notes shall be secured by any collateral
other than the Collateral. For the avoidance of doubt, the 2017 Permitted
Secured Notes shall be treated as Permitted Secured Notes for all purposes under
this Agreement. “Permitted Treasury Arrangements” means treasury, depository,
overdraft, credit or debit card, electronic funds transfer (including automated
clearing house fund transfer services), pooling and other cash management
arrangements entered into in the ordinary course of business, including any
transactions between or among the Borrower and its Subsidiaries that are entered
into in the ordinary course of business in connection with the foregoing.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, unlimited liability
companies, limited liability partnerships, joint stock companies, Joint
Ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
Governmental Authorities. “Platform” as defined in Section 5.1(n). “Post Merger
Special Dividend” as defined in the Merger Agreement. “PPSA” means the Personal
Property Security Act (Ontario); provided, however, if the validity, attachment,
perfection (or opposability), effect of perfection or of non-perfection or
priority of Collateral Agent’s security interest in any Collateral are governed
by the personal property security laws or laws relating to personal or movable
property of any jurisdiction other than Ontario, PPSA shall also include those
personal property security laws or laws relating to movable property in such
other jurisdiction for the purpose of the provisions hereof relating to such
validity, attachment, perfection (or opposability), effect of perfection or of
non-perfection or priority and for the definitions related to such provisions.
“Pre-Merger Special Dividend” as defined in the Merger Agreement. “Prescription
Drug Business” means the business or businesses comprising Borrower’s and/or its
Subsidiaries’ businesses in Europe and Latin America as of the Third Restatement
Date. “Prime Rate” means the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section as the Prime Rate (currently defined as
the base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Any Agent or any other Lender may otherwise
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate. - 41 -



--------------------------------------------------------------------------------



 
[ex101amend17057.jpg]
“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Banks, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender. “Projections” as defined in Section 4.8.
“Pro Forma Basis” means, with respect to the calculation of the covenants
contained in Section 6.7 or for purposes of determining the Interest Coverage
Ratio, Leverage Ratio or Secured Leverage Ratio as of any date, that such
calculation shall give pro forma effect to all Permitted Acquisitions,
Acquisitions, Investments that result in a Person becoming a Subsidiary of
Borrower, any incurrence or repayment of Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility and any repayment of
Indebtedness with the proceeds of borrowings under any revolving credit
facility), and all sales, transfers or other dispositions of any material assets
outside the ordinary course of business that have occurred during (or, if such
calculation is being made for the purpose of determining whether any proposed
acquisition will constitute (or will be permitted as) a Permitted Acquisition,
or any Indebtedness (including New Term Loans) or Liens may be incurred, since
the beginning of) the four consecutive Fiscal Quarter period most-recently ended
on or prior to such date as if they occurred on the first day of such four
consecutive Fiscal Quarter period (including expected cost savings (without
duplication of actual cost savings) to the extent (a) such cost savings would be
permitted to be reflected in pro forma financial information complying with the
requirements of GAAP and Article 11 of Regulation S-X under the Securities Act
as interpreted by the Staff of the Securities and Exchange Commission, and as
certified by a financial officer of Borrower or (b) Borrower in good faith
believes that such cost savings will be realized within one year after the
applicable Permitted Acquisition, Acquisition, Investment or sale, transfer or
other disposition of material assets outside the ordinary course of business and
all steps necessary for the realization of such cost savings have been taken as
certified by a financial officer of Borrower). Notwithstanding the foregoing,
for all purposes under this Agreement, other than as permitted by clause (k) of
the definition of “Consolidated Adjusted EBITDA,” no cost savings or synergies
relating to the 2010 Transactions shall be included for purposes of calculating
the covenants (including New Term Loans) contained in Sections 6.1 and 6.7 or
for purposes of determining the Interest Coverage Ratio, Leverage Ratio or
Secured Leverage Ratio until actually realized. Notwithstanding the foregoing,
for all purposes under this Agreement, the amount of cost savings or synergies
related to any Permitted Majority Investment that may be included for the
purposes of calculating the covenants contained in Sections 6.1 and 6.7 or for
purposes of determining the Interest Coverage Ratio, Leverage Ratio or Secured
Leverage Ratio shall not exceed the portion of the cost savings or synergies
related to the Permitted Majority Investment equal to the percentage of the
capital stock of such Permitted Majority Investment owned by the Borrower or any
of its Subsidiaries. “Pro Rata Share” means (i) with respect to all payments,
computations and other matters relating to the Tranche A Term Loan of any
Lender, the percentage obtained by dividing (a) the Tranche A Term Loan Exposure
of that Lender by (b) the aggregate Tranche A Term Loan Exposure of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Tranche B Term Loan Commitment or Tranche B Term Loan of any Lender, the
percentage obtained by dividing (a) the Tranche B Term Loan Exposure of that
Lender by (b) the aggregate Tranche B Term Loan Exposure of all Lenders; (iii)
with respect to all payments, computations and other matters relating to the
Revolving Commitment or Revolving Loans of any Lender or any Letters of Credit
issued or participations purchased therein by any Lender or any participations
in any Swing Line Loans purchased by any Lender, the percentage obtained by
dividing (a) the Revolving Exposure of that Lender by (b) the aggregate
Revolving Exposure of all Lenders (exclusive of the Revolving Exposure of the
Swing Line Lender and the Issuing Banks in their capacities as such) and (iv)
with respect to all payments, computations, and other matters relating to New
Term Loan Commitments or New Term Loans of a particular Series, the percentage
obtained by dividing (a) the New Term Loan Exposure of that Lender with respect
to that Series by (b) the aggregate New Term Loan Exposure of all Lenders with
respect to that Series. For all other purposes with respect to each Lender, “Pro
Rata Share” means the percentage obtained by dividing (A) an amount equal to the
sum of the Tranche A Term Loan Exposure, the Tranche B Term Loan Exposure, the
Revolving Exposure and the New Term Loan Exposure of that Lender, by (B) an
amount equal to the sum of the aggregate Tranche A Term Loan Exposure, the
Tranche B Term Loan Exposure, the aggregate Revolving Exposure and the aggregate
New Term Loan Exposure of all Lenders (exclusive of the Revolving Exposure of
the Swing Line Lender and the Issuing Banks in their capacities as such). - 42 -



--------------------------------------------------------------------------------



 
[ex101amend17058.jpg]
“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Borrower, its Subsidiaries or their respective
Securities. “Quebec Security Documents” means collectively (i) each of the
documents set forth on Schedule 5.10(b), and (ii) each additional deed of
hypothec, debenture, pledge of debenture and any other security document or
instrument governed by the laws of the Province of Quebec, in each case entered
into at any time by any Canadian Credit Party, as each such document or
instrument may be amended, restated, supplemented or otherwise modified from
time to time. “Real Estate Asset” means, at any time of determination, any
interest (fee, leasehold or otherwise) then owned by any Credit Party in any
real property. “Refinancing” as defined in the recitals. “Refinancing
Incremental Facility” as defined in Section 2.25. “Refinancing Indebtedness” as
defined in Section 6.1(r). “Refunded Swing Line Loans” as defined in Section
2.3(b)(iv). “Register” as defined in Section 2.7(b). “Regulation D” means
Regulation D of the Board of Governors, as in effect from time to time.
“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time. “Regulation T” means Regulation T of the Board of Governors, as in
effect from time to time and all official rulings and interpretations thereunder
or thereof. “Regulation U” means Regulation U of the Board of Governors, as in
effect from time to time and all official rulings and interpretations thereunder
or thereof. “Regulation X” means Regulation X of the Board of Governors, as in
effect from time to time and all official rulings and interpretations thereunder
or thereof. “Reimbursement Date” as defined in Section 2.4(d). “Related Fund”
means, with respect to any Lender that is an investment fund, any other
investment fund that invests in commercial loans and that is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor. “Release” means any release, spill, emission, emanation,
leaking, pumping, pouring, injection, spraying, escaping, deposit, disposal,
discharge, dispersal, dumping, abandonment, placing, exhausting, leaching or
migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Replacement Lender” as defined in Section 2.23. “Repricing Transaction” means
the prepayment or refinancing of all or a portion of the Tranche B Term Loans
with the incurrence by any Credit Party of any Loan or other bank debt financing
with a stated maturity of more than one year having an effective interest cost
or weighted average yield (excluding any arrangement or commitment fees in
connection therewith) that is less than the effective interest cost for or
weighted average yield of - 43 -



--------------------------------------------------------------------------------



 
[ex101amend17059.jpg]
the Tranche B Term Loans, including without limitation, as may be effected
through any amendment to this Agreement relating to the effective interest cost
for, or weighted average yield of, the Tranche B Term Loans. “Required
Prepayment Date” as defined in Section 2.15(d). “Requisite Lenders” means one or
more Lenders having or holding Tranche A Term Loan Exposure, Tranche B Term Loan
Exposure, New Term Loan Exposure and/or Revolving Exposure and representing more
than 50% of the sum of (i) the aggregate Tranche A Term Loan Exposure of all
Lenders, (ii) the aggregate Tranche B Term Loan Exposure of all Lenders, (iii)
the aggregate Revolving Exposure of all Lenders and (iv) the aggregate New Term
Loan Exposure of all Lenders. “Responsible Officer” means, as applied to any
Person, any individual holding the position of chairman of the board (if an
officer), chief executive officer, president, vice president (or the equivalent
thereof), chief financial officer (or the equivalent thereof) or treasurer of
such Person. “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Borrower or any of its Subsidiaries (or any direct or indirect parent of
Borrower or any of its Subsidiaries) now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock (or, in the case of
preferred stock, in shares of that class of stock or in common stock) to the
holders of that class; (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock of Borrower or any of its Subsidiaries (or any
direct or indirect parent thereof) now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of Borrower or
any of its Subsidiaries (or any direct or indirect parent of Borrower) now or
hereafter outstanding; and (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness owed to a Person that is not
Borrower or a Guarantor (other than (x) regularly scheduled payments of interest
and principal in respect of any Subordinated Indebtedness and (y) the conversion
of convertible securities to common stock of Borrower, in each case in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the indenture or other agreement
pursuant to which such Subordinated Indebtedness was issued); provided, that in
no event shall any payment or other distribution (including, without limitation,
upon conversion, unwind or settlement) in respect of Borrower Convertible Notes,
the VPI Convertible Notes or the Sun Convertible Notes and the issuer written
call option transactions or issuer warrant transactions relating thereto be
deemed a Restricted Junior Payment. “Restricted Obligations” as defined in
Section 7.13(a). “Revolving Commitment” means the commitment of a Lender to make
or otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. For the avoidance of doubt, the
2018 Revolving Commitments and the 2020 Revolving Commitments constitute
“Revolving Commitments” hereunder. As of the Amendment No. 1517 Effective Date,
the amount of each Lender’s Revolving Commitment, if any, is set forth on Annex
A-1 hereto, and after the Amendment No. 1517 Effective Date, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Amendment No. 1517
Effective Date is $1,500,000,000. “Revolving Commitment Period” means the period
from and including the Second Restatement Date to but excluding the Revolving
Commitment Termination Date. “Revolving Commitment Termination Date” means (x)
with respect to the Revolving Commitments and Revolving Loans outstanding as of
the Amendment No. 1517 Effective Date (after giving effect to Amendment No. 17),
(i) with respect to the 2018 Revolving Commitments and the 2018 Revolving Loans,
the 2018 Revolving Commitment Termination Date and (ii) with respect to the 2020
Revolving Commitments and 2020 Revolving Loans, the 2020 Revolving Commitment
Termination Date, and (y) with respect to any other Class of Revolving
Commitments and Revolving Loans hereunder created pursuant to an Extension
Amendment or Joinder Amendment, the maturity set forth therefor in the
applicable Extension Amendment or Joinder Agreement. - 44 -



--------------------------------------------------------------------------------



 
[ex101amend17060.jpg]
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Commitment at such time. “Revolving Exposure” means, with respect to any Lender
as of any date of determination, (i) prior to the termination of the Revolving
Commitments, that Lender’s Revolving Commitment as of such date; and (ii) after
the termination of the Revolving Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender, (b) in the
case of any Issuing Bank, the aggregate Letter of Credit Usage in respect of all
Letters of Credit issued by that Lender (net of any participations by Lenders in
such Letters of Credit), (c) the aggregate amount of all participations by that
Lender in any outstanding Letters of Credit or any unreimbursed drawing under
any Letter of Credit, (d) in the case of Swing Line Lender, the aggregate
outstanding principal amount of all Swing Line Loans (net of any participations
therein by other Lenders), and (e) the aggregate amount of all participations
therein by that Lender in any outstanding Swing Line Loans, in each case as of
such date. “Revolving Extension Request” as defined in Section 2.26(b).
“Revolving Loan” means a Loan denominated in Dollars made by a Lender to
Borrower pursuant to Section 2.2(a), as such Loan (x) may be increased, if
applicable, by any New Revolving Loans Commitments, in accordance with Section
2.25 and/or (y) extended, if applicable, by any Extended Revolving Commitment,
in accordance with Section 2.26. For the avoidance of doubt, the 2018 Revolving
Loans and the 2020 Revolving Loans constitute “Revolving Loans” hereunder.
“Revolving Loan Commitment Increase Joinder Agreement” means the Joinder
Agreement, dated as of September 11, 2012, by and among the Borrower, the
Administrative Agent and the New Revolving Loan Lenders party thereto.
“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, restated, supplemented or otherwise modified from time to time.
“S&P” means Standard& Poor’s, a Division of The McGraw Hill Companies, Inc.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria). “Sanctioned Person” means, at
any time, (a) any Person listed in any Sanctions-related list of designated
Persons maintained by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the European Union,
Her Majesty’s Treasury of the United Kingdom or the United Nations Security
Council, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b). “Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or of any sanctions administered by Canada, the European Union, Her
Majesty’s Treasury of the United Kingdom or the United Nations Security Council.
“Sanitas Acquisition” means the acquisition of all of the outstanding shares of
AB Sanitas and assumption of certain liabilities of AB Sanitas, to be
implemented by acquisition of a controlling interest in AB Sanitas followed by a
mandatory tender offer to acquire the remaining shares, pursuant to that certain
Share Sale and Purchase Agreement, dated as of May 23, 2011, by and between
certain shareholders of AB Sanitas, AB Sanitas and Borrower, including all
schedules, annexes and exhibits attached thereto and all material documents
related to the consummation of the transactions contemplated thereby, as
amended, modified and supplemented, together with subsequent actions to obtain
any shares that remain outstanding thereafter. “SEC” means the U.S. Securities
and Exchange Commission. - 45 -



--------------------------------------------------------------------------------



 
[ex101amend17061.jpg]
“Second Amended and Restated Credit Agreement” as defined in the recitals.
“Second Amended and Restated Pledge and Security Agreement” means the Second
Amended and Restated Pledge and Security Agreement, dated as of the Third
Restatement Date, among each of the Grantors party thereto and the Collateral
Agent, substantially in the form of Exhibit I-1, as it may be amended, restated,
supplemented or otherwise modified from time to time. “Second Amendment and
Restatement Joinder Date” means December 19, 2011. “Second Restatement Date”
means October 20, 2011. “Secured Leverage Ratio” means, as of any date of
determination, the ratio, on a Pro Forma Basis, of (a) Consolidated Secured
Indebtedness as of such date to (b) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on such date. “Secured Parties” has the meaning
assigned to that term in the Second Amended and Restated Pledge and Security
Agreement, the Canadian Pledge and Security Agreement, the Quebec Security
Documents, the Barbados Security Documents, the Luxembourg Security Documents
and the Swiss Security Documents, in each case as applicable. “Secured Party
Claim” means any amount which any Credit Party owes to a Secured Party under or
in connection with the Credit Documents. “Securities” means any stock, shares,
partnership interests, voting trust certificates, certificates of interest or
participation in any profit sharing agreement or arrangement, options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing. “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute. “Senior Notes” means, collectively, the
6.500% Senior Notes due 2016 of VPI, the 6.750% Senior Notes due 2017 of VPI,
the 6.750% Senior Notes due 2021 of VPI, the 6.875% Senior Notes due 2018 of
VPI, the 7.000% Senior Notes due 2020 of VPI and the 7.250% Senior Notes due
2022 of VPI. “Series A New Term Loan” means a Series A New Term Loan made by a
Lender to Borrower pursuant to the Joinder Agreement dated December 19, 2011.
“Series A Tranche B Term Loan Funding Date” means June 14, 2012. “Series A
Tranche B Term Loan Joinder Agreement” means the Joinder Agreement, dated as of
June 14, 2012, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the New Term Loan Lenders party thereto. “Series
A Tranche B Term Loans” means a Series A Tranche B Term Loan made pursuant to
Section 6 of the Series A Tranche B Term Loan Joinder Agreement. “Series A-1
Tranche A Term Loans” means a Series A-1 Tranche A Term Loan made by a Lender to
Borrower pursuant to Amendment No. 3. “Series A-2 Tranche A Term Loan Funding
Date” means August 5, 2013. - 46 -



--------------------------------------------------------------------------------



 
[ex101amend17062.jpg]
“Series A-2 Tranche A Term Loan Joinder Agreement” means the Joinder Agreement,
dated as of August 5, 2013, by and among the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the New Term Loan Lenders party
thereto. “Series A-2 Tranche A Term Loans” means a Series A-2 Tranche A Term
Loan made pursuant to Section 6 of the Series A-2 Tranche A Term Loan Joinder
Agreement. “Series A-3 Tranche A Term Loans” means a Series A-3 Tranche A Term
Loan made and/or converted from existing Loans pursuant to (x) Amendment No. 8,
(y) Section 3 of the Additional Series A-3 Tranche A Term Loan Joinder Agreement
and (z) Section 4 of the January 2015 Additional Series A-3 Tranche A Term Loan
Joinder Agreement. “Series A-4 Tranche A Term Loan Funding Date” means the
“Delayed Draw Series A-4 Funding Date” as defined in the Series A-4 Tranche A
Term Loan Joinder Agreement. “Series A-4 Tranche A Term Loan Joinder Agreement”
means the Joinder Agreement, dated as of April 1, 2015, by and among the
Borrower, the Guarantors, the Administrative Agent, the Collateral Agent and the
New Term Loan Lenders party thereto. “Series A-4 Tranche A Term Loans” means a
Series A-4 Tranche A Term Loan to the extent made pursuant to Section 6 of the
Series A-4 Tranche A Term Loan Joinder Agreement. “Series B Tranche B Term Loan
Funding Date” means July 9, 2012. “Series B Tranche B Term Loan Joinder
Agreement” means the Joinder Agreement, dated as of July 9, 2012, by and among
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent and
the New Term Loan Lenders party thereto. “Series B Tranche B Term Loans” means a
Series B Tranche B Term Loan made pursuant to Section 6 of the Series B Tranche
B Term Loan Joinder Agreement. “Series C Tranche B Term Loan Funding Date” means
December 11, 2012. “Series C Tranche B Term Loan Joinder Agreement” means the
Joinder Agreement, dated as of December 11, 2012, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent and the New Term Loan
Lenders party thereto. “Series C Tranche B Term Loans” means a Series C Tranche
B Term Loan made pursuant to Section 7 of the Series C Tranche B Term Loan
Joinder Agreement. “Series C-1 Tranche B Term Loan Funding Date” means February
21, 2013. “Series C-1 Tranche B Term Loans” means a Series C-1 Tranche B Term
Loan made pursuant to Amendment No. 4. “Series C-2 Tranche B Term Loan Funding
Date” means September 17, 2013. “Series C-2 Tranche B Term Loans” means a Series
C-2 Tranche B Term Loan made pursuant to Amendment No. 7. “Series D Tranche B
Term Loan Funding Date” means October 2, 2012. “Series D Tranche B Term Loan
Joinder Agreement” means the Joinder Agreement, dated as of October 2, 2012, by
and among the Borrower, the Guarantors, the Administrative Agent, the Collateral
Agent and the New Term Loan Lenders party thereto. - 47 -



--------------------------------------------------------------------------------



 
[ex101amend17063.jpg]
“Series D Tranche B Term Loans” means a Series D Tranche B Term Loan made
pursuant to Section 5 of the Series D Tranche B Term Loan Joinder Agreement.
“Series D-1 Tranche B Term Loan Funding Date” means February 21, 2013. “Series
D-1 Tranche B Term Loans” means a Series D-1 Tranche B Term Loan made pursuant
to Amendment No. 4. “Series D-2 Tranche B Term Loan Funding Date” means
September 17, 2013. “Series D-2 Tranche B Term Loans” means a Series D-2 Tranche
B Term Loan made pursuant to Amendment No. 7. “Series E Tranche B Term Loan
Funding Date” means August 5, 2013. “Series E Tranche E Term Loan Joinder
Agreement” means the Joinder Agreement, dated as of August 5, 2013, by and among
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent and
the New Term Loan Lenders party thereto. “Series E Tranche B Term Loans” means a
Series E Tranche B Term Loan made pursuant to Section 7 of the Series E Tranche
B Term Loan Joinder Agreement. “Series E-1 Tranche B Term Loan Funding Date”
means February 6, 2014. “Series E-1 Tranche B Term Loan Joinder Agreement” means
the Joinder Agreement, dated as of February 6, 2014, by and among the Borrower,
the Guarantors, the Administrative Agent, the Collateral Agent and the New Term
Loan Lenders party thereto. “Series E-1 Tranche B Term Loans” means a Series E-1
Tranche B Term Loan made pursuant to Section 6 of the Series E-1 Tranche B Term
Loan Joinder Agreement. “Series F Tranche B Term Loan Joinder Agreement” means
the Joinder Agreement, dated as of April 1, 2015, by and among the Borrower, the
Guarantors, the Administrative Agent, the Collateral Agent and the New Term Loan
Lenders party thereto. “Series F Tranche B Term Loans” means the Series F-1
Tranche B Term Loans, the Series F-2 Tranche B Term Loans, the Series F-3
Tranche B Term Loans and the Series F-4 Tranche B Term Loans. For the avoidance
of doubt, after giving effect to Amendment No. 16, the only Series F Tranche B
Term Loans remaining outstanding shall be the Series F-4 Tranche B Term Loans.
“Series F-1 Tranche B Term Loans” means a Series F-1 Tranche B Term Loan made
pursuant to Section 1 of the Series F Tranche B Term Loan Joinder Agreement.
“Series F-1 Tranche B Term Loan Funding Date” means April 1, 2015. “Series F-2
Tranche B Term Loans” means a Series F-2 Tranche B Term Loan made pursuant to
Section 2 of the Series F Tranche B Term Loan Joinder Agreement. For the
avoidance of doubt, the Series F-2 Tranche B Term Loans shall be identical to,
and constitute, Series F-1 Tranche B Term Loans for all purposes hereunder,
other than for purposes of Section 2.11(o) hereunder. “Series F-2 Tranche B Term
Loan Funding Date” as defined in the Series F Tranche B Term Loan Joinder
Agreement. “Series F-3 Tranche B Term Loans” means the Amendment No. 14
Converted Term Loans and the Additional Series F-3 Tranche B Term Loans made
pursuant to Amendment No. 14. - 48 -



--------------------------------------------------------------------------------



 
[ex101amend17064.jpg]
“Series F-4 Tranche B Term Loans” means the Amendment No. 16 Converted Term
Loans and the Additional Series F-4 Tranche B Term Loans made pursuant to
Amendment No. 16. “Solvency Certificate” means a Solvency Certificate of the
chief financial officer (or the equivalent thereof) of Borrower substantially in
the form of Exhibit F-2. “Solvent” means, with respect to any Credit Party, that
as of the date of determination (after giving effect to all rights of
reimbursement, contribution and subrogation under Applicable Law and the Credit
Documents), if subject to the Insolvency Laws of (a) any jurisdiction other than
Canada or any political subdivision thereof, (i) the sum of such Credit Party’s
debt (including contingent liabilities) does not exceed the present fair
saleable value of such Credit Party’s present assets; (ii) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Third Restatement Date and reflected in the Projections or with respect to
any transaction contemplated to be undertaken after the Third Restatement Date;
and (iii) such Credit Party has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (b) Canada or any political subdivision thereof, (i) the property of such
Credit Party is sufficient, if disposed of at a fairly conducted sale under
legal process, to enable payment of all its obligations, due and accruing due,
(ii) the property of such Credit Party is, at a fair valuation, greater than the
total amount of liabilities, including contingent liabilities, of such Credit
Party; and (iii) such Credit Party has not ceased paying its current obligations
in the ordinary course of business as they generally become due. For purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5 or any other analogous criteria in any jurisdiction).
“Specified Asset Disposition” means the sale, transfer or other disposition of
Retigabine (and for the avoidance of doubt, Intellectual Property related
thereto) in accordance with Section 6.8. “Specified Joint Venture,” with respect
to any Person, means a Joint Venture (a) in which such Person, directly or
indirectly (i) owns more than 50% of the Equity Interests (or owns at least 50%
of the Equity Interests if such Joint Venture is consolidated in the financial
statements of such Person) and (ii) with respect to any Joint Venture in which
such Person owns more than 50% of the Equity Interests, exercises control (as
defined in the definition of “Affiliate”) and (b) that is designated in writing
by the Board of Directors (or equivalent governing body) of such Person as a
“Specified Joint Venture” for purposes of this Agreement. “Spot Rate” means, on
any day, for purposes of determining the Equivalent Amount of any currency, the
rate at which such currency may be exchanged into Dollars at the time of
determination on such day appearing on the Reuters Currencies page for such
currency. In the event that such rate does not appear on the Reuters Currencies
page, the Spot Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by
Administrative Agent and Borrower or, in the absence of such an agreement, the
Spot Rate shall instead be the arithmetic average of the spot rates of exchange
of Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as Administrative Agent shall elect after determining that such rates
shall be the basis for determining the Spot Rate on such date for the purchase
of Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted,
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error. “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time - 49 -



--------------------------------------------------------------------------------



 
[ex101amend17065.jpg]
to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “Subordinated
Indebtedness” means Indebtedness that, by its terms, is subordinated in right
and time of payment to the Obligations on terms reasonably satisfactory to
Administrative Agent and containing such terms and conditions that are market
terms and conditions on the date of issuance. “Subsidiary” means, with respect
to any Person, any corporation, company, partnership, limited liability company,
unlimited liability company, association, society with restricted liability,
Joint Venture or other business entity of which more than 50% of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, legally or beneficially, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof; provided, in
no event shall any Specified Joint Venture with respect to which such Person is
party be considered to be a Subsidiary. Notwithstanding the foregoing (and
except for purposes of Sections 4.11, 4.13, 4.18, 4.19, 4.23, 4.25, 5.3, 5.8,
5.9, 8.1(j) and 8.1(k), and the definition of Unrestricted Subsidiary contained
herein), an Unrestricted Subsidiary shall be deemed not to be a Subsidiary of
the Borrower or any of its Subsidiaries for all purposes of this Agreement.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.1. “Sun” means Salix
Pharmaceuticals, Ltd., a Delaware corporation. “Sun Acquisition” means the
acquisition of Sun pursuant to the Sun Acquisition Agreement. “Sun Acquisition
Agreement” means the Agreement and Plan of Merger (together with all exhibits
and schedules thereto, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time), dated as of
February 20, 2015, among the Borrower, VPI, Sun Merger Sub and Sun. “Sun
Convertible Notes” means the 1.50% Convertible Senior Notes due 2019, issued
pursuant to that certain indenture dated as of March 16, 2012, by and between
Sun and U.S. Bank National Association, as trustee and the 2.75% Convertible
Senior Notes due 2015, issued pursuant to that certain indenture dated as of
June 3, 2010, by and between Sun and U.S. Bank National Association, as trustee.
“Sun Interim Loans” means senior unsecured interim loans incurred by the
Borrower or VPI in an aggregate principal amount not to exceed $9,600,000,000 to
finance a portion of the Sun Transactions. “Sun Merger Sub” means Sun Merger
Sub, Inc., a Delaware corporation and a wholly-owned Subsidiary of VPI. “Sun New
Senior Notes” means unsecured debt securities issued after the Amendment No. 10
Effective Date of either the Borrower or an Acquisition Debt Escrow Issuer to
finance a portion of the Sun Transactions; provided that if such debt securities
are issued by an Acquisition Debt Escrow Issuer, the net proceeds thereof are
deposited into an Acquisition Debt Escrow Account upon the issuance thereof.
“Sun Refinancing” shall have the meaning given to such term in the definition of
“Sun Transaction.” “Sun Transactions” means collectively, (a) the Sun
Acquisition and other related transactions contemplated by the Sun Acquisition
Agreement; (b) the incurrence of new Term Loans hereunder pursuant to a Joinder
Agreement in accordance with Section 2.25 to be entered into after the Amendment
No. 10 Effective Date; (c) the issuance of the Sun New Senior Notes; (d) the
incurrence of the Sun Interim Loans, if any; (e) the refinancing, repayment,
termination and discharge of (i) all outstanding loans and termination of
commitments under any credit facility (other than under certain ordinary course
local credit lines) to which Salix Pharmaceuticals, - 50 -



--------------------------------------------------------------------------------



 
[ex101amend17066.jpg]
Ltd. or any of its subsidiaries is a party, (ii) Salix Pharmaceuticals, Ltd.’s
6.00% Senior Notes due 2021 and (iii) Salix Pharmaceuticals, Ltd.’s 1.50%
Convertible Senior Notes due 2019 and 2.75% Convertible Senior Notes due 2015,
together with any cash payments required to unwind any hedges or warrants
related thereto (the “Sun Refinancing”); and (f) the payment of all fees and
expenses owing in connection with the foregoing. “Sun Unsecured Debt” means,
collectively, the Sun New Senior Notes and the Sun Interim Loans. “Swing Line
Lender” means Barclays in its capacity as the lender of Swing Line Loans
hereunder, together with its permitted successors and assigns in such capacity.
“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3. “Swing Line Note” means a promissory note in the form of Exhibit
B-2, as it may be amended, restated, supplemented or otherwise modified from
time to time. “Swing Line Sublimit” means, as of any date of determination, the
lesser of (i) $25,000,000, and (ii) the aggregate unused amount of Revolving
Commitments then in effect. “Swiss Federal Tax Administration” means the Swiss
authority responsible for levying Swiss Federal Withholding Tax. “Swiss Federal
Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act. “Swiss
Withholding Tax Act” means the Swiss Federal Act on Withholding Tax of 13
October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time. “Swiss Guarantor” means PharmaSwiss SA, in Zug, Switzerland
(CH-170.3.023.567-7), a company limited by shares (Aktiengesellschaft),
organized under the laws of Switzerland and any other Guarantor that is
organized under the laws of Switzerland. “Swiss Security Documents” means each
of the documents set forth on Schedule 5.10(d), dated as of the Second
Restatement Date, as each of such documents may be amended, restated,
supplemented or otherwise modified from time to time and additional analogous
agreements as may be entered into from time to time in accordance with Section
5.10 and as required by the Collateral Documents. “Tax” means any present or
future tax, levy, impost, duty, assessment, charge, fee, deduction or
withholding of any nature and whatever called, including any interest, additions
to tax or penalties thereto, by whomsoever, on whomsoever and wherever imposed,
levied, collected, withheld or assessed. “Terminated Lender” as defined in
Section 2.23. “Termination Date” means June 3, 2013. “Term Loan” means a Tranche
A Term Loan, a Tranche B Term Loan, an Extended Term Loan and/or a New Term
Loan, as the context requires. “Term Loan Commitment” means the Tranche B Term
Loan Commitment or the New Term Loan Commitment of a Lender, and “Term Loan
Commitments” means such commitments of all Lenders. “Term Loan Commitment
Termination Date” means with respect to the Tranche B Term Loans, the date which
is the earlier to occur of (x) the date which is seven years after the Third
Restatement Date and (y) the first date on which all undrawn Term Loan
Commitments have been terminated or reduced to zero pursuant to the terms
hereof. - 51 -



--------------------------------------------------------------------------------



 
[ex101amend17067.jpg]
“Term Loan Extension Request” as defined in Section 2.26(a). “Term Loan Maturity
Date” means (i) with respect to the Tranche A Term Loans, the Tranche A Term
Loan Maturity Date, (ii) with respect to the Tranche B Term Loans, the Tranche B
Term Loan Maturity Date, (iii) with respect to any Extended Term Loans, the
maturity set forth therefor in the applicable Extension Amendment, and (iv) with
respect to the New Term Loans of a Series, the New Term Loan Maturity Date of
such Series of New Term Loans. “Third Restatement Date” means February 13, 2012.
“Third Restatement Date Certificate” means a Third Restatement Date Certificate
of Borrower substantially in the form of Exhibit F-1. “Total Utilization of
Revolving Commitments” means, as at any date of determination, the sum of (i)
the aggregate principal amount of all outstanding Revolving Loans (other than
Revolving Loans made for the purpose of repaying any Refunded Swing Line Loans
or reimbursing Issuing Banks for any amount drawn under any Letter of Credit,
but not yet so applied), (ii) the aggregate principal amount of all outstanding
Swing Line Loans and (iii) the Letter of Credit Usage. “Tranche A New Term
Loans” means New Term Loans with required annual principal repayments greater
than 1% of the original principal amount of such New Term Loans and otherwise
with terms similar to the Tranche A Term Loans. “Tranche A Term Loan” means an
Initial Draw Tranche A Term Loan, a Delayed Draw Term Loan, a Series A New Term
Loan, a Series A-1 Tranche A Term Loan, a Series A-2 Tranche A Term Loan, a
Series A-3 Tranche A Term Loan and a Series A-4 Tranche A Term Loan. “Tranche A
Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Tranche A Term Loans of
such Lender as of such date. “Tranche A Term Loan Maturity Date” means (a) with
respect to Series A-1 Tranche A Term Loans and Series A-2 Tranche A Term Loans,
the earlier of (i) April 20, 2016 and (ii) the date on which all Tranche A Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise , (b) with respect to the Series A-3 Tranche A Term Loans, the earlier
of (i) October 20, 2018 (the “Series A-3 Tranche A Term Loan Maturity Date”) and
(ii) the date on which all Tranche A Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise and (c) with respect to the
Series A-4 Tranche A Term Loans, the earlier of (i) April 1, 2020 (the “Series
A-4 Tranche A Term Loan Maturity Date”) and (ii) the date on which all Tranche A
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise. “Tranche A Term Loan Note” means a promissory note in
the form of Exhibit B-3, as it may be amended, restated, supplemented or
otherwise modified from time to time. “Tranche B New Term Loans” means New Term
Loans with required annual principal repayments not greater than 1% of the
original principal amount of such New Term Loans and otherwise with terms
similar to the Tranche B Term Loans. “Tranche B Term Loan” means a Tranche B
Term Loan made by a Lender to Borrower pursuant to Section 2.1(a), a Series A
Tranche B Term Loan made pursuant to the Series A Tranche B Term Loan Joinder
Agreement (except as expressly set forth herein, including for purposes of
Section 2.13(a)), a Series B Tranche B Term Loan made pursuant to the Series B
Tranche B Term Loan Joinder Agreement (except as expressly set forth herein,
including for purposes of Section 2.13(a)), a Series C Tranche B Term Loan made
pursuant to the Series C Tranche B Term Loan Joinder Agreement (except as
expressly set forth herein, including for purposes of Section 2.13(a)), a Series
D Tranche B Term Loan made pursuant to the Series D Tranche B Term Loan Joinder
Agreement (except as expressly set forth herein, including for purposes of
Section 2.13(a)), a Series C-1 Tranche B Term Loan made pursuant to Amendment
No. 4 (except as expressly set forth herein, including for purposes of Section
2.13(a)), - 52 -



--------------------------------------------------------------------------------



 
[ex101amend17068.jpg]
a Series D-1 Tranche B Term Loan made pursuant to Amendment No. 4 (except as
expressly set forth herein, including for purposes of Section 2.13 (a)), a
Series E Tranche B Term Loan made pursuant to the Series E Tranche B Joinder
Agreement (except as expressly set forth herein, including for purposes of
Section 2.13(a)), a Series C-2 Tranche B Term Loan made pursuant to Amendment
No. 7 (except as expressly set forth herein, including for purposes of Section
2.13(a)), a Series D-2 Tranche B Term Loan made pursuant to Amendment No. 7
(except as expressly set forth herein, including for purposes of Section
2.13(a)), a Series E-1 Tranche B Term Loan made pursuant to the Series E-1
Tranche B Term Loan Joinder Agreement (except as expressly set forth herein,
including for purposes of Section 2.13(a)) and a Series F Tranche B Term Loan
made pursuant to the Series F Tranche B Term Loan Joinder Agreement, pursuant to
Amendment No. 14 or pursuant to Amendment No. 16 (in each case, except as
expressly set forth herein, including for purposes of Section 2.13(a)). “Tranche
B Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Tranche B Term Loan on the Third Restatement Date and “Tranche B Term
Loan Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Tranche B Term Loan Commitment, if any, is set forth on
Appendix A-2 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Tranche B Term Loan Commitments as of the Third
Restatement Date is $600,000,000. “Tranche B Term Loan Exposure” means, with
respect to any Lender, as of any date of determination, the outstanding
principal amount of the Tranche B Term Loans of such Lender. “Tranche B Term
Loan Maturity Date” means (a) with respect to Tranche B Term Loans (other than
Series C Tranche B Term Loans, Series C-1 Tranche B Term Loans, Series C-2
Tranche B Term Loans, Series E Tranche B Term Loans, Series E-1 Tranche B Term
Loans, Series F Tranche B Term Loans (including Series F-3 Tranche B Term Loans
and Series F-4 Tranche B Term Loans)) the earlier of (i) the date which is seven
years after the Third Restatement Date and (ii) the date on which all Tranche B
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise, (b) with respect to Series C Tranche B Term Loans,
Series C-1 Tranche B Term Loans and Series C-2 Tranche B Term Loans, December
11, 2019 (the “Series C Tranche B Term Loan Maturity Date”), (c) with respect to
Series E Tranche B Term Loans and Series E-1 Tranche B Term Loans, August 5,
2020 (the “Series E-1 Tranche B Term Loan Maturity Date”) and (d) with respect
to Series F Tranche B Term Loans (including Series F-3 Tranche B Term Loans and
Series F-4 Tranche B Term Loans), April 1, 2022 (the “Series F Tranche B Term
Loan Maturity Date”). “Tranche B Term Loan Note” means a promissory note in the
form of Exhibit B-4, as it may be amended, restated, supplemented or otherwise
modified from time to time. “Transactions” means the entry into this Agreement,
the Original Credit Agreement, the First Amended and Restated Credit Agreement,
the Second Amended and Restated Credit Agreement and the Credit Documents and
the making of the Loans hereunder and thereunder and the consummation of the
Acquisitions on and after the Second Restatement Date, and the payment of all
fees and expenses related thereto. “Type of Loan” means (i) with respect to
Tranche A Term Loans, a Base Rate Loan or a Eurodollar Rate Loan, (ii) with
respect to Tranche B Term Loans, a Base Rate Loan or a Eurodollar Rate Loan and
(iii) with respect to Revolving Loans, a Base Rate Loan or a Eurodollar Rate
Loan and (iv) with respect to Swing Line Loans, a Base Rate Loan. “UCC” means
the Uniform Commercial Code (or any similar or equivalent legislation) as in
effect in any applicable jurisdiction. “Underlying Debt” means in relation to a
Credit Party and at any time, each obligation (whether present or future, actual
or contingent) owing by that Credit Party to a Secured Party under the Credit
Documents (including for the avoidance of doubt any change or increase in those
obligations pursuant to or in connection with any amendment or supplement or
restatement or novation of any Credit Document, in each case whether or not
anticipated as of the date of this Agreement) excluding that Credit Party’s
Parallel Debt or German Parallel Debt, as applicable. - 53 -



--------------------------------------------------------------------------------



 
[ex101amend17069.jpg]
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower after the Amendment No. 6 Effective Date as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent so long as (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (ii) immediately after giving effect to such designation (as well as
all other such designations theretofore consummated after the first day of such
applicable period), Borrower and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 6.7 on a Pro Forma Basis as of the
last day of the Fiscal Quarter most recently ended for which financial
statements are required to have been delivered pursuant to Section 5.1(a) or
5.1(b), as applicable (as determined in accordance with Section 1.5), (iii) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.6(i), and any prior or concurrent Investments in such
Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to have
been made under Section 6.6(i), (iv) without duplication of clause (iii), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.6(i),
(v) such Subsidiary shall have been designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants and defaults) under any other
Indebtedness permitted to be incurred hereunder (to the extent the concept of
unrestricted subsidiaries exists in the documents governing such Indebtedness)
and all Refinancing Indebtedness in respect of any of the foregoing and all
Disqualified Equity Interests and (vi) without duplication of clause (iii) and
(iv), such designation shall constitute an Investment by the Borrower therein at
the date of such designation in an amount equal to the net book value of the
Borrower’s or its Subsidiary’s (as applicable) investment therein (and such
designation shall only be permitted to the extent such Investment is permitted
under Section 6.6(i)). The Borrower may designate any Unrestricted Subsidiary to
be a Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided, that (i) such Unrestricted Subsidiary, both before
and after giving effect to such designation, shall be a wholly owned Subsidiary
of the Borrower, (ii) no Default or Event of Default has occurred and is
continuing or would result therefrom, (iii) immediately after giving effect to
such Subsidiary Redesignation (as well as all other Subsidiary Redesignations
theretofore consummated after the first day of such applicable period), Borrower
and its Subsidiaries shall be in compliance with the financial covenants set
forth in Section 6.7 on a Pro Forma Basis as of the last day of the Fiscal
Quarter most recently ended for which financial statements are required to have
been delivered pursuant to Section 5.1(a) or 5.1(b), as applicable (as
determined in accordance with Section 1.5), and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of such Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iii), inclusive, and containing the calculations and information required by
the preceding clause (iii). “VPI” as defined in the recitals hereto. “VPI
Convertible Notes” means VPI’s 4.0% Convertible Subordinated Notes due 2013,
issued under that certain indenture dated as of November 19, 2003, among VPI,
Ribapharm Inc. and The Bank of New York Mellon, as trustee. “Waivable Mandatory
Prepayment” as defined in Section 2.15(d). “WURA” means the Winding-Up and
Restructuring Act (Canada). “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule. 1.2 Accounting Terms.
Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP; provided that, if Borrower notifies the Administrative Agent that
Borrower requests an amendment to any provision (including any definition)
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Financial statements and - 54 -



--------------------------------------------------------------------------------



 
[ex101amend17070.jpg]
other information required to be delivered by Borrower to Lenders pursuant to
Sections 5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(d), if applicable). 1.3
Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub lease and sub license, as
applicable. A reference to a statute includes all regulations made pursuant to
such statute and, unless otherwise specified, the provisions of any statute or
regulation which amends, revises, restates, supplements or supersedes any such
statute or any such regulation. In this Agreement, where the terms “continuing,”
“continuance” or words to similar effect are used in relation to a Default or an
Event of Default, the terms shall mean only, in the case of a Default, that the
applicable event or circumstance has not been waived or, if capable of being
cured, cured, prior to the event becoming or resulting in an Event of Default,
and in the case of an Event of Default, that such event or circumstance has not
been waived. For purposes of any assets, liabilities or entities located in the
Province of Québec or charged by any deed of hypothec (or any other Credit
Document) and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall include “movable property,” (b) “real property” or
“real estate” shall include “immovable property,” (c) “tangible property” shall
include “corporeal property,” (d) “intangible property” shall include
“incorporeal property,” (e) “security interest,” “mortgage” and “lien” shall
include a “hypothec,” “right of retention,” “prior claim” and a “resolutory
clause,” (f) all references to filing, perfection, priority, remedies,
registering or recording under the UCC or PPSA shall include publication under
the Civil Code of Québec, (g) all references to “perfection” of or “perfected”
liens or security interest shall include a reference to a hypothec which is
“opposable” or can be “set up” as against third parties, (h) any “right of
offset,” “right of setoff” or similar expression shall include a “right of
compensation,” (i) “common law” shall include “civil law,” (j) “tort” shall
include “extracontractual liability,” (k) “bailor” shall include “depositor” and
“bailee” shall include “depositary,” (l) “goods” shall include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (m) an “agent” shall include a “mandatary,” (n)
“construction liens” shall include “legal hypothecs in favour of persons having
taken part in the construction or renovation of an immovable,” (o) “joint and
several” shall include “solidary,” (p) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault,” (q) “beneficial ownership”
shall include “ownership” and “legal title” shall include holding title on
behalf of an owner as mandatary or prete-nom”; (r) “easement” shall include
“servitude,” (s) “priority” shall include “prior claim” or “rank,” as
applicable; (t) “survey” shall include “certificate of location and plan,” (u)
“state” shall include “province,” (v) “fee simple title” shall include
“ownership,” (w) “accounts” shall include “claims,” (x) “conditional sale” shall
include “instalment sale,” (y) “purchase money financing” or “purchase money
lien” shall include “instalment sales, reservations of ownership, contracts of
lease, leasing contracts and vendor’s hypothecs.” The parties hereto confirm
that it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement. 1.4
Currency Matters. All Obligations of each Credit Party under the Credit
Documents shall be payable in Dollars, and all calculations, comparisons,
measurements or determinations under the Credit Documents shall be made in
Dollars. For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in other currencies shall be converted into
the Equivalent Amount of Dollars on the date of calculation, comparison,
measurement or determination. - 55 -



--------------------------------------------------------------------------------



 
[ex101amend17071.jpg]
1.5 Pro Forma Transactions; Covenant Calculations. (a) With respect to any
period during which any Permitted Acquisition or any sale, transfer or other
disposition of any material assets outside the ordinary course of business
occurs, for purposes of determining compliance with the covenants contained in
Sections 6.1 and 6.7, or for purposes of determining the Interest Coverage
Ratio, Leverage Ratio or Secured Leverage Ratio as of any date, calculations
with respect to such period shall be made on a Pro Forma Basis. (b) All
Indebtedness that has been defeased, satisfied and discharged or irrevocably
called for redemption in accordance with the terms of the agreements governing
such Indebtedness with such Cash sufficient to satisfy such defeasance,
satisfaction and discharge or redemption irrevocably deposited with the
appropriate entity for such purpose will be deemed not to be outstanding for
purposes of calculating the amount of Indebtedness outstanding at any time under
the covenants and financial or other calculations under this Agreement;
provided, that all such Cash and other assets deposited pursuant to the
foregoing will not be included in any such covenant or financial or other
calculation under this Agreement which are calculated on a basis net of Cash.
1.6 Effect of This Agreement on the Second Amended and Restated Credit Agreement
and Other Credit Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in Section 3.1 hereof, this Agreement
shall be binding on Borrower, the Agents, the Lenders and the other parties
hereto, and the Second Amended and Restated Credit Agreement and the provisions
thereof shall be replaced in their entirety by this Agreement and the provisions
hereof, with the parties hereby agreeing that there is no novation of the Second
Amended and Restated Credit Agreement; provided that the Collateral and the
Credit Documents shall continue to secure, guarantee, support and otherwise
benefit the Obligations of Borrower and the other Credit Parties under this
Agreement and the other Credit Documents. Upon the effectiveness of this
Agreement, each Credit Document that was in effect immediately prior to the date
of this Agreement shall continue to be effective and, unless the context
otherwise requires, any reference to the Credit Agreement contained therein
shall be deemed to refer to this Agreement. 1.7 Medicis Transactions.
Notwithstanding anything to the contrary in any Credit Document, nothing
contained in any Credit Document shall prevent (a) the granting or existence of
any Liens on the Escrow Account, the Escrowed Funds or any New Senior Notes
Documents or pursuant to any New Senior Notes Escrow Documents, in each case, in
favor of the Escrow Agent or the trustee under the New Senior Notes Indenture
(or their designees), (b) the making of any Restricted Junior Payment in
connection with the consummation of the Medicis Acquisition and the other
Medicis Transactions, (c) the holding of the Escrowed Funds in the Escrow
Account or (d) any other transaction contemplated by the New Senior Notes
Documents (it being understood, for the avoidance of doubt, that any such
granting of Liens, making of Restricted Junior Payments and other transactions
shall be deemed made exclusively in reliance upon this Section 1.7 and not any
other exception or basket under any other provision of any Credit Document). In
addition, prior to the consummation of the Medicis Acquisition, Escrow Issuer
shall not be deemed a Subsidiary for purposes of this Agreement or any other
Credit Document, and, for the avoidance of doubt, shall not be subject to the
(i) requirements of Section 5 (including, for the avoidance of doubt, Section
5.10) or Section 6 hereof, (ii) representations and warranties in Section 4
hereof or (iii) Events of Default in Section 8 hereof. The Lenders, the Issuing
Banks and their respective Affiliates hereby agree that none of the
Administrative Agent, the Collateral Agent or any Affiliate thereof shall have
any liability or obligation to the Lenders, in their capacities as such, with
respect to any transactions contemplated by the New Senior Notes Documents. 1.8
Bausch & Lomb Transactions; Sun Transactions. Notwithstanding anything to the
contrary in any Credit Document, nothing contained in any Credit Document shall
prevent (a) the granting or existence of any Liens on the Bausch & Lomb Escrow
Account, the Bausch & Lomb Escrowed Funds or any Bausch& Lomb New Senior Notes
Documents or pursuant to any Bausch & Lomb New Senior Notes Escrow Documents, in
each case, in favor of the Bausch & Lomb Escrow Agent or the trustee under the
Bausch & Lomb New Senior Notes Indenture (or their designees), (b) the making of
any Restricted Junior Payment in connection with the consummation of the Bausch
& Lomb Acquisition and the other Bausch & Lomb Transactions, (c) the holding of
the Bausch & Lomb Escrowed Funds in the Bausch & Lomb Escrow Account or (d) any
other transaction contemplated by the Bausch & Lomb New Senior Notes Documents
(it being understood, for the avoidance of doubt, that any such granting of
Liens, making of Restricted Junior Payments and other transactions shall be
deemed made exclusively in reliance upon this Section 1.8 and not any other
exception or basket under any other provision of any Credit Document). In
addition, prior to the consummation of the Bausch & Lomb Acquisition, Bausch &
Lomb Escrow Issuer shall not be deemed a Subsidiary for purposes of this
Agreement or any other Credit Document, and, for the avoidance of doubt, shall
not be subject to the (i) requirements of Section 5 (including, for the
avoidance of doubt, Section 5.10) or - 56 -



--------------------------------------------------------------------------------



 
[ex101amend17072.jpg]
Section 6 hereof, (ii) representations and warranties in Section 4 hereof or
(iii) Events of Default in Section 8 hereof. The Lenders, the Issuing Banks and
their respective Affiliates hereby agree that none of the Administrative Agent,
the Collateral Agent or any Affiliate thereof shall have any liability or
obligation to the Lenders, in their capacities as such, with respect to any
transactions contemplated by the Bausch & Lomb New Senior Notes Documents.
Notwithstanding anything to the contrary in any Credit Document, nothing
contained in any Credit Document shall prevent the Sun Transactions. 1.9
Acquisition Escrow Debt Transactions. Notwithstanding anything to the contrary
in any Credit Document, nothing contained in any Credit Document shall prevent
(a) the incurrence of Acquisition Escrow Debt, (b) the granting or existence of
any Liens on any Acquisition Debt Escrow Account, any Acquisition Debt Escrowed
Funds or any Acquisition Debt Escrow Debt Documents, in each case, in favor of
any Acquisition Debt Escrow Agent or the agent or trustee under any Acquisition
Debt Escrow Debt Documents (or any designee thereof), (c) the holding of any
Acquisition Debt Escrowed Funds in an Acquisition Debt Escrow Account or (d) any
other transaction contemplated by any Acquisition Debt Escrow Debt Document (it
being understood, for the avoidance of doubt, that any such incurrence of
Acquisition Escrow Debt, granting of Liens and other transactions shall, prior
to the consummation of the applicable Escrow Acquisition be deemed made
exclusively in reliance upon this Section 1.8 and not any other exception or
basket under any other provision of any Credit Document). In addition, prior to
the consummation of the applicable Escrow Acquisition, the applicable
Acquisition Debt Escrow Issuer shall not be deemed a Subsidiary for purposes of
this Agreement or any other Credit Document, and, for the avoidance of doubt,
shall not be subject to the (i) requirements of Section 5 (including, for the
avoidance of doubt, Section 5.10) or Section 6 hereof, (ii) representations and
warranties in Section 4 hereof or (iii) Events of Default in Section 8 hereof.
It is understood, for the avoidance of doubt, that from and after the date of
the consummation of the applicable Escrow Acquisition, any Indebtedness incurred
to finance such Permitted Acquisition, the granting or existing of any Liens in
connection with such Indebtedness (or otherwise) or any other transaction in
connection with such Permitted Acquisition shall be subject to the applicable
(i) covenants in Section 5 and Section 6 hereof, and (ii) Events of Default in
Section 8 hereof. The Lenders, the Issuing Banks and their respective Affiliates
hereby agree that none of the Administrative Agent, the Collateral Agent or any
Affiliate thereof shall have any liability or obligation to the Lenders, in
their capacities as such, with respect to any transactions contemplated by any
Acquisition Debt Escrow Debt Documents. SECTION 2. LOANS AND LETTERS OF CREDIT
2.1 Term Loans. (a) Loan Commitments. Subject to the terms and conditions
hereof, (x) each Lender severally agrees to make, on the Third Restatement Date,
Tranche B Term Loans in Dollars to Borrower in an amount equal to such Lender’s
Tranche B Term Loan Commitment and (y) the Additional Series F-4 Tranche B Term
Loan Lender agrees to make, on the Amendment No. 16 Effective Date, a Tranche B
Term Loan in Dollars to Borrower in an amount equal to the Additional Series F-4
Tranche B Term Commitment Amount. Any amount borrowed under this Section 2.1(a)
and subsequently repaid or prepaid may not be reborrowed. Subject to Sections
2.13(a) and 2.14, all amounts owed hereunder with respect to the Tranche A Term
Loans and the Tranche B Term Loans shall be paid in full no later than the
Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity Date,
respectively. Each Lender’s Tranche B Term Loan Commitment shall terminate
immediately and without further action on the Third Restatement Date after
giving effect to the funding of such Lender’s Tranche B Term Loan Commitment on
such date. The Additional Series F-4 Tranche B Term Loan Lender’s Additional
Series F-4 Tranche B Term Commitment shall terminate immediately and without
further action on the Amendment No. 16 Effective Date after giving effect to the
funding of such Lender’s Additional Series F-4 Tranche B Term Commitment on such
date. (b) Borrowing Mechanics for Tranche B Term Loans on the Third Restatement
Date. (i) Borrower shall deliver to Administrative Agent a fully executed
Funding Notice for Tranche B Term Loans no later than three days prior to the
Third Restatement Date. Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowings. - 57 -



--------------------------------------------------------------------------------



 
[ex101amend17073.jpg]
(ii) Each Lender shall make its Tranche B Term Loan available to Administrative
Agent not later than 11:00 a.m. (New York City time) on the Third Restatement
Date, by wire transfer of same day funds in Dollars at the Principal Office
designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Tranche B Term Loans available to Borrower on the Third
Restatement Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders to be
credited to the account of Borrower, at the Principal Office designated by
Administrative Agent or to such other account as may be designated in writing to
Administrative Agent by Borrower. 2.2 Revolving Loans. (a) Revolving
Commitments. During the Revolving Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make Revolving Loans in
Dollars to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.2(a) may be repaid and reborrowed, only in the currency borrowed,
during the Revolving Commitment Period. All Revolving Loans will be made by all
Revolving Lenders (including both 2018 Revolving Lenders and 2020 Revolving
Lenders) in accordance with their Pro Rata Share of the Revolving Commitments
until the 2018 Revolving Commitment Maturity Date; thereafter, all Revolving
Loans will be made by the 2020 Revolving Lenders in accordance with their Pro
Rata Share of the 2020 Revolving Commitments until the 2020 Revolving Commitment
Maturity Date. Each Lender’s Revolving Commitment shall expire on the applicable
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to such Revolving Loans and such Revolving
Commitments shall be paid in full no later than such applicable date. For the
avoidance of doubt, on the 2018 Revolving Commitment Termination Date, all 2018
Revolving Loans outstanding on such date shall be paid in full and on the 2020
Revolving Commitment Termination Date, all 2020 Revolving Loans outstanding on
such date shall be paid in full. (b) Borrowing Mechanics for Revolving Loans.
(i) Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount, Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount. (ii) Subject to
Section 3.3(b), whenever Borrower desires that Lenders make Revolving Loans,
Borrower shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 1:00 p.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date in the case of a Eurodollar
Rate Loan and at least one Business Day in advance of the proposed Credit Date
in the case of a Revolving Loan that is a Base Rate Loan. (iii) Notice of
receipt of each Funding Notice in respect of Revolving Loans, together with the
amount of each Lender’s Pro Rata Share thereof, if any, together with the
applicable interest rate, shall be provided by Administrative Agent to each
applicable Lender by telefacsimile with reasonable promptness, but (provided
Administrative Agent shall have received such notice by 1:00 p.m. (New York City
time)) not later than 2:00 p.m. (New York City time) on the same day as
Administrative Agent’s receipt of such Notice from Borrower. (iv) Each Lender
shall make the amount of its Revolving Loan available to Administrative Agent
not later than 12:00 p.m. (New York City time) on the applicable Credit Date by
wire transfer of same day funds in Dollars, at the Principal Office designated
by Administrative Agent. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, Administrative Agent shall make
the proceeds of such Revolving Loans available to Borrower on the applicable
Credit Date by causing an amount of same day funds in Dollars, equal to the
proceeds of all such Revolving Loans received by Administrative Agent from
Lenders to be credited to the account of Borrower at the Principal Office
designated by Administrative Agent or such other account as may be designated in
writing to Administrative Agent by Borrower. - 58 -



--------------------------------------------------------------------------------



 
[ex101amend17074.jpg]
2.3 Swing Line Loans. (a) Swing Line Loans Commitments. During the Revolving
Commitment Period, subject to the terms and conditions hereof, Swing Line Lender
shall make Swing Line Loans in Dollars to Borrower in the aggregate amount up to
but not exceeding the Swing Line Sublimit; provided, that after giving effect to
the making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
2020 Revolving Commitment Period. Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date. (b)
Borrowing Mechanics for Swing Line Loans. (i) Swing Line Loans shall be made in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount. (ii) Subject to Section 3.3(b), whenever Borrower desires
that Swing Line Lender make a Swing Line Loan, Borrower shall deliver to
Administrative Agent a Funding Notice no later than 12:00 p.m. (New York City
time) on the proposed Credit Date. (iii) Swing Line Lender shall make the amount
of its Swing Line Loan available to Administrative Agent not later than 2:00
p.m. (New York City time) on the applicable Credit Date by wire transfer of same
day funds in Dollars, at the Principal Office designated by Administrative
Agent. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of such
Swing Line Loans available to Borrower on the applicable Credit Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Swing
Line Loans received by Administrative Agent from Swing Line Lender to be
credited to the account of Borrower at the Principal Office designated by
Administrative Agent, or to such other account as may be designated in writing
to Administrative Agent by Borrower. (iv) With respect to any Swing Line Loans
which have not been voluntarily prepaid by Borrower pursuant to Section 2.13,
Swing Line Lender may at any time in its sole and absolute discretion, deliver
to Administrative Agent (with a copy to Borrower), no later than 1:00 p.m. (New
York City time) at least one Business Day in advance of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by Borrower)
requesting that each Lender holding a Revolving Commitment make Revolving Loans
that are Base Rate Loans to Borrower on such Credit Date in an amount equal to
the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given which Swing Line Lender requests
Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than Swing Line Lender shall be immediately delivered by Administrative
Agent to Swing Line Lender (and not to Borrower) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans (determined by reference to Swing Line Lender’s Revolving
Commitment, if any) shall be deemed to be paid with the proceeds of a Revolving
Loan made by Swing Line Lender to Borrower, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note of Swing Line Lender but
shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
to Borrower and shall be due under the Revolving Loan Note issued by Borrower to
Swing Line Lender. Borrower hereby authorizes Administrative Agent and Swing
Line Lender to charge Borrower’s accounts with Administrative Agent and Swing
Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent of the proceeds of such Revolving Loans made by Lenders, including
the Revolving Loans deemed to be made by Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans. If any portion of any such
amount paid (or deemed to be paid) to Swing Line Lender should be recovered by
or on behalf of Borrower from Swing Line Lender in bankruptcy, by assignment for
the benefit of creditors or otherwise, the loss of the amount so recovered shall
be ratably shared among all Lenders in the manner contemplated by Section 2.17.
(v) If for any reason Revolving Loans are not made pursuant to Section
2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any outstanding Swing Line Loans on or - 59 -



--------------------------------------------------------------------------------



 
[ex101amend17075.jpg]
before the third Business Day after demand for payment thereof by Swing Line
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, and in an amount equal to its Pro Rata Share of the applicable unpaid
amount together with accrued interest thereon. Upon one Business Day’s notice
from Swing Line Lender, each Lender holding a Revolving Commitment shall deliver
to Swing Line Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of Swing Line
Lender. In order to evidence such participation each Lender holding a Revolving
Commitment agrees to enter into a participation agreement at the request of
Swing Line Lender in form and substance reasonably satisfactory to Swing Line
Lender. In the event any Lender holding a Revolving Commitment fails to make
available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.3 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under Section
3.3 to the making of such Swing Line Loan have been satisfied or waived by the
Requisite Lenders or (C) at a time when any Lender is a Defaulting Lender unless
Swing Line Lender has entered into arrangements reasonably satisfactory to it
and Borrower to eliminate Swing Line Lender’s risk with respect to the
Defaulting Lender’s participation in such Swing Ling Loan, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans. (c) Resignation and Removal of Swing Line Lender. Swing Line Lender
may resign as Swing Line Lender upon 30 days’ prior written notice to
Administrative Agent, Lenders and Borrower. Swing Line Lender may be replaced at
any time by written agreement among Borrower, Administrative Agent, the replaced
Swing Line Lender (provided that no consent will be required if the replaced
Swing Line Lender has no Swing Line Loans outstanding) and the successor Swing
Line Lender. Administrative Agent shall notify the Lenders of any such
replacement of Swing Line Lender. At the time any such replacement or
resignation shall become effective, (i) Borrower shall prepay any outstanding
Swing Line Loans made by the resigning or removed Swing Line Lender, (ii) upon
such prepayment, the resigning or removed Swing Line Lender shall surrender any
Swing Line Note held by it to Borrower for cancellation, and (iii) Borrower
shall issue, if so requested by the successor Swing Line Lender, a new Swing
Line Note to the successor Swing Line Lender, in the principal amount of the
Swing Line Sublimit then in effect and with other appropriate insertions. From
and after the effective date of any such replacement or resignation, (x) any
successor Swing Line Lender shall have all the rights and obligations of a Swing
Line Lender under this Agreement with respect to Swing Line Loans made
thereafter and (y) references herein to the term “Swing Line Lender” shall be
deemed to refer to such successor or to any previous Swing Line Lender, or to
such successor and all previous Swing Line Lenders, as the context shall
require. (d) Reallocation of Risk Participations. On the 2018 Revolving
Commitment Termination Date, all risk participations with respect to Swing Line
Loans incurred by the Borrower on or prior to the 2018 Revolving Commitment
Termination Date pursuant to Section 2.3(b)(v) shall be reallocated to the 2020
Revolving Lenders in accordance with their Pro Rata Share of the remaining
Revolving Commitments; provided that such reallocation shall only be effected to
the extent that it would not result in the 2020 Revolving Credit Exposure of any
2020 Revolving Credit Lender exceeding such Lender’s 2020 Revolving Commitment.
- 60 -



--------------------------------------------------------------------------------



 
[ex101amend17076.jpg]
2.4 Issuance of Letters of Credit and Purchase of Participations Therein. (a)
Letters of Credit. During the Revolving Commitment Period, subject to the terms
and conditions hereof, each Issuing Bank agrees to issue Letters of Credit for
the account of Borrower; provided, (i) the stated amount of each Letter of
Credit shall not be less than $100,000 (or the Equivalent Amount thereof in any
alternative currency) or such lesser amount as is acceptable to such Issuing
Bank; (ii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iii) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect (including
with respect to each Issuing Bank); (iv) in no event shall any standby Letter of
Credit have an expiration date later than the earlier of (1) the date that is 5
Business Days prior to the 2020 Revolving Commitment Termination Date (or, if
agreed by the applicable Issuing Bank in its sole discretion, the 2020 Revolving
Commitment Termination Date) and (2) the date which is 30 months from the date
of issuance of such standby Letter of Credit; (v) in no event shall any
commercial Letter of Credit have an expiration date later than the earlier of
(1) the date that is 5 Business Days prior to the Revolving Commitment
Termination Date (or, if agreed by the applicable Issuing Bank in its sole
discretion, the Revolving Commitment Termination Date) and (2) the date which is
30 months from the date of issuance of such commercial Letter of Credit; (vi)
Issuing Banks shall be under no obligation to issue any Letter of Credit if the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally and not solely to letters
of credit issuable to Borrower; and (vii) no Issuing Bank shall be required to
issue, renew, extend or replace any commercial Letter of Credit on or after the
Amendment No. 16 Effective Date without its consent. Subject to the foregoing,
any Issuing Bank may agree that a standby Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each, unless
such Issuing Bank elects not to extend for any such additional period, and so
notifies the beneficiary thereof 30 days in advance that such standby Letter of
Credit will not be so extended; provided that such Issuing Bank shall not extend
any such Letter of Credit if it has received written notice that an Event of
Default has occurred and is continuing at the time such Issuing Bank must elect
to allow such extension; provided, further, that if any Lender is a Defaulting
Lender, such Issuing Bank shall not be required to issue any Letter of Credit
unless such Issuing Bank has entered into arrangements reasonably satisfactory
to it and Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit of the Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage. (b) Notice of Issuance. Subject to Section 3.3(b), whenever Borrower
desires the issuance, amendment or modification of a Letter of Credit, it shall
deliver to Administrative Agent and the applicable Issuing Bank an Issuance
Notice no later than 12:00 p.m. (New York City time) at least three Business
Days (in the case of standby letters of credit) or five Business Days (in the
case of commercial letters of credit), or in each case such shorter period as
may be agreed to by such Issuing Bank in any particular instance, in advance of
the proposed date of issuance, amendment or modification. Upon satisfaction or
waiver of the conditions set forth in Section 3.3, the applicable Issuing Bank
shall issue, amend or modify the requested Letter of Credit only in accordance
with such Issuing Bank’s standard operating procedures. Upon the issuance of any
Letter of Credit or amendment or modification to a Letter of Credit, such
Issuing Bank shall promptly notify each Lender with a Revolving Commitment of
such issuance, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to Section
2.4(e). (c) Responsibility of Issuing Bank with Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit. As between
Borrower and any Issuing Bank, Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by such Issuing Bank, by
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, no Issuing Bank shall be responsible for: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in - 61 -



--------------------------------------------------------------------------------



 
[ex101amend17077.jpg]
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the applicable Issuing Bank, including any Governmental Acts; none of
the above shall affect or impair, or prevent the vesting of, any of such Issuing
Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by any Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of such Issuing Bank to Borrower. Notwithstanding
anything to the contrary contained in this Section 2.4(c), Borrower shall retain
any and all rights it may have against any Issuing Bank for any liability to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims of which are waived by the Borrower to the extent
permitted by applicable law) arising solely out of the gross negligence or
willful misconduct of such Issuing Bank. (d) Reimbursement by Borrower of
Amounts Drawn or Paid Under Letters of Credit. In the event any Issuing Bank has
determined to honor a drawing under a Letter of Credit, it shall immediately
notify Borrower and Administrative Agent, and Borrower shall reimburse such
Issuing Bank on or before the Business Day immediately following the date on
which Borrower was notified by such Issuing Bank that such drawing was honored
(the “Reimbursement Date”) in an Equivalent Amount in Dollars and in same day
funds equal to the amount of such honored drawing; provided that anything
contained herein to the contrary notwithstanding, (i) unless Borrower shall have
notified Administrative Agent and such Issuing Bank prior to 10:00 a.m. (New
York City time) on the date such drawing is honored that Borrower intends to
reimburse such Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, Borrower shall be deemed to have
given a timely Funding Notice to Administrative Agent requesting Lenders with
Revolving Commitments to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an Equivalent Amount in Dollars equal to the amount of
such honored drawing, and (ii) subject to satisfaction or waiver of the
conditions specified in Section 3.3, Lenders with Revolving Commitments shall,
on the Reimbursement Date, make Revolving Loans that are Base Rate Loans in the
amount of such honored drawing, the proceeds of which shall be applied directly
by Administrative Agent to reimburse such Issuing Bank for the amount of such
honored drawing; and provided, further, that if for any reason proceeds of
Revolving Loans are not received by such Issuing Bank on the Reimbursement Date
in an amount equal to the amount of such honored drawing, Borrower shall
reimburse such Issuing Bank, on demand, in an amount in same day funds equal to
the excess of the amount of such honored drawing over the aggregate amount of
proceeds of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.4(d) shall be deemed to relieve any Lender with a Revolving Commitment
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and Borrower shall retain any and all rights it may have against
any such Lender resulting from the failure of such Lender to make such Revolving
Loans under this Section 2.4(d). (e) Lenders’ Purchase of Participations in
Letters of Credit. Subject to 2.4(i), immediately upon the issuance of each
Letter of Credit, each Lender having a Revolving Commitment shall be deemed to
have purchased, and hereby agrees to irrevocably purchase, from the applicable
Issuing Bank a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Lender’s Pro Rata Share (with respect to
the Revolving Commitments) of the maximum amount which is or at any time may
become available to be drawn thereunder. In the event that Borrower shall fail
for any reason to reimburse any Issuing Bank as provided in Section 2.4(d), such
Issuing Bank shall promptly notify Administrative Agent of the unreimbursed
amount of such honored drawing and Administrative Agent shall notify each Lender
with a Revolving Commitment of such Lender’s respective participation therein
based on such Lender’s Pro Rata Share of the Revolving Commitments. Each Lender
with a Revolving Commitment shall make available to Administrative Agent for the
account of such Issuing Bank an amount equal to its respective participation, in
an Equivalent Amount in Dollars and in same day funds, at the office of
Administrative Agent specified in such notice, not later than 12:00 p.m. (New
York City time) on the first business day (under the laws of the jurisdiction in
which such office of such Issuing Bank is located) after the date notified by
Administrative Agent. The Administrative Agent shall remit the funds so received
to the applicable Issuing Bank. In the event that any Lender with a Revolving
Commitment fails to make available to Administrative Agent for the account of
the applicable Issuing Bank on such business day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.4(e), such
Issuing Bank (acting through the Administrative Agent) shall be entitled to
recover such amount on demand from such Lender together with - 62 -



--------------------------------------------------------------------------------



 
[ex101amend17078.jpg]
interest thereon for three Business Days at the rate customarily used by such
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.4(e) shall be deemed to prejudice the right of
any Lender with a Revolving Commitment to recover from any Issuing Bank any
amounts made available by such Lender to such Issuing Bank pursuant to this
Section in the event that the payment with respect to a Letter of Credit in
respect of which payment was made by such Lender constituted gross negligence or
willful misconduct on the part of such Issuing Bank. In the event any Issuing
Bank (acting through the Administrative Agent) shall have been reimbursed by
other Lenders pursuant to this Section 2.4(e) for all or any portion of any
drawing honored by Issuing Bank under a Letter of Credit, the Issuing Bank
(acting through the Administrative Agent) shall distribute to each Lender which
has paid all amounts payable by it under this Section 2.4(e) with respect to
such honored drawing such Lender’s Pro Rata Share of all payments subsequently
received by such Issuing Bank from Borrower in reimbursement of such honored
drawing when such payments are received. Any such distribution shall be made to
a Lender at its primary address set forth below its name on Appendix B or at
such other address as such Lender may request. (f) Obligations Absolute. The
obligation of Borrower to reimburse each Issuing Bank for drawings honored under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Lenders pursuant to Section 2.4(d) and the obligations of Lenders under Section
2.4(e) shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms hereof under all circumstances including
any of the following circumstances: (i) any lack of validity or enforceability
of any Letter of Credit; (ii) the existence of any claim, set-off, defense or
other right which Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), Issuing Bank, Lender or any other Person or,
in the case of a Lender, against Borrower, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Borrower or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by the applicable
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not comply with the terms of such Letter of Credit; (v) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower or any of its Subsidiaries;
(vi) any breach hereof or any other Credit Document by any party thereto; (vii)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing; or (viii) the fact that an Event of Default or a Default shall
have occurred and be continuing; provided, that notwithstanding anything herein
to the contrary, this Section 2.4(f) shall not relieve any Issuing Bank of any
liability resulting from the gross negligence or willful misconduct of such
Issuing Bank or otherwise affect any defense or other right that the Borrower or
its Subsidiaries might have as a result of any such gross negligence or willful
misconduct. (g) Indemnification. Without duplication of any obligation of
Borrower under Section 10.2 or 10.3, in addition to amounts payable as provided
herein, Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which each
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by any Issuing Bank, other than as a
result of the gross negligence or willful misconduct of the applicable Issuing
Bank or (ii) the failure of the applicable Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act, other than any
Governmental Act resulting from the gross negligence or willful misconduct of
the applicable Issuing Bank. (h) Resignation and Removal of Issuing Bank. An
Issuing Bank may resign as Issuing Bank upon 60 days prior written notice to
Administrative Agent, Lenders and Borrower. An Issuing Bank may be replaced at
any time by written agreement among Borrower, Administrative Agent, the replaced
Issuing Bank (provided that no consent will be required if the replaced Issuing
Bank has no Letters of Credit or reimbursement Obligations with respect thereto
outstanding) and the successor Issuing Bank. Administrative Agent shall notify
the Lenders of any such replacement of the Issuing Bank. At the time any such
replacement or resignation shall become effective, Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement or resignation, (i) any successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing - 63 -



--------------------------------------------------------------------------------



 
[ex101amend17079.jpg]
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement or resignation of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto to the extent that Letters of
Credit issued by it remain outstanding and shall continue to have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such replacement or resignation, but shall not
be required to issue additional Letters of Credit. The Borrower may, at any time
and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) and the relevant
Revolving Credit Lender, designate one or more additional Revolving Credit
Lenders to act as an issuing bank under the terms of this Agreement. Any
Revolving Credit Lender designated as an issuing bank pursuant to this paragraph
(h) shall be deemed to be an “Issuing Bank” (in addition to being a Revolving
Credit Lender) in respect of Letters of Credit issued or to be issued by such
Revolving Credit Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Issuing Banks and such Revolving Credit
Lender. (i) Reallocation of Risk Participations. On the 2018 Revolving
Commitment Termination Date, all risk participations with respect to Letters of
Credit issued on or prior to the 2018 Revolving Commitment Termination Date
pursuant to Section 2.4(e) shall be reallocated to the 2020 Revolving Lenders in
accordance with their Pro Rata Share of the remaining Revolving Commitments;
provided that such reallocation shall only be effected to the extent that it
would not result in the 2020 Revolving Credit Exposure of any 2020 Revolving
Credit Lender exceeding such Lender’s 2020 Revolving Commitment. 2.5 Pro Rata
Shares; Availability of Funds. (a) Pro Rata Shares. All Loans shall be made, and
all participations shall be purchased, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment or Revolving
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby. (b) Availability of
Funds. Unless Administrative Agent shall have been notified by any Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to Administrative Agent the amount of such Lender’s Loan requested on such
Credit Date, Administrative Agent may assume that such Lender has made such
amount available to Administrative Agent on such Credit Date and Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to Borrower a corresponding amount on such Credit Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to Administrative Agent, at the rate payable hereunder
for Base Rate Loans for such Class of Loans. Nothing in this Section 2.5(b)
shall be deemed to relieve any Lender from its obligation to fulfill its Term
Loan Commitments and Revolving Commitments hereunder or to prejudice any rights
that Borrower may have against any Lender as a result of any default by such
Lender hereunder. 2.6 Use of Proceeds. (a) The proceeds of the Loans shall be
used as follows: (i) the proceeds of the Revolving Loans, Swing Line Loans and
Letters of Credit made after the Third Restatement Date shall be applied by
Borrower, as applicable, to (A) finance a portion of any Acquisition and pay
related fees and expenses, (B) fund permitted capital expenditures and permitted
acquisitions, (C) provide for the ongoing working capital requirements of
Borrower and its Subsidiaries and (D) provide for general corporate purposes of
Borrower and its Subsidiaries; and - 64 -



--------------------------------------------------------------------------------



 
[ex101amend17080.jpg]
(ii) the proceeds of the Tranche B Term Loans made on the Third Restatement Date
shall be applied by Borrower, as applicable, to (A) repay a portion of the
Revolving Loans outstanding as of the Third Restatement Date (but not to
permanently reduce Revolving Commitments with respect thereto), (B) fund
permitted capital expenditures and permitted acquisitions, (C) provide for
general corporate purposes of Borrower and its Subsidiaries and (D) pay all fees
and expenses in connection with the incurrence of the Tranche B Term Loans and
the repayment of Revolving Loans (including fees and expenses in connection with
the amendment and restatement of the Second Amended and Restated Credit
Agreement). (b) No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof. 2.7 Evidence of
Debt; Register; Lenders’ Books and Records; Notes. (a) Lenders’ Evidence of
Debt. Each Lender shall maintain on its internal records an account or accounts
evidencing the Obligations of Borrower to such Lender, including the amounts of
the Loans made by it and each repayment and prepayment in respect thereof. Any
such recordation shall be conclusive and binding on Borrower, absent manifest
error; provided, that the failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Revolving Commitments or
Borrower’s Obligations in respect of any applicable Loans; and provided further
that, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern. (b) Register.
Administrative Agent (or its agent or sub-agent appointed by it) shall maintain
at the Principal Office designated by Administrative Agent a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of each Lender from time to time (the “Register”). The Register shall
be available for inspection by Borrower or any Lender (with respect to any entry
relating to such Lender’s Loans) at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive absent manifest error and binding on Borrower and each Lender,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Revolving
Commitments or Borrower’s Obligations in respect of any Loan. Borrower hereby
designates Administrative Agent to serve as Borrower’s agent solely for purposes
of maintaining the Register as provided in this Section 2.7, and Borrower hereby
agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.” (c) Notes. If so requested by any
Lender by written notice to Borrower (with a copy to Administrative Agent) at
least two Business Days prior to the Third Restatement Date, or at any time
thereafter, Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 10.6) on the Third Restatement Date (or, if
such notice is delivered after the Third Restatement Date, as promptly as
practicable after Borrower’s receipt of such notice) a Note or Notes to evidence
such Lender’s Tranche A Term Loans, Tranche B Term Loans, New Term Loans,
Revolving Loan or Swing Line Loan, as the case may be. Any Note evidencing a
Revolving Loan prior to the Amendment No. 15 Effective Date may be exchanged,
upon the request of the relevant Lender made through the Administrative Agent
and the surrender of such Note to the Borrower through the Administrative Agent,
for Notes evidencing the 2018 Revolving Loans and 2020 Revolving Loans into
which such Lender’s Revolving Loans were converted on the Amendment No. 15
Effective Date. 2.8 Interest on Loans. (a) Except as otherwise set forth herein,
each Class of Loans shall bear interest on the unpaid principal amount thereof
from the date made through repayment (whether by acceleration or otherwise)
thereof as follows: - 65 -



--------------------------------------------------------------------------------



 
[ex101amend17081.jpg]
(i) in the case of Tranche A Term Loans and Revolving Loans: ? if a Base Rate
Loan, at the Base Rate plus the Applicable Margin; or ? if a Eurodollar Rate
Loan, at the Adjusted Eurodollar Rate plus the Applicable Margin; and (ii) in
the case of Swing Line Loans, at the Base Rate plus the Applicable Margin; and
(iii) in the case of Tranche B Term Loans: ? if a Base Rate Loan, at the Base
Rate plus the Applicable Margin; or ? if a Eurodollar Rate Loan, at the Adjusted
Eurodollar Rate plus the Applicable Margin. (b) The basis for determining the
rate of interest with respect to any Loan (except a Swing Line Loan which can be
made and maintained as a Base Rate Loan only), and the Interest Period with
respect to any Eurodollar Rate Loan, shall be selected by Borrower and notified
to Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be; provided that, until the
date on which Administrative Agent notifies Borrower that the primary
syndication of the Loans and Revolving Commitments has been completed, as
determined by Administrative Agent (but in no event to exceed 90 days after the
Third Restatement Date), the Tranche B Term Loans shall be maintained as either
(1) Eurodollar Rate Loans having an Interest Period of no longer than three
months or (2) Base Rate Loans. If on any day a Loan is outstanding with respect
to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan. (c) In connection with Eurodollar Rate
Loans there shall be no more than seven (7) Interest Periods outstanding at any
time. In the event Borrower fails to specify between a Base Rate Loan or a
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, such Loan (if outstanding as a Eurodollar Rate Loan) will be
automatically converted into a Base Rate Loan on the last day of then current
Interest Period for such Loan (or if outstanding as a Base Rate Loan will remain
as, or (if not then outstanding) will be made as, a Base Rate Loan). In the
event Borrower fails to specify an Interest Period for any Eurodollar Rate Loan
in the applicable Funding Notice or Conversion/Continuation Notice, Borrower
shall be deemed to have selected an Interest Period of one month. As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrower and each Lender. (d) Interest payable pursuant to Section
2.8(a) shall be computed (i) in the case of Base Rate Loans (other than Base
Rate Loans for which the Base Rate has been calculated pursuant to the third
sentence of the definition thereof), on the basis of a 365 day or 366 day year,
as the case may be, and (ii) in the case of Eurodollar Rate Loans and Base Rate
Loans for which the Base Rate has been calculated pursuant to the third sentence
of the definition thereof, on the basis of a 360 day year, in each case for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Term
Loan, the last Interest Payment Date with respect to such Term Loan or, with
respect to a Base Rate Loan being converted from a Eurodollar Rate Loan, the
date of conversion of such Eurodollar Rate Loan to such Base Rate Loan shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan shall be excluded; provided that, if a
Loan is repaid on the same day on which it is made, one day’s interest shall be
paid on that Loan. - 66 -



--------------------------------------------------------------------------------



 
[ex101amend17082.jpg]
(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Revolving Loan
that is a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date. (f) Borrower agrees to pay to each Issuing
Bank, with respect to drawings honored under any Letter of Credit, interest on
the amount paid by such Issuing Bank in respect of each such honored drawing
from the date such drawing is honored to but excluding the date such amount is
reimbursed by or on behalf of Borrower at a rate equal to (i) for the period
from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, the
rate of interest required pursuant to Section 2.10. (g) Interest payable
pursuant to Section 2.8(f) shall be computed on the basis of a 365/366 day year
for the actual number of days elapsed in the period during which it accrues, and
shall be payable on demand or, if no demand is made, on the date on which the
related drawing under a Letter of Credit is reimbursed in full. Promptly upon
receipt by any Issuing Bank of any payment of interest pursuant to Section
2.8(g), such Issuing Bank shall distribute to each Lender, out of the interest
received by such Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period if no drawing
had been honored under such Letter of Credit. In the event any Issuing Bank
shall have been reimbursed by Lenders for all or any portion of such honored
drawing, such Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under Section 2.4(e) with respect to such honored drawing
such Lender’s Pro Rata Share of any interest received by such Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for the
period from the date on which such Issuing Bank was so reimbursed by Lenders to
but excluding the date on which such portion of such honored drawing is
reimbursed by Borrower. 2.9 Conversion/Continuation. (a) Subject to Section 2.18
and so long as no Default or Event of Default shall have occurred and then be
continuing, Borrower shall have the option: (i) to convert at any time all or
any part of any Term Loan or Revolving Loan equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided that a Eurodollar Rate Loan may only be converted
on the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrower shall pay all amounts due under Section 2.18 in connection with
any such conversion; (ii) upon the expiration of any Interest Period applicable
to any Eurodollar Rate Loan, to continue all or any portion of such Loan equal
to $5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan; (b) Subject to Section 3.3(b), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan), at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Eurodollar Rate Loan). 2.10
Default Interest. Upon the occurrence and during the continuance of an Event of
Default, any overdue amounts shall thereafter bear interest (including post
petition interest in any proceeding under Insolvency Laws) payable on demand at
a rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans (or, in the case of any fees and other amounts, at
a rate which is 2% per annum in excess of the - 67 -



--------------------------------------------------------------------------------



 
[ex101amend17083.jpg]
interest rate otherwise payable hereunder for Base Rate Loans). Payment or
acceptance of the increased rates of interest provided for in this Section 2.10
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender. 2.11 Fees. (a) Borrower agrees
to pay to Lenders having Revolving Exposure (for purposes of clarity, excluding
each Issuing Bank, in its capacity as such): (i) commitment fees accruing at
0.50% per annum on the average of the daily difference between (a) the Revolving
Commitments, and (b) the aggregate principal amount of (x) all outstanding
Revolving Loans (for the avoidance of doubt, excluding Swing Line Loans) plus
(y) the Letter of Credit Usage; and (ii) subject to 2.4(i), letter of credit
fees accruing at the Applicable Margin for Revolving Loans that are Eurodollar
Rate Loans on the average aggregate daily maximum amount available to be drawn
under all such Letters of Credit (regardless of whether any conditions for
drawing could then be met and determined as of the close of business on any date
of determination). Notwithstanding the foregoing, any commitment fee which
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by Borrower prior to such time; and provided, further,
that no such commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. All fees
referred to in this Section 2.11(a) shall be paid to Administrative Agent at its
Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each Lender its Pro Rata Share thereof. (b) Borrower agrees to pay
directly to each Issuing Bank, for its own account, the following fees: (i) a
fronting fee accruing at 0.125% per annum on the average aggregate daily maximum
amount available to be drawn under all Letters of Credit issued by such Issuing
Bank (determined as of the close of business on any date of determination); and
(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be. (c) Borrower
agrees to pay on the Third Restatement Date to Administrative Agent, for the
account of each Lender party to this Agreement as a Lender on Third Restatement
Date, as fee compensation for the funding of such Lender’s Tranche B Term Loans,
a closing fee in an amount equal to the percentage of the stated principal
amount of such Lender’s Tranche B Term Loans set forth in Schedule 2.11(c)
payable to such Lender from the proceeds of its Tranche B Term Loan as and when
funded on the Third Restatement Date. Such closing fee will be in all respects
fully earned, due and payable on the Third Restatement Date and non-refundable
and non-creditable thereafter. (d) All fees referred to in Section 2.11(a) and
2.11(b)(i) shall be calculated on the basis of a 360-day year and the actual
number of days elapsed and shall be payable quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year during the Revolving
Commitment Period, commencing on March 31, 2012, and on the Revolving Commitment
Termination Date. (e) In addition to any of the foregoing fees, Borrower agrees
to pay to Agents such other fees in the amounts and at the times separately
agreed upon. - 68 -



--------------------------------------------------------------------------------



 
[ex101amend17084.jpg]
(f) Borrower agrees to pay on the Series A Tranche B Term Loan Funding Date to
Administrative Agent, for the account of each New Term Loan Lender party to the
Series A Tranche B Term Loan Joinder Agreement, as fee compensation for the
funding of such New Term Loan Lender’s Series A Tranche B Term Loans, a closing
fee in an amount equal to 2.50% of the aggregate principal amount of such New
Term Loan Lender’s Series A Tranche B Term Loans funded as of the Series A
Tranche B Term Loan Funding Date. (g) Borrower agrees to pay on the Series B
Tranche B Term Loan Funding Date to Administrative Agent, for the account of
each New Term Loan Lender party to the Series B Tranche B Term Loan Joinder
Agreement, as fee compensation for the funding of such New Term Loan Lender’s
Series B Tranche B Term Loans, a closing fee in an amount equal to 2.00% of the
aggregate principal amount of such New Term Loan Lender’s Series B Tranche B
Term Loans funded as of the Series B Tranche B Term Loan Funding Date. (h)
Borrower agrees to pay on New Revolving Loan Commitment Effective Date to
Administrative Agent, for the account of each New Revolving Loan Lender party to
the Revolving Loan Commitment Increase Joinder Agreement, as fee compensation
for the commitments of such New Revolving Loan Lender’s New Revolving Loan
Commitments (as defined in the Revolving Loan Commitment Increase Joinder
Agreement), a closing fee in an amount equal to 1.00% of the aggregate principal
amount of such New Revolving Loan Lender’s New Revolving Loan Commitments as of
the New Revolving Loan Commitment Effective Date. (i) Borrower agrees to pay on
the Series C Tranche B Term Loan Funding Date to Administrative Agent, for the
account of each New Term Loan Lender party to the Series C Tranche B Term Loan
Joinder Agreement, (1) as fee compensation for the funding of such New Term Loan
Lender’s Series C Tranche B Term Loans, a closing fee in an amount equal to
0.50% of the aggregate principal amount of such New Term Loan Lender’s Series C
Tranche B Term Loans funded as of the Series C Tranche B Term Loan Funding Date,
and (2) a nonrefundable ticking fee on the amount of such New Term Loan Lender’s
respective New Term Loan Commitment (as in effect on such date), for the period
from October 4, 2012 to but excluding the Series C Tranche B Term Loan Funding
Date, at a rate per annum, calculated on the basis of a year of 360 days and the
actual number of days expired during the applicable period, equal to 3.25%. (j)
Borrower agrees to pay on the Amendment No. 3 Effective Date to the
Administrative Agent, for the account of (i) each New Term Loan Lender (as
defined in Amendment No. 3) party to Amendment No. 3, as fee compensation for
the funding of such New Term Loan Lender’s Series A-1 Tranche A Term Loans, a
closing fee in an amount equal to 0.10% of the aggregate principal amount of
such New Term Loan Lender’s Series A-1 Tranche A Term Loans funded on the
Amendment No. 3 Effective Date, and (ii) each New Revolving Loan Lender (as
defined in Amendment No. 3) party to Amendment No. 3, as fee compensation for
the establishment of the New Revolving Loan Commitments (as defined in Amendment
No. 3) of such New Revolving Loan Lender, a closing fee in an amount equal to
0.10% of the aggregate principal amount of the New Revolving Commitments of such
New Revolving Loan Lender established as of the Amendment No. 3 Effective Date;
provided that, notwithstanding the foregoing, (x) the closing fee payable to any
New Term Loan Lender in respect of Exchanged Series A-1 Tranche A Term Loans (as
defined in Amendment No. 3) shall be 0.10% of the aggregate principal amount of
such Exchanged Series A-1 Tranche A Term Loans, and (y) with respect to any New
Revolving Loan Lender that had outstanding Revolving Commitments immediately
prior to the Amendment No. 3 Effective Date, the closing fee payable to such New
Revolving Loan Lender in respect of the aggregate principal amount of its New
Revolving Loan Commitments that are equal to or less than the aggregate
principal amount of its Revolving Commitments that were outstanding immediately
prior to the Amendment No. 3 Effective Date shall be 0.10% of the aggregate
principal amount of its New Revolving Loan Commitments established as of the
Amendment No. 3 Effective Date. (k) Borrower agrees to pay: (i) on the Series
A-2 Tranche A Term Loan Funding Date to the Administrative Agent, for the
account of each New Term Loan Lender party to the Series A-2 Tranche A Term Loan
Joinder Agreement, (1) as fee compensation for the funding of such New Term Loan
Lender’s Series A-2 Tranche A Term Loans, a closing fee in an amount equal to
1.50% of the aggregate principal amount of such New Term Loan Lender’s Series
A-2 Tranche A Term Loans funded as of the Series A-2 Tranche A Term Loan Funding
Date and (2) a nonrefundable ticking fee on the aggregate principal amount of
such New Term Loan Lender’s Series A-2 Tranche A Term Loan Commitment as of June
28, 2013, for the period from July 29, 2013, to but excluding the Series A-2
Tranche A Term Loan Funding Date, at a rate per annum, calculated on the basis
of a year of 360 days and the actual number of days expired during the
applicable period, equal to 2.25%; and (ii) on the Series E Tranche - 69 -



--------------------------------------------------------------------------------



 
[ex101amend17085.jpg]
B Term Loan Funding Date to the Administrative Agent, for the account of each
New Term Loan Lender party to the Series E Tranche B Term Loan Joinder
Agreement, (1) as fee compensation for the funding of such New Term Loan
Lender’s Series E Tranche B Term Loans, a closing fee in an amount equal to
1.50% of the aggregate principal amount of such New Term Loan Lender’s Series E
Tranche B Term Loans funded as of the Series E Tranche B Term Loan Funding Date
and (2) a nonrefundable ticking fee on the aggregate principal amount of such
New Term Loan Lender’s Series E Tranche B Term Loan Commitment as of June 28,
2013, for the period from July 29, 2013, to but excluding the Series E Tranche B
Term Loan Funding Date, at a rate per annum, calculated on the basis of a year
of 360 days and the actual number of days expired during the applicable period,
equal to 3.75%. (l) Borrower agrees to pay: (i) on the Additional Series A-3
Tranche A Term Loan Funding Date to the Administrative Agent, for the account of
each New Term Loan Lender party to the Additional Series A-3 Tranche A Term Loan
Joinder Agreement, as fee compensation for such New Term Loan Lender’s
Additional Series A-3 Tranche A Term Loan Commitments (as defined in the
Additional Series A-3 Tranche A Term Loan Joinder Agreement), a closing fee in
an amount equal to 0.25% of the aggregate principal amount of such New Term Loan
Lender’s allocated Additional Series A-3 Tranche A Term Loan Commitments which
are actually funded on the Additional Series A-3 Tranche A Term Loan Funding
Date and (ii) on the Series E-1 Tranche B Term Loan Funding Date to the
Administrative Agent, for the account of each New Term Loan Lender party to the
Series E-1 Tranche B Term Loan Joinder Agreement, a nonrefundable ticking fee on
the aggregate principal amount of such New Term Loan Lender’s Series E-1 Tranche
B Term Loan Commitment (as defined in the Series E-1 Tranche B Term Loan Joinder
Agreement) as of Series E-1 Tranche B Term Loan Funding Date, for the period
from January 1, 2014, to but excluding the Series E-1 Tranche B Term Loan
Funding Date, at a rate per annum, calculated on the basis of a year of 360 days
and the actual number of days expired during the applicable period, equal to
3.00%. (m) Borrower agrees to pay: (i) on the January 2015 New Revolving Loan
Commitment Effective Date to Administrative Agent, for the account of each New
Revolving Loan Lender party to the January 2015 Revolving Loan Commitment
Increase Joinder Agreement, as fee compensation for such New Revolving Loan
Lender’s New Revolving Loan Commitments, a closing fee in an amount equal to
0.15% of the aggregate principal amount of such New Revolving Loan Lender’s New
Revolving Loan Commitments as of the January 2015 New Revolving Loan Commitment
Effective Date and (ii) on the January 2015 Additional Series A-3 Tranche A Term
Loan Funding Date to Administrative Agent, for the account of each New Term Loan
Lender party to the January 2015 Additional Series A-3 Tranche A Term Loan
Joinder Agreement, as fee compensation for such New Term Loan Lender’s
Additional Series A-3 Tranche A Term Loan Commitments (as defined in the January
2015 Additional Series A-3 Tranche A Term Loan Joinder Agreement), a closing fee
in an amount equal to 0.15% of the aggregate principal amount of such New Term
Loan Lender’s allocated Additional Series A-3 Tranche A Term Loan Commitments
which are actually funded on the January 2015 Additional Series A-3 Tranche A
Term Loan Funding Date. (n) Borrower agrees to pay: (i) on the applicable Series
A-4 Tranche A Term Loan Funding Date to the Administrative Agent, for the
account of each New Term Loan Lender party to the Series A-4 Tranche A Term Loan
Joinder Agreement, as fee compensation for the funding of such New Term Loan
Lender’s Series A-4 Tranche A Term Loans, a closing fee in an amount equal to
0.25% of the aggregate principal amount of such New Term Loan Lender’s Series
A-4 Tranche A Term Loans funded as of such Series A-4 Tranche A Term Loan
Funding Date and (ii) on the earlier to occur of (a) each Series A-4 Tranche A
Term Loan Funding Date (with respect to the Series A-4 Tranche A Term Loans
funded on such date) and (b) the Series A-4 Tranche A Term Loan Commitment
Termination Date (as defined in the Series A-4 Tranche A Term Loan Joinder
Agreement) (with respect to the unfunded portion of the Series A-4 Tranche A
Term Loan Commitments (as defined in the Series A-4 Tranche A Term Loan Joinder
Agreement) remaining on such date), to the Administrative Agent, for the account
of each New Term Loan Lender party to the Series A-4 Tranche A Term Loan Joinder
Agreement, a nonrefundable commitment fee on the actual daily unfunded portion
of such New Term Loan Lender’s Series A-4 Tranche A Term Loan Commitments as of
the date of the Series A-4 Tranche A Term Loan Joinder Agreement, for the period
from the date of the Series A-4 Tranche A Term Loan Joinder Agreement, to the
earlier of (x) the final Series A-4 Tranche A Term Loan Funding Date and (y) the
Series A-4 Tranche A Term Loan Commitment Termination Date at a rate per annum,
calculated on the basis of a year of 360 days and the actual number of days
expired during the applicable period, equal to 0.25% (increasing to 0.50% on the
date that is 60 days after the date of the Series A-4 Tranche A Term Loan
Joinder Agreement). - 70 -



--------------------------------------------------------------------------------



 
[ex101amend17086.jpg]
(o) Borrower agrees to pay: (i) on the Series F-1 Tranche B Term Loan Funding
Date to the Administrative Agent, for the account of each New Term Loan Lender
party to the Series F Tranche B Term Loan Joinder Agreement with a Series F-1
Tranche B Term Loan Commitment (as defined in the Series F Tranche B Term Loan
Joinder Agreement), (1) as fee compensation for the funding of such New Term
Loan Lender’s Series F-1 Tranche B Term Loans, a closing fee in an amount equal
to 0.50% of the aggregate principal amount of such New Term Loan Lender’s Series
F-1 Tranche B Term Loans funded as of the Series F-1 Tranche B Term Loan Funding
Date and (2) a nonrefundable ticking fee on the aggregate principal amount of
such New Term Loan Lender’s Series F-1 Tranche B Term Loan Commitments for the
period beginning on the date that is 30 days after the first date the Series F-1
Tranche B Term Loans have been allocated, and expiring on the earlier of (x) the
Series F-1 Tranche B Term Loan Funding Date and (y) the Series F-1 Term Loan
Commitment Termination Date (as defined in the Series F Tranche B Term Loan
Joinder Agreement), at a rate per annum, calculated on the basis of a year of
360 days and the actual number of days expired during the applicable period,
equal to 4.00%; and (ii) (1) on the applicable Series F-2 Tranche B Term Loan
Funding Date to the Administrative Agent, for the account of each New Term Loan
Lender party to the Series F Tranche B Term Loan Joinder Agreement with a Series
F-2 Tranche B Term Loan Commitment (as defined in the Series F Tranche B Term
Loan Joinder Agreement), as fee compensation for the funding of such New Term
Loan Lender’s Series F-2 Tranche B Term Loans, a closing fee in an amount equal
to 0.50% of the aggregate principal amount of such New Term Loan Lender’s Series
F-2 Tranche B Term Loans funded on such Series F-2 Tranche B Term Loan Funding
Date and (2) on the earliest to occur of (a) the applicable Series F-2 Tranche B
Term Loan Funding Date (with respect to the Series F-2 Tranche B Term Loans
funded on such date) and (b) the Series F-2 Tranche B Term Loan Commitment
Termination Date (as defined in the Series F-2 Tranche B Term Loan Joinder
Agreement) (with respect to the unfunded portion of the Series F-2 Tranche B
Term Loan Commitments remaining on such date), to the Administrative Agent, for
the account of each New Term Loan Lender party to the Series F-2 Tranche B Term
Loan Joinder Agreement with a Series F-2 Tranche B Term Loan Commitment, a
nonrefundable ticking fee on the aggregate principal amount of such New Term
Loan Lender’s Series F-2 Tranche B Term Loan Commitments for the period
beginning on the date that is 30 days after the first date the Series F-2
Tranche B Term Loans have been allocated, and expiring on the earlier of (x) the
final Series F-2 Tranche B Term Loan Funding Date and (y) the Series F-2 Term
Loan Commitment Termination Date (as defined in the Series F Tranche B Term Loan
Joinder Agreement), at a rate per annum, calculated on the basis of a year of
360 days and the actual number of days expired during the applicable period,
equal to 4.00%. 2.12 Scheduled Payments/Commitment Reductions. (a) Scheduled
Installments. The principal amounts of the Tranche A Term Loans and Tranche B
Term Loans shall be repaid in consecutive quarterly installments (each, an
“Installment”) equal to (i) the amount of Series A-1 Tranche A Term Loans or
Series A-2 Tranche A Term Loans, as applicable, set forth below or (ii) the
percentage set forth below of, initially, an amount equal to the aggregate
principal amount of Tranche A Term Loans and Tranche B Term Loans, as
applicable, outstanding on the Third Restatement Date (or the Amendment No. 8
Effective Date in the case of Series A-3 Tranche A Term Loans (as increased by
the principal amount of any Subsequent Exchanged Series A-3 Tranche A Term Loans
(as defined in Amendment No. 8))) on the four quarterly scheduled Interest
Payment Dates (each such date, an “Installment Date”), commencing March 31,
2012: Amortization Date Series F Tranche B Term Loan (including, from and after
the Amendment No. 14 Effective Date, Series F-3 Tranche B Term Loans and, from
and after the Amendment No. 16 Effective Date, Series F-4 Tranche B Term Loans)
Installments June 30, 2015 0.25% September 30, 2015 0.25% December 31, 2015
0.25% March 31, 2016 0.25% June 30, 2016 0.25% September 30, 2016 0.25% December
31, 2016 0.25% - 71 -



--------------------------------------------------------------------------------



 
[ex101amend17087.jpg]
Amortization Date Series F Tranche B Term Loan (including, from and after the
Amendment No. 14 Effective Date, Series F-3 Tranche B Term Loans and, from and
after the Amendment No. 16 Effective Date, Series F-4 Tranche B Term Loans)
Installments March 31, 2017 1.25% June 30, 2017 1.25% September 30, 2017 1.25%
December 31, 2017 1.25% March 31, 2018 1.25% June 30, 2018 1.25% September 30,
2018 1.25% December 31, 2018 1.25% March 31, 2019 1.25% June 30, 2019 1.25%
September 30, 2019 1.25% December 31, 2019 1.25% March 31, 2020 1.25% June 30,
2020 1.25% September 30, 2020 1.25% December 31, 2020 1.25% March 31, 2021 1.25%
June 30, 2021 1.25% September 30, 2021 1.25% December 31, 2021 1.25% March 31,
2022 1.25% Series F Tranche B Term Loan Maturity Date Remaining Balance
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche A Term
Loans and/or the Tranche B Term Loans as the case may be, in accordance with
Sections 2.13, 2.14 and 2.15, as applicable (including, for the avoidance of
doubt, any such prepayments made on or prior to the Amendment No. 16 Effective
Date); and (y) the Tranche A Term Loans and the Tranche B Term Loans, together
with all other amounts owed hereunder with respect thereto, shall, in any event,
be paid in full no later than the Tranche A Term Loan Maturity Date and the
Tranche B Term Loan Maturity Date, respectively. The Borrower shall repay to the
Administrative Agent on the Amendment No. 14 Effective Date, for the ratable
account of the Lenders holding Amendment No. 14 Non-Converted Term Loans, the
outstanding balance of such Amendment No. 14 Non-Converted Term Loans. The
Borrower shall repay to the Administrative Agent on the Amendment No. 16
Effective Date, for the ratable account of the Lenders holding Amendment No. 16
Non-Converted Term Loans, the outstanding balance of such Amendment No. 16
Non-Converted Term Loans. In the event that any Extended Term Loans are
established, such Extended Term Loans shall, subject to the requirements of
Section 2.26, mature and be repaid by the Borrower in the amounts and on the
dates set forth in the applicable Extension Amendment. - 72 -



--------------------------------------------------------------------------------



 
[ex101amend17088.jpg]
2.13 Voluntary Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i)
Any time and from time to time: (A) with respect to Base Rate Loans, Borrower
may prepay any such Loans on any Business Day in whole or in part (in the case
of a partial prepayment of Loans borrowed in Dollars, in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount); (B) with respect to Eurodollar Rate Loans, subject to Section 2.18(c),
Borrower may prepay any such Loans on any Business Day in whole or in part (in
the case of a partial prepayment, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount); and (C) with
respect to Swing Line Loans, Borrower may prepay any such Loans on any Business
Day in whole or in part (in the case of a partial prepayment, in an aggregate
minimum amount of $500,000, and in integral multiples of $100,000 in excess of
that amount). (ii) All such prepayments shall be made: (A) upon not less than
one Business Day’s prior written notice in the case of Base Rate Loans; (B) upon
not less than three Business Days’ prior written notice in the case of
Eurodollar Rate Loans; and (C) upon written notice on the date of prepayment, in
the case of Swing Line Loans; in each case substantially in the form of Exhibit
E and given to Administrative Agent or Swing Line Lender, as the case may be, by
12:00 p.m. (New York City time) on the date required (and Administrative Agent
will promptly transmit such original notice for Term Loans or Revolving Loans,
as the case may be, by telefacsimile or telephone to each Lender) or Swing Line
Lender, as the case may be. Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided that a notice of voluntary
prepayment may state that such notice is conditional upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or upon the closing of an acquisition transaction, in which
case such notice of prepayment may be revoked by Borrower (by notice to
Administrative Agent on or prior to the specified date) if such condition is not
satisfied. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a). Notwithstanding Section 2.13(a) above, in the event that on or
prior to the first anniversary of the Third Restatement Date, the Borrower (x)
makes any prepayment of Tranche B Term Loans in connection with any Repricing
Transaction or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (I) in the case of clause
(x) above, a prepayment premium of 1% of the amount of the Tranche B Term Loans
being prepaid and (II) in the case of clause (y) above, a payment equal to 1% of
the aggregate amount of the applicable Tranche B Term Loans outstanding
immediately prior to such amendment. Notwithstanding Section 2.13(a) above, in
the event that on or prior to the first anniversary of the Series A Tranche B
Term Loan Funding Date, the Borrower (x) makes any prepayment of the Series A
Tranche B Term Loans in connection with any Repricing Transaction or (y) effects
any amendment of the Credit Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x) above, a prepayment
premium of 1% of the amount of the Series A Tranche B Term Loans being prepaid
and (II) in the case of clause (y) above, a payment equal to 1% of the - 73 -



--------------------------------------------------------------------------------



 
[ex101amend17089.jpg]
aggregate amount of the applicable Series A Tranche B Term Loans outstanding
immediately prior to such amendment. Notwithstanding Section 2.13(a) above, in
the event that on or prior to the first anniversary of the Series A Tranche B
Term Loan Funding Date, the Borrower (x) makes any prepayment of the Series B
Tranche B Term Loans in connection with any Repricing Transaction or (y) effects
any amendment of the Credit Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x) above, a prepayment
premium of 1% of the amount of the Series B Tranche B Term Loans being prepaid
and (II) in the case of clause (y) above, a payment equal to 1% of the aggregate
amount of the applicable Series B Tranche B Term Loans outstanding immediately
prior to such amendment. Notwithstanding Section 2.13(a) above, in the event
that on or prior to the first anniversary of the Series D Tranche B Term Loan
Funding Date, the Borrower (x) makes any prepayment of the Series C Tranche B
Term Loans in connection with any Repricing Transaction or (y) effects any
amendment of the Credit Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x) above, a prepayment
premium of 1% of the amount of the Series C Tranche B Term Loans being prepaid
and (II) in the case of clause (y) above, a payment equal to 1% of the aggregate
amount of the applicable Series C Tranche B Term Loans outstanding immediately
prior to such amendment. Notwithstanding Section 2.13(a) above, in the event
that on or prior to the first anniversary of the Series D Tranche B Term Loan
Funding Date, the Borrower (x) makes any prepayment of the Series D Tranche B
Term Loans in connection with any Repricing Transaction or (y) effects any
amendment of the Credit Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x) above, a prepayment
premium of 1% of the amount of the Series D Tranche B Term Loans being prepaid
and (II) in the case of clause (y) above, a payment equal to 1% of the aggregate
amount of the applicable Series D Tranche B Term Loans outstanding immediately
prior to such amendment. Notwithstanding Section 2.13(a) above, in the event
that on or prior to the six month anniversary of the Series C-1 Tranche B Term
Loan Funding Date, the Borrower (x) makes any prepayment of the Series C-1
Tranche B Term Loans in connection with any Repricing Transaction or (y) effects
any amendment of the Credit Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x) above, a prepayment
premium of 1% of the amount of the Series C-1 Tranche B Term Loans being prepaid
and (II) in the case of clause (y) above, a payment equal to 1% of the aggregate
amount of the applicable Series C-1 Tranche B Term Loans outstanding immediately
prior to such amendment. Notwithstanding Section 2.13(a) above, in the event
that on or prior to the six month anniversary of the Series D-1 Tranche B Term
Loan Funding Date, the Borrower (x) makes any prepayment of the Series D-1
Tranche B Term Loans in connection with any Repricing Transaction or (y) effects
any amendment of the Credit Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x) above, a prepayment
premium of 1% of the amount of the Series D-1 Tranche B Term Loans being prepaid
and (II) in the case of clause (y) above, a payment equal to 1% of the aggregate
amount of the applicable Series D-1 Tranche B Term Loans outstanding immediately
prior to such amendment. Notwithstanding Section 2.13(a) above, in the event
that on or prior to the six month anniversary of the Series E Tranche B Term
Loan Funding Date, the Borrower (x) makes any prepayment of the Series E Tranche
B Term Loans in connection with any Repricing Transaction or (y) effects any
amendment of the Credit Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x) above, a prepayment
premium of 1% of the amount of the Series E Tranche B Term Loans being prepaid
and (II) in the case of clause (y) above, a payment equal to 1% of the aggregate
amount of the applicable Series E Tranche B Term Loans outstanding immediately
prior to such amendment. - 74 -



--------------------------------------------------------------------------------



 
[ex101amend17090.jpg]
Notwithstanding Section 2.13(a) above, in the event that on or prior to the six
month anniversary of the Series C-2 Tranche B Term Loan Funding Date, the
Borrower (x) makes any prepayment of the Series C-2 Tranche B Term Loans in
connection with any Repricing Transaction or (y) effects any amendment of the
Credit Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders, (I) in the case of clause (x) above, a prepayment premium of 1% of the
amount of the Series C-2 Tranche B Term Loans being prepaid and (II) in the case
of clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series C-2 Tranche B Term Loans outstanding immediately prior to such
amendment. Notwithstanding Section 2.13(a) above, in the event that on or prior
to the six month anniversary of the Series D-2 Tranche B Term Loan Funding Date,
the Borrower (x) makes any prepayment of the Series D-2 Tranche B Term Loans in
connection with any Repricing Transaction or (y) effects any amendment of the
Credit Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders, (I) in the case of clause (x) above, a prepayment premium of 1% of the
amount of the Series D-2 Tranche B Term Loans being prepaid and (II) in the case
of clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series D-2 Tranche B Term Loans outstanding immediately prior to such
amendment. Notwithstanding Section 2.13(a) above, in the event that on or prior
to the six month anniversary of the Series E-1 Tranche B Term Loan Funding Date,
the Borrower (x) makes any prepayment of the Series E-1 Tranche B Term Loans in
connection with any Repricing Transaction or (y) effects any amendment of the
Credit Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders, (I) in the case of clause (x) above, a prepayment premium of 1% of the
amount of the Series E-1 Tranche B Term Loans being prepaid and (II) in the case
of clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series E Tranche B Term Loans outstanding immediately prior to such
amendment. Notwithstanding Section 2.13(a) above, in the event that on or prior
to the six month anniversary of the Series F Tranche B Term Loan Funding Date,
the Borrower (x) makes any prepayment of the Series F Tranche B Term Loans in
connection with any Repricing Transaction or (y) effects any amendment of the
Credit Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders, (I) in the case of clause (x) above, a prepayment premium of 1% of the
amount of the Series F Tranche B Term Loans being prepaid and (II) in the case
of clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series F Tranche B Term Loans outstanding immediately prior to such
amendment. Notwithstanding Section 2.13(a) above, in the event that from the
Amendment No. 11 Effective Date to the date that is on or prior to the six month
anniversary of the Amendment No. 11 Effective Date, the Borrower (x) makes any
prepayment of the Series D-2 Tranche B Term Loans in connection with any
Repricing Transaction or (y) effects any amendment of the Credit Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x) above, a prepayment premium of 1% of the amount of
the Series D-2 Tranche B Term Loans being prepaid and (II) in the case of clause
(y) above, a payment equal to 1% of the aggregate amount of the applicable
Series D-2 Tranche B Term Loans outstanding immediately prior to such amendment.
Notwithstanding Section 2.13(a) above, in the event that on or prior to the two
year anniversary of the Amendment No. 14 Effective Date, the Borrower (x) makes
any prepayment of the Series F Tranche B Term Loans (other than the Series F-4
Tranche B Term Loans) in connection with any Repricing Transaction or (y)
effects any amendment of the Credit Agreement resulting in a Repricing
Transaction (other than with respect to the Series F-4 Tranche B Term Loans),
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Lenders, (I) in the case of clause (x) above, a
prepayment premium of 1% of the amount of such Series F Tranche B Term Loans
(other than any Series F-4 Tranche B Term Loans) being prepaid and (II) in the
case of clause (y) above, a payment equal to 1% of the aggregate amount of the
applicable Series F Tranche B Term Loans (other than any Series F-4 Tranche B
Term Loans) outstanding immediately prior to such amendment. - 75 -



--------------------------------------------------------------------------------



 
[ex101amend17091.jpg]
Notwithstanding Section 2.13(a) above, in the event that on or prior to the six
month anniversary of the Amendment No. 16 Effective Date, the Borrower (x) makes
any prepayment of the Series F-4 Tranche B Term Loans in connection with any
Repricing Transaction or (y) effects any amendment of the Credit Agreement
resulting in a Repricing Transaction with respect to the Series F-4 Tranche B
Term Loans, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (I) in the case of clause (x) above,
a prepayment premium of 1% of the amount of the Series F-4 Tranche B Term Loans
being prepaid and (II) in the case of clause (y) above, a payment equal to 1% of
the aggregate amount of the applicable Series F-4 Tranche B Term Loans
outstanding immediately prior to such amendment. (b) Voluntary Commitment
Reductions. (i) Borrower may, upon not less than three Business Days’ prior
written or telephonic notice promptly confirmed by delivery of written notice
thereof to Administrative Agent (which original written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which the Revolving Commitments
exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided that any such partial reduction of
the Revolving Commitments shall be in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount. For the avoidance
of doubt, prior to the 2018 Revolving Commitment Termination Date, all voluntary
terminations or reductions of Revolving Commitments pursuant to this paragraph
shall be applied to the 2018 Revolving Commitments and the 2020 Revolving
Commitments on a pro rata basis. (ii) Borrower’s notice to Administrative Agent
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in Borrower’s notice and shall reduce the Revolving Commitment of each Lender
proportionately to its Pro Rata Share thereof; provided that a notice of
termination or partial reduction may state that such notice is conditional upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or upon the closing of an acquisition
transaction, in which case such notice of termination or partial reduction may
be revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied. 2.14 Mandatory Prepayments.
(a) Asset Sales. No later than seven Business Days following the date of receipt
by Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds, Borrower
shall prepay the Loans as set forth in Section 2.15(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided that so long as no Event of
Default shall have occurred and be continuing, Borrower or any of its
Subsidiaries may invest an amount equal to all or any portion of such Net Asset
Sale Proceeds received from Asset Sales of assets within 365 days of receipt
thereof in real estate, equipment and other tangible assets, Intellectual
Property or Intellectual Property licenses useful in the business of Borrower
and its Subsidiaries (or any similar or related or ancillary business), in which
case the amount of Net Asset Sale Proceeds so invested shall not be required to
be applied to prepay the Loans pursuant to this Section 2.14(a). Notwithstanding
the foregoing, Net Asset Sale Proceeds received by the Borrower or any of its
Subsidiaries from any Asset Sale shall be applied to prepay the Loans as set
forth in Section 2.15(b) without giving effect to the proviso in this Section
2.14(a), until such time that (i) the Borrower delivers (x) the 2015 Year End
Financial Information and (y) the 2016 First Quarter Financial Information and
(ii) on a Pro Forma Basis after giving effect to such prepayments, the Leverage
Ratio of the Borrower and its Subsidiaries is less than 4.50 to 1.00, as of the
last day of the most recently ended Fiscal Quarter for which financial
statements were required to have been delivered pursuant to Sections 5.1(a) or
(b). (b) Insurance/Condemnation Proceeds. No later than seven Business Days
following the date of receipt by Borrower or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
in excess of $25,000,000 in the aggregate in any Fiscal Year, Borrower shall
prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal to
such Net Insurance/Condemnation Proceeds; provided that, so long as no Event of
Default shall have occurred and be continuing, Borrower or any of - 76 -



--------------------------------------------------------------------------------



 
[ex101amend17092.jpg]
its Subsidiaries may invest an amount equal to all or any portion of such Net
Insurance/Condemnation Proceeds within 365 days of receipt thereof in real
estate, equipment and other tangible assets useful in the business of Borrower
and its Subsidiaries (or any similar or related or ancillary business), which
investment may include the repair, restoration or replacement of the applicable
assets thereof, in which case the amount of Net Insurance/Condemnation Proceeds
so invested shall not be required to be applied to prepay the Loans pursuant to
this Section 2.14(b). (c) Issuance of Equity Securities. No later than seven
Business Days following the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from a capital contribution to, or the
issuance of any Equity Interests of, Borrower or any of its Subsidiaries (other
than (i) pursuant to any employee stock or stock option compensation plan or any
employment agreement, (ii) the receipt of a capital contribution from, or the
issuance of Equity Interests to, Borrower or any of its Subsidiaries, (iii) the
issuance of directors’ qualifying shares or of other nominal amounts of other
Equity Interests that are required to be held by specified Persons under
Applicable Law and (iv) in connection with a Permitted Majority Investment),
Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to 50% of such proceeds, in each case, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses; provided that if, as of
the end of the most recent four consecutive Fiscal Quarter period (determined
for any such period by reference to the Compliance Certificate delivered
pursuant to Section 5.1(c) calculating the Leverage Ratio as of the last day of
such four consecutive Fiscal Quarter period), the Leverage Ratio determined on a
Pro Forma Basis shall be 3.25:1.00 or less, Borrower shall only be required to
make prepayments otherwise required hereby in an amount equal to 25% of such
proceeds. (d) Issuance of Debt. No later than seven Business Days following the
date of receipt by Borrower or any of its Subsidiaries of any Cash proceeds from
the incurrence of any Indebtedness of Borrower or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.1), Borrower shall prepay the Loans as set forth in Section 2.15(b) in
an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses. (e) Consolidated Excess
Cash Flow. In the event that there shall be Consolidated Excess Cash Flow for
any Fiscal Year (commencing with Fiscal Year 2012), Borrower shall, no later
than ninety days after the end of such Fiscal Year, prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to (i) 50% of such
Consolidated Excess Cash Flow; provided that if, as of the last day of the most
recently ended Fiscal Year the Leverage Ratio (determined for any such period by
reference to the Compliance Certificate delivered pursuant to Section 5.1(c)
calculating the Leverage Ratio as of the last day of such Fiscal Year) shall be
(x) 3.25:1.00 or less, Borrower shall only be required to make the prepayments
otherwise required hereby in an amount equal to 25% of such Consolidated Excess
Cash Flow or (y) 2.50:1.00 or less, Borrower shall not be required to make
prepayments pursuant to this Section 2.14(e) with respect to such Fiscal Year;
minus (ii) voluntary repayments of the Loans (excluding repayments of Revolving
Loans or Swing Line Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments) made with Internally
Generated Cash. (f) Revolving Loans and Swing Line Loans. (i) Borrower shall
from time to time prepay first, the Swing Line Loans, and second, the Revolving
Loans to the extent necessary so that the Total Utilization of Revolving
Commitments shall not at any time exceed the Revolving Commitments then in
effect. (ii) If for any reason at any time the aggregate 2018 Revolving Exposure
exceeds the 2018 Revolving Commitments then in effect, or the aggregate 2020
Revolving Exposure exceeds the 2020 Revolving Commitments then in effect, the
Borrower shall immediately prepay Loans and/or cash collateralize the Letter of
Credit Usage in an aggregate amount equal to such excess. (g) Prepayment
Certificate. Concurrently with any prepayment of the Loans pursuant to Sections
2.14(a) through 2.14(e), Borrower shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds or Consolidated Excess Cash Flow, as the case may
be. In the event that Borrower shall subsequently determine that the actual
amount received exceeded - 77 -



--------------------------------------------------------------------------------



 
[ex101amend17093.jpg]
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess. 2.15 Application of Prepayments. (a) Application of Voluntary
Prepayments by Type of Loans. Any prepayment of any Loan pursuant to Section
2.13(a) shall be applied as specified by Borrower in the applicable notice of
prepayment; provided that, in the event Borrower fails to specify the Loans to
which any such prepayment shall be applied, such prepayment shall be applied as
follows: first, to repay outstanding Swing Line Loans to the full extent
thereof; second, to repay outstanding Revolving Loans to the full extent
thereof; and third, to prepay the Term Loans on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof); and further applied
on a pro rata basis to reduce the remaining scheduled Installments of principal
of the Tranche A Term Loans, Tranche B Term Loans and the New Term Loans (if
any) and shall be applied within each Class of Term Loans in direct order of
maturity. (b) Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows: first, to prepay Term Loans on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and
further applied on a pro rata basis to reduce the remaining scheduled
Installments of principal of the Tranche A Term Loans, Tranche B Term Loans and
the New Term Loans (if any) and shall be applied within each Class of Term Loans
in direct order of maturity; second, to prepay the Swing Line Loans to the full
extent thereof; third, to prepay the Revolving Loans to the full extent thereof;
fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; fifth, [Reserved]; and sixth, to Borrower. (c) Application of
Prepayments of Loans to Base Rate Loans and Eurodollar Rate Loans. Considering
each Class of Loans being prepaid separately, any prepayment thereof shall be
applied, as between the Base Rate Loans and the Eurodollar Rate Loans, as
directed by Borrower. (d) Waivable Mandatory Prepayment. Anything contained
herein to the contrary notwithstanding, so long as any Tranche A Term Loans are
outstanding, in the event Borrower is required to make any mandatory prepayment
(a “Waivable Mandatory Prepayment”) of the Tranche B Term Loans, not less than
five Business Days prior to the date (the “Required Prepayment Date”) on which
Borrower is required to make such Waivable Mandatory Prepayment, Borrower shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender holding an outstanding Tranche
B Term Loan of the amount of such Lender’s Pro Rata Share of such Waivable
Mandatory Prepayment and such Lender’s option to refuse such amount. Each such
Lender may exercise such option by giving written notice to Borrower and
Administrative Agent of its election to do so on or before the third Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify Borrower and Administrative Agent of its election to
exercise such option on or before the third Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Required Prepayment Date, Borrower shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in - 78 -



--------------------------------------------------------------------------------



 
[ex101amend17094.jpg]
an amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the
Tranche B Term Loans of such Lenders (which prepayment shall be applied to the
scheduled Installments of principal of the Tranche B Term Loans in accordance
with Section 2.15(b)), and (ii) in an amount equal to that portion of the
Waivable Mandatory Prepayment otherwise payable to those Lenders that have
elected to exercise such option, to prepay the Tranche A Term Loans (which
prepayment shall be further applied to the scheduled installments of principal
of the Tranche A Term Loans in accordance with Section 2.15(b)), with any excess
after such prepayment of the Tranche A Term Loans being further applied in
accordance with clauses second through sixth of Section 2.15(b). 2.16 General
Provisions Regarding Payments. (a) All payments by Borrower of principal,
interest, fees and other Obligations shall be made in Dollars in same day funds,
without defense, recoupment, set-off or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent not later than (x) 12:00 p.m.
(New York City time) on the date due at the Principal Office designated by
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day. (b) All payments in respect of the principal amount of
any Loan (other than voluntary prepayments of Revolving Loans that are Base Rate
Loans) shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal. (c) Administrative Agent (or its agent
or sub-agent appointed by it) shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including, all fees
payable with respect thereto, to the extent received by Administrative Agent.
Notwithstanding the foregoing, it is understood and agreed that on the 2018
Revolving Commitment Maturity Date, prepayments of Revolving Loans shall be
directed on a non-ratable basis (as amongst the Revolving Loans) to pay in full
the 2018 Revolving Loans. (d) Notwithstanding the foregoing provisions hereof,
if any Conversion/Continuation Notice is withdrawn as to any Affected Lender or
if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of
any Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter. (e) Subject to the provisos set forth
in the definition of “Interest Period” as they may apply to Revolving Loans,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and, with respect to Revolving Loans only,
such extension of time shall be included in the computation of the payment of
interest hereunder or of the Revolving Commitment fees hereunder. (f) Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, in Dollars and otherwise in the manner set forth in clause
(a) of this Section 2.16. (g) Administrative Agent shall deem any payment by or
on behalf of Borrower hereunder that is not made in same day funds prior to
12:00 p.m. (New York City time) to be a non-conforming payment. Any such payment
shall not be deemed to have been received by Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the next
succeeding Business Day. Administrative Agent shall give prompt telephonic
notice to Borrower and each applicable Lender (confirmed in writing) if any
payment is non-conforming. Any non-conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of Section 8.1(a).
Interest shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the - 79 -



--------------------------------------------------------------------------------



 
[ex101amend17095.jpg]
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.10 from the date such amount was due and payable until the date such
amount is paid in full. (h) If an Event of Default shall have occurred and not
otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1, all payments or proceeds received by Agents
hereunder in respect of any of the Obligations, shall be applied in accordance
with the application arrangements described in Section 9.2 of the Second Amended
and Restated Pledge and Security Agreement and the analogous sections of any
other Collateral Documents. 2.17 Ratable Sharing. Lenders hereby agree among
themselves that, except as otherwise provided in the Collateral Documents with
respect to amounts realized from the exercise of rights with respect to Liens on
the Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off, consolidation or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under any Insolvency Laws, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation,
set-off or counterclaim with respect to any and all monies owing by Borrower to
that holder with respect thereto as fully as if that holder were owed the amount
of the participation held by that holder. The provisions of this Section 2.17
shall not be construed to apply to (a) any payment made by Borrower pursuant to
and in accordance with the express terms of this Agreement or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it in accordance
herewith. 2.18 Making or Maintaining Eurodollar Rate Loans. (a) Inability to
Determine Applicable Interest Rate. In the event that Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto absent manifest error), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market, adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent shall on such date give notice (by email or by telephone
confirmed in writing) to Borrower and each Lender of such determination,
whereupon (i) no Loans may be made as, or converted to, Eurodollar Rate Loans
until such time as Administrative Agent notifies Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by Borrower with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded by Borrower. (b) Illegality or Impracticability of Eurodollar Rate
Loans. In the event that on any date any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto
absent manifest error) that the making, maintaining or continuation of its
Eurodollar Rate Loans (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a - 80 -



--------------------------------------------------------------------------------



 
[ex101amend17096.jpg]
result of contingencies occurring after the date hereof which materially and
adversely affect the London interbank market or the position of such Lender in
that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by email or by telephone confirmed
in writing) to Borrower and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender). If
the Administrative Agent receives a notice from (x) any Lender pursuant to
clause (i) of the preceding sentence or (y) a notice from Lenders constituting
Requisite Lenders pursuant to clause (ii) of the preceding sentence, then (1)
the obligation of the Lenders (or, in the case of any notice pursuant to clause
(i) of the preceding sentence, such Lender) to make Loans as, or to convert
Loans to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by each Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or
in the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender’s) obligations to maintain their respective outstanding Eurodollar Rate
Loans (the “Affected Loans”), shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
anything herein to the contrary, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving written or telephonic notice (promptly confirmed by delivery of
written notice thereof) to Administrative Agent of such rescission on the date
on which the Affected Lender gives notice of its determination as described
above (which notice of rescission Administrative Agent shall promptly transmit
to each other Lender). (c) Compensation for Breakage or Non-Commencement of
Interest Periods. Borrower shall compensate each Lender, as promptly as
practicable after written request by such Lender (which request shall set forth
the basis for requesting such amounts and shall be conclusive absent manifest
error), for all reasonable losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Eurodollar Rate Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or deployment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Borrower. (d) Booking
of Eurodollar Rate Loans. Any Lender may make, carry or transfer Eurodollar Rate
Loans at, to, or for the account of any of its branch offices or the office of
an Affiliate of such Lender. (e) Assumptions Concerning Funding of Eurodollar
Rate Loans. Calculation of all amounts payable to a Lender under this Section
2.18 and under Section 2.19 shall be made as though such Lender had actually
funded each of its relevant Eurodollar Rate Loans a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period through the transfer of such matching deposit
or other borrowing from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided, however, each Lender
may fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.18 and under Section 2.19. 2.19 Increased
Costs; Capital Adequacy. (a) Compensation for Increased Costs and Taxes. In the
event that any Lender (which term shall include each Issuing Bank for purposes
of this Section 2.19(a)) shall reasonably determine (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that any Applicable Law, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any - 81 -



--------------------------------------------------------------------------------



 
[ex101amend17097.jpg]
new Applicable Law), or any determination of any Governmental Authority, in each
case that becomes effective after the date hereof, or compliance by such Lender
with any guideline, request or directive issued or made after the date hereof by
any Governmental Authority (whether or not having the force of law): (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Excluded Taxes (including any change in the rate of Excluded
Taxes), Indemnified Taxes or Other Taxes indemnified under Section 2.20) with
respect to this Agreement or any of the other Credit Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of “Adjusted Eurodollar Rate”); or (iii) imposes any other condition,
cost or expense (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd- Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed a change of law, regardless
of the date enacted, adopted or issued; then, in any such case, Borrower shall
pay to such Lender, as promptly as practicable after receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. (b) Capital Adequacy
Adjustment. In the event that any Lender (which term shall include each Issuing
Bank for purposes of this Section 2.19(b)) shall have reasonably determined that
the adoption, effectiveness, phase in or applicability after the Third
Restatement Date of any Applicable Law regarding capital or liquidity adequacy,
reserve requirements or similar requirements, or any change therein or in the
interpretation, application or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any Applicable Law regarding capital or liquidity adequacy, reserve
requirements or similar requirements (whether or not having the force of law) of
any such Governmental Authority, has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Revolving Commitments or Letters of Credit, or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy); provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed a change of law, regardless
of the date enacted, adopted or issued, then from time to time, within five
Business Days after receipt by Borrower from such Lender of the statement
referred to in the next sentence, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after tax basis for such reduction. Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. - 82 -



--------------------------------------------------------------------------------



 
[ex101amend17098.jpg]
2.20 Taxes; Withholding, etc. (a) Payments to Be Free and Clear. All sums
payable by or on behalf of any Credit Party hereunder and under the other Credit
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax. (b)
Withholding of Taxes. If any Credit Party or any other applicable withholding
agent is required by law to make any deduction or withholding on account of any
Indemnified Taxes or Other Taxes from any sum paid or payable by any Credit
Party to any Agent or any Lender (which term shall include each Swing Line
Lender and Issuing Bank for purposes of this Section 2.20) under any of the
Credit Documents: (i) Borrower shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Borrower becomes
aware of it; (ii) the applicable withholding agent shall make such deduction or
withholding and pay such Indemnified Taxes or Other Taxes before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
the Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment (including any
deduction, withholding or payment applicable to additional amounts payable under
this Section 2.20), Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within
thirty days after paying any sum from which it is required by law to make any
deduction or withholding, and within thirty days after the due date of payment
of any Indemnified Taxes or Other Taxes which it is required by clause (ii)
above to pay, Borrower (if Borrower is the withholding agent) shall deliver to
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority. (c) Borrower agrees to indemnify each
Agent and each Lender for (i) the full amount of Indemnified Taxes and Other
Taxes (including any Indemnified Taxes or Other Taxes attributable to any
amounts payable under this Section 2.20) payable by such Agent or such Lender
(whether or not such Taxes are correctly or legally imposed) and (ii) any
reasonable expenses arising therefrom or with respect thereto. A certificate
from the relevant Lender or Agent, setting forth in reasonable detail the basis
and calculation of such Taxes shall be conclusive, absent manifest error. (d)
Evidence of Exemption from Withholding Tax. Each Lender shall, at such times as
are reasonably requested by Borrower or the Administrative Agent, provide
Borrower and the Administrative Agent with any documentation prescribed by law
or reasonably requested by Borrower or Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
tax with respect to any payments to be made to such Lender under the Credit
Documents. Each Lender shall, whenever a lapse in time or change in such
Lender’s circumstances renders such documentation obsolete, expired or
inaccurate in any material respect, deliver promptly to Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify Borrower and the Administrative Agent of its inability to do so.
Notwithstanding anything to the contrary, a Lender shall be required to provide
any documentation under this Section 2.20(d) only to the extent it is legally
eligible to do so. (e) Payment of Taxes. In addition, Borrower agrees to pay any
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes imposed by any Governmental Authority, which arise from any
payment made under any Credit Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Credit Document (“Other Taxes”). (f) Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes (whether received in cash or applied by the taxing
authority granting the refund to offset another Taxes otherwise owed) as to
which it has been indemnified pursuant to this Section 2.20 (including
additional amounts paid pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the - 83 -



--------------------------------------------------------------------------------



 
[ex101amend17099.jpg]
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.20(f), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 2.20(f) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.20(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person. (g)
Minimum Interest. As part of entering into this Agreement, the parties hereto
have assumed that the interest payable at the rates set forth in this Agreement
is not and will not become subject to Swiss Federal Withholding Tax.
Notwithstanding the foregoing, the parties hereto agree that in the event that
(A) Swiss Federal Withholding Tax is due on interest payments or other payments
by any Credit Party under this Agreement and (B) Section 2.20(b) (Withholding of
Taxes) is unenforceable for any reason: (x) the applicable interest rate in
relation to that interest payment shall be (i) the interest rate which would
have applied to that interest payment as provided for in Section 2.8 divided by
(ii) 1 minus the rate at which the relevant Swiss Federal Withholding Tax
deduction is required to be made under Swiss domestic tax law and / or
applicable double taxation treaties (where the rate at which the relevant Swiss
Federal Withholding Tax deduction is required to be made is for this purpose
expressed as a fraction of 1); and (y) the Credit Party shall (i) pay the
relevant interest at the adjusted rate in accordance with paragraph (x) above,
(ii) make the Swiss Federal Withholding Tax deduction on the interest so
recalculated and (iii) all references to a rate of interest under the Agreement
shall be construed accordingly. To the extent that interest payable by any
Credit Party under this Agreement becomes subject to Swiss Federal Withholding
Tax, the parties shall promptly co-operate in completing any procedural
formalities (including submitting forms and documents required by the Swiss or
foreign tax authorities) to the extent possible and necessary for the Credit
Party to obtain the tax ruling from the Swiss Federal Tax Administration.
Section 2.20(f) equally applies to this Section 2.20(g). 2.21 Obligation to
Mitigate. Each Lender (which term shall include each Issuing Bank for purposes
of this Section 2.21) agrees that, as promptly as practicable after the officer
of such Lender responsible for administering its Loans or Letters of Credit, as
the case may be, becomes aware of the occurrence of an event or the existence of
a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office or take
such other measures pursuant to this Section 2.21 unless Borrower agrees to pay
all reasonable incremental expenses incurred by such Lender as a result of
utilizing such other office or take such other measures as described above. A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this Section 2.21 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error. - 84 -



--------------------------------------------------------------------------------



 
[ex101amend17100.jpg]
2.22 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of any
amendment, waiver or consent with respect to any provision of the Credit
Documents that requires the approval of Requisite Lenders, and Borrower shall
pay to Administrative Agent such additional amounts of cash as reasonably
requested by each Issuing Bank or the Swing Line Lender to be held as security
for Borrower’s reimbursement Obligations in respect of Letters of Credit and
Swing Line Loans then outstanding (such amount not to exceed such Defaulting
Lender’s obligations under Sections 2.3 and 2.4). During any Default Period with
respect to a Funds Defaulting Lender that is not also an Insolvency Defaulting
Lender, (a) any amounts that would otherwise be payable to such Funds Defaulting
Lender with respect to its Revolving Loans and Revolving Commitments under the
Credit Documents (including, without limitation, voluntary and mandatory
prepayments and fees) shall, in lieu of being distributed to such Funds
Defaulting Lender, be retained by Administrative Agent and applied in the
following order of priority: first, to the payment of any amounts owing by such
Funds Defaulting Lender to Administrative Agent, second, to the payment of any
amounts owing by such Funds Defaulting Lender to the Swing Line Lender, third,
to the payment of any amounts owing by such Funds Defaulting Lender to each
applicable Issuing Bank, and fourth, to the payment of the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Funds Defaulting Lender)
as if such Funds Defaulting Lender had funded all Defaulted Loans of such Funds
Defaulting Lender; and (b) the Total Utilization of Revolving Commitments as at
any date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender. During any Default Period
with respect to an Insolvency Defaulting Lender, any amounts that would
otherwise be payable to such Insolvency Defaulting Lender under the Credit
Documents (including, without limitation, voluntary and mandatory prepayments
and fees including fees payable under Section 2.11) may, in lieu of being
distributed to such Insolvency Defaulting Lender, be retained by Administrative
Agent to collateralize indemnification and reimbursement obligations of such
Insolvency Defaulting Lender in an amount reasonably determined by
Administrative Agent. No Revolving Commitment of any Lender shall be increased
or otherwise affected, and, except as otherwise expressly provided in this
Section 2.22, performance by Borrower of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Lender becoming a Defaulting Lender or the operation of this Section 2.22. The
rights and remedies against a Defaulting Lender under this Section 2.22 are in
addition to other rights and remedies which Borrower may have against such
Defaulting Lender as a result of it becoming a Defaulting Lender and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect thereto, subject in each case to Section 10.35. If any Letter of Credit
Usage exists at the time such Lender becomes a Defaulting Lender then all or any
part of such Letter of Credit Usage shall be reallocated among the non-
Defaulting Lenders in accordance with their respective Pro Rata Share but only
to the extent (x) the sum of each non-Defaulting Lender’s Revolving Exposures
plus such Defaulting Lender’s Letter of Credit Usage does not exceed the total
of such non-Defaulting Lender’s Revolving Commitments and (y) no Default or
Event of Default exists or shall have occurred. 2.23 Removal or Replacement of a
Lender. Anything contained herein to the contrary notwithstanding, in the event
that: (a) (i) any Lender (an “Increased Cost Lender”) shall give notice to
Borrower that such Lender is an Affected Lender or that such Lender is entitled
to receive payments under Section 2.18, 2.19 or 2.20, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five Business Days after Borrower’s
request for such withdrawal; or (b) (i) any Lender shall become a Defaulting
Lender, (ii) the Default Period for such Defaulting Lender shall remain in
effect, and (iii) such Defaulting Lender shall fail to cure the default as a
result of which it has become a Defaulting Lender within five Business Days
after Borrower’s request that it cure such default; or (c) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.5(b), the
consent of Requisite Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such Increased
Cost Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated
Lender”), Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased Cost Lender,
a Non-Consenting Lender or Insolvency Defaulting Lender, and the Funds
Defaulting Lender (if not also an Insolvency Defaulting - 85 -



--------------------------------------------------------------------------------



 
[ex101amend17101.jpg]
Lender) shall pay the fees, if any, payable thereunder in connection with any
such assignment from such Defaulting Lender; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal
to all unreimbursed drawings that have been funded by such Terminated Lender,
together with all then unpaid interest with respect thereto at such time and (C)
an amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a prepayment; (3) in
the case of any assignment resulting from a claim for compensation under Section
2.19 or payments required to be made under Section 2.20, such assignment will
result in a reduction in such compensation or payment and (4) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non- Consenting Lender; provided that Borrower may not
make such election with respect to any Terminated Lender that is also an Issuing
Bank unless, prior to the effectiveness of such election, Borrower shall have
caused each outstanding Letter of Credit issued thereby to be cancelled. Upon
the prepayment of all amounts owing to any Terminated Lender and the termination
of such Terminated Lender’s Revolving Commitments, if any, such Terminated
Lender shall no longer constitute a “Lender” for purposes hereof; provided that
any rights of such Terminated Lender to indemnification hereunder shall survive
as to such Terminated Lender. Each Lender agrees that if Borrower exercises its
option hereunder to cause an assignment by such Lender as a Terminated Lender,
such Lender shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Terminated Lender does not
comply with the requirements of the immediately preceding sentence within one
Business Day after receipt of such notice, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 10.6
on behalf of such Terminated Lender and any such documentation so executed by
the Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.6. 2.24 Interest Act (Canada). For purposes of
disclosure pursuant to the Interest Act (Canada), the annual rates of interest
or fees to which the rates of interest or fees provided for in this Agreement
and the other Credit Documents (and stated herein or therein, as applicable, to
be computed on the basis of a 360 day year or any other period of time less than
a calendar year) are equivalent are the rates so provided for multiplied by the
actual number of days in the applicable calendar year and divided by 360 or the
actual number of days in such other period of time, respectively. 2.25
Incremental Facilities. Borrower may by written notice to Administrative Agent
elect to request (A) prior to the Revolving Commitment Termination Date, an
increase to the existing Revolving Loan Commitments (any such increase, the “New
Revolving Loan Commitments”) and/or (B) the establishment of one or more new
term loan commitments (the “New Term Loan Commitments”), by an amount such that
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect to such New Term Loans or New Revolving Loan Commitments and the
application of the proceeds thereof, with a Secured Leverage Ratio of 3.00 to
1.00; provided that compliance with such Secured Leverage Ratio shall not be
required to the extent (x) such New Revolving Loan Commitments or New Revolving
Loans refinance or replace existing Revolving Loan Commitments and Revolving
Loans, or (y) such New Term Loans refinance or replace existing Term Loans, or
the Cash proceeds of the New Term Loans are applied to prepay then-existing Term
Loans in accordance with Section 2.15 (each, a “Refinancing Incremental
Facility”); provided, further, that any New Revolving Loan Commitment or New
Term Loan Commitment shall not be less than $25,000,000 individually (or such
lesser amount which shall be approved by Administrative Agent or such lesser
amount that represents all remaining availability under any limit set forth
above in this Section 2.25), and integral multiples of $10,000,000 in excess of
that amount. Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which Borrower proposes that the New Revolving Loan Commitments
or New Term Loan Commitments shall be effective and (B) the identity of each
Lender or other Person that is an Eligible Assignee; provided that, each Issuing
Bank shall have consented (such consent not to be unreasonably withheld or
delayed) to the allocation of New Revolving Loan Commitments to any Eligible
Assignee under clause (ii) of the definition thereof (each, a “New Revolving
Loan Lender” or “New Term Loan Lender,” as applicable) to whom Borrower proposes
any portion of such New Revolving Loan Commitments or New Term Loan Commitments,
as applicable, be allocated and the amounts of such allocations; provided that
Barclays may elect or decline to arrange such New Revolving Loan Commitments or
New Term Loan Commitments, as applicable, in its sole discretion and any Lender
approached to provide all or a portion of the New - 86 -



--------------------------------------------------------------------------------



 
[ex101amend17102.jpg]
Revolving Loan Commitments or New Term Loan Commitments may elect or decline, in
its sole discretion, to provide a New Revolving Loan Commitments or New Term
Loan Commitment. Such New Revolving Loan Commitments or New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Revolving Loan Commitments or New
Term Loan Commitments; (2) both before and after giving effect to the making of
any Series of New Term Loans, each of the conditions set forth in Section 3.3(a)
shall be satisfied; provided that, solely with respect to the effectiveness of
New Term Loans incurred and/or New Revolving Loan Commitments established to
finance the Medicis Acquisition, the Bausch & Lomb Acquisition or any Permitted
Acquisition consummated after the Amendment No. 5 Effective Date, the Borrower
shall not be required to satisfy the conditions set forth in clause (iii) or
(iv) of such Section 3.3(a); (3) except with respect to any Refinancing
Incremental Facility, the Borrower and its Subsidiaries shall be in compliance,
on a Pro Forma Basis after giving effect to such New Revolving Loan Commitments
or New Term Loans and the application of the proceeds thereof, with a maximum
Secured Leverage Ratio of 3.00 to 1.0, in each case as of the last day of the
most recently ended Fiscal Quarter after giving effect to such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable; (4) the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the applicable New Revolving Loan Lender or New Term Loan Lender, as the case
may be, Borrower and Administrative Agent (it being understood that the only
representations and warranties that shall be certified in the Joinder Agreement
with respect to New Term Loans incurred and/or New Revolving Loan Commitments
established to finance the Medicis Acquisition, the Bausch & Lomb Acquisition or
any Permitted Acquisition consummated after the Amendment No. 5 Effective Date
shall be those representations and warranties set forth in the seventh paragraph
of this Section 2.25), and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.20 (d); (5) Borrower
shall make any payments required pursuant to Section 2.18(c) in connection with
the New Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(6) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Administrative Agent in connection with any
such transaction; and (7) except with respect to any Refinancing Incremental
Facility, in the case of any New Revolving Loan Commitments or New Term Loan
Commitments effected on an Increased Amount Date from and after April 1, 2016,
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis, with
a Leverage Ratio as of the Increased Amount Date (assuming in the case of any
New Revolving Commitments, that the full amount of all outstanding Revolving
Commitments, including New Revolving Commitments, are borrowed on such date), of
5.25 to 1.00; provided, further, that, (x) the effectiveness of New Term Loans
incurred to finance the Medicis Acquisition or the Bausch & Lomb Acquisition
shall not be subject to Borrower’s compliance with clauses (1), (3) or (7) of
the foregoing proviso and (y) the effectiveness of New Term Loans incurred
and/or New Revolving Loan Commitments established to finance any Permitted
Acquisition consummated after the Amendment No. 10 Effective Date shall not be
subject to compliance with clauses (1), (3) and (7) of the foregoing proviso. On
any Increased Amount Date on which New Revolving Loan Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Loan Lenders,
and each of the New Revolving Loan Lenders shall purchase from each of the
Revolving Loan Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date (or in lieu of such assignments, non-pro rata borrowings and
prepayments of Revolving Loans may occur) as shall be necessary in order that,
after giving effect to all such assignments and purchases (or such borrowings
and prepayments), such Revolving Loans will be held by existing Revolving Loan
Lenders and New Revolving Loan Lenders ratably in accordance with their
Revolving Loan Commitments after giving effect to the addition of such New
Revolving Loan Commitments to the Revolving Loan Commitments, (b) each New
Revolving Loan Commitment shall be deemed for all purposes a Revolving Loan
Commitment and each Loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Loan and (c) each New Revolving Loan
Lender shall become a Lender with respect to the New Revolving Loan Commitment
and all matters relating thereto. On any Increased Amount Date on which any New
Term Loan Commitments of any Series are effective, subject to the satisfaction
of the foregoing terms and conditions, (i) each New Term Loan Lender of any
Series shall make a Loan to Borrower (a “New Term Loan”) in an amount equal to
its New Term Loan Commitment of such Series (unless the Joinder Agreement with
respect to any Series of New Term Loans shall provide for the making of - 87 -



--------------------------------------------------------------------------------



 
[ex101amend17103.jpg]
such Series of New Term Loans on a date subsequent to the applicable Increased
Amount Date), and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto. Administrative Agent
shall notify Lenders promptly upon receipt of Borrower’s notice of each
Increased Amount Date and in respect thereof (x) the New Revolving Loan
Commitments and the New Revolving Loan Lenders or the Series of New Term Loan
Commitments and the New Term Loan Lenders of such Series, as applicable, and (y)
in the case of each notice to any Revolving Loan Lender, the respective
interests in such Revolving Loan Lender’s Revolving Loans, in each case subject
to the assignments contemplated by this Section. The terms and provisions of the
Tranche A New Term Loans of any Series shall be, except with respect to pricing,
amortization and maturity and except as otherwise set forth herein or in the
Joinder Agreement and otherwise reasonably satisfactory to Administrative Agent,
identical to the Tranche A Term Loans. The terms and provisions of the Tranche B
New Term Loans of any Series shall be, except with respect to pricing,
amortization and maturity and except as otherwise set forth herein or in the
Joinder Agreement and otherwise reasonably satisfactory to Administrative Agent,
identical to the Tranche B Term Loans. The terms and provisions of the New
Revolving Loans shall be, except with respect to maturity, identical to the
Revolving Loans. In any event (i) the weighted average life to maturity of all
New Term Loans of any Series shall be no shorter than the then-remaining
weighted average life to maturity of the Tranche B Term Loans (other than with
respect to a Tranche A New Term Loan, which shall have a weighted average life
to maturity not shorter than the remaining weighted average life to maturity of
the Tranche A Term Loans), (ii) the applicable New Term Loan Maturity Date of
each Series shall be no shorter than the latest of the final maturity of the
Tranche B Term Loans (other than with respect to a Tranche A New Term Loan,
which shall have a maturity date not earlier than the Tranche A Term Loan
Maturity Date), and (iii) the yield applicable to the New Term Loans of each
Series shall be determined by Borrower and the applicable new Lenders and shall
be set forth in each applicable Joinder Agreement; provided however (A) that the
yield applicable to the Tranche A New Term Loans (after giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Tranche A New Term Loans) shall not be greater than the applicable yield payable
pursuant to the terms of this Agreement as amended through the date of such
calculation with respect to Tranche A Term Loans (including any upfront or
similar fees or original issue discount paid and payable to the initial Lenders
hereunder) plus 0.50% per annum unless the interest rate with respect to the
Tranche A Term Loan is increased so as to cause the then applicable yield under
this Agreement on the Tranche A Term Loans (including any upfront or similar
fees or original issue discount paid and payable to the initial Lenders
hereunder) to equal the yield then applicable to the Tranche A New Term Loans
(after giving effect to all upfront or similar fees or original issue discount
payable with respect to such Tranche A New Term Loans) minus 0.50% per annum and
(B) that the yield applicable to the Tranche B New Term Loans (after giving
effect to all upfront or similar fees or original issue discount payable with
respect to such Tranche B New Term Loans) shall not be greater than the
applicable yield payable pursuant to the terms of this Agreement as amended
through the date of such calculation with respect to Tranche B Term Loans
(including any upfront or similar fees or original issue discount paid and
payable to the initial Lenders hereunder) plus 0.50% per annum unless the
interest rate with respect to the Tranche B Term Loan is increased so as to
cause the then applicable yield under this Agreement on the Tranche B Term Loans
(including any upfront or similar fees or original issue discount paid and
payable to the initial Lenders hereunder) to equal the yield then applicable to
the Tranche B New Term Loans (after giving effect to all upfront or similar fees
or original issue discount payable with respect to such Tranche B New Term
Loans) minus 0.50% per annum. For purposes of clause (iii) of the immediately
preceding sentence, upfront or similar fees and original issue discount will be
equated to interest rates based upon an assumed four-year average life. Each
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.25. Except as expressly set forth in this Section
2.25, New Term Loans incurred and/or New Revolving Loan Commitments established
to finance the Medicis Acquisition, the Bausch& Lomb Acquisition or any
Permitted Acquisition after the Amendment No. 5 Effective Date shall be entered
into in accordance with this Section 2.25 and shall be subject to the terms and
conditions hereof; provided that as of the date of establishment of such New
Term Loans incurred to finance the Medicis Acquisition or the Bausch & Lomb
Acquisition, Borrower shall not be required to comply with the Secured Leverage
Ratio set forth in the first paragraph of this Section 2.25; provided that, as
of such date, the representations and warranties set forth in Section 4.1(a)
(solely with respect to due organization) 4.1(b) (solely with respect to the
Joinder Agreement to be entered into with respect to such New Term - 88 -



--------------------------------------------------------------------------------



 
[ex101amend17104.jpg]
Loans and/or New Revolving Loan Commitments, as applicable), 4.3 (solely with
respect to the Joinder Agreement to be entered into with respect to such New
Term Loans and/or New Revolving Loan Commitments, as applicable), 4.4(a)(ii)
(solely with respect to the Joinder Agreement to be entered into with respect to
such New Term Loans and/or New Revolving Loan Commitments, as applicable), 4.6
(solely with respect to the Joinder Agreement to be entered into with respect to
such New Term Loans and/or New Revolving Loan Commitments, as applicable), 4.15
(solely with respect to regulation under the Investment Company Act of 1940),
4.16 (solely with respect to the Joinder Agreement to be entered into with
respect to such New Term Loans and/or New Revolving Loan Commitments, as
applicable) and 4.23 (solely with respect to the PATRIOT Act), in each case,
shall be true and correct in all material respects on and as of such date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof. 2.26 Extensions of Loans and Commitments. (a) The Borrower may, at any
time request that all or a portion of the Term Loans of any Class (an “Existing
Term Loan Tranche”) be modified to constitute another Class of Term Loans in
order to extend the scheduled final maturity date thereof (any such Term Loans
which have been so modified, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.26. In order to establish any Extended Term
Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders of the applicable
Existing Term Loan Tranche) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which terms shall
be identical to those applicable to the Term Loans of the Existing Term Loan
Tranche from which they are to be modified except (i) the scheduled final
maturity date shall be extended to the date set forth in the applicable
Extension Amendment and the amortization shall be as set forth in the Extension
Amendment, (ii) (A) the Applicable Margin with respect to the Extended Term
Loans may be higher or lower than the Applicable Margin for the Term Loans of
such Existing Term Loan Tranche and/or (B) additional fees (including prepayment
or termination premiums) may be payable to the Lenders providing such Extended
Term Loans in addition to or in lieu of any increased Applicable Margin
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment, (iii) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory prepayments or prepayment
of Term Loans hereunder in each case as specified in the respective Term Loan
Extension Request, (iv) the final maturity date and the scheduled amortization
applicable to the Extended Term Loans shall be set forth in the applicable
Extension Amendment and the scheduled amortization of such Existing Term Loan
Tranche shall be adjusted to reflect the amortization schedule (including the
principal amounts payable pursuant thereto) in respect of the Term Loans under
such Existing Term Loan Tranche that have been extended as Extended Term Loans
as set forth in the applicable Extension Amendment; provided, however, that the
weighted average life to maturity of such Extended Term Loans shall be no
shorter than the weighted average life to maturity of the Term Loans of such
Existing Term Loan Tranche and (v) the covenants set forth in Section 6.7 may be
modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the latest maturity date of the then outstanding
Term Loans in effect immediately prior to giving effect to such Extension
Amendment (it being understood that each Lender providing Extended Term Loans,
by executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 2.5(a), 2.17 or 10.5).
Except as provided above, each Lender holding Extended Term Loans shall be
entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.15(a) and 2.15(b) applicable
to Term Loans) and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents. The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Collateral Documents
continue to secure all the Obligations and continue to be perfected under the
UCC or otherwise after giving effect to the extension of any Term Loans,
including, without limitation, the procurement of title insurance endorsements
reasonably requested by and satisfactory to the Administrative Agent. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Tranche modified to constitute Extended Term Loans pursuant to any
Term Loan Extension Request. Any Extended Term Loans of any Extension Tranche
shall constitute a separate Class of Term Loans from the Existing Term Loan
Tranche from which they were modified. - 89 -



--------------------------------------------------------------------------------



 
[ex101amend17105.jpg]
(b) The Borrower may, at any time request that all or a portion of the Revolving
Commitments of any Class (an “Existing Revolving Tranche” and any related
Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Class of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.26. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Tranche) (a “Revolving Extension Request”) setting forth the proposed terms of
the Extended Revolving Commitments to be established, which terms shall be
identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the Applicable
Margin with respect to the Extended Revolving Loans may be higher or lower than
the Applicable Margin for the Revolving Loans of such Existing Revolving Tranche
and/or (B) additional fees may be payable to the Lenders providing such Extended
Revolving Commitments in addition to or in lieu of any increased Applicable
Margin contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment and (iii) the covenants set forth
in Section 6.7 may be modified in a manner acceptable to the Borrower, the
Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the latest maturity
date of the then outstanding Revolving Loans and/or Revolving Commitments in
effect immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Revolving Commitments, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 2.5(a), 2.17 or 10.5).
Except as provided above, each Lender holding Extended Revolving Commitments
shall be entitled to all the benefits afforded by this Agreement (including,
without limitation, the provisions set forth in Sections 2.15(a) and 2.15(b)
applicable to existing Revolving Loans) and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents. The
Credit Parties shall take any actions reasonably required by Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Collateral Documents continue to secure all the Obligations and continue
to be perfected under the UCC or otherwise after giving effect to the extension
of any Revolving Commitments, including, without limitation, the procurement of
title insurance endorsements reasonably requested by and satisfactory to the
Administrative Agent. No Lender shall have any obligation to agree to have any
of its Revolving Commitments of any Existing Revolving Tranche modified to
constitute Extended Revolving Commitments pursuant to any Revolving Extension
Request. Any Extended Revolving Commitments of any Extension Tranche shall
constitute a separate Class of Revolving Commitments from the Existing Revolving
Tranche from which they were modified, and the applicable Extension Amendment
may provide that the Extension Tranche may participate in a pro rata or less
than pro rata (but not greater than pro rata) basis with the Existing Revolving
Tranche in prepayments or commitment reductions hereunder. If, on any Extension
Date, any Revolving Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Tranche, such Revolving Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Loans (and
related participations) and Existing Revolving Loans (and related
participations) in the same proportion as such Extending Lender’s Extended
Revolving Commitments bear to its remaining Revolving Commitments of the
Existing Revolving Tranche. In addition, if so provided in the relevant
Extension Amendment and with the consent of each applicable Issuing Bank,
participations in Letters of Credit expiring on or after the latest Revolving
Commitment Termination Date then in effect shall be re-allocated from Lenders of
the Existing Revolving Tranche to Lenders holding Extending Revolving
Commitments in accordance with the terms of such Extension Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Extending Revolving Commitments, be deemed to be
participation interests in respect of such Extending Revolving Commitments and
the terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. (c) The Borrower
shall provide the applicable Extension Request at least five (5) Business Days
prior to the date on which Lenders under the Existing Tranche are requested to
respond (or such shorter period as is agreed to by Administrative Agent in its
sole discretion). Any Lender (an “Extending Lender”) wishing to have all or a
portion of its Term Loans or Revolving Commitments of the Existing Tranche
subject to such Extension - 90 -



--------------------------------------------------------------------------------



 
[ex101amend17106.jpg]
Request modified to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the Existing Tranche that
it has elected to modify to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable. In the event that the aggregate amount of Term Loans
or Revolving Commitments of the Existing Tranche subject to Extension Elections
exceeds the amount of Extended Term Loans or Extended Revolving Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Commitments subject to such Extension Elections shall be modified to constitute
Extended Term Loans or Extended Revolving Commitments, as applicable, on a pro
rata basis based on the amount of Term Loans or Revolving Commitments included
in such Extension Elections. The Borrower shall have the right to withdraw any
Extension Request upon written notice to the Administrative Agent in the event
that the aggregate amount of Term Loans or Revolving Commitments of the Existing
Tranche subject to such Extension Request is less than the amount of Extended
Term Loans or Extended Revolving Commitments, as applicable, requested pursuant
to such Election Request. (d) Extended Term Loans or Extended Revolving
Commitments, as applicable, shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (in a form reasonably satisfactory to
the Administrative Agent). Each Extension Amendment shall be executed by the
Borrower, the Administrative Agent and the Extending Lenders (it being
understood that such Extension Amendment shall not require the consent of any
Lender other than (A) the Extending Lenders with respect to the Extended Term
Loans or Extended Revolving Commitments, as applicable, established thereby, (B)
with respect to any extension of the Revolving Commitments that results in an
extension of any Issuing Bank’s obligations with respect to Letters of Credit,
the consent of such Issuing Bank and (C) with respect to any extension of the
Revolving Commitments that results in an extension of the Swing Line Lender’s
obligations with respect to Swing Line Loans, the Swing Line Lender). (e) In
addition to any conditions precedent set forth in any applicable Extension
Amendment, no Extension Amendment shall be effective unless no Default or Event
of Default shall have occurred and be continuing at the time of such extension
or after giving effect thereto. SECTION 3. CONDITIONS PRECEDENT 3.1 Third
Restatement Date. The effectiveness of this Agreement and the obligation of each
Lender to make a Tranche B Term Loan, a Revolving Loan, or to issue a Letter of
Credit, in each case on the Third Restatement Date are subject to the prior or
concurrent satisfaction, or waiver in accordance with Section 10.5, of the
following conditions: (a) Credit Party Documents. Administrative Agent and
Arrangers shall have received sufficient copies of each Credit Document executed
and delivered by each applicable Credit Party for each Lender. (b)
Organizational Documents; Incumbency. Administrative Agent and Arrangers shall
have received (i) a copy of each Organizational Document executed and delivered
by each Credit Party, as applicable, and, to the extent applicable, certified as
of a recent date by the appropriate governmental official, each dated the Third
Restatement Date or a recent date prior thereto (or a certificate of a
Responsible Officer certifying that the Organizational Documents previously
delivered to Administrative Agent and Arranger on or about the Second
Restatement Date or the Second Amendment and Restatement Joinder Date remain in
full force and effect and unmodified as of the Third Restatement Date); (ii)
signature and incumbency certificates of the officers of such Person executing
the Credit Documents to which it is a party; (iii) resolutions of the board of
directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Third Restatement Date, including the Amendment Agreement,
certified as of the Third Restatement Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a certificate of status, certificate of compliance or other certificate of
good standing from the applicable Governmental Authority of each Credit Party’s
jurisdiction of incorporation, organization, amalgamation or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Third Restatement
Date; and (v) such other documents, including, without limitation, current
international SRL licenses for the applicable Barbados Credit Parties, a
negative certificate from the Luxembourg Trade and Companies Register with
respect to the Luxembourg - 91 -



--------------------------------------------------------------------------------



 
[ex101amend17107.jpg]
Guarantor, an excerpt from the Luxembourg Trade and Companies Register for the
Luxembourg Guarantor and an excerpt from the applicable commercial register for
the Swiss Guarantor as Administrative Agent and Arrangers may reasonably
request. (c) [Intentionally Omitted]. (d) Personal Property Collateral. Each
Credit Party shall have delivered to Collateral Agent: (i) evidence satisfactory
to Collateral Agent of the compliance by each Credit Party with their
obligations under the Second Amended and Restated Pledge and Security Agreement,
the Canadian Pledge and Security Agreement, the Quebec Security Documents, the
Barbados Security Documents, the Luxembourg Security Documents, the Swiss
Security Documents and the other Collateral Documents (including their
obligations to execute and deliver, file or register UCC and PPSA financing
statements (or equivalent filings), as applicable, to deliver originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein); (ii) a completed supplement to
the Collateral Questionnaire dated on or prior to the Third Restatement Date and
executed by an Authorized Officer of each Additional Credit Party, together with
all attachments contemplated thereby; and (iii) the results of a recent bring
down lien search, by a Person reasonably satisfactory to the Collateral Agent,
of all effective UCC and PPSA financing statements (or equivalent filings,
including Quebec Register of Personal and Moveable Real Rights filings) made
with respect to any Credit Party in each jurisdiction where the Collateral
Agent, acting reasonably, considers it to be necessary or desirable that such
searches be conducted, together with copies of all such filings disclosed by
such search and (B) UCC and PPSA financing change statements (or similar
documents) duly executed or authorized by all applicable Persons for filing in
all applicable jurisdictions as may be necessary to terminate any effective UCC
or PPSA financing statements (or equivalent filings) disclosed in such search
(other than any such financing statements in respect of Permitted Liens). (e)
Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of: (i) Skadden, Arps, Slate, Meagher & Flom LLP, U.S. counsel to Borrower; (ii)
Chancery Chambers, special Barbados counsel to Borrower; (iii) Norton Rose
Canada LLP, special Canadian counsel to Borrower; (iv) Stewart McKelvey, special
Nova Scotia counsel to Borrower; (v) Fillmore Riley LLP, special Manitoba
counsel to Borrower; (vi) Clark Wilson LLP, special British Columbia counsel to
Borrower; and (vii) Baker & McKenzie, special Luxembourg and Swiss counsel to
Borrower. in each case as to such matters as Administrative Agent may reasonably
request, dated as of the Third Restatement Date and otherwise in form and
substance reasonably satisfactory to Administrative Agent and Arrangers (and
each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders). - 92 -



--------------------------------------------------------------------------------



 
[ex101amend17108.jpg]
(f) Fees and Expenses. Borrower shall have paid to the Administrative Agent all
fees payable on the Third Restatement Date referred to in Section 2.11(c) and
shall have reimbursed the Administrative Agent and the Arrangers for their
out-of-pocket expenses, including the invoiced legal fees and expenses of Cahill
Gordon & Reindel LLP; Lex Caribbean; Osler, Hoskin& Harcourt LLP, Lenz &
Staehelin and Elvinger, Hoss & Prussen and Mallesons Stephen Jaques. (g)
Solvency Certificate. On the Third Restatement Date, Administrative Agent and
Arrangers shall have received a Solvency Certificate dated the Third Restatement
Date and addressed to Administrative Agent and Lenders, and in form, scope and
substance satisfactory to Administrative Agent, certifying that Borrower and its
Subsidiaries that are Credit Parties are and will be Solvent on a consolidated
basis. (h) Third Restatement Date Certificate. Borrower shall have delivered to
Administrative Agent and Arrangers an originally executed Third Restatement Date
Certificate. (i) Title Insurance. Administrative Agent shall have received an
executed copy of an endorsement amending the name of the insured under the title
insurance policy in respect of the real property secured by the Quebec Security
Documents. Each Lender, by delivering its signature page to this Agreement,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be approved by any
Agent, Requisite Lenders or Lenders, as applicable on the Third Restatement
Date. Notwithstanding anything to the contrary contained in this Agreement or
the other Credit Documents, the parties hereto acknowledge and agree that (i)
the delivery of any document or instrument, and the taking of any action, set
forth on Schedule 5.15 hereto shall not be a condition precedent to the Third
Restatement Date but shall be required to be satisfied after the Third
Restatement Date in accordance with Schedule 5.15 hereto, and (ii) all
conditions precedent and representations, warranties, covenants, Events of
Default and other provisions contained in this Agreement and the other Credit
Documents shall be deemed modified as set forth on Schedule 5.15 hereto (and to
permit the taking of the actions described therein within the time periods
required therein, rather than as elsewhere provided in the Credit Documents);
provided that (x) to the extent any representation and warranty would not be
true because the actions set forth therein were not taken on the Third
Restatement Date, the respective representation and warranty shall be required
to be true and correct in all material respects at the time the respective
action is taken (or was required to be taken) in accordance with the provisions
of Schedule 5.15 and (y) all representations and warranties relating to the
Collateral Documents set forth in Schedule 5.15 shall be required to be true
immediately after the actions required to be taken by Schedule 5.15 have been
taken (or were required to be taken). 3.2 Prior Credit Dates. The obligations of
(a) the Lenders (including the Swing Line Lender) to make Loans and (b) Issuing
Banks to issue Letters of Credit on the Original Closing Date, the First
Restatement Date and the Second Restatement Date was subject to the satisfaction
of all of the conditions precedent set forth in Section 3.1 of the Original
Credit Agreement, the First Amended and Restated Credit Agreement, and the
Second Amended and Restated Credit Agreement, respectively. 3.3 Conditions to
Each Credit Extension. (a) Conditions Precedent. The obligation of each Lender
to make any Loan, or any Issuing Bank to issue, amend, modify, renew or extend
any Letter of Credit, on any Credit Date, on or after the Third Restatement
Date, are subject to the satisfaction, or waiver in accordance with Section
10.5, of the following conditions precedent: (i) Administrative Agent shall have
received a fully executed and delivered Funding Notice or Issuance Notice, as
the case may be; - 93 -



--------------------------------------------------------------------------------



 
[ex101amend17109.jpg]
(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect; (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents, in each case, shall be true
and correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; (iv) no event shall have occurred and be continuing or would result
from the consummation of the applicable Credit Extension that would constitute
an Event of Default or a Default; and (v) on or before the date of issuance,
amendment, modification, renewal or extension of any Letter of Credit,
Administrative Agent and the applicable Issuing Bank shall have received all
other information required by the applicable Letter of Credit application, and
such other documents or information as such Issuing Bank may reasonably require
in connection with the issuance amendment, modification, renewal or extension of
such Letter of Credit. (b) Notices. Any Notice shall be executed by an
Authorized Officer in a writing delivered to Administrative Agent. In lieu of
delivering a Notice, Borrower may give Administrative Agent telephonic notice by
the required time of any proposed borrowing, conversion/continuation or issuance
of a Letter of Credit, as the case may be; provided that each such telephonic
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the close of business on the date
that the telephonic notice is given. In the event of a discrepancy between the
telephonic notice and the written Notice, the written Notice shall govern. In
the case of any Notice that is irrevocable once given, if Borrower provides
telephonic notice in lieu thereof, such telephone notice shall also be
irrevocable once given. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith. SECTION 4. REPRESENTATIONS AND WARRANTIES In
order to induce Agents, Lenders and Issuing Banks to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent, each Lender and Issuing Bank, on the
Third Restatement Date and on each Credit Date, that the following statements
are true and correct. 4.1 Organization; Requisite Power and Authority;
Qualification. Except as otherwise set forth on Schedule 4.1, each of Borrower
and its Subsidiaries (a) is duly organized, validly existing and, to the extent
such concept is applicable in the relevant jurisdiction, in good standing under
the laws of its jurisdiction of organization as identified in Schedule 4.1, (b)
has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) to the extent such concept is
applicable in the relevant jurisdiction, is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect. 4.2 Equity
Interests and Ownership. The Equity Interests of each of Borrower and its
Subsidiaries have been duly authorized and validly issued and are fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Borrower or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Equity Interests of Borrower or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Borrower or any of its Subsidiaries of any additional membership
interests or other Equity Interests of Borrower or any of its Subsidiaries or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe - 94 -



--------------------------------------------------------------------------------



 
[ex101amend17110.jpg]
for or purchase a membership interest or other Equity Interests of Borrower or
any of its Subsidiaries. Schedule 4.2 correctly sets forth the ownership
interest of Borrower and each of its Subsidiaries as of the Third Restatement
Date. 4.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto. 4.4 No Conflict. The execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate (i) any provision of any Applicable
Law, (ii) any of the Organizational Documents of Borrower or any of its
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Borrower or any of its Subsidiaries, except with
respect to clauses (i) and (iii) to the extent that such violation could not
reasonably be expected to have a Material Adverse Effect; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrower or any of its Subsidiaries,
except to the extent that such conflict, breach or default could not reasonably
be expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Borrower or any of its Subsidiaries (other than any Liens created under any of
the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Borrower or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Third Restatement Date and disclosed in
writing to Lenders and except for any such approval or consent the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect. 4.5 Governmental Consents. (a) The execution, delivery and performance
by Credit Parties of the Credit Documents to which they are parties and the
consummation of the financing contemplated by this Agreement do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, and (b) with respect to the
consummation of each Acquisition, as of the date thereof, consummation of such
Acquisition did not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority as of the
date thereof, except for such registrations, consents, notices or other actions
which were obtained or made on or before such date. 4.6 Binding Obligation. Each
Credit Document has been duly executed and delivered by each Credit Party that
is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability. 4.7
Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the Persons described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year
end adjustments and the absence of footnotes. As of the Third Restatement Date,
none of Borrower or any of its Subsidiaries has any contingent liability or
liability for taxes, long term lease or unusual forward or long term commitment
that is not reflected in the Historical Financial Statements or the notes
thereto and which in any such case is material in relation to the business,
operations, properties, assets or condition (financial or otherwise) of Borrower
and its Subsidiaries taken as a whole. 4.8 Projections. On and as of the Third
Restatement Date, the Projections of Borrower and its Subsidiaries for the
period of Fiscal Year 2012 through and including Fiscal Year 2016 provided to
Lenders or prospective Lenders in writing on or prior to the Third Restatement
Date (the “Projections”) are based on good faith estimates and assumptions made
by the management of Borrower; provided that the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material. - 95 -



--------------------------------------------------------------------------------



 
[ex101amend17111.jpg]
4.9 No Material Adverse Change. Since January 1, 2011, no event, circumstance or
change has occurred that has caused or evidences, or could reasonably be
expected to have, either in any case or in the aggregate, a Material Adverse
Effect. 4.10 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. None of Borrower or any of its Subsidiaries (a) is in
violation of any Applicable Laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
Governmental Authority or any final judgments, writs, injunctions, decrees,
rules or regulations of any Governmental Authority, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 4.11
Payment of Taxes. Except for any failure that would not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect: (a)
all Tax returns and reports of Borrower and each of its Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes (whether or not
shown on such Tax returns) of Borrower and each of its Subsidiaries and upon
their respective properties, assets, income, businesses and franchises
(including in the capacity of a withholding agent) which are due and payable
have been timely paid (except for Taxes that are being contested in accordance
with the terms of Section 5.3) and adequate accruals and reserves have been made
in accordance with GAAP for Taxes of Borrower and each of its Subsidiaries in
that are not due and payable; and (b) there is no current, or, to the knowledge
of Borrower or its Subsidiaries, proposed or pending audit, examination, Tax
assessment, claims or proceedings against Borrower or any of its Subsidiaries
which is not being actively contested by Borrower or such Subsidiary in good
faith and by appropriate proceedings and for which adequate reserves have been
made in accordance with GAAP by Borrower or any of its Subsidiaries, as
applicable. 4.12 Properties. (a) Title. Each of Borrower and its Subsidiaries
has (i) good, sufficient and legal and beneficial title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of their respective
properties and assets material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens. (b) Real Estate. As of the Third Restatement Date, Schedule
4.12 contains a true, accurate and complete list of (i) all Real Estate Assets,
and (ii) all leases, subleases, licenses or assignments of leases, subleases,
licenses or other agreements (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord (licensor) or tenant (licensee) (whether directly or as an assignee or
successor in interest) under such lease, sublease, license, assignment or other
agreement. Each agreement listed in clause (ii) of the immediately preceding
sentence is in full force and effect and Borrower does not have knowledge of any
default that has occurred and is continuing thereunder, except to the extent
that the failure to be in full force and effect or the occurrence and
continuance of a default, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, and each such agreement
constitutes the legally valid and binding obligation of each applicable Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles. To the knowledge of the Credit Parties, none of the
buildings or other structures located on any Real Estate Asset encroaches upon
any land not owned or leased by a Credit Party (except in a manner that
constitutes a Permitted Lien), and there are no restrictive covenants or
statutes, regulations, orders or other laws which restrict or prohibit the use
in any material respect of any Real Estate Asset or such buildings or - 96 -



--------------------------------------------------------------------------------



 
[ex101amend17112.jpg]
structures for the purposes for which they are currently used. To the knowledge
of the Credit Parties, there are no expropriation or similar proceedings, actual
or threatened, against any Real Estate Asset or any part thereof. (c)
Intellectual Property. Each Credit Party possesses or has, by valid and
enforceable license, ownership or the right to use all Intellectual Property
used in the conduct of its business and, to each Credit Party’s knowledge, has
the right to use such Intellectual Property without violation or infringement of
any rights of others with respect thereto. 4.13 Environmental Matters. None of
Borrower or any of its Subsidiaries or any of their respective Facilities or
operations are subject to any actual or, to Borrower’s knowledge, as applicable,
threatened, order, consent decree or settlement agreement with any Person
pursuant to any Environmental Law or relating to any Environmental Claim or any
Release or threat of Release of Hazardous Materials, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of Borrower or any of its Subsidiaries has received any written
notice of non-compliance with any Environmental Law, letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law,
except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Each Facility is free from the presence of
Hazardous Materials, except for such materials the presence of which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There are and, to each of Borrower’s and its
Subsidiaries’ knowledge, have been no conditions, occurrences, or Release or
threat of Release of Hazardous Materials that could reasonably be expected to
form the basis of an Environmental Claim against Borrower or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of Borrower or any of its
Subsidiaries or, to any Credit Party’s knowledge, any predecessor of Borrower or
any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility,
except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, and none of Borrower’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260 or
270 or any state or other equivalent, in each case, except as, individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. Borrower and each of its Subsidiaries, Facilities and operations
are in compliance with applicable Environmental Laws, in each case, except as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. 4.14 No Defaults. None of Borrower or any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect. 4.15 Governmental
Regulation. Borrower and its Subsidiaries are not subject to regulation under
the Investment Company Act of 1940 or any other Applicable Law or Governmental
Authorization that restricts or limits their ability to incur Indebtedness or to
perform or satisfy the Obligations. 4.16 Federal Reserve Regulations. (a) None
of Borrower or any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock. (b) No portion of the proceeds of any Credit
Extension shall be used in any manner, whether directly or indirectly, that
causes or could reasonably be expected to cause, such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof. 4.17 Employee
Matters. None of Borrower or any of its Subsidiaries is engaged in any unfair
labor practice or other labor proceeding (including certification) or complaint
that could reasonably be expected to have a Material Adverse Effect. Except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, there is (a) no unfair labor practice complaint pending
against Borrower or any of its - 97 -



--------------------------------------------------------------------------------



 
[ex101amend17113.jpg]
Subsidiaries or, to the knowledge of Borrower, threatened against any of them
before the National Labor Relations Board or a labor board of any other
jurisdiction, and no grievance or arbitration proceeding arising out of or under
any collective bargaining agreement pending against Borrower or any of its
Subsidiaries or, to the knowledge of Borrower, threatened against any of them,
and none of Borrower or any of its Subsidiaries is in violation of any
collective bargaining agreement, (b) no strike or work stoppage in existence or,
to the knowledge of Borrower, threatened involving Borrower or any of its
Subsidiaries and (c) to the knowledge of Borrower, no union representation
question existing with respect to the employees of Borrower or any of its
Subsidiaries and, to the knowledge of Borrower, no union organization activity
is taking place with respect to the employees of Borrower or any of its
Subsidiaries. Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, all payments due from any
Canadian Credit Party for employee health and welfare insurance have been paid
or accrued as a liability on the books of such Canadian Credit Party and such
Canadian Credit Party has withheld and remitted all employee withholdings to be
withheld or remitted by it and has made all employer contributions to be made by
it, in each case, pursuant to applicable law on account of the Canada Pension
Plan maintained by the Government of Canada, employment insurance, employee
income taxes, and any other required payroll deduction. 4.18 Employee Benefit
Plans. Except as could not reasonably be expected to have a Material Adverse
Effect, (a) Borrower, each of its Subsidiaries and each of their respective
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulation s and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan, (b)
each Employee Benefit Plan which is intended to qualify under Section 401 (a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and, to the knowledge of Borrower, nothing has occurred subsequent to
the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status, (c) no liability to the PBGC (other
than required premium payments), the Internal Revenue Service, any Employee
Benefit Plan or any trust established under Title IV of ERISA has been or is
expected to be incurred by Borrower, any of its Subsidiaries or any of their
ERISA Affiliates, (d) no ERISA Event has occurred or is reasonably expected to
occur and (e) except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Borrower, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the then-current aggregate
value of the assets of such Pension Plan by more than $150,000,000. As of the
most recent valuation date for each Multiemployer Plan for which the actuarial
report is available, the potential liability of Borrower, its Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, is not more than $150,000,000. Except as could not reasonably be
expected to have a Material Adverse Effect, Borrower, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan. 4.19 Canadian Employee Benefit Plans. (a) Except as
could not reasonably be expected to have a Material Adverse Effect and except as
set forth on Schedule 4.18, the Canadian Employee Benefit Plans are, and have
been, established, registered, amended, funded, invested and administered in
compliance with the terms of such Canadian Employee Benefit Plans (including the
terms of any documents in respect of such Canadian Employee Benefit Plans), all
Applicable Laws and any applicable collective agreements. There is no
investigation by a Governmental Authority or claim (other than routine claims
for payment of benefits) pending or, to the knowledge of a Canadian Credit
Party, threatened involving any Canadian Employee Benefit Plan or its assets,
and no facts exist which could reasonably be expected to give rise to any such
investigation or claim (other than routine claims for payment of benefits) which
if determined adversely, could reasonably be expected to have a Material Adverse
Effect. - 98 -



--------------------------------------------------------------------------------



 
[ex101amend17114.jpg]
(b) All employer and employee payments, contributions and premiums required to
be remitted, paid to or in respect of each Canadian Pension Plan have been paid
or remitted in accordance with its terms and all applicable laws. (c) No
Canadian Pension Plan Termination Events have occurred that individually or in
the aggregate, would result in a Canadian Credit Party owing an amount that
could reasonably be expected to have a Material Adverse Effect. (d) Except as
set forth on Schedule 4.18, no Credit Party has any liability (contingent,
matured or otherwise) in respect of a Defined Benefit Plan. None of the Canadian
Employee Benefit Plans, other than the Canadian Pension Plans, provide benefits
beyond retirement or other termination of service to employees or former
employees of a Canadian Credit Party, or to the beneficiaries or dependents of
such employees. 4.20 Solvency. The Credit Parties are and, upon the incurrence
of any Obligation by any Credit Party on any date on which this representation
and warranty is made, will be, Solvent, on a consolidated basis. 4.21 Compliance
with Statutes, etc. Each of Borrower and its Subsidiaries is in compliance with
all Applicable Laws imposed by all Governmental Authorities, in respect of the
conduct of its business and the ownership of its property (including compliance
with all applicable Environmental Laws with respect to any Real Estate Asset or
governing its business and the requirements of any permits issued under such
Environmental Laws with respect to any such Real Estate Asset or the operations
of Borrower or any of its Subsidiaries as currently operated or conducted),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. 4.22 Disclosure.
None of the reports, certificates or written statements furnished to Lenders by
or on behalf of Borrower or any of its Subsidiaries for use in connection with
the Transactions, other than projections and information of a general economic
or general industry nature, contains any untrue statement of a material fact or
omits to state a material fact (known to Borrower, in the case of any document
not furnished by either of them) necessary in order to make the statements
contained herein or therein not misleading as of the date made, in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and such differences may be material. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Borrower (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or other documents, certificates and statements
furnished to Lenders for use in connection with the Transactions. 4.23 Creation,
Perfection, etc. Except as otherwise contemplated hereby or under any other
Credit Document, including without limitation in Section 3 hereof, all filings
and other actions necessary to perfect the Liens on the Collateral created
under, and in the manner contemplated by, the Collateral Documents have been
duly made or taken or otherwise provided for (to the extent required hereby or
by the applicable Collateral Documents), and, to the extent not previously
executed and delivered, when executed and delivered, the Collateral Documents
will create in favor of Collateral Agent for the benefit of the Secured Parties,
or in favor of the Secured Parties, a valid and, together with such filings and
other actions (to the extent required hereby or by the applicable Collateral
Documents), perfected First Priority Lien on the Collateral, securing the
payment of the Obligations. 4.24 OFAC Matters. None of Borrower, any of its
Subsidiaries or, to the knowledge of Borrower, any director, officer, agent,
employee or affiliate of Borrower or any of its Subsidiaries is currently the
subject of any Sanctions; and Borrower and its Subsidiaries will not, directly
or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, for the purpose of financing the activities of any Person, or
in any country or territory that, at the time of such financing, is the subject
of any Sanctions. - 99 -



--------------------------------------------------------------------------------



 
[ex101amend17115.jpg]
4.25 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and to the knowledge of the Borrower, its officers, directors,
employees and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Borrower being designated as
a Sanctioned Person. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti- Corruption Law or applicable Sanctions.
SECTION 5. AFFIRMATIVE COVENANTS Each Credit Party covenants and agrees that so
long as any Commitment is in effect and until payment in full of all principal
of and interest on each Loan and all fees, expenses and other amounts (other
than contingent amounts not yet due) payable under any Credit Document and
cancellation or expiration of all Letters of Credit, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5. 5.1 Financial Statements and Other Reports. Borrower will
deliver to Administrative Agent on behalf of each Lender: (a) Quarterly
Financial Statements. Within 45 days after the end of each Fiscal Quarter of
each Fiscal Year (other than the fourth Fiscal Quarter of any such Fiscal Year),
commencing with the Fiscal Quarter ending September 30, 2011, the consolidated
balance sheets of Borrower and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income and cash flows of
Borrower and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, commencing with the first
Fiscal Quarter for which such corresponding figures are available, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto; (b) Annual Financial Statements. Within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year
ending December 31, 2011, (i) the consolidated balance sheets of Borrower and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year commencing with the
first Fiscal Year for which such corresponding figures are available, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon by an independent certified
public accountant (or accountants) of recognized national standing selected by
Borrower, and reasonably satisfactory to Administrative Agent (which report
and/or the accompanying financial statements shall be unqualified as to going
concern and scope of audit, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) together
with a written statement by such independent certified public accountants
stating (1) that their audit examination has included a review of the terms of
Section 6.7 of this Agreement and the related definitions, (2) whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default under Section 6.7 has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) that nothing has come to their attention that
causes them to believe that the information contained in any Compliance
Certificate is not correct or that the matters set forth in such Compliance
Certificate are not stated in accordance with the terms hereof (which statement
may be limited to the extent required by accounting rules or guidelines); - 100
-



--------------------------------------------------------------------------------



 
[ex101amend17116.jpg]
(c) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Sections 5.1(a) and 5.1(b), a duly
executed and completed Compliance Certificate; provided that after the Amendment
No. 14 Effective Date, the Borrower shall have 30 days to submit a new
Compliance Certificate for the fiscal year ended December 31, 2016 reflecting
the changes to the definition of “Consolidated Adjusted EBITDA” implemented by
Amendment No. 14, which Compliance Certificate shall supersede any such
certificate previously delivered to the Administrative Agent; (d) Statements of
Reconciliation after Change in Accounting Principles. If, as a result of any
change in accounting principles and policies from those used in the preparation
of the Historical Financial Statements, the consolidated financial statements of
Borrower and its Subsidiaries delivered pursuant to Section 5.1(a) or 5.1(b)
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent; (e) Notice of Default. Promptly
upon any Responsible Officer of Borrower obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to Borrower with respect thereto; (ii) that any Person has
given any notice to Borrower or any of its Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.1(b); or
(iii) of the occurrence of any event or change that has caused or evidences or
could reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrower has taken, is taking and proposes to take
with respect thereto; (f) Notice of Litigation. Promptly upon any Responsible
Officer of Borrower obtaining knowledge of any actual or threatened (i) Adverse
Proceeding not previously disclosed in writing by Borrower to Lenders, or (ii)
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii), if adversely determined could be reasonably expected to result in a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
Transactions, written notice thereof together with such other information as may
be reasonably available to Borrower to enable Lenders and their counsel to
evaluate such matters; (g) ERISA. (i) Promptly upon any Responsible Officer of
Borrower obtaining knowledge of the occurrence of or forthcoming occurrence of
any ERISA Event, a written notice specifying the nature thereof, what action
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (1) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) all notices received by Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request; (h) Canadian Employee Benefit
Plans. Promptly upon any Responsible Officer of Borrower obtaining knowledge of:
(1) a Canadian Pension Plan Termination Event; (2) the failure to make a
required contribution to or payment under any Canadian Pension Plan when due;
(3) the occurrence of any event which is reasonably likely to result in a
Canadian Credit Party incurring any liability, fine or penalty with respect to
any Canadian Employee Benefit Plan that could reasonably be expected to result
in a Material Adverse Effect; (4) the establishment of any material new Canadian
Employee Benefit Plans or (5) any change to an existing Canadian Employee
Benefit Plan that could reasonably be expected to result in a - 101 -



--------------------------------------------------------------------------------



 
[ex101amend17117.jpg]
Material Adverse Effect; in the notice to the Administrative Agent of the
foregoing, copies of all documentation relating thereto as Administrative Agent
shall reasonably request shall be provided; (i) Financial Plan. As soon as
practicable and in any event no later than 60 days subsequent to the beginning
of each Fiscal Year (beginning with the Fiscal Year ending December 31, 2012), a
consolidated plan and financial forecast for such Fiscal Year and each Fiscal
Year (or portion thereof) through the final maturity date of the Loans (a
“Financial Plan”), including forecasted consolidated statements of income of
Borrower for each Fiscal Quarter of such Fiscal Year (it being understood that
the forecasted financial information is not to be viewed as facts and that
actual results during the period or periods covered by the Financial Plan may
differ from such forecasted financial information and that such differences may
be material); (j) Insurance Report. As soon as practicable and in any event
within 60 days after the last day of each Fiscal Year, a certificate from
Borrower’s insurance broker in form and substance satisfactory to Administrative
Agent outlining all material insurance coverage maintained as of the date of
such certificate by Borrower and its Subsidiaries; (k) Information Regarding
Collateral. Borrower will furnish to Collateral Agent prompt (and in any event
within 30 days of such change) written notice of any change (i) in any Credit
Party’s legal name, (ii) in any Credit Party’s identity or corporate structure,
(iii) in any Credit Party’s jurisdiction of organization or of the jurisdiction
in which its chief executive office is located or (iv) in any Credit Party’s
Federal Taxpayer Identification Number or state organizational identification
number. Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code, the PPSA or similar laws of jurisdictions in which Credit
Parties are organized or otherwise that are required in order for Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the
Collateral Documents. Borrower also agrees promptly to notify Collateral Agent
if any material portion of the Collateral is damaged or destroyed; (l) Annual
Collateral Verification. Each year, at the time of delivery of annual financial
statements with respect to the preceding Fiscal Year pursuant to Section 5.1(b),
Borrower shall deliver to Collateral Agent a certificate of an Authorized
Officer (i) either confirming that there has been no change in the information
required by the Collateral Questionnaire since the date of the most recently
delivered Collateral Questionnaire or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes and (ii)
certifying that all Uniform Commercial Code and PPSA financing statements
(including fixtures filings, as applicable) and all supplemental Intellectual
Property Security Agreements or other appropriate filings, recordings or
registrations, have been filed or recorded in each governmental, municipal or
other appropriate office in each jurisdiction identified in the Collateral
Questionnaire or pursuant to clause (i) above to the extent necessary to effect,
protect and perfect the security interests under the Collateral Documents for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period); (m) Other Information. (A) Promptly upon their becoming publicly
available, copies (or e-mail notice) of (i) all financial statements, reports,
notices and proxy statements sent or made available generally by Borrower to its
security holders acting in such capacity or by any Subsidiary of Borrower to its
security holders other than Borrower or another Subsidiary of Borrower, (ii) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by Borrower or any of its Subsidiaries with any securities
exchange or with the Securities and Exchange Commission, the Ontario Securities
Commission or any other Governmental Authority and (iii) all press releases and
other statements made available generally by Borrower or any of its Subsidiaries
to the public concerning material developments in the business of Borrower or
any of its Subsidiaries, and (B) such other information and data with respect to
the operations, business affairs and financial condition of Borrower or any of
its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent or any Lender; - 102 -



--------------------------------------------------------------------------------



 
[ex101amend17118.jpg]
(n) Certification of Public Information. Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.1 or otherwise are being
distributed through IntraLinks, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Non-Public Information shall not be posted on that portion of
the Platform designated for such Public Lenders. Borrower agrees to clearly
designate all information provided to Administrative Agent by or on behalf of
Borrower which is suitable to make available to Public Lenders. If Borrower has
not indicated whether a document or notice delivered pursuant to this Section
5.1 contains Non-Public Information, Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material non-public information with respect to
Borrower, its Subsidiaries and their respective Securities; and (o)
Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and written reports with respect to
environmental matters at any Facility or that relate to any environmental
liabilities of any Credit Party, in each case that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
(p) General. Any financial statement, report, notice, proxy statement,
registration statement, prospectus or other document required to be delivered
pursuant to this Section 5.1 shall be delivered in accordance with Section 10.1
and shall be deemed to have been delivered on the date on which such financial
statement, report, notice, proxy statement, registration statement, prospectus
or other document is posted on the SEC’s website on the Internet at www.sec.gov
and, in each case, such financial statement, report, notice, proxy statement,
registration statement, prospectus or other document is readily accessible to
the Administrative Agent on such date; provided that Borrower shall give notice
of any such posting to Administrative Agent (who shall then give notice of any
such posting to the Lenders). Furthermore, if any financial statement,
certificate or other information required to be delivered pursuant to this
Section 5.1 shall be required to be delivered on any date that is not a Business
Day, such financial statement, certificate or other information may be delivered
to Administrative Agent on the next succeeding Business Day after such date. 5.2
Existence. Except as otherwise permitted under Section 6.8, each Credit Party
will, and will cause each of its Subsidiaries to, at all times preserve and keep
in full force and effect its existence and all rights and franchises, licenses
and permits material to its business; provided that no Credit Party (other than
Borrower with respect to existence) or any of its Subsidiaries shall be required
to preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders. 5.3 Payment of Taxes and Claims. Except
for failures that, individually and in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, each Credit Party will, and
will cause each of its Subsidiaries to, pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Borrower or any of its Subsidiaries). 5.4 Maintenance of Properties.
Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of Borrower and its Subsidiaries. - 103 -



--------------------------------------------------------------------------------



 
[ex101amend17119.jpg]
5.5 Insurance. Borrower and its Subsidiaries will maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, property damage insurance and business interruption insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Borrower and its Subsidiaries as is customarily carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses in the same or similar locations, in each case in
such amounts (giving effect to self- insurance), with such deductibles, covering
such risks and otherwise on such terms and conditions as shall be customary for
such Persons. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and (b)
replacement value property damage insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are carried or maintained under similar
circumstances by Persons of established reputation engaged in similar businesses
in the same or similar locations. Each such policy of insurance shall (i) name
Collateral Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interests may appear and (ii) in the case of each property
damage insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provides for at least thirty days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy; provided that the provisions
of the foregoing sentence shall not apply to any policy of insurance maintained
solely for the purpose of compliance with Applicable Law to the extent that the
assets, properties and businesses that are the subject of such policy are
separately the subject of an insurance policy with respect to which Borrower
shall have satisfied the provision of the foregoing sentence. 5.6 Books and
Records; Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity in all material respects with GAAP shall be
made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.6 and the Administrative Agent shall not exercise such rights more
often than once during any calendar year absent the existence of an Event of
Default. Notwithstanding anything to the contrary in this Section 5.6 or any
other Credit Document, none of Borrower or any of its Subsidiaries shall be
required to disclose, permit the inspection, examination or making of copies or
taking of extracts of, or discussion of, any document, information or other
matter (a) that constitutes non- financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to Administrative
Agent or any Lender (or any of their respective representatives) is prohibited
by any Applicable Law or any binding contractual agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product. 5.7
Lenders Meetings. Borrower will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Borrower’s corporate offices (or at
such other location as may be agreed to by Borrower and Administrative Agent) at
such time as may be agreed to by Borrower and Administrative Agent. 5.8
Compliance with Laws. Each Credit Party will comply, and shall cause each of its
Subsidiaries to comply, with the requirements of all Applicable Law, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), non-compliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. - 104 -



--------------------------------------------------------------------------------



 
[ex101amend17120.jpg]
5.9 Environmental. (a) Environmental Disclosure. Borrower will deliver to
Administrative Agent and Lenders: (i) as soon as practicable following receipt
thereof, copies of all written reports of environmental audits, investigations
or analyses of any kind or character, whether prepared by personnel of Borrower
or any of its Subsidiaries or, to the extent in Borrower’s or any of its
Subsidiaries’ possession or control, by independent consultants, Governmental
Authorities or any other Persons, with respect to significant environmental
matters at any Facility or with respect to any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; (ii) promptly upon the occurrence thereof, written
notice describing in reasonable detail (1) any Release required to be reported
to any Governmental Authority under any applicable Environmental Laws that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, (2) any response or remedial action taken by Borrower
or any other Person as a result of (A) any Hazardous Materials at a Facility the
existence of which could reasonably be expected to result in one or more
Environmental Claims having, individually or in the aggregate, a Material
Adverse Effect, or (B) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(3) Borrower’s discovery of any occurrences or conditions at any Facility that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and (4) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; (iii) as soon as practicable
following the sending or receipt thereof by Borrower or any of its Subsidiaries,
a copy of any and all written communications to or from any Governmental
Authority or third party claimant or their representatives with respect to any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect; (iv) prompt written notice
describing in reasonable detail (1) any proposed acquisition of stock, assets,
or property by Borrower or any of its Subsidiaries that could reasonably be
expected to (A) expose Borrower or any of its Subsidiaries to, or result in,
Environmental Claims that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect or (B) adversely affect the ability
of Borrower or any of its Subsidiaries to maintain in full force and effect
Governmental Authorizations required under any Environmental Laws for their
respective operations, the absence of which could reasonably be expected to
result in a Material Adverse Effect and (2) any proposed action to be taken by
Borrower or any of its Subsidiaries to modify current operations in a manner
that could reasonably be expected to subject Borrower or any of its Subsidiaries
to any additional obligations or requirements under any Environmental Laws, to
the extent any such obligation or requirement could reasonably be expected to
result in a Material Adverse Effect; and (v) with reasonable promptness, such
other documents and information as from time to time may be reasonably requested
by Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.9(a). (b) Environmental Matters. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, except in each case
to the extent such Credit Party or Subsidiary is contesting such violation,
Environmental Claim or obligation in good faith and by proper proceedings and
appropriate reserves are being maintained in accordance with GAAP. - 105 -



--------------------------------------------------------------------------------



 
[ex101amend17121.jpg]
5.10 Subsidiaries. (1) In the event that any Person becomes a Domestic
Subsidiary of Borrower (including with respect to any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary) (other than a
Subsidiary that is, or would be, an Excluded Subsidiary), Borrower shall: (I)
promptly cause such Domestic Subsidiary to become a Guarantor hereunder and a
Grantor under the Second Amended and Restated Pledge and Security Agreement by
executing and delivering to Administrative Agent and Collateral Agent a
Counterpart Agreement and a Pledge Supplement (as defined in the Second Amended
and Restated Pledge and Security Agreement ), and (II) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(f), 3.1(h) and 3.1(i) of the Original Credit Agreement. (2)
In the event that any Person becomes a Foreign Subsidiary of VPI (including with
respect to any Subsidiary Redesignation resulting in an Unrestricted Subsidiary
becoming a Subsidiary) (other than a Subsidiary that is, or would be, an
Excluded Subsidiary), and the ownership interests of such Foreign Subsidiary are
directly owned by VPI or by any Guarantor that is a Domestic Subsidiary thereof,
Borrower shall, or shall cause such Domestic Subsidiary to: (I) deliver all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 3.1(b), and (II) take all of the actions referred to in
Section 3.1(d)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Second
Amended and Restated Pledge and Security Agreement (subject to the limitations
set forth therein) in 65% of such ownership interests that is voting stock and
100% of such ownership interest that is not voting stock. (3) In the event that
any Person becomes a Foreign Subsidiary of Borrower (but not a Subsidiary of
VPI) (including with respect to any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary) (other than a Subsidiary that is,
or would be, an Excluded Subsidiary), Borrower shall: (I) promptly cause such
Subsidiary to become a Guarantor (and to deliver (x) a Canadian Guarantee in
respect of any such Foreign Subsidiary that is a Canadian Credit Party
satisfying clause (i) of the definition thereof, (y) a Barbados Guarantee in
respect of any such Foreign Subsidiary that is a Barbados Credit Party and (z) a
Counterpart Agreement in form and substance sufficient to create a binding
Guarantee of the Obligations by each such Foreign Subsidiary not meeting the
requirements of clauses (x) and (y) above) (and to deliver (v) the Luxembourg
Security Documents in respect of any such Foreign Subsidiary that is a
Luxembourg Guarantor, (w) the Swiss Security Documents, in respect of any such
Foreign Subsidiary that is a Swiss Guarantor, (x) the Canadian Pledge and
Security Agreement and, as applicable, Quebec Security Documents, in respect of
any such Foreign Subsidiary that is a Canadian Credit Party satisfying clause
(i) of the definition thereof, (y) the Barbados Security Documents in respect of
any such Foreign Subsidiary that is a Barbados Credit Party and (z) such
agreement or agreements under the laws of the jurisdiction of organization of
such Foreign Subsidiary as are analogous to the Collateral Documents described
under clauses (v), (w), (x) and (y) above), and (II) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(f), 3.1(h) and 3.1(i) of the Original Credit Agreement. (4)
With respect to each such Subsidiary described in paragraph (1) through (3) of
this Section 5.10, Borrower shall promptly send to Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of Borrower, and (ii) all of the data required to be
set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower,
and such written notice shall be deemed to supplement Schedules 4.1 and 4.2 for
all purposes hereof. (5) Notwithstanding anything in this Section 5.10 to the
contrary, in no event shall (i) any Subsidiary that is otherwise prohibited by
Applicable Law from guaranteeing the Obligations or pledging its assets in
support of the Obligations be required to execute a Counterpart Agreement or any
Collateral Document or take any other action set forth in paragraph (1), (2) or
(3) of this Section 5.10 (including, without limitation, Biovail Insurance) and
(ii) Borrower or any Guarantor be required to pledge the Equity Interests of any
Subsidiary in support of the Obligations if such pledge is otherwise prohibited
by Applicable Law. (6) Notwithstanding anything in this Agreement or any other
Credit Document to the contrary (including this Section 5.10 and Sections 5.11
and 5.13), no Credit Document shall require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with - 106 -



--------------------------------------------------------------------------------



 
[ex101amend17122.jpg]
respect to, particular assets of the Credit Parties, if, and for so long as,
Administrative Agent, in consultation with Borrower, determines in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets (taking into account any adverse tax consequences to
Borrower and its Subsidiaries (including the imposition of withholding or other
material taxes)), shall be excessive in view of the benefits to be obtained by
the Secured Parties therefrom. Administrative Agent may grant extensions of time
for the creation and perfection of security interests in or the obtaining of
title insurance, legal opinions or other deliverables with respect to particular
assets or the provision of the Guarantee (or any other guarantee in support of
the Obligations) by any Subsidiary where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the other
Credit Documents. (7) If it becomes illegal for any Lender to hold or benefit
from a Lien over real or personal property pursuant to any law of the United
States of America, such Lender may, in its sole discretion, notify the
Administrative Agent and disclaim any benefit of such security interest to the
extent of such illegality, but the election by any Lender to so disclaim the
benefit of such security interest shall not invalidate or render unenforceable
such Lien for the benefit of each of the other Lenders. 5.11 Additional Material
Real Estate Assets. In the event that any Credit Party acquires a Material Real
Estate Asset or a Real Estate Asset owned or leased on the Third Restatement
Date becomes a Material Real Estate Asset and such interest has not otherwise
been made subject to the Lien of the Collateral Documents in favor of Collateral
Agent, for the benefit of Secured Parties, then such Credit Party shall promptly
take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in Sections 3.1(h) and 3.1(i) of the
Original Credit Agreement with respect to each such Material Real Estate Asset
that Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Asset. In addition to the foregoing, Borrower
shall, at the request of Collateral Agent, deliver, from time to time, to
Collateral Agent such appraisals as are required by Applicable Law of Material
Real Estate Assets with respect to which Collateral Agent has been granted a
Lien. 5.12 Interest Rate Protection. No later than ninety (90) days following
the Third Restatement Date and at all times thereafter until the third
anniversary of the Third Restatement Date, Borrower shall obtain and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
Administrative Agent, in order to ensure that for a period of not less than
three years after the Third Restatement Date, no less than 35% of the aggregate
principal amount of the total Indebtedness for borrowed money of Borrower and
its Subsidiaries then outstanding is either (i) subject to such Interest Rate
Agreements or (ii) Indebtedness that bears interest at a fixed rate. 5.13
Further Assurances. At any time or from time to time, each Credit Party will, at
its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as Administrative Agent or Collateral Agent
may reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of Borrower and the other Guarantors (subject to the limitations contained
herein and in the other Credit Documents). 5.14 Maintenance of Ratings. At all
times, Borrower shall use commercially reasonable efforts to maintain (x) a
corporate family rating issued by Moody’s and a corporate credit rating issued
by S&P and (y) public ratings issued by Moody’s and S&P with respect to its
senior secured debt. 5.15 Post-Closing Matters. Borrower and its Subsidiaries,
as applicable, agree to execute and deliver the documents and take the actions
set forth on Schedule 5.15, in each case within the time limits specified on
such schedule (unless Administrative Agent, in its sole and absolute discretion,
shall have agreed to any particular longer period). - 107 -



--------------------------------------------------------------------------------



 
[ex101amend17123.jpg]
5.16 Canadian Employee Benefit Plans. Each Canadian Credit Party shall: (a) with
respect to each Canadian Pension Plan, pay all contributions, premiums and
payments when due in accordance with its terms and applicable law; and (b)
promptly deliver to the Administrative Agent copies of: (A) annual information
returns, actuarial valuations and any other reports which have been filed with a
Governmental Authority with respect to each Canadian Pension Plan; and (B) any
direction, order, notice, ruling or opinion that a Canadian Credit Party may
receive from a Governmental Authority with respect to any Canadian Employee
Benefit Plan. SECTION 6. NEGATIVE COVENANTS Each Credit Party covenants and
agrees that, so long as any Commitment is in effect and until payment in full of
all principal of and interest on each Loan and all fees, expenses and other
amounts (other than contingent amounts not yet due) payable under any Credit
Document and cancellation or expiration of all Letters of Credit, such Credit
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6. 6.1 Indebtedness. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except: (a) the Obligations; (b) Senior Notes
in an aggregate principal amount not to exceed $4,350,000,000; (c) Indebtedness
of any Subsidiary of Borrower to Borrower or any other such Subsidiary or of
Borrower to any of its Subsidiaries; provided that (i) all such Indebtedness, if
owed to a Credit Party, shall be evidenced by the Intercompany Note or another
promissory note and shall be subject to a First Priority Lien pursuant to the
applicable Collateral Document, (ii) all such Indebtedness owing by a Credit
Party to a Subsidiary that is not a Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of a subordination agreement with respect to such
Indebtedness substantially in the form of Exhibit J-2 among the Credit Parties
and such Subsidiaries party to such Indebtedness and (iii) in respect of any
Indebtedness owing by a Subsidiary that is not a Credit Party to a Credit Party,
such Indebtedness is permitted as an Investment under the proviso to Section
6.6(d); (d) Indebtedness incurred by Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Indebtedness consisting of the deferred purchase
price of property acquired in a Permitted Acquisition) or from guaranties or
letters of credit, surety bonds, performance bonds or similar obligations
securing the performance of Borrower or any such Subsidiary pursuant to such
agreements, in connection with Permitted Acquisitions or permitted dispositions
of any business, assets or Subsidiary of Borrower or any of its Subsidiaries;
(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business; (f) Indebtedness in respect of Permitted Treasury
Arrangements and all other netting services, overdraft protections, treasury,
depository, pooling and other cash management arrangements, including, in all
cases, in connection with deposit accounts; (g) guaranties in the ordinary
course of business of the obligations of suppliers, customers, franchisees of
and licensees to and of Borrower and its Subsidiaries; - 108 -



--------------------------------------------------------------------------------



 
[ex101amend17124.jpg]
(h) guaranties by Borrower of Indebtedness of a Subsidiary of Borrower or
guaranties by a Subsidiary of Borrower of Indebtedness of Borrower or any other
such Subsidiary, in each case with respect to Indebtedness otherwise permitted
to be incurred pursuant to this Section 6.1; provided that (i) if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty thereof shall be unsecured and/or subordinated to the
Obligations to the same extent and (ii) in respect of any guaranty by a Credit
Party of Indebtedness of a Subsidiary that is not a Credit Party, such guaranty
is permitted as an Investment under Section 6.6(d); (i) Indebtedness described
in Schedule 6.1 (other than Indebtedness described in clauses (a) or (b) of this
Section 6.1); (j) Indebtedness of Borrower or its Subsidiaries with respect to
Capital Leases or purchase money Indebtedness in an aggregate principal amount
at any time outstanding not to exceed the greater of (x) $50,000,000 and (y)
1.00% of Consolidated Total Assets; provided, any such Indebtedness shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness; (k) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Subsidiary of Borrower or
Indebtedness attaching to assets that are acquired by Borrower or any of its
Subsidiaries, in each case after the Third Restatement Date; provided that (x)
on a Pro Forma Basis (including, for the avoidance of doubt, Subordinated
Indebtedness) after giving effect to the incurrence of such Indebtedness
(including the use of proceeds thereof), the Leverage Ratio of Borrower shall be
less than or equal to 5.25 to 1.00, as of the last day of the most recently
ended Fiscal Quarter for which financial statements were required to have been
delivered pursuant to Section 5.1(a) or (b), (y) such Indebtedness existed at
the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof and (z) such
Indebtedness is not guaranteed in any respect by Borrower or any Subsidiary
(other than by any such Person that so becomes a Subsidiary); (l) Indebtedness
representing the deferred purchase price of property (including Intellectual
Property) or services, including earn- out obligations, purchase price
adjustments, escrow arrangements or other arrangements representing deferred
payments incurred in connection with the acquisition of equity or assets
permitted or consented to hereunder; (m) (i) Indebtedness under any Hedge
Agreement (and any guarantees thereof), (ii) Indebtedness under any Cash
Management Agreement (and any guarantees thereof) and (iii) Indebtedness arising
under any Currency Agreement or Interest Rate Agreement (and, in each case, any
guarantees thereof), including any extensions thereof and such increases, if
any, as shall result when the underlying obligations of such agreements are
marked to market or increased to address accrued interest on the obligation
relating to such agreement; provided, that, with respect to Indebtedness under
Hedge Agreements, Interest Rate Agreements or Currency Agreements (or Guarantees
thereof), such Indebtedness is entered into in the ordinary course of business
and not for speculative purposes; (n) Indebtedness in respect of performance and
surety bonds and completion guarantees provided by Borrower or any of its
Subsidiaries; (o) Indebtedness of Borrower or any Subsidiary as an account party
in respect of trade letters of credit; (p) other Indebtedness (including, for
the avoidance of doubt, Subordinated Indebtedness) of Borrower or any Guarantor
in an aggregate principal amount not to exceed $750,000,000; (q) other
Indebtedness (including, for the avoidance of doubt, Subordinated Indebtedness)
of Borrower or any Guarantor; provided that on a Pro Forma Basis after giving
effect to the incurrence of such Indebtedness (including the use of proceeds
thereof including, without limitation, after the date of incurrence or issuance
of any such Indebtedness pursuant to any escrow arrangement, delayed draw,
delayed closing or similar or analogous arrangement), (x) no Default or Event of
Default has occurred and - 109 -



--------------------------------------------------------------------------------



 
[ex101amend17125.jpg]
is continuing or would result therefrom and (y) the Leverage Ratio of Borrower
and its Subsidiaries shall be less than or equal to 5.25 to 1.00, as of the last
day of the most recently ended Fiscal Quarter for which financial statements
were required to have been delivered pursuant to Section 5.1(a) or (b); (r)
provided that no Default or Event of Default has occurred and is continuing or
would result therefrom, the incurrence or issuance by Borrower or any Subsidiary
of Borrower of Indebtedness which serves to extend, replace, refund, renew,
defease or refinance any Indebtedness incurred as permitted under clause (a),
(b), (i), (j), (k), (p), (q), (r), (s), (v), (w) or (x) of this Section 6.1 or
any Indebtedness issued to so extend, replace, refund, renew, defease or
refinance such Indebtedness, or any Indebtedness, including additional
Indebtedness, incurred to pay premiums (including tender premiums), defeasance
costs and fees and expenses in connection therewith (the “Refinancing
Indebtedness”); provided, however, that such Refinancing Indebtedness: (1) has a
final maturity date later than the date that is 91 days after the latest Term
Loan Maturity Date, and has a weighted average life to maturity that is not less
than the weighted average life to maturity of the Indebtedness being extended,
replaced, renewed, defeased, refunded or refinanced, (2) to the extent such
Refinancing Indebtedness extends, replaces, refunds, renews, defeases or
refinances (x) Indebtedness subordinated or pari passu to the Obligations, such
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent (as determined in good faith by the board of directors
of Borrower) as the Indebtedness being extended, replaced, renewed, defeased,
refinanced or refunded or (y) Disqualified Equity Interests such Refinancing
Indebtedness must be Disqualified Equity Interests, (3) shall have direct and
contingent obligors that are the same as (or, in the case of contingent
obligors, no more expansive than) the direct and contingent obligors,
respectively, of the refinanced Indebtedness, (4) shall not be secured by any
assets that were not required to be used to secure the Indebtedness being
extended, replaced, renewed, defeased, refunded or refinanced, and (5) to the
extent such Refinancing Indebtedness extends, replaces, refunds, renews,
defeases or refinances Indebtedness incurred as permitted under clause (a) of
this Section 6.1; the covenants, events of default, guarantees, collateral and
other terms of such Refinancing Indebtedness (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive to Borrower or
any of its Subsidiaries than those in this Agreement, as determined by the
Borrower in good faith; (s) Permitted Secured Notes; (t) Indebtedness owed to
any Person (including obligations in respect of letters of credit for the
benefit of such Person) providing workers’ compensation, health, death,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance, or other Indebtedness regarding workers’
compensation claims pursuant to reimbursement or indemnification obligations to
such Person, in each case incurred in the ordinary course of business; (u)
Indebtedness of Borrower or any of its Subsidiaries consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, incurred in the ordinary course of business;
(v) Indebtedness of Subsidiaries of Borrower (other than Biovail Insurance and
any other such Subsidiary that is not permitted by Applicable Law to guaranty
the Obligations) that are not Credit Parties and that are organized under the
laws of any jurisdiction other than the United States of America consisting of
working capital credit facilities in an aggregate principal amount at any time
outstanding - 110 -



--------------------------------------------------------------------------------



 
[ex101amend17126.jpg]
under this clause (v) not to exceed the greatest of (i) 2.5% of the consolidated
total revenues for the four Fiscal Quarter period most recently ended, (ii) 2.5%
of the consolidated total assets, as determined in accordance with GAAP, as of
the applicable date of determination, in each case of subclause (i) and (ii), of
all Subsidiaries of Borrower (other than Biovail Insurance and any other such
Subsidiary that is not permitted by Applicable Law to guaranty the Obligations)
that are not Credit Parties, and (iii) $40,000,000; (w) the Bausch & Lomb
Unsecured Debt; and (x) the Sun Unsecured Debt. 6.2 Liens. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Borrower or any of its Subsidiaries, whether
now owned or hereafter acquired, or any income, profits or royalties therefrom,
or file or permit the filing of any financing statement or other similar notice
of any Lien with respect to any such property, asset, income, profits or
royalties under the UCC of any State, the PPSA of any province or territory or
under any similar recording or notice statute of jurisdictions in which Credit
Parties are organized or under any applicable intellectual property laws, rules
or procedures, except: (a) Liens in favor of Collateral Agent for the benefit of
Secured Parties granted pursuant to any Credit Document; (b) Liens for Taxes not
yet due and payable or that are being contested in accordance with Section 5.3;
(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code or, in respect of a Canadian Credit Party, a Lien imposed pursuant
to pension benefits standards legislation; provided that, in each case, such
Liens shall be governed by Sections 5.1(g), 5.1(h), 8.1(j) and 8.1(k) and not
this Section 6.2), in each case incurred in the ordinary course of business (i)
for amounts not yet overdue or (ii) for amounts that are overdue and that (in
the case of any such amounts overdue for a period in excess of five days) are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts; (d) Liens incurred in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof; (e) easements, rights of way, restrictions,
encroachments, encumbrances and other minor defects or irregularities in title,
in each case which do not and will not interfere in any material respect with
the ordinary conduct of the business of Borrower or any of its Subsidiaries; (f)
any interest or title of a lessor, lessee, sublessor or sublessee under any
lease or sublease permitted hereunder and any interest or title of a licensor,
licensee, sublicensor or sublicensee under any license or sublicense permitted
hereunder; (g) Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by Borrower or any of its Subsidiaries
in connection with any letter of intent or purchase agreement permitted
hereunder; - 111 -



--------------------------------------------------------------------------------



 
[ex101amend17127.jpg]
(h) purported Liens evidenced by the filing of precautionary UCC or PPSA
financing statements (or any similar precautionary filings) relating solely to
operating leases of personal property entered into in the ordinary course of
business; (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; (j) any zoning or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property; (k) outbound licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of, or materially detracting from the aggregate value of,
the business of Borrower or such Subsidiary (taking into account the value of
the license as well); (l) Liens described in Schedule 6.2 or on a title report
delivered pursuant to Section 3.1(e)(iii) of the Original Credit Agreement and
any modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (x) such Lien shall not apply
to any other property or asset of Borrower or any Subsidiary other than
improvements thereon or proceeds from the disposition of such asset and (y) such
Lien shall secure only those obligations which it secures on the date hereof and
any refinancing, extensions, renewals or replacements thereof that do not
increase the outstanding principal amount thereof (except by an amount not
greater than accrued and unpaid interest with respect to such original
obligations and any premium, fees, costs and expenses incurred in connection
with such extension, renewal or refinancing) and, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.1(r)
as Refinancing Indebtedness in respect thereof; (m) Liens securing Indebtedness
permitted pursuant to Section 6.1(j) (and any Refinancing Indebtedness in
respect thereof permitted under Section 6.1(r)); provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness; (n)
Liens securing Indebtedness permitted by Sections 6.1(k) (and any Refinancing
Indebtedness in respect thereof permitted under Section 6.1(r)), provided any
such Lien shall encumber only those assets which secured such Indebtedness at
the time such assets were acquired by Borrower or its Subsidiaries; (o) other
Liens on assets other than the Collateral securing obligations in an aggregate
principal amount not to exceed 1.25% of Consolidated Total Assets at any time
outstanding; (p) Liens securing Indebtedness permitted by Section 6.1(m); (q)
Liens arising out of judgments, decrees, orders or awards that do not constitute
an Event of Default under Section 8.1(h); (r) Liens securing Indebtedness
permitted by Sections 6.1(q) and (s) (provided that either (x) on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness (and the use of
proceeds thereof) the Secured Leverage Ratio shall not exceed 3.00 to 1.0 as of
the last day of the most recently ended Fiscal Quarter, as if such Indebtedness
had been outstanding on the last day of such Fiscal Quarter or (y) the Cash
proceeds of Indebtedness secured by such Liens are applied to prepay Term Loans
in accordance with Section 2.15) and any Refinancing Indebtedness in respect
thereof permitted under Section 6.1(r); (s) Liens on assets of any Subsidiary of
Borrower (other than Biovail Insurance and any other such Subsidiary that is not
permitted by Applicable Law to guaranty the Obligations) that is not a Credit
Party and that is organized in a jurisdiction other than the United States of
America to the extent such Liens secure Indebtedness of such Subsidiary
permitted under Section 6.1(v); - 112 -



--------------------------------------------------------------------------------



 
[ex101amend17128.jpg]
(t) Liens granted by any Canadian Credit Party to a landlord to secure the
payment of rent and other obligations under a lease with such landlord for
premises situated in the Province of Québec; provided that such Lien (i) is
limited to the tangible assets located at or about such leased premises and (ii)
is incurred in the ordinary course of business (a) for amounts not yet overdue
or (b) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts; (u) Liens arising by reason of deposits necessary to
obtain standby letters of credit in the ordinary course of business; (v) Liens
in connection with repurchase obligations referred to in clause (vi) of the
definition of the term “Cash Equivalents”; (w) in connection with the sale or
transfer of any Equity Interests or other assets in a transaction permitted by
Section 6.8, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof; (x) in the case of any
Joint Venture, any put and call arrangements related to its Equity Interests set
forth in its Organizational Documents or any related joint venture or similar
agreement; (y) Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with Borrower or any of its
Subsidiaries in the ordinary course of business; (z) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business; (aa) Liens in connection with Permitted Treasury Arrangements; and
(bb) Liens that are contractual rights of set-off or rights of pledge (i)
relating to the establishment of depository relations with banks or other
financial institutions, (ii) relating to pooled deposit or sweep accounts of the
Borrower or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or any of its Subsidiaries or (iii) otherwise relating to treasury, depositary,
overdraft, credit or debit card, electronic funds transfer (including automated
clearing house funds transfer services) and other cash management services
entered into in the ordinary course of business; provided, however, that no
reference herein to Liens permitted hereunder (including Permitted Liens),
including any statement or provision as to the acceptability of any Liens
(including Permitted Liens), shall in any way constitute or be construed as to
provide for a subordination of any rights of the Agents, Lenders or other
Secured Parties hereunder or arising under any of the other Credit Documents in
favor of such Liens. 6.3 No Further Negative Pledges. Except with respect to (a)
specific property encumbered to secure payment of particular Indebtedness or to
be sold pursuant to an executed agreement with respect to a permitted Asset Sale
or other sale or disposition permitted by Section 6.8, (b) restrictions by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, agreements in connection with a
Permitted Majority Investment, Joint Venture agreements and similar agreements
entered into in the ordinary course of business (provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such Liens or the property or assets subject to such leases,
licenses, agreements in connection with a Permitted Majority Investment, Joint
Venture agreements and similar agreements, as the case may be), (c) restrictions
and conditions imposed by law, (d) restrictions imposed in connection with
Permitted Treasury Arrangements, and (e) restrictions identified on Schedule
6.3, no Credit Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations. -
113 -



--------------------------------------------------------------------------------



 
[ex101amend17129.jpg]
6.4 Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except for: (a) the declaration, order, payment, making or setting apart
(or any agreement to do any of the foregoing) of any Restricted Junior Payment
by any Subsidiary of Borrower ratably to its direct equity holders (provided
that any Credit Party may receive a greater than ratable portion of such
Restricted Junior Payment); (b) the redemption, repurchase, retirement,
defeasance or other acquisition of any Equity Interests, including any accrued
and unpaid dividends thereon, or Subordinated Indebtedness of Borrower or any
Equity Interests of any direct or indirect parent company of Borrower, in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary) of, Equity Interests of Borrower or any direct or
indirect parent company of Borrower to the extent contributed to Borrower (in
each case, other than any Disqualified Equity Interests) or Subordinated
Indebtedness incurred under Section 6.1; provided that any such Subordinated
Indebtedness shall be Refinancing Indebtedness; (c) refinancings of Indebtedness
permitted by Section 6.1; (d) any Restricted Junior Payment to pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests (other than Disqualified Equity Interests) of Borrower held by any
future, present or former employee, director, officer or consultant of Borrower
or any of its Subsidiaries or any direct or indirect parent companies pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement (including, for the avoidance of doubt, any
principal and interest payable on any notes issued by Borrower or any direct or
indirect parent company of Borrower in connection with any such repurchase,
retirement or other acquisition), or any stock subscription or shareholder
agreement, including any Equity Interest rolled over by management of Borrower
or any direct or indirect parent company of Borrower in connection with the 2010
Transactions; provided, that the aggregate amount of Restricted Junior Payments
made under this clause (d) shall not exceed in any calendar year $25,000,000
(with unused amounts for any year being carried over to the next succeeding
year, but not to any subsequent year, and the permitted amount for each year
shall be used prior to any amount carried over from the previous year); provided
further that such amount in any calendar year may be increased by an amount not
to exceed: (i) the cash proceeds of key man life insurance policies received by
Borrower or its Subsidiaries after the Original Closing Date; less (ii) the
amount of any Restricted Junior Payments previously made with the cash proceeds
described in subclause (i) of this clause (d); (e) cashless repurchases of
Equity Interests deemed to occur upon exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants; (f) cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Borrower or any direct
or indirect parent company of Borrower; (g) so long as no Default or Event of
Default has occurred and is continuing, (i) Borrower may repurchase shares of
Borrower’s common stock within six months before or after any conversion date
for Borrower Convertible Notes, which repurchases may be in an aggregate amount
not to exceed the number of shares of Borrower’s common stock delivered upon
conversion of Borrower Convertible Notes on such conversion date and (ii)
Borrower may repurchase shares of Borrower’s common stock within six months
before or after the settlement of any written call option agreements entered
into in connection with the issuance of the VPI Convertible Notes, which
repurchases may be in an aggregate amount not to exceed the number of shares of
Borrower’s common stock delivered upon settlement of such written call options;
- 114 -



--------------------------------------------------------------------------------



 
[ex101amend17130.jpg]
(h) other Restricted Junior Payments in an aggregate amount taken together with
all other Restricted Junior Payments made pursuant to this clause (h) not to
exceed $350,000,000 (reduced on a dollar for dollar basis by outstanding
Investments pursuant to clause (i) of Section 6.6, other than Investments under
such clause made using the CNI Growth Amount) at any time outstanding from and
after the Amendment No. 6 Effective Date; provided that such amount shall be
increased (but not decreased) by the CNI Growth Amount as in effect immediately
prior to the time of making of such Restricted Junior Payment; (i) Restricted
Junior Payments in connection with the Pre-Merger Special Dividend and/or the
Post-Merger Special Dividend in an aggregate amount not to exceed $10,000,000;
and (j) Restricted Payments in connection with Permitted Treasury Arrangements.
Notwithstanding the foregoing, until such time that the Leverage Ratio of the
Borrower and its Subsidiaries is less than 4.00 to 1.00 as of the last day of
the most recently ended Fiscal Quarter for which financial statements were
required to have been delivered pursuant to Sections 5.1(a) or (b), no Credit
Party shall be permitted to declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart any sum for any Restricted Junior Payment
pursuant to Section 6.4(h); provided that the Credit Parties may make such
Restricted Junior Payments in an amount up to $200,000,000 (the “Amendment No.
12 Restricted Junior Payment Basket”) (reduced on a dollar-for-dollar basis by
Investments made pursuant to the Amendment No. 12 Investment Basket). 6.5
Restrictions on Subsidiary Distributions. Except as provided herein, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of Borrower to (a) pay
dividends or make any other distributions on any of such Subsidiary’s Equity
Interests owned by Borrower or any other Subsidiary of Borrower, (b) repay or
prepay any Indebtedness owed by such Subsidiary to Borrower or any other
Subsidiary of Borrower, (c) make loans or advances to Borrower or any other
Subsidiary of Borrower, or (d) transfer, lease or license any of its property or
assets to Borrower or any other Subsidiary of Borrower other than restrictions
(i) imposed by law or by any Credit Document, (ii) in agreements evidencing
Indebtedness permitted by Section 6.1(k) that impose restrictions on the
property so acquired, and any amendments, modifications, extensions or renewals
thereof (including any such extension or renewal arising as a result of an
extension, renewal or refinancing of any Indebtedness containing such
restriction or condition) that do not materially expand the scope of any such
restriction or condition taken as a whole, (iii) by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, Joint Venture agreements and similar agreements entered into
in the ordinary course of business, (iv) that are or were created by virtue of
any transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement, (v) in the case of any Subsidiary that is not directly or indirectly
wholly owned by Borrower, restrictions and conditions imposed by its
Organizational Documents or any related joint venture, shareholders’ or similar
agreement; provided that such restrictions and conditions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary, or (vi) identified on
Schedule 6.5, and any amendments, modifications, extensions or renewals thereof
(including any such extension or renewal arising as a result of an extension,
renewal or refinancing of any Indebtedness containing such restriction or
condition) that do not materially expand the scope of any such restriction or
condition taken as a whole. 6.6 Investments. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except: (a) Investments
in Cash and Cash Equivalents; (b) equity Investments owned as of the Third
Restatement Date in any Subsidiary and Investments made after the Third
Restatement Date in any Guarantor; (c) Investments (i) received in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with, customers and suppliers, in each case in the ordinary course
of business and (ii) consisting of deposits, prepayments and other credits to
suppliers made in the - 115 -



--------------------------------------------------------------------------------



 
[ex101amend17131.jpg]
ordinary course of business consistent with the past practices of Borrower or
any of its Subsidiaries, as applicable; (d) intercompany loans and advances to
the extent permitted under Section 6.1(c) and other Investments (i) in
(including Guarantees of Indebtedness of) any Credit Party, (ii) by any Credit
Party in (including (without duplication for purposes of the proviso to this
clause (ii)) Guarantees of Indebtedness of) Subsidiaries of Borrower which are
not Guarantors; provided that such Investments under this clause (ii) shall not
exceed at any one time outstanding an aggregate amount of 4.0% of Consolidated
Total Assets and (iii) by any Subsidiary of the Borrower that is not a Guarantor
in (including Guarantees of Indebtedness of) any other Subsidiary of the
Borrower that is not a Guarantor; (e) Permitted Interim Investments and
intercompany loans and advances and capital contributions by Credit Parties to
Subsidiaries that are not Credit Parties in connection with any Permitted
Interim Investment; provided, that, for the avoidance of doubt, the acquisition
of the remaining Equity Interests of a Person such that such Person becomes a
wholly owned Subsidiary of Borrower shall either (x) be subject to the
provisions of Section 6.8(h) or (y) be made pursuant to and in compliance with
Section 6.6(d)(ii) or 6.6(i); (f) loans and advances to employees of Borrower
and its Subsidiaries made in the ordinary course of business in an aggregate
principal amount not to exceed $25,000,000; (g) Permitted Acquisitions permitted
under Section 6.8; (h) Investments described in Schedule 6.6 and any
modification, replacement, renewal or extension thereof to the extent not
involving an additional Investment; (i) (a) other Investments in an aggregate
amount not to exceed $350,000,000 (reduced on a dollar for dollar basis by
Restricted Junior Payments pursuant to clause (h) of Section 6.4, other than
Restricted Junior Payments under such clause made using the CNI Growth Amount)
at any time outstanding from and after the Amendment No. 6 Effective Date;
provided that such amount shall be increased (but not decreased) by the CNI
Growth Amount as in effect immediately prior to the time of making of such
Investments and (b) Investments in Pele Nova Biotecnologia S.A. at any time
outstanding not to exceed $8,000,000; (j) Investments represented by (i) any
Hedge Agreement (and any guarantees thereof), (ii) any Cash Management Agreement
(and any guarantees thereof) and (iii) any Interest Rate Agreement or Currency
Agreement (and any guarantees thereof); provided, that, with respect to
Indebtedness under Hedge Agreements for Interest Rate Agreements or Currency
Agreements (or Guarantees thereof), such Indebtedness is entered into in the
ordinary course of business and not for speculative purposes; (k) Investments
received in connection with the disposition of any asset permitted by Section
6.8; (l) Investments (which may take the form of asset contributions) in (x)
Joint Ventures consisting primarily of a Prescription Drug Business, (y) Joint
Ventures involving aesthetic product lines of Borrower or its Subsidiaries and
consisting of any or all of the Sculptra, Succeev, Artesense, Selphyl,
Viscountour, Renova, Kinerase and Refissa products, and/or (z) Joint Ventures
(in addition to those described in clauses (x) and (y)) in an aggregate amount
not exceeding 1.50% of Consolidated Total Assets in any calendar year (with
unused amounts for any year being carried over to the next succeeding year, but
not to any subsequent year, and the permitted amount for each year shall be used
prior to any amount carried over from the previous year); (m) Investments of any
Person existing at the time such Person becomes a Subsidiary of Borrower or
consolidates or merges with Borrower or any of its Subsidiaries (including in
connection with a Permitted Acquisition) and any modification, replacement,
renewal or extension thereof to the extent not - 116 -



--------------------------------------------------------------------------------



 
[ex101amend17132.jpg]
involving an additional Investment so long as such Investments were not made in
contemplation of such Person becoming a Subsidiary of Borrower or of such
consolidation or merger; (n) extensions of trade credit in the ordinary course
of business; (o) Investments in the capital stock of non-wholly owned
Subsidiaries in jurisdictions where Applicable Law does not permit Borrower to
own 100% of the capital stock of such Subsidiary; provided that, Borrower or one
or more of its wholly owned Subsidiaries owns more than 50% of such capital
stock and the aggregate amount of Investments made pursuant to this subclause
(o) shall not exceed $150,000,000 per annum (with unused amounts in any calendar
year permitted to be carried over to the next succeeding calendar year, but not
to any subsequent year, and the amount permitted pursuant to this subclause (o)
being used prior to the use of any unused amount carried over from the previous
year) (all such Investments pursuant to this subclause (o) “Permitted Majority
Investments”); and (p) Investments in connection with Permitted Treasury
Arrangements. Notwithstanding the foregoing, (a) in no event shall any Credit
Party make any Investment which results in or facilitates in any manner any
Restricted Junior Payment not otherwise permitted under the terms of Section
6.4, and (b) until such time that the Leverage Ratio of the Borrower and its
Subsidiaries is less than 4.00 to 1.00 as of the last day of the most recently
ended Fiscal Quarter for which financial statements were required to have been
delivered pursuant to Sections 5.1(a) or (b), no Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment (other than solely for Equity Interests of Borrower issued as part of
such Investment) in any Person, including any Joint Venture or any Unrestricted
Subsidiary, pursuant to Section 6.6(i)(a) or (l)(z); provided that the Credit
Parties may make such Investments (A) in an amount up to $200,000,000 (the
“Amendment No. 12 Investment Basket”) (reduced on a dollar-for-dollar basis by
Restricted Junior Payments made pursuant to the Amendment No. 12 Restricted
Junior Payment Basket) or (B) in an amount up to $500,000,000 per annum (the
“Amendment No. 14 Investment Basket”) (reduced on a dollar-for-dollar basis by
Permitted Acquisitions made pursuant to the Amendment No. 14 Permitted
Acquisition Basket); provided that up to 50% of the unused amount of the
Amendment No. 14 Investment Basket in any annual period may be carried over to
the immediately succeeding annual period. 6.7 Financial Covenants. (a) Interest
Coverage Ratio. Borrower shall not permit the Interest Coverage Ratio as of the
last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2014, to be less than (i) 2.25:1.00 through the Fiscal Quarter
ending March 31, 2016, (ii) 2.75:1.00 through the Fiscal Quarter ending June 30,
2016, (iii) 2.00:1.00 through the Fiscal Quarter ending December 31, 2016, (iv)
1.50:1.00 through the Fiscal Quarter ending March 31, 2019 and (v) 1.75:1.00 for
any Fiscal Quarter ending June 30, 2019 and thereafter. (b) Secured Leverage
Ratio. Borrower shall not permit the Secured Leverage Ratio as of the last day
of (i) the Fiscal Quarter ending December 31, 2011, to exceed 1.75 to 1.0, (ii)
2.50 to 1.0 through the Fiscal Quarter ending December 31, 2016, (iii) 3.00 to
1.0 through the Fiscal Quarter ending March 31, 2019 and (iv) 2.75 to 1.0 for
any Fiscal Quarter ending June 30, 2019 and thereafter. The provisions of this
Section 6.7 are for the benefit of the Revolving Credit Lenders only and the
Revolving Credit Lenders holding more than 50% of the aggregate Revolving
Exposure of all Lenders may amend, waive or otherwise modify this Section 6.7 or
the defined terms used solely for purposes of this Section 6.7 or waive any
Default resulting from a breach of this Section 6.7 without the consent of any
Lenders other than the Revolving Credit Lenders holding more than 50% of the
aggregate Revolving Exposure of all Lenders. 6.8 Fundamental Changes;
Disposition of Assets; Acquisitions. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into any transaction of merger, amalgamation,
arrangement, reorganization or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
license, exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or -
117 -



--------------------------------------------------------------------------------



 
[ex101amend17133.jpg]
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and capital expenditures in the ordinary
course of business) the business or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except: (a) any Subsidiary of Borrower may be
(i) merged, amalgamated or consolidated with or merged, amalgamated or
consolidated into Borrower or any other Subsidiary of Borrower; provided that
(A) in the case of such a merger, amalgamation or consolidation involving
Borrower, Borrower shall be the surviving Person or a Person that continues as a
merged, amalgamated or consolidated corporation and (B) in the case of such a
merger, amalgamation or consolidation involving any other Guarantor (and not
involving Borrower), the surviving Person, or a Person that continues as a
merged, amalgamated or consolidated corporation, shall be a Guarantor; provided
further that, in the case of this clause (B), solely for the purpose of internal
corporate tax restructuring, it is understood that any Guarantor may merge,
amalgamate or consolidate with a non-Guarantor Subsidiary so long as (x) such
non-Guarantor Subsidiary merges, amalgamates or consolidates with the Borrower
or a Guarantor substantially simultaneous with, or no longer than one Business
Day after the internal merger, amalgamation or consolidation involving a
Guarantor, with the surviving person, or the Person that continues as a merged,
amalgamated or consolidated corporation from such subsequent merger,
amalgamation or consolidation being the Borrower or a Guarantor, and (y) the
Borrower shall certify to the Administrative Agent on the date of any such
merger, amalgamation or consolidation that such merger, amalgamation or
consolidation shall comply with this Section 6.8(a), or (ii) other than with
respect to Borrower, reorganized, liquidated, wound up or dissolved if Borrower
determines in good faith that such reorganization, liquidation, winding up or
dissolution is in the best interest of Borrower and is not materially
disadvantageous to the Lenders; (b) sales or other dispositions of assets or
property that do not constitute Asset Sales (which sales or other dispositions
may take the form of a merger, amalgamation or similar transaction); (c) Asset
Sales (which Asset Sale may take the form of a merger, amalgamation or similar
transaction); provided that (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of Borrower (or similar governing body) of
Borrower or the applicable Subsidiary or Credit Party for Asset Sales with a
fair market value in excess of $75,000,000), (2) no less than 75% thereof shall
be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.14(a); (d) Asset Sales consisting of obsolete, worn out or
surplus assets or property, including, for greater certainty, Intellectual
Property; (e) Asset Sales consisting of sale and leaseback transactions
permitted by Section 6.10; provided that the Net Asset Sale Proceeds in excess
of $50,000,000 from any such Asset Sale shall be applied as required by Section
2.14(a); (f) Specified Asset Disposition; provided that the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.14(a); (g) Asset
Sales of property to the extent that (i) such property is concurrently exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Asset Sales are promptly applied to the purchase price of
such replacement property; (h) Permitted Acquisitions (which acquisition may
take the form of a merger, amalgamation or similar transaction so long as such
merger, amalgamation or similar transaction would be permitted by clause (a) of
this Section 6.8 if the acquired Person was, initially, a Subsidiary of
Borrower); provided that (x) in respect of acquisitions of assets by Persons
that are not Credit Parties and/or acquisitions of Equity Interests of Persons
(other than Excluded Subsidiaries) that do not become Guarantors or are not
owned by a Credit Party, the consideration (other than Equity Interests of
Borrower issued in payment of a portion of such consideration and the net
proceeds of the issuance of Equity Interests of Borrower to the extent used to
pay a portion of such consideration) shall not exceed, collectively with any
Investments then outstanding - 118 -



--------------------------------------------------------------------------------



 
[ex101amend17134.jpg]
under Section 6.6(d)(ii) in Persons other than Credit Parties (without
duplication of any such Investments then outstanding under Section 6.6(d)(ii)),
4.0% of Consolidated Total Assets per Fiscal Year and (y) immediately prior to
such Permitted Acquisition and on a Pro Forma Basis after giving effect thereto,
Borrower and its Subsidiaries shall be in compliance with each of the covenants
set forth in Section 6.7 as of the last day of the most recently ended Fiscal
Quarter; (i) Investments made in accordance with Section 6.6, other than
pursuant to clause (g) thereof (which Investment may take the form of (x) a
merger, amalgamation or similar transaction so long as such merger, amalgamation
or similar transaction would be permitted by clause (a) of this Section 6.8 if
the acquired Person was, initially, a Subsidiary of Borrower or (y) the
acquisition by purchase or otherwise of the business or fixed assets of any
Subsidiary or any division or line of business or other business unit of any
Subsidiary (including any such acquisition that would not constitute an
Investment, so long as such acquisition (1) would be permitted by Section 6.6
(d) if such acquisition were of Securities or Equity Interests of such
Subsidiary or a division or line of business or other business unit of such
Subsidiary and/or (2) is between and/or among Credit Parties)); (j) Liens
incurred in compliance with Section 6.2; (k) dispositions of investments in
Joint Ventures, to the extent required by, or made pursuant to buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; provided that the consideration
received shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower; provided that
any Net Asset Sale Proceeds from any such disposition shall be applied as
required by Section 2.14(a); (l) the disposition by Dow Pharmaceutical Sciences,
Inc. of its Equity Interests in Bioskin GmbH, a company with limited liability
organized under the laws of Germany; provided that any Net Asset Sale Proceeds
from any such disposition shall be applied as required by Section 2.14(a); (m)
Asset Sales in connection with any Acquisition or the Bausch & Lomb Acquisition,
for regulatory reasons; provided that any Net Asset Sale Proceeds therefrom
shall be applied as required by Section 2.14(a); (n) the Acquisitions; and (o)
Asset Sales by Sanitas AB of real property; provided that any Net Asset Sale
Proceeds from any such disposition shall be applied as required by Section
2.14(a). For purposes of clause (c) of this Section 6.8, each of the following
will be deemed Cash: (i) any liabilities, as shown on Borrower’s most recent
consolidated balance sheet, of Borrower or any of its Subsidiaries (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Loans) that are assumed by the transferee of any such assets pursuant to an
agreement that releases Borrower or such Subsidiary from further liability; (ii)
any securities, notes or other obligations received by Borrower or any such
Subsidiary from such transferee that are converted by Borrower or such
Subsidiary into Cash within 180 days after the consummation of the applicable
Asset Sale, to the extent of the Cash received in that conversion; and (iii) any
Designated Noncash Consideration having an aggregate fair market value that,
when taken together with all other Designated Noncash Consideration previously
received and then outstanding, does not exceed at the time of the receipt of
such Designated Noncash Consideration (with the fair market value of each item
of Designated Noncash Consideration being measured at the time received and
without giving effect to subsequent changes in value) the greater of
$100,000,000 or 1.00% of Consolidated Total Assets. - 119 -



--------------------------------------------------------------------------------



 
[ex101amend17135.jpg]
6.9 Disposal of Subsidiary Interests. Except for any direct or indirect sale,
assignment, pledge or other encumbrance or disposition of its interests in the
Equity Interests of any of its Subsidiaries in compliance with Sections 6.2, 6.6
and 6.8, no Credit Party shall, nor shall it permit any of its Subsidiaries to
directly or indirectly sell, assign, pledge or otherwise encumber or dispose of
any Equity Interests of any of its Subsidiaries, except to another Credit Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by Applicable Law. 6.10 Sales and
Leasebacks. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, which such Credit
Party (a) has sold or transferred or is to sell or to transfer to any other
Person (other than Borrower or any of its Subsidiaries), or (b) intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by such Credit Party to any Person (other than Borrower
or any of its Subsidiaries) in connection with such lease, except for any such
sale and subsequent lease of any fixed or capital assets by a Credit Party or
any of its Subsidiaries that is made for Cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after such Credit Party or such Subsidiary acquires or completes
the construction of such fixed or capital asset, provided that, if such sale and
leaseback results in Indebtedness with respect to Capital Leases, such
Indebtedness is permitted by Section 6.1(j) and any Lien made the subject of
such Indebtedness is permitted by Section 6.2(m). 6.11 Transactions with
Shareholders and Affiliates. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of Borrower on terms that are
less favorable to Borrower or that Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not such an Affiliate;
provided that the foregoing restriction shall not apply to (a) any transaction
between or among Borrower and the Guarantors; (b) reasonable and customary fees
paid to members of the board of directors (or similar governing body) of
Borrower or of its Subsidiaries; (c) compensation arrangements (including
severance arrangements to the extent approved by a majority of the disinterested
members of Borrower’s or the applicable Subsidiary’s board of directors (or
similar governing body) or the applicable committee thereof) for present or
former officers and other employees of Borrower or of its Subsidiaries entered
into in the ordinary course of business; (d) transactions described in Schedule
6.11; (e) any Restricted Junior Payment permitted pursuant to Section 6.4; (f)
indemnities provided for the benefit of, directors, officers or employees of
Borrower or of its Subsidiaries in the ordinary course of business; (g) loans
and advances to employees of Borrower or of its Subsidiaries permitted by
Section 6.6(f) (as well as advances to employees contemplated by clause (iii) of
the defined term “Investment”); and (h) Permitted Treasury Arrangements. 6.12
Conduct of Business. From and after the Third Restatement Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party or Subsidiary on
the Third Restatement Date and similar or related or ancillary businesses and
(ii) such other lines of business as may be consented to by Requisite Lenders.
6.13 Amendments or Waivers with Respect to Subordinated Indebtedness. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, amend or otherwise
change the terms of any Subordinated Indebtedness, if such amendment or change
would be materially adverse to any Credit Party or Lenders. 6.14 Amendments or
Waivers of Organizational Documents. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, agree to any amendment, restatement, supplement or
other modification to, or waiver of, any of its Organizational Documents after
the Third Restatement Date that is materially adverse to such Credit Party or
such Subsidiary, as applicable, and to the Lenders. 6.15 Fiscal Year. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, change its Fiscal
Year end from December 31. 6.16 Specified Subsidiary Dispositions. Borrower will
not, and will not permit any Subsidiary to, sell, transfer, lease or otherwise
dispose of the Equity Interests it holds in Biovail Insurance. - 120 -



--------------------------------------------------------------------------------



 
[ex101amend17136.jpg]
6.17 Biovail Insurance. Borrower will not permit Biovail Insurance to (i) carry
on any business other than the business of an Exempt Insurance Company as
defined under the Exempt Insurance Act of Barbados for the purpose of insuring
Borrower and/or some or all of its Subsidiaries or (ii) cancel, terminate or
otherwise amend or modify the Biovail Insurance Trust Indenture. 6.18
Establishment of Defined Benefit Plan. No Credit Party shall (a) sponsor,
administer, maintain, contribute to, participate in or assume or incur any
liability in respect of, any Defined Benefit Plan, or (b) acquire an interest in
any Person if such Person sponsors, administers, maintains, contributes to,
participates in or has any liability in respect of, any Defined Benefit Plan,
other than, with respect to clauses (a) and (b), Defined Benefit Plans that do
not, in the aggregate, have a solvency deficit in excess of $10,000,000 at any
time. 6.19 Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. SECTION 7. GUARANTY 7.1 Guaranty of the
Obligations. Subject to the provisions of the Contribution Agreement, Guarantors
jointly and severally hereby irrevocably and unconditionally guaranty to
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a) or other Insolvency Laws) (collectively, the “Guaranteed
Obligations”). 7.2 Contribution by Guarantors. Each of the Guarantors shall be
party to, and subject to the terms of, the Contribution Agreement. 7.3 Payment
by Guarantors. Subject to the Contribution Agreement, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or
analogous provisions of other Insolvency Laws), Guarantors will upon demand pay,
or cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Borrower’s
becoming the subject of a case or proceeding under any Insolvency Law, would
have accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid. 7.4 Liability of
Guarantors Absolute. To the extent permitted under Applicable Law, each
Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than satisfaction in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows: (a) this Guaranty is a guaranty of payment and performance when due and
not of collectability. This Guaranty is a primary obligation of each Guarantor
and not merely a contract of surety; - 121 -



--------------------------------------------------------------------------------



 
[ex101amend17137.jpg]
(b) to the extent permitted under Applicable Law, Administrative Agent may
enforce this Guaranty upon the occurrence of an Event of Default notwithstanding
the existence of any dispute between Borrower and any Beneficiary with respect
to the existence of such Event of Default; (c) the obligations of each Guarantor
hereunder are independent of the obligations of Borrower and the obligations of
any other guarantor (including any other Guarantor) of the obligations of
Borrower, and a separate action or actions may be brought and prosecuted against
such Guarantor whether or not any action is brought against Borrower or any of
such other guarantors and whether or not Borrower is joined in any such action
or actions; (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations; (e) any Beneficiary, upon such terms as
it deems appropriate, without notice or demand and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith or the applicable Hedge Agreement
or Cash Management Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements
or any Cash Management Agreements; and (f) this Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents or any Hedge Agreements or any Cash
Management Agreements, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment or performance of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements, any of the Cash Management Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with - 122
-



--------------------------------------------------------------------------------



 
[ex101amend17138.jpg]
the terms hereof or such Credit Document, such Hedge Agreement, such Cash
Management Agreement or any agreement relating to such other guaranty or
security; (iii) to the extent permitted by Applicable Law, the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents, any of the Hedge Agreements, any of the Cash Management
Agreements or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the Guaranteed Obligations) to the payment of indebtedness other than
the Guaranteed Obligations, even though any Beneficiary might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Borrower or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) to the extent permitted by
Applicable Law, any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations. (g) Each of
the Secured Parties agrees not to enforce the guarantee created hereunder by, or
any other Obligations under the Credit Document of a Guarantor established in
Luxembourg (a “Luxembourg Guarantor”) in so far as the aggregate obligations and
liabilities of any Luxembourg Guarantor with respect to the repayment under a
joint and several liability clause of any borrowing or costs or expenses not
incurred directly or indirectly by or on behalf of the Luxembourg Guarantor, and
the granting of any guarantee, indemnity or security under the Credit Documents
exceed 90% each time the higher of (i) the book value of all the assets of the
Luxembourg Guarantor at the time of this Agreement or at the time the relevant
guarantee or security is enforced or (ii) the net assets (capitaux propres as
referred to in article 34 of the Luxembourg law on the commercial register and
annual accounts) of such Luxembourg Guarantor as shown in the financial
statements as of the date of this Agreement or in the latest financial
statements (comptes annuels) available at the date of the relevant payment
hereunder and approved by the shareholders of such Luxembourg Company, and as
audited by its statutory auditor or its external auditor (réviseur
d’entreprise), if required by law; it being understood that the payment
obligations of the Luxembourg Guarantor shall not be limited to the extent that
the Luxembourg Guarantor secures obligations of its direct or indirect
Subsidiaries or in respect of sums that have been made directly or indirectly
available to the Luxembourg Guarantor. Notwithstanding anything to the contrary
in the Credit Documents, the limitation set out in this Section 7.4(g) shall
apply to the aggregate of all securities, whether guarantees, pledges, security
assignments, or otherwise, granted or to be granted by the Luxembourg Guarantor.
7.5 Waivers by Guarantors. To the extent permitted by Applicable Law, each
Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than satisfaction in full
of the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to gross
negligence, willful misconduct or bad faith; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) - 123 -



--------------------------------------------------------------------------------



 
[ex101amend17139.jpg]
any rights to set-offs, recoupments and counterclaims, and (iv) promptness,
diligence and any requirement that any Beneficiary protect, secure, perfect or
insure any security interest or lien or any property subject thereto; (f)
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Hedge Agreements, the Cash Management
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof. The Guarantor
incorporated under the laws of Mexico hereby waives, to the fullest extent
permitted by applicable Law, the benefits of orden, excusión y división and all
other rights and benefits provided for in Articles 2813, 2814, 2815, 2816, 2817,
2818, 2819, 2820, 2821, 2822, 2823, 2824, 2826, 2827, 2836, 2838, 2839, 2840,
2846, 2848 and 2849 of the Federal Civil Code (Código Civil Federal), and the
corresponding provisions of the Civil Codes of any State of Mexico and the
Federal District. 7.6 Guarantors’ Rights of Subrogation, Contribution, etc.
Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor hereby waives, to the extent
permitted by Applicable Law, any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by the Contribution Agreement. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrower,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof. 7.7 Subordination of Other Obligations. Any Indebtedness of
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof. Notwithstanding the foregoing, with respect to any
Guarantor incorporated under the laws of Singapore (each, a “Singaporean
Guarantor”), any Indebtedness of Borrower or any Guarantor now or hereafter held
by any Singaporean Guarantor is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by any
Singaporean Guarantor after an Event of Default has occurred and is continuing
(up to the aggregate amount which may be or become payable as Guaranteed
Obligations) shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall - 124 -



--------------------------------------------------------------------------------



 
[ex101amend17140.jpg]
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of such Singaporean
Guarantor under any other provision hereof, and it is agreed that nothing in
this Section 7.7 is intended to create a charge or other Lien. 7.8 Continuing
Guaranty. This Guaranty is a continuing guaranty and shall remain in effect
until all of the Guaranteed Obligations shall have been paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled. Each Guarantor hereby irrevocably waives any right to
revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations. 7.9 Authority of Guarantors or Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them. 7.10 Financial Condition of Borrower. Any Credit
Extension may be made to Borrower or continued from time to time, and any Hedge
Agreements or Cash Management Agreements may be entered into from time to time,
in each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Hedge Agreement or Cash Management Agreement is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents and the Hedge Agreements and the Cash Management
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by any Beneficiary. 7.11 Bankruptcy, etc.
(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case, application or
proceeding of or against Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case, application or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Borrower or any other Guarantor or
by any defense which Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.(b) Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case, application or proceeding referred to in clause (a) above (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case, application or
proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case, application or proceeding had not been
commenced) shall be included in the Guaranteed Obligations because it is the
intention of Guarantors and Beneficiaries that the Guaranteed Obligations which
are guaranteed by Guarantors pursuant hereto should be determined without regard
to any rule of law or order which may relieve Borrower of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case,
application or proceeding is commenced. (c) In the event that all or any portion
of the Guaranteed Obligations are paid by Borrower, the obligations of
Guarantors hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder. - 125 -



--------------------------------------------------------------------------------



 
[ex101amend17141.jpg]
7.12 Discharge of Guaranty upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger, amalgamation or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale.
7.13 Swiss Guarantee Limitations. Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, the following limitations shall
apply to any Swiss Guarantor: (a) If complying with the obligations of the Swiss
Guarantor under the guarantee (including for the avoidance of doubt, any
restrictions of the Swiss Guarantor’s rights of set-off and/or subrogation or
its duties to subordinate or waive claims, if any) would constitute a repayment
of capital (Einlagerückgewähr), a violation of the legally protected reserves
(gesetzlich geschützte Reserven) or the payment of a (constructive) dividend
(Gewinnausschüttung) by the Swiss Guarantor or would otherwise be restricted
under Swiss corporate law then applicable (the “Restricted Obligations”), the
aggregate liability of the Swiss Guarantor for Restricted Obligations shall not
exceed the amount of the Swiss Guarantor’s freely disposable equity in
accordance with Swiss law, being the total assets of the relevant Swiss
Guarantor less the total of (1) the aggregate of the relevant Swiss Guarantor’s
liabilities, (2) the aggregate share capital and (3) statutory reserves
(including reserves for own shares and revaluations as well as capital surplus
(agio) to the extent such reserves cannot be transferred into unrestricted,
distributable reserves (the “Maximum Amount”). The amount of freely disposable
equity shall be determined on the basis of an audited interim balance sheet as
set out in clause (b)(ii) below. This limitation shall only apply to the extent
that it is a requirement under applicable Swiss mandatory law at the time the
Swiss Guarantor is required to perform its guarantee obligations under the
Credit Documents. Such limitation shall not free the Swiss Guarantor from its
obligations in excess thereof, but merely postpone the performance date therefor
until such time as performance is again permitted notwithstanding such
limitation. (b) Immediately after having been requested to make any payments or
otherwise perform Restricted Obligations under the guarantee, the Swiss
Guarantor shall, and any parent company of the Swiss Guarantor being a party to
this Agreement shall procure that, the Swiss Guarantor will: (1) perform any
Restricted Obligations which are not affected by the above limitations and take
and cause to be taken all and any action, including, without limitation, (1) the
passing of any shareholders’ resolutions to approve any payment or other
performance under this Agreement or any other Credit Document and (2) the
obtaining of any confirmations which may be required as a matter of Swiss
mandatory law in force at the time the Swiss Guarantor is required to make a
payment or perform other obligations under this Agreement or any other Credit
Document, in order to allow a prompt payment of amounts owed by the Swiss
Guarantor under this Agreement or any other Credit Document as well as the
performance by the Swiss Guarantor of other obligations there related with a
minimum of limitations; and (2) in respect of any balance, if and to the extent
requested by the Collateral Agent or required under then applicable Swiss law,
provide the Collateral Agent with an interim balance sheet audited by the
statutory auditors of the Swiss Guarantor setting out the Maximum Amount, take
such further corporate and other action as may be required by law (such as board
and shareholders’ approvals and the receipt of any confirmations from the Swiss
Guarantor’s statutory auditors) and other measures necessary to allow the Swiss
Guarantor to make the payments agreed hereunder with a minimum of limitations
and, immediately thereafter, pay up to the Maximum Amount to the Collateral
Agent. (c) If the enforcement of the obligations of the Swiss Guarantor under
the Credit Documents would be limited due to the effects referred to in this
Agreement, the Swiss Guarantor shall further, to the extent permitted by
applicable law and Swiss accounting standards and upon request by the Collateral
Agent, write up or sell any of its assets that are shown in its balance sheet
with a book value that is significantly lower than the market value of the
assets, in case of sale, however, only if such assets are not - 126 -



--------------------------------------------------------------------------------



 
[ex101amend17142.jpg]
necessary for the Swiss Guarantor’s business (nicht betriebsnotwendig) and such
sale is permitted under the Credit Documents. (d) To the extent required by
applicable law, including double tax treaties, in force at the time, the Swiss
Guarantor is required to make a payment under this Agreement it shall: (i) use
its best efforts to ensure that such payments can be made without deduction of
Swiss Withholding Tax, or with deduction of Swiss Federal Withholding Tax at a
reduced rate, by discharging the liability to such tax by notification pursuant
to applicable law (including tax treaties) rather than payment of the tax; (ii)
deduct the Swiss Federal Withholding Tax at such rate (being 35% on the date
hereof) as in force from time to time if the notification procedure pursuant to
sub-paragraph (i) above does not apply; or shall deduct the Swiss Federal
Withholding Tax at the reduced rate resulting after discharge of part of such
tax by notification if the notification procedure pursuant to sub-paragraph (i)
applies for a part of the Swiss Federal Withholding Tax only; and shall pay
within the time allowed any such taxes deducted to the Swiss Federal Tax
Administration; and (iii) notify and provide evidence to the Collateral Agent
that the Swiss Federal Withholding Tax has been paid to the Swiss Federal Tax
Administration. (e) To the extent such deduction is made, and to the extent the
maximum amount of freely disposable shareholder equity pursuant to this
Agreement is not fully utilized, the Swiss Guarantor shall be required to pay an
additional amount so that after making any required deduction of Swiss Federal
Withholding Tax the aggregate net amount paid to the Lenders is equal to the
amount which would have been paid if no deduction of Swiss Federal Withholding
Tax had been required, provided that the aggregate amount paid (and including
amounts withheld) shall in any event be limited to the maximum amount of freely
disposable shareholder equity pursuant to this Agreement. (f) The Swiss
Guarantor shall use its reasonable efforts to ensure that any Person which is,
as a result of a deduction of Swiss Federal Withholding Tax, entitled to a full
or partial refund of the Swiss Federal Withholding Tax, will, as soon as
possible after the deduction of the Swiss Federal Withholding Tax, (i) request a
refund of the Swiss Federal Withholding Tax under any applicable law (including
double tax treaties), and (ii) pay to the Collateral Agent upon receipt any
amount so refunded (and after deduction of any tax) if so required under the
guarantee or the Indenture and to the extent legally permissible. (g)
Notwithstanding anything to the contrary in the Credit Documents, the limitation
set out in this Section 7.13 shall apply to the aggregate of all securities,
whether guarantees, pledges, security assignments, or otherwise, granted or to
be granted by the Swiss Guarantor. SECTION 8. EVENTS OF DEFAULT 8.1 Events of
Default. If any one or more of the following conditions or events shall occur:
(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to any Issuing Bank in reimbursement
of any drawing under a Letter of Credit; or (iii) any interest on any Loan or
any fee or any other amount due hereunder within three days after the date due;
or - 127 -



--------------------------------------------------------------------------------



 
[ex101amend17143.jpg]
(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount, including any payment in settlement, payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section
8.1(a)) in an individual principal amount (or Net Mark-to-Market Exposure) of
$100,000,000 or with an aggregate principal amount (or Net Mark-to-Market
Exposure) of $100,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Credit Party with respect to
any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts (or Net Mark-to-Market Exposure)
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or (c) Breach of Certain Covenants. Failure of any Credit Party to perform
or comply with any term or condition contained in Section 2.6, Section 5.1(e),
Section 5.2 or Section 6, provided that a Default as a result of a breach of
Section 6.7 (a “Financial Covenant Event of Default”) shall not constitute an
Event of Default with respect to any Term Loans, Extended Term Loans and/or New
Term Loans unless and until the Revolving Credit Lenders have declared all
amounts outstanding with respect to the Revolving Commitments, Revolving Loans
or other Revolving Exposure of the Revolving Credit Lenders to be immediately
due and payable and all outstanding Revolving Commitments to be immediately
terminated, in each case in accordance with this Agreement; or (d) Breach of
Representations, Etc. Any representation, warranty, certification or other
statement made or deemed made by any Credit Party in any Credit Document or in
any statement or certificate at any time given by any Credit Party or any of its
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or (f) Involuntary
Bankruptcy; Appointment of Receiver, etc. (i) A court of competent jurisdiction
shall enter a decree or order for relief in respect of Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiaries) in an involuntary case
under any Insolvency Law, which decree or order is not stayed; or any other
similar relief shall be granted under any Applicable Law; or (ii) an involuntary
case or proceeding (including the filing of any notice of intention in respect
thereof) shall be commenced against Borrower or any of its Subsidiaries (other
than any Immaterial Subsidiaries) under any Insolvency Law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, receiver-manager, administrative receiver,
administrator, liquidator, sequestrator, trustee, custodian or other officer
having similar powers over Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiaries), or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, custodian or similar officer of
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiaries) for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiaries), and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or (g)
Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiaries) shall have an order for
relief entered with respect to it or shall file a petition or application
seeking any relief or shall otherwise commence a voluntary case or - 128 -



--------------------------------------------------------------------------------



 
[ex101amend17144.jpg]
proceeding under any Insolvency Law, or shall consent to, or fail to contest in
a timely manner the commencement of, or the entry of an order for relief in an
involuntary case or proceeding, or to the conversion of an involuntary case to a
voluntary case or proceeding, under any such law, or shall consent to, or fail
to contest in a timely manner, the commencement of, or the appointment of or
taking possession by a receiver, receiver-manager, trustee, custodian or other
similar officer for all or a substantial part of its property; or Borrower or
any of its Subsidiaries (other than any Immaterial Subsidiaries) shall make any
assignment for the benefit of creditors; or (ii) Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiaries) shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due or is otherwise insolvent; or the board of directors (or
similar governing body) of Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiaries) (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
herein or in Section 8.1(f); or (h) Judgments and Attachments. Any money
judgment, writ or warrant of attachment or similar process involving an amount
in excess of $100,000,000 individually or in the aggregate at any time (in
either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against Borrower, any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty days (or in any event later than five days prior to the
date of any proposed sale thereunder); or (i) Dissolution. Any order, judgment
or decree shall be entered against any Credit Party decreeing the dissolution,
winding-up or split-up of such Credit Party and such order shall remain
undischarged or unstayed for a period in excess of thirty days; or (j) Employee
Benefit Plans. There shall occur one or more ERISA Events that have had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; or (k) Canadian Employee Benefit Plans. (x) There shall occur
one or more Canadian Pension Plan Termination Events that have had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (y) a Canadian Credit Party fails to make a required
contribution to or payment under any Canadian Pension Plan when due and such
failure has had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; or (l) Change of Control. A Change of
Control shall occur; or (m) Guaranties, Collateral Documents and Other Credit
Documents. At any time after the execution and delivery thereof, (i) the
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms) or shall be declared to be null and void or any Guarantor shall repudiate
its obligations thereunder, (ii) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations (other than Obligations in respect of any Hedge
Agreement or Cash Management Agreement) in accordance with the terms hereof) or
shall be declared null and void, or Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any portion of the Collateral purported to be covered by the Collateral
Documents, THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g) with respect to Borrower, automatically, and (2) upon
the occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) Requisite Lenders, upon notice to Borrower
by Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of Issuing - 129 -



--------------------------------------------------------------------------------



 
[ex101amend17145.jpg]
Banks to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
to be held as security for Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding and (III) all other Obligations (other than
Hedge Agreements and Cash Management Agreements unless and to the extent such
agreements are independently declared due and payable in accordance with their
respective terms); provided, the foregoing shall not affect in any way the
obligations of Lenders under Section 2.3(b)(v) or Section 2.4(e); and (C)
Administrative Agent may cause Collateral Agent to enforce any and all Liens and
security interests created pursuant to Collateral Documents. SECTION 9. AGENTS
9.1 Appointment of Agents. J.P. Morgan and Morgan Stanley are hereby appointed
Co-Syndication Agents hereunder, and each Lender hereby authorizes J.P. Morgan
and Morgan Stanley to act as Co-Syndication Agents in accordance with the terms
hereof and the other Credit Documents. Barclays is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Barclays to act as Administrative
Agent and Collateral Agent in accordance with the terms hereof and of the other
Credit Documents. Each Agent hereby agrees to act in its capacity as such upon
the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its Subsidiaries.
Each Co-Syndication Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder (in its capacity as a
Co-Syndication Agent) to any of its Affiliates. As of the Third Restatement
Date, each of J.P. Morgan and Morgan Stanley, in each of their capacities as a
Co-Syndication Agent, shall not have any obligations but shall be entitled to
all benefits of this Section 9. The Syndication Agents and any Agent described
in clause (d) of the definition thereof may resign from such role at any time,
with immediate effect, by giving prior written notice thereof to Administrative
Agent and Borrower. 9.2 Powers and Duties. Each Lender irrevocably authorizes
each Agent to take such action on such Lender’s behalf and to exercise such
powers, rights and remedies hereunder and under the other Credit Documents as
are specifically delegated or granted to such Agent by the terms hereof and
thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Credit Documents. Each Agent
may exercise such powers, rights and remedies and perform such duties by or
through its agents or employees. No Agent shall have, by reason hereof or any of
the other Credit Documents, a fiduciary relationship in respect of any Lender
(except, in respect of Collateral Agent in its capacity as trustee under Section
9.8(a), to the extent such fiduciary relationship cannot lawfully be excluded);
and nothing herein or any of the other Credit Documents, expressed or implied,
is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein. 9.3 General Immunity. (a) No
Responsibility for Certain Matters. No Agent shall be responsible to any Lender
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party or to any Agent or
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the - 130 -



--------------------------------------------------------------------------------



 
[ex101amend17146.jpg]
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof. (b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or with any of the other Credit Documents or from the exercise of any
power, discretion or authority vested in it hereunder or thereunder unless and
until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5). (c) Delegation of Duties. Administrative Agent may perform any
and all of its duties and exercise its rights and powers under this Agreement or
under any other Credit Document by or through any one or more sub-agents
appointed by Administrative Agent. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to any of the
Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent and not
to any Credit Party, Lender or any other Person and no Credit Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided that the
Administrative Agent shall be responsible for the gross negligence, willful
misconduct or bad faith of such sub-agent. 9.4 Agents Entitled to Act as Lender.
The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
and the Letters of Credit, each Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders. - 131 -



--------------------------------------------------------------------------------



 
[ex101amend17147.jpg]
9.5 Lenders’ Representations, Warranties and Acknowledgment. (a) Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition and affairs of Borrower and its respective Subsidiaries
in connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Borrower and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders. (b) Each Lender, by delivering its signature
page to this Agreement, or an Assignment Agreement or a Joinder Agreement and
funding its Tranche A Term Loans, Tranche B Term Loans, New Term Loans and/or
Revolving Loans shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Original Closing Date, on the First Restatement Date, on the Second Restatement
Date, on the Second Amendment and Restatement Joinder Date, on the Third
Restatement Date or as of the date of funding of such New Term Loans and/or
Revolving Loans. 9.6 Right to Indemnity. Each Lender, in proportion to its Pro
Rata Share, severally agrees to indemnify each (a) Agent, their Affiliates and
their respective officers, partners, directors, trustees, employees and agents
of each Agent and (b) Issuing Banks, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of Issuing Banks
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Agent or Issuing Bank in any way
relating to or arising out of this Agreement or the other Credit Documents, in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of such Indemnitee Agent Party; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Indemnitee Agent Party’s gross negligence or willful misconduct as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Indemnitee Agent Party for any
purpose shall, in the opinion of such Indemnitee Agent Party, be insufficient or
become impaired, such Indemnitee Agent Party may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided that in no event shall this sentence
require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further that this sentence shall not be deemed to require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence. 9.7 Successor
Administrative Agent, Collateral Agent and Swing Line Lender. (a) Administrative
Agent shall have the right to resign at any time by giving prior written notice
thereof to Lenders and Borrower, and Administrative Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to Borrower and Administrative Agent and signed by Requisite Lenders.
Administrative Agent shall have the right to appoint a financial institution to
act as Administrative Agent and/or Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower (other than at any time an Event of Default
shall have occurred and then be continuing) and the Requisite Lenders, and
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation, (ii) the acceptance of such
successor Administrative Agent by Borrower (other than at any time an Event of
Default shall have occurred and then be continuing) and the Requisite Lenders or
(iii) such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation or any such removal, if a successor Administrative Agent
has not already been appointed by the retiring Administrative Agent, Requisite
Lenders shall have the right, upon five Business Days’ notice to Borrower, to
appoint a successor Administrative Agent. If neither - 132 -



--------------------------------------------------------------------------------



 
[ex101amend17148.jpg]
Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders or the Issuing Banks under any of the Credit Documents shall
continue to be held by the retiring Collateral Agent as nominee until such time
as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation or removal of Barclays or
its successor as Administrative Agent pursuant to this Section shall also
constitute the resignation or removal of Barclays or its successor as Collateral
Agent. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.
(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Collateral Agent
signed by Requisite Lenders. Administrative Agent shall have the right to
appoint a financial institution as Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower (other than at any time an Event of Default
shall have occurred and then be continuing) and the Requisite Lenders and
Collateral Agent’s resignation shall become effective on the earliest of (i) 30
days after delivery of the notice of resignation, (ii) the acceptance of such
successor Collateral Agent by Borrower (other than at any time an Event of
Default shall have occurred and then be continuing) and the Requisite Lenders or
(iii) such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation or any such removal, Requisite Lenders shall have the
right, upon five Business Days’ notice to Administrative Agent, to appoint a
successor Collateral Agent. Until a successor Collateral Agent is so appointed
by Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders or the Issuing Banks under any of the
Credit Documents shall continue to be held by the retiring Collateral Agent as
nominee until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder. (c) Any resignation or removal of Barclays or its successor as
Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of Barclays or its successor as Swing Line Lender, and
any successor Administrative Agent appointed pursuant to this Section shall,
upon its acceptance of such appointment, become the successor Swing Line Lender
for all purposes hereunder. In such event (i) Borrower shall prepay any - 133 -



--------------------------------------------------------------------------------



 
[ex101amend17149.jpg]
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (ii) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
any Swing Line Note held by it to Borrower for cancellation, and (iii) Borrower
shall issue, if so requested by successor Administrative Agent and Swing Line
Loan Lender, a new Swing Line Note to the successor Administrative Agent and
Swing Line Lender, in the principal amount of the Swing Line Sublimit then in
effect and with other appropriate insertions. 9.8 Collateral Documents and
Guaranty. (a) Agents Under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents (including, for the avoidance of doubt,
for the purposes of signing, entering into and taking any step under the
Collateral Documents in the name and on behalf of the Secured Parties); provided
that neither Administrative Agent nor Collateral Agent shall owe any fiduciary
duty, duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Obligations with respect to any Hedge Agreement.
Subject to Section 10.5, without further written consent or authorization from
any Secured Party, Administrative Agent or Collateral Agent, as applicable may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented, (ii) release any Guarantor from the Guaranty pursuant to Section 7.12
or with respect to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented,
(iii) release any Guarantor designated as an Excluded Subsidiary (solely to the
extent such Subsidiary is designated an Immaterial Subsidiary pursuant to clause
(b) of the definition of Excluded Subsidiary) or Unrestricted Subsidiary from
the Guaranty and any applicable Collateral Documents or (iv) in connection with
any transaction permitted pursuant to Sections 6.1(f), 6.2(aa) or 6.2(bb), amend
or otherwise modify (including by a waiver of any requirement or release
thereof) any Collateral Document to provide for the applicable accounts (or
amounts or assets held therein or credited thereto) to be released and treated
as “Excluded Accounts” (as defined in the Second Amended and Restated Pledge and
Security Agreement) (or the equivalent thereof (or provide equivalent treatment)
with respect to any other applicable Collateral Documents) or to subordinate its
Lien with respect to such accounts (or amounts or assets held therein or credit
thereto). Collateral Agent further declares that it holds all Australian
Collateral acquired by the Collateral Agent after the date hereof on trust for
the benefit of the Secured Parties from time to time (it being understood that
the provisions of this Section 9 apply to Collateral Agent in its capacity as
trustee of such trust). (b) Right to Realize on Collateral and Enforce Guaranty.
Anything contained in any of the Credit Documents to the contrary
notwithstanding, Borrower, Administrative Agent, Collateral Agent and each
Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Collateral Agent, and
(ii) in the event of a foreclosure by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, Collateral Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale or other disposition. (c) Rights Under Hedge Agreements and Cash
Management Agreements. No Hedge Agreement or Cash Management Agreement will
create (or be deemed to create) in favor of any Lender Counterparty that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 10.5(c)(v) of this Agreement, Section
9.2 of the Second Amended and Restated Pledge and Security Agreement and the
analogous sections of any other Collateral Documents. By accepting the benefits
of the Collateral, such Lender Counterparty shall be deemed - 134 -



--------------------------------------------------------------------------------



 
[ex101amend17150.jpg]
to have appointed Collateral Agent as its agent and agreed to be bound by the
Credit Documents as a Secured Party, subject to the limitations set forth in
this clause (c). (d) Release of Collateral and Guarantees, Termination of Credit
Documents. Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than obligations in respect
of any Hedge Agreement or Cash Management Agreement) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (unless the outstanding amounts under all such Letters of Credit
have been cash collateralized in a manner reasonably satisfactory to Issuing
Banks or, if satisfactory to each Issuing Bank in its sole discretion, a
backstop Letter of Credit is in place), upon request of Borrower, (i) Collateral
Agent shall (without notice to, or vote or consent of, any Lender, or any
Affiliate of any Lender or any Lender Counterparty that is a party to any Hedge
Agreement or Cash Management Agreement) take such actions as shall be required
to release its security interest in all Collateral, and (ii) Administrative
Agent shall (without notice to, or vote or consent of, any Lender, or any
Affiliate of any Lender or any Lender Counterparty that is a party to any Hedge
Agreement or Cash Management Agreement) take such actions as shall be required
to release all guarantee obligations provided for in any Credit Document,
whether or not on the date of such release there may be outstanding Obligations
in respect of Hedge Agreements or Cash Management Agreements (and, subject to
the next succeeding sentence, the provisions of Section 7 shall cease to apply).
Any such release of guarantee obligations shall be deemed subject to the
provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made. In addition, upon (a) any disposition of
property permitted by this Agreement to a Person that is not a Credit Party, the
Liens granted thereon shall be deemed to be automatically released and such
property shall automatically revert to the applicable Grantor with no further
action on the part of any Person, (b) the consummation of any transaction
permitted by the Credit Agreement as a result of which a Guarantor ceases to be
a Subsidiary of Borrower, such Guarantor shall automatically be released from
its obligations hereunder and under the Collateral Documents and the guaranty
and security interest in the Collateral of such Guarantor shall automatically be
released or (c) the designation of any Guarantor (immediately prior to such
designation) as an Excluded Subsidiary (solely to the extent such Subsidiary is
designated an Immaterial Subsidiary pursuant to clause (b) of the definition of
Excluded Subsidiary) or an Unrestricted Subsidiary, such Guarantor shall
automatically be released from its obligations hereunder and under the
Collateral Documents and the guaranty and security interest in the Collateral of
such Guarantor shall automatically be released. (e) Intercreditor and
Subordination Agreements. Each Secured Party hereby further authorizes the
Administrative Agent or Collateral Agent, as applicable, on behalf of and for
the benefit of the Secured Parties, without the further consent or acquiescence
of the Secured Parties, to (i) enter into intercreditor agreements and/or make
amendments to Collateral Documents, in each case, required under, or in
connection with, any Indebtedness permitted under Sections 6.1(q), (r) or (s)
that is secured by a Lien ranking pari passu with the Liens securing the
Obligations, in each case in form and substance reasonably satisfactory to the
Administrative Agent or Collateral Agent, as applicable and/or (ii) enter into
subordination or similar agreements (including amendments to, or modification or
releases of, deposit account control agreements (or similar agreements or
arrangements or other forms of bank or securities account pledges)) or take
similar actions to permit the Borrower and/or its Subsidiaries to effectuate
transactions permitted by Sections 6.1(f), 6.2(aa) and/or 6.2(bb). 9.9
Withholding Taxes. To the extent required by any Applicable Law, Administrative
Agent may withhold from any payment to any Lender (which term shall include
Swing Line Lender and each Issuing Bank for purposes of this Section 9.9) an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
fully and hold harmless Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by Borrower pursuant to
Section 2.20 and without limiting or expanding the obligation of Borrower to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, - 135 -



--------------------------------------------------------------------------------



 
[ex101amend17151.jpg]
whether or not such Tax was correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. The agreements in this Section 9.9 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Agreement and the repayment, satisfaction or discharge of all other Obligations.
9.10 Quebec Security. To the extent that any Canadian Credit Party now or in the
future is required to grant security pursuant to the laws of the Province of
Quebec, each Agent (other than the Collateral Agent) and Lender acting for
itself and on behalf of all present and future Affiliates of such Agent or
Lender that are or become a Lender Counterparty, hereby irrevocably authorizes
and appoints the Collateral Agent to act as the hypothecary representative
(fondé de pouvoir) (within the meaning of Article 2692 of the Civil Code of
Quebec) in order to hold any hypothec granted under the laws of the Province of
Quebec as security for any debenture, bond or other title of indebtedness that
may be issued by any Canadian Credit Party (or as security in respect of any
Obligations) and to exercise such rights and duties as are conferred upon a
fondé de pouvoir under the relevant deed of hypothec and applicable laws (with
the power to delegate any such rights or duties). Moreover, in respect of any
pledge by any such Canadian Credit Party of any such debenture, bond or other
title of indebtedness as security in respect of any Obligations, the Collateral
Agent shall also be authorized to hold such debenture, bond or other title of
indebtedness as agent, mandatary, custodian and pledgee for the benefit of the
Agents, the Lenders and the Lender Counterparties, the whole notwithstanding the
provisions of Section 32 of the An Act respecting the Special Powers of Legal
Persons (Quebec). The execution prior to the date hereof by the Collateral Agent
(or its predecessor in such capacity) of any deed of hypothec or other security
documents made pursuant to the laws of the Province of Quebec, is hereby
ratified and confirmed. Any person who becomes a Lender, Issuing Bank, an Agent
or a Lender Counterparty shall be deemed to have consented to and ratified the
foregoing appointment of each of the Collateral Agent as fondé de pouvoir,
agent, mandatary and custodian on behalf of all Agents, Issuing Banks, Lenders
and the Lender Counterparties, including such person. For greater certainty, the
Collateral Agent, when acting as the hypothecary representative (fondé de
pouvoir), shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favour of the Collateral Agent in
this Agreement, which shall apply mutatis mutandis. In the event of the
resignation and appointment of a successor Collateral Agent, such successor of
the Collateral Agent shall also act as the hypothecary representative (fondé de
pouvoir) without any further action or formality, and as agent, mandatary and
custodian for the purposes set forth above. Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender. The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. 9.11
German Security. (a) For the purposes of any German Security (where “German
Security” means any security interest created under the Collateral Documents
governed by German law) in addition to the provision set out in this Section 9
above, the specific provisions set out in paragraphs (b) to (g) of this Section
9.11 shall be applicable. In the case of any inconsistency, the provisions set
out in paragraphs (b) to (g) of this Section 9.11 shall prevail. The provisions
set out in paragraph (b) to (g) of this Section 9.11 shall not constitute a
trust pursuant to the laws of the State of New York but a fiduciary relationship
(Treuhand) within the meaning of German law. (b) With respect to any German
Security constituted by non–accessory (nicht akzessorische) security interests,
the Collateral Agent shall hold, administer and, as the case may be, enforce or
release that German Security in its own name, but for the account of the Secured
Parties. (c) With respect to any German Security constituted by accessory
(akzessorische) security interests, the Collateral Agent shall administer and,
as the case may be, enforce or release that German Security in the name of and
for and on behalf of the Secured Parties and shall hold, administer and, as the
case may be, enforce or release that German Security in its own name on the
basis of its own rights under Section 10.32 (Parallel Debt (Germany)). (d) Each
Secured Party (other than the Collateral Agent) hereby instructs and authorizes
the Collateral Agent (with the right of sub delegation) to act as its agent
(Stellvertreter) and in particular (without limitation) to enter into and amend
any documents evidencing German Security and to make and accept all declarations
and take all actions it considers necessary or useful in connection with any
German Security on behalf of that Secured Party. - 136 -



--------------------------------------------------------------------------------



 
[ex101amend17152.jpg]
The Collateral Agent shall further be entitled to enforce or release any German
Security, to perform any rights and obligations under any documents evidencing
German Security and to execute new and different documents evidencing or
relating to the German Security. (e) At the request of the Collateral Agent,
each Secured Party shall provide the Collateral Agent with a separate written
power of attorney (Spezialvollmacht) for the purposes of executing any
agreements and documents or otherwise acting on their behalf. Each Secured Party
hereby ratifies and approves all acts previously done by the Collateral Agent on
such Secured Party’s behalf. (f) Each Secured Party hereby releases the
Collateral Agent from the restrictions imposed by Section 181 German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other law, in each case to the extent legally possible to that Secured
Party. A Secured Party which is barred by its constitutional documents or by
laws from granting such exemption shall notify the Collateral Agent accordingly.
(g) The Collateral Agent accepts its appointment as agent and administrator of
the German Security on the terms and subject to the conditions set out in this
Agreement and the Secured Parties, the Collateral Agent and all other parties to
this Agreement agree that, in relation to any German Security, no Secured Party
(other than the Collateral Agent in that capacity) shall exercise any
independent power to enforce any German Security or take any other action in
relation to the enforcement of the German Security, or make or receive any
declarations in relation thereto. 9.12 Belgian Security. Each Lender appoints
the Collateral Agent to act as its agent (vertegenwoordiger/représentant) for
the purposes of the Belgian law of 15 December 2004 on financial collateral, as
amended from time to time and any other applicable legislation. SECTION 10.
MISCELLANEOUS 10.1 Notices. (a) Notices Generally. Any notice or other
communication herein required or permitted to be given to a Credit Party,
Co-Syndication Agent, Collateral Agent, Administrative Agent or Swing Line
Lender, shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Issuing Bank or
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 3.3(b)
or paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile (except for any notices sent to
Administrative Agent) or United States mail or Canada Post or courier service
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile,
or three Business Days after depositing it in the United States mail or Canada
Post with postage prepaid and properly addressed; provided that no notice to any
Agent shall be effective until received by such Agent; provided further that any
such notice or other communication shall at the request of the Administrative
Agent be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto
as designated by the Administrative Agent from time to time. (b) Electronic
Communications. (1) Notices and other communications to Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2 if such Lender or Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon - 137 -



--------------------------------------------------------------------------------



 
[ex101amend17153.jpg]
the deemed receipt by the intended recipient at its e-mail address as described
in the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (2) Each Credit Party
understands that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution and agrees and assumes the risks associated
with such electronic distribution, except to the extent caused by the willful
misconduct or gross negligence of Administrative Agent, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. (3) The
Platform and any Approved Electronic Communications are provided “as is” and “as
available.” None of the Agents nor any of their respective officers, directors,
employees, agents, advisors or representatives (the “Agent Affiliates”) warrant
the accuracy, adequacy, or completeness of the Approved Electronic
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Platform and the Approved Electronic Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the Agent
Affiliates in connection with the Platform or the Approved Electronic
Communications. (4) Each Credit Party, each Lender, each Issuing Bank and each
Agent agrees that Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies. (5)
Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof. (c) Private
Side Information Contacts. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Non-Public Information with respect
to Borrower, its Subsidiaries or their securities for purposes of Applicable
Law, including United States federal or state securities laws. 10.2 Expenses.
Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (a) all the actual and reasonable out-of-pocket
costs and expenses incurred in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the reasonable out-of-pocket costs of furnishing
all opinions by counsel for Borrower and the other Credit Parties; (c) the
reasonable and documented out-of-pocket fees, expenses and disbursements of
counsel to Agents and Issuing Banks in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (d) all the actual costs and
reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of Collateral Agent, for the benefit
of Secured Parties, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions that any Agent or Requisite Lenders may request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual costs and reasonable out-of-pocket fees, expenses
and disbursements of any auditors, accountants, consultants or appraisers; (f)
all the actual costs and reasonable out-of-pocket expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable out-of-pocket costs and expenses incurred by each
Agent or Issuing Bank in connection with the syndication of the Loans, including
for purposes of this Section 10.2, Letters of Credit and Commitments and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto; and (h) after the occurrence of a
Default or an Event of Default, all out-of-pocket costs and expenses, including
reasonable attorneys’ fees and costs of settlement, incurred by any Agent,
Issuing Banks and Lender in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or - 138 -



--------------------------------------------------------------------------------



 
[ex101amend17154.jpg]
Event of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
10.3 Indemnity. (a) In addition to the payment of expenses pursuant to Section
10.2, whether or not the transactions contemplated hereby shall be consummated,
each Credit Party agrees to defend indemnify, pay and hold harmless each Agent,
Issuing Bank and Lender and the officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents and Affiliates of each Agent,
Issuing Bank and each Lender (each, an “Indemnitee”), from and against any and
all Indemnified Liabilities, in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of such Indemnitee; provided that no
Credit Party shall have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence or willful misconduct of that Indemnitee, in each case
as determined by a final, non-appealable judgment of a court of competent
jurisdiction, or if such Indemnified Liabilities result from any action, suit or
proceeding in contract brought by a Credit Party for direct damages (as opposed
to special, indirect, consequential or punitive damages) against such Indemnitee
for a material breach by such Indemnitee of its obligations under any Credit
Document that is determined in favor of such Credit Party by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 apply but are unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
Applicable Law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them. (b) To the extent permitted by
Applicable Law, no Credit Party shall assert, and each Credit Party hereby
waives, any claim against each Lender, each Agent, Issuing Bank, Arranger and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. No Indemnitee referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby. 10.4
Set-Off. In addition to any rights now or hereafter granted under Applicable Law
and not by way of limitation of any such rights, upon the occurrence of any
Event of Default each Lender is hereby authorized by each Credit Party at any
time or from time to time subject to the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed), to set-off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts (in whatever currency)) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party (in whatever currency) against and on account of
the obligations and liabilities of any Credit Party to such Lender hereunder,
the Letters of Credit and participations therein and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto, the Letters of Credit and participations therein or with any
other Credit Document, irrespective of whether or not (a) such Lender shall have
made any demand hereunder or (b) the principal of or the interest on the Loans
or any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Section 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured. The applicable Lender shall notify Borrower and Administrative Agent
of such set-off and application, provided that any failure or any delay in
giving such notice shall not affect the validity of any such set-off and
application under this Section 10.4. - 139 -



--------------------------------------------------------------------------------



 
[ex101amend17155.jpg]
10.5 Amendments and Waivers. (a) Requisite Lenders’ Consent. Subject to the
additional requirements of Sections 10.5(b) and 10.5(c), no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Requisite Lenders; provided,
that Administrative Agent may, with the consent of Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or Issuing Bank. (b) Affected Lenders’
Consent. Without the written consent of each Lender that would be directly
affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would: (i) extend the scheduled final maturity
of any Loan or Note; (ii) waive, reduce or postpone any scheduled repayment (but
not prepayment); (iii) extend the stated expiration date of any Letter of Credit
beyond the Revolving Commitment Termination Date; (iv) reduce the rate of
interest on any Loan (other than any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.10) or any fee or any premium or
other amount payable hereunder; (v) extend the time for payment of any such
interest or fees; (vi) reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit; (vii) amend,
modify, terminate or waive any provision of Section 2.13(b)(iii), this Section
10.5(b), Section 10.5(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required or for the pro rata
treatment among Lenders; (viii) amend the definition of “Requisite Lenders” or
“Pro Rata Share”; provided, with the consent of Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments, the Term Loans, Revolving Commitments and the Revolving
Loans are included on the Second Restatement Date; (ix) release all or
substantially all of the Collateral or all or substantially all of the
Guarantors from the Guaranty except as expressly provided in the Credit
Documents; or (x) consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under any Credit Document; provided that for
the avoidance of doubt, all Lenders shall be deemed directly affected thereby
with respect to any amendment described in clauses (vii), (viii), (ix) and (x).
(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall: (i) increase any Revolving Commitment of any Lender over
the amount thereof then in effect without the consent of such Lender; provided
that no amendment, modification or waiver of any condition precedent, covenant,
Default or Event of Default shall constitute an increase in any Revolving
Commitment of any Lender; - 140 -



--------------------------------------------------------------------------------



 
[ex101amend17156.jpg]
(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender; (iii) alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.17 without the consent of Lenders holding
more than 50% of the aggregate Tranche A Term Loan Exposure of all Lenders,
Tranche B Term Loan Exposure of all Lenders, New Term Loan Exposure of all
Lenders, Revolving Exposure of all Lenders, as applicable, of each Class which
is being allocated a lesser repayment or prepayment as a result thereof;
provided that Requisite Lenders may waive, in whole or in part, any prepayment
so long as the application, as between Classes, of any portion of such
prepayment which is still required to be made is not altered; (iv) amend,
modify, terminate or waive any obligation of Lenders relating to the purchase of
participations in Letters of Credit as provided in Section 2.4(e) without the
written consent of Administrative Agent and of the applicable Issuing Banks; (v)
amend, modify or waive this Agreement, the Second Amended and Restated Pledge
and Security Agreement, the Canadian Pledge and Security Agreement, the Quebec
Security Documents, the Barbados Security Documents, the Luxembourg Security
Documents or the Swiss Security Documents, so as to alter the ratable treatment
of Obligations arising under the Credit Documents and Obligations arising under
Hedge Agreements or Cash Management Agreements or the definition of “Lender
Counterparty,” “Hedge Agreement,” “Cash Management Agreement,” “Obligations,” or
“Secured Obligations” (as defined in any applicable Collateral Document) in each
case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty; (vi)
amend, modify, terminate or waive any provision of Section 9 as the same applies
to any Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the consent of such Agent; (vii)
amend any provision relating solely to the Delayed Draw Commitments without the
written consent of Lenders holding a majority in aggregate principal amount of
the Delayed Draw Commitments; (viii) increase any Delayed Draw Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided that no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Delayed Draw Commitment of any Lender; or (ix) waive any condition to the
making of any Revolving Loan or Delayed Draw Term Loan without the consent of a
majority in interest of the Lenders holding Revolving Commitments or Delayed
Draw Commitments, as applicable. (d) Notwithstanding Section 10.5(a) , any such
agreement that shall extend the Revolving Commitment Termination Date or the
Term Loan Maturity Date, as applicable, of one or more Lenders (the “Extending
Lender”) and does not amend any other provision of this Agreement or the Credit
Documents other than to change the Applicable Margin of Extending Lenders shall
only require the consent of Borrower, the Administrative Agent and the Extending
Lenders. Notwithstanding anything to the contrary, without the consent of any
other Person, the applicable Credit Party or Credit Parties and the
Administrative Agent and/or Collateral Agent may (in its or their respective
sole discretion, or shall, to the extent required by any Credit Document) enter
into any amendment or waiver of any Credit Document, or enter into any new
agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in Collateral or additional
property to become Collateral for the benefit of the Secured Parties, or as
required by local law to give effect to, or protect any security interest for
the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law. - 141 -



--------------------------------------------------------------------------------



 
[ex101amend17157.jpg]
(e) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party. 10.6 Successors and Assigns; Participations.
(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
9.6 and Indemnitees under Section 10.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) Register. Borrower, Administrative
Agent and Lenders shall deem and treat the Persons listed as Lenders in the
Register as the holders and owners of the corresponding Commitments and Loans
listed therein for all purposes hereof, and no assignment or transfer of any
such Commitment or Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of a fully executed Assignment
Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding tax matters and any fees payable in
connection with such assignment, in each case, as provided in Section 10.6(d).
Each assignment shall be recorded in the Register promptly following receipt by
the Administrative Agent of the fully executed Assignment Agreement and all
other necessary documents and approvals, prompt notice thereof shall be provided
to Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans, absent manifest error. (c) Right to Assign. Each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its rights and obligations under this Agreement, including all or a portion of
its Commitment or Loans owing to it or other Obligations; provided, however,
that (x) pro rata assignments shall not be required and (y) each assignment,
other than pursuant to Section 10.6(h), shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan and
any related Commitments): (i) to any Person meeting the criteria of clause (i)
of the definition of the term “Eligible Assignee” upon the giving of notice to
Borrower and Administrative Agent and with the prior written consent (such
consent not to be unreasonably withheld or delayed) of each Issuing Bank at the
time of such assignment in the case of assignments of Revolving Loans or
Revolving Commitments; and (ii) to any Person meeting the criteria of clause
(ii) of the definition of the term “Eligible Assignee” upon giving of notice to
Borrower and Administrative Agent and, (x) in the case of assignments of Tranche
A Term Loans, Tranche B Term Loans, Revolving Loans or Revolving Commitments to
any such Person (except in the case of assignments made by or to Barclays or any
of its affiliates), consented to by each of Borrower and Administrative Agent
and (y) in the case of assignments of Revolving Loans or Revolving Commitments
to any such Person, consented to by each Issuing Bank; provided that any such
consent (x) shall not be unreasonably withheld or delayed or (y) in the case of
Borrower shall not be required at any time an Event of Default shall have
occurred and then be continuing; provided, further that (A) each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than $1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Tranche
B Term Loans, Revolving Commitments and Revolving Loans of the assigning Lender)
with respect to the assignment of the Tranche B Term Loans, - 142 -



--------------------------------------------------------------------------------



 
[ex101amend17158.jpg]
Revolving Commitments and Revolving Loans, and $2,500,000 (or such lesser amount
as may be agreed to by Borrower and Administrative Agent or as shall constitute
the aggregate of the Tranche A Term Loan) with respect to the assignment of
Tranche A Term Loans and (B) any required Borrower consent shall be deemed to
have been given to any assignment of Loans or Commitments unless it shall object
thereto by written notice to Administrative Agent within 5 Business Days after
having received notice thereof. (d) Mechanics. Assignments and assumptions of
Loans and Commitments by Lenders shall be effected by manual execution and
delivery to Administrative Agent of an Assignment Agreement. Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date. In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to Section
2.20(d), together with payment to Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (x) in connection with an assignment by or to Barclays or any
Affiliate thereof or (y) in the case of an assignee which is already a Lender or
is an Affiliate or Related Fund of a Lender or a Person under common management
with a Lender). (e) Representations and Warranties of Assignee. Each Lender,
upon execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Third Restatement Date or as of the Assignment Effective Date that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Commitments or Loans,
as the case may be; and (iii) it will make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Revolving Commitments or Loans or any interests therein shall at all
times remain within its exclusive control). (f) Effect of Assignment. Subject to
the terms and conditions of this Section 10.6, as of the “Assignment Effective
Date” (i) the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent of its interest in the Loans and Commitments so
assigned as reflected in the Register and shall thereafter be a party hereto and
a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned to the
assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations hereunder, such Lender
shall cease to be a party hereto on the Assignment Effective Date); provided
that anything contained in any of the Credit Documents to the contrary
notwithstanding, (y) each Issuing Bank shall continue to have all rights and
obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder; (iii) the Commitments shall be modified to reflect any
Commitment of such assignee and any Revolving Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender. (g) Participations. (1) Each Lender shall
have the right at any time to sell one or more participations to any Person
(other than Borrower, its Subsidiaries or any of its Affiliates) in all or any
part of its Commitments or Loans or in any other Obligation. (2) The holder of
any such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except that the - 143 -



--------------------------------------------------------------------------------



 
[ex101amend17159.jpg]
participation agreement may provide that the Lender must first obtain the
participant’s consent with respect to any amendment, modification or waiver that
would (A) extend the final scheduled maturity of any Loan, Note or Letter of
Credit (unless such Letter of Credit is not extended beyond the Revolving
Commitment Termination Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating. Each Lender that sells a participation shall, acting solely for
this purpose as a non- fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. (3) Borrower agrees that each
participant shall be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20
to the same extent as if it were a Lender (subject to the requirements and
limitations thereof, including the requirement to provide forms under Section
2.20(d)) and had acquired its interest by assignment pursuant to paragraph (c)
of this Section; provided that a participant shall not be entitled to receive
any greater payment under Section 2.19 or 2.20 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, except to the extent that entitlement to a greater payment results
from a change in law that occurs after such Participant acquires the applicable
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such participant agrees to be subject to Section 2.17 as though it were a
Lender. (h) SPC. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and Borrower (an “SPC”) the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender (subject to the requirements and limitations thereof, including the
requirement to provide forms under Section 2.20(d)) and had acquired its
interest by assignment pursuant to paragraph (c) of this Section; provided that
an SPC shall not be entitled to receive any greater payment under Section 2.19
or 2.20 than the applicable Lender would have been entitled to receive with
respect to the Loans subject to such option, except to the extent that
entitlement to a greater payment results from a change in law that occurs after
such SPC acquires such option, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Credit Document, remain the lender of record hereunder. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of Borrower and Administrative Agent and with the payment
of a processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC. (i) Certain Other
Assignments and Participations. In addition to any other assignment or
participation permitted pursuant to this Section 10.6, any Lender may assign
and/or pledge all or any portion of its Loans, the other Obligations owed by or
to such Lender, and its Notes, if any, to secure obligations of such Lender
including any Federal Reserve Bank or any central bank having jurisdiction over
such Lender as collateral security - 144 -



--------------------------------------------------------------------------------



 
[ex101amend17160.jpg]
pursuant to Regulation A of the Board of Governors and any operating circular
issued by such Federal Reserve Bank or such other central bank having
jurisdiction over such Lender; provided that no Lender, as between Borrower and
such Lender, shall be relieved of any of its obligations hereunder as a result
of any such assignment and pledge, and provided further that in no event shall
the applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder. 10.7 Independence of Covenants. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists. 10.8 Survival of Representations,
Warranties and Agreements. All representations, warranties and agreements made
herein shall survive the execution and delivery hereof and the making of any
Credit Extension. Notwithstanding anything herein or implied by law to the
contrary, the agreements of each Credit Party set forth in Sections 2.18(c),
2.19, 2.20, 10.2, 10.3 and 10.4 and the agreements of Lenders set forth in
Sections 2.17, 9.3(b) and 9.6 shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination hereof. 10.9 No Waiver; Remedies
Cumulative. No failure or delay on the part of any Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents or
any of the Hedge Agreements or Cash Management Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy. 10.10 Marshalling; Payments Set Aside. Neither any Agent nor
any Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state, provincial, territorial or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or set-off had
not occurred. 10.11 Severability. In case any provision in or obligation
hereunder or under any other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
Further, the representations and warranties contained in Sections 4.24 and 4.25
made by any Subsidiary resident in Germany (Inländer) within the meaning of
section 2 paragraph 15 of the German Foreign Trade Act (Außenwirtschaftsgesetz),
are only made to the extent such relevant representation and/or warranty does
not result in a violation of or conflict with section 7 of the German Foreign
Trade Ordinance (Außenwirtschaftsverordnung). 10.12 Obligations Several;
Independent Nature of Lenders’ Rights. The obligations of Lenders hereunder are
several and no Lender shall be responsible for the obligations or Commitment of
any other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by Lenders pursuant hereto or thereto, shall be
deemed to constitute Lenders as a partnership, an association, a joint venture
or any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, - 145 -



--------------------------------------------------------------------------------



 
[ex101amend17161.jpg]
and each Lender shall be entitled to protect and enforce its rights arising out
hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose. 10.13 Headings. Section
headings herein are included herein for convenience of reference only and shall
not constitute a part hereof for any other purpose or be given any substantive
effect. 10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. 10.15 CONSENT TO
JURISDICTION. (a) SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY
OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN IN THE
STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. (b) EACH CREDIT PARTY
THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES
HEREBY APPOINTS VPI AS ITS AGENT FOR SERVICE OF PROCESS IN ANY MATTER RELATED TO
THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS AND VPI HEREBY ACCEPTS SUCH
APPOINTMENT. EACH GERMAN GUARANTOR HEREBY RELEASES VPI FROM THE RESTRICTIONS
IMPOSED BY SECTION 181 GERMAN CIVIL CODE (BÜRGERLICHES GESETZBUCH) AND SIMILAR
RESTRICTIONS APPLICABLE TO IT PURSUANT TO ANY OTHER LAW, IN EACH CASE TO THE
EXTENT LEGALLY POSSIBLE TO THAT CREDIT PARTY. 10.16 WAIVER OF JURY TRIAL. EACH
OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS - 146 -



--------------------------------------------------------------------------------



 
[ex101amend17162.jpg]
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT. 10.17 Confidentiality. Each Agent and each Lender (which term shall for
the purposes of this Section 10.17 include each Issuing Bank) shall hold all
Non-Public Information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower or such Subsidiary (or which is
reasonably apparent to be of a confidential nature, even if not so identified)
and obtained by such Agent and such Lender pursuant to the requirements hereof
in accordance with such Agent’s and such Lender’s customary procedures for
handling confidential information of such nature, it being understood and agreed
by Borrower that, in any event, the Administrative Agent may disclose such
information to the Lenders and each Agent and each Lender may make (i)
disclosures of such information to Affiliates of such Lender and to their
respective agents and advisors (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17), (ii)
disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided that such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosures necessary in connection with the exercise
of any remedies hereunder or under any other Credit Document, (v) disclosures
required or requested by any Governmental Authority or pursuant to legal or
judicial process; provided that, unless specifically prohibited by Applicable
Law or court order, each Lender and each Agent shall make reasonable efforts to
notify Borrower of any request by any Governmental Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
Governmental Authority) for disclosure of any such Non-Public Information
reasonably in advance of disclosure of such information (and each Agent and
Lender shall cooperate with Borrower and its Subsidiaries (at the sole cost and
expense of Borrower and its Subsidiaries) to limit any such disclosure) and (vi)
disclosures to any other Person with the written consent of the Borrower. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to service providers to
Agents and Lenders in connection with the administration and management of this
Agreement and the other Credit Documents. 10.18 Usury Savings Clause. If any
provision of this Agreement or of any of the other Credit Documents would
obligate any Credit Party to make any payment of interest or other amount
payable to any Agent or any Lender in an amount or calculated at a rate which
would be prohibited by law or would result in a receipt by such Agent or Lender
of interest at a criminal rate (as such terms are construed under the Criminal
Code (Canada)) or in excess of the Highest Lawful Rate, then notwithstanding
such provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such Agent
or such Lender of interest at a criminal rate, such adjustment to be effected,
to the extent necessary, as follows: (1) firstly, by reducing the amount or rate
of interest required to be paid to such Agent or such Lender under Section 2.8,
and (2) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to such Agent or such Lender which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada) or for the
purposes of determining the Highest Lawful Rate. Notwithstanding the foregoing,
it is the intention of Lenders and Borrower to conform strictly to any
applicable usury laws, and after giving effect to all adjustments contemplated
in the preceding sentence, if an Agent or Lender shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code - 147 -



--------------------------------------------------------------------------------



 
[ex101amend17163.jpg]
(Canada) or by application of the Highest Lawful Rate, such Credit Party shall
be entitled, by notice in writing to such Agent or such Lender, to obtain
reimbursement from such Agent or such Lender in an amount equal to such excess
and, pending such reimbursement, such amount shall be deemed to be an amount
payable by such Agent or such Lender to such Credit Party. Any amount or rate of
interest referred to in this Section 10.18 shall be determined in accordance
with GAAP as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada) or for the purposes of determining the Highest Lawful Rate) shall,
if they relate to a specific period of time, be pro-rated over that period of
time and otherwise be pro-rated over the period from the Third Restatement Date
to the later of the Revolving Commitment Termination Date or the Term Loan
Commitment Termination Date and, in the event of a dispute, a certificate of an
actuary appointed by Administrative Agent shall be conclusive for the purposes
of such determination absent manifest error. 10.19 Counterparts. This Agreement
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement. 10.20 Effectiveness; Entire Agreement. This Agreement shall
become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by Borrower and Administrative Agent of written
notification of such execution and authorization of delivery thereof. 10.21
PATRIOT Act; PCTFA. Each Lender to whom the PATRIOT Act applies and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the PATRIOT Act
and the PCTFA, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Credit Party in accordance
with those Acts. 10.22 Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act, the Commerce Act (Ontario) or any similar provincial,
territorial or federal laws. 10.23 No Fiduciary Duty. Each Agent, each Lender
and their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of Borrower, its
stockholders and/or its affiliates. Borrower agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and Borrower, its stockholders or its affiliates, on the other. The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and Borrower, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise Borrower,
its stockholders or its Affiliates on other matters) or any other obligation to
Borrower except the obligations expressly set forth in the Credit Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of Borrower, its management, stockholders, creditors or any other Person.
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to
Borrower, in connection with such transaction or the process leading thereto. -
148 -



--------------------------------------------------------------------------------



 
[ex101amend17164.jpg]
10.24 Judgment Currency. (a) If, for the purpose of obtaining or enforcing
judgment against any Credit Party in any court in any jurisdiction, it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Section 10.24 referred to as the “Judgment Currency”) an
amount due under any Credit Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 10.24 being hereinafter in this
Section 10.24 referred to as the “Judgment Conversion Date”). (b) If, in the
case of any proceeding in the court of any jurisdiction referred to in Section
10.24(a), there is a change in the rate of exchange prevailing between the
Judgment Conversion Date and the date of actual receipt for value of the amount
due, then the applicable Credit Party or Credit Parties shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
provide the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Credit Party under this Section 10.24(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Credit Documents. (c) The term
“rate of exchange” in this Section 10.24 means the rate of exchange at which
Administrative Agent, on the relevant date at or about 12:00 noon (New York
time), would be prepared to sell, in accordance with Administrative Agent’s
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency. 10.25 Joint and Several Liability.
Notwithstanding any other provision contained herein or in any other Credit
Documents, if a “secured creditor” (as that term is defined under the BIA) is
determined by a court of competent jurisdiction not to include a Person to whom
obligations are owed on a joint or joint and several basis, then any Canadian
Credit Party’s Obligations (and the Obligations of each other Credit Party with
respect thereto), to the extent such Obligations are secured, only shall be
several obligations and not joint or joint and several obligations. 10.26 Advice
of Counsel; No Strict Construction. Each of the parties represents to each other
party hereto that it has discussed this Agreement and the other Credit Documents
with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and the other Credit Documents. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement and each of the other Credit Documents shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement or any other Credit Document. 10.27 Day Not a
Business Day. In the event that any day on or before which any action,
calculation, determination or allocation is required to be taken hereunder is
not a Business Day, then such action, calculation, determination or allocation
shall be required to be taken at the requisite time on or before the first
succeeding day that is a Business Day thereafter, unless such day is in the next
calendar month, in which case such action, calculation, determination or
allocation shall be required to be taken at the requisite time on the first
preceding day that is a Business Day. 10.28 Limitations Act, 2002. Each of the
parties hereto agrees that any and all limitation periods provided for in the
Limitations Act, 2002 (Ontario) or any other Applicable Law that provides for or
relates to limitation periods, shall be excluded from application to the
Obligations and any undertaking, covenant, indemnity or other agreement of any
Credit Party provided for in any Credit Document to which it is a party in
respect thereof, in each case to fullest extent permitted by such Act or other
Applicable Law. - 149 -



--------------------------------------------------------------------------------



 
[ex101amend17165.jpg]
10.29 Parallel Debt (The Netherlands, Poland, Japan, Serbia, Slovenia). (a)
Notwithstanding anything to the contrary contained in this Agreement and the
other Credit Documents and solely for the purpose of ensuring and preserving the
validity and effect of the security rights granted and to be granted under or
pursuant to the Collateral Documents governed by the laws of The Netherlands,
the laws of Poland, the laws of Japan, the laws of Serbia and the laws of
Slovenia (the “Foreign Security Agreements”), each of the Lenders and the other
parties hereto hereby acknowledges and consents to (i) each Credit Party that is
a party to the Foreign Security Agreements undertaking herein to pay to the
Administrative Agent, in its individual capacity as creditor in its own right
and not as agent, representative or trustee, as a separate independent
obligation to the Administrative Agent, the amount of its Parallel Debt (which
each such Credit Party hereby so undertakes to do), and (ii) the security rights
contemplated by the Foreign Security Agreements being granted in favor of the
Administrative Agent in its individual capacity and not as agent, representative
or trustee of the Lenders, as security for its claims under the Parallel Debt
and consequently the Administrative Agent becoming the sole security beneficiary
of such security rights. (b) Each Credit Party acknowledges and agrees that it
may not pay its Parallel Debt other than at the instruction of, and in the
manner instructed by, the Administrative Agent; provided, however, that no
Credit Party shall be obligated to pay any amount of its Parallel Debt unless
and until a corresponding amount of its Underlying Debt shall have become due
and payable. (c) To the extent any amount is paid to and received by the
Administrative Agent in payment of the Parallel Debt, the total amount due and
payable in respect of the Underlying Debt shall be decreased as if such amount
were received by the Secured Parties or any of them in payment of the
corresponding Underlying Debt. 10.30 Parallel Debt (France). For the purpose of
any Collateral Document or Lien governed by the laws of France (the “French
Security Documents”) and all security interest created thereunder: (a)
Notwithstanding any other provision of this Agreement, each Credit Party hereby
irrevocably and unconditionally undertakes to pay to the Administrative Agent,
as creditor in its own right and not as representative of the other Secured
Parties, sums equal to and in the currency of each amount payable by such Credit
Party to each of the Secured Parties under each of the Credit Documents as and
when that amount falls due for payment under the relevant Credit Document (the
“French Parallel Debt”). (b) Each Credit Party and the Administrative Agent
acknowledge that the obligations of each Credit Party under paragraph (a) above
are several and are separate and independent from, and shall not in any way
limit or affect, the corresponding obligations of that Credit Party to any
Secured Party under any Credit Document (its “Corresponding Debt”) nor shall the
amounts for which each Credit Party is liable under the French Parallel Debt be
limited or affected in any way by its Corresponding Debt; provided that: (i) the
French Parallel Debt of each Credit Party shall be decreased to the extent that
its Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; (ii) the Corresponding Debt of each Credit Party shall
be decreased to the extent that its French Parallel Debt has been irrevocably
paid or (in the case of guarantee obligations) discharged; and (iii) the amount
of the French Parallel Debt of a Credit Party shall at all times be equal to the
amount of its Corresponding Debt. (c) For the purpose of this Section 10.30, the
Administrative Agent acts in its own name and not as a trustee, and its claims
in respect of the French Parallel Debt shall not be held on trust. The
Collateral granted under the French Security Documents to the Administrative
Agent pursuant to the provisions of this Section 10.30 is granted to the
Administrative Agent in its capacity as creditor of the French Parallel Debt and
shall not be held on trust. - 150 -



--------------------------------------------------------------------------------



 
[ex101amend17166.jpg]
(d) All moneys received or recovered by the Administrative Agent pursuant to
this Section 10.30, and all amounts received or recovered by the Administrative
Agent from or by the enforcement of any Security granted under the French
Security Documents, shall be applied in accordance with Section 10.30. (e) For
the purpose of any vote taken under any Credit Document, the Administrative
Agent shall not be regarded as having any participation or commitment other than
those which it has in its capacity as a Lender. 10.31 Parallel Debt (Hungary).
Each Agent and Secured Party (other than the Collateral Agent) hereby authorizes
and appoints the Collateral Agent to accept, manage and enforce, as its
representative (in Hungarian: “bizományos” or, after the entry into force of Act
V of 2013 on the new Hungarian civil code (the “New Hungarian Civil Code”),
“zálogjogosulti bizományos”) any Collateral granted to the Collateral Agent
acting for such Secured Party in relation to the Credit Documents and to act and
execute on its behalf in such capacity, subject to the terms of the Counterpart
Agreement entered into by a Guarantor incorporated under the laws of Hungary,
amendments or releases of, accessions and alterations to, and to carry out
similar dealings with regard to any Credit Document governed by the laws of
Hungary or entered into by a Guarantor incorporated under the laws of Hungary.
For the purposes of the New Hungarian Civil Code, (i) this provision constitutes
the agreement of all Secured Parties regarding the authorization and appointment
of the Collateral Agent as “zálogjogosulti bizományos” for enforcing any
Counterpart Agreement entered into by a Guarantor incorporated under the laws of
Hungary and enforcing, managing and administering the charge based Collateral in
Hungary (for the purposes of, and as envisaged by, Article 5:96.§ (1) of the New
Hungarian Civil Code); (ii) in case there are discrepancies between the
regulations of Article 5:96.§ (1) of the New Hungarian Civil Code and such
Counterpart Agreement, the terms of such Counterpart Agreement prevail to the
extent permitted by law; and (iii) as permitted by Regulation (EC) No 593/2008
of 17 June 2008, this Clause 10.31 shall be governed by Hungarian law. The
Collateral Agent hereby accepts and the Guarantors hereby acknowledge such
appointment as of the date hereof. 10.32 Parallel Debt (Germany). For the
purposes of any Collateral Document or Lien granted to a Secured Party
(including the Collateral Agent) and governed by the laws of the Federal
Republic of Germany: (a) Each Credit Party hereby irrevocably and
unconditionally undertakes to pay to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties amounts equal to
the respective Underlying Debt. (b) Each Credit Party and the Collateral Agent
acknowledge that the obligations of each Credit Party under paragraph (a) above
are several and are separate and independent from, and shall not in any way
limit or affect, the Underlying Debt (its “Corresponding Debt”) nor shall the
amounts for which each Credit Party is liable under paragraph (a) above (its
“German Parallel Debt”) be limited or affected in any way by its Corresponding
Debt provided that: (A) The Collateral Agent shall not demand payment with
regard to the German Parallel Debt of each Credit Party to the extent that such
Credit Party’s Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and (B) a Secured Party shall not demand
payment with regard to the Corresponding Debt of each Credit Party to the extent
that such Credit Party’s Parallel Debt has been irrevocably paid or (in the case
of guarantee obligations) discharged. (c) The Collateral Agent acts in its own
name and not as a trustee, and its claims in respect of the German Parallel Debt
shall not be held on trust. The Liens granted under the Credit Documents to the
Collateral Agent to secure the German Parallel Debt is granted to the Collateral
Agents in its capacity as creditor of the German Parallel Debt and shall not be
held on trust. (d) All monies received or recovered by the Collateral Agent
pursuant to this Section 10.32 (Parallel Debt (Germany)), and all amounts
received or recovered by the Collateral Agent from or by the - 151 -



--------------------------------------------------------------------------------



 
[ex101amend17167.jpg]
enforcement of any Lien granted to secure the German Parallel Debt, shall be
applied in accordance with this Agreement. (e) Without limiting or affecting the
Collateral Agent’s rights against the Credit Parties (whether under this Section
10.32 or under any other provision of the Credit Documents), each Credit Party
acknowledges that: (A) nothing in this Section 10.32 shall impose any obligation
on the Collateral Agent to advance any sum to any Credit Party or otherwise
under any Credit Document, except in its capacity as lender; and (B) for the
purpose of any vote taken under any Credit Document, the Collateral Agent shall
not be regarded as having any participation or commitment other than those which
it has in its capacity as a lender. 10.33 Parallel Debt (Belarus). (a) For
purposes of each Collateral Document governed by the laws of (or to the extent
affecting assets situated in) Belarus, notwithstanding anything to the contrary
contained herein or in any other Credit Document, Hedge Agreement or Cash
Management Agreement: (i) Each Credit Party must pay the Collateral Agent, as an
independent and separate creditor, an amount equal to each Secured Party Claim
on its due date (each a “Collateral Agent Claim”). For the purposes of
Belarusian law, the Collateral Agent is the joint and several creditor with each
other Secured Party in respect of each Secured Party Claim, having an
independent right to demand and enforce payment of each Collateral Agent Claim
on the terms set out in clauses (v) to (xii) below. (ii) Unless expressly
provided to the contrary in any Credit Document, Hedge Agreement or Cash
Management Agreement, the Collateral Agent holds: (1) the benefit of any
Collateral Agent Claims; and (2) any proceeds of the enforcement of any
Collateral Documents governed by Belarusian law, for the benefit, and as the
property, of, and on trust for, the Secured Parties and so that they are not
available to the personal creditors of the Collateral Agent. (iii) The
Collateral Agent will separately identify in its records the property rights
referred to in clause (i) above. (iv) The property rights under clause (i) above
are located in the jurisdiction where the Collateral Agent maintains its
accounts in respect of those property rights. (v) The Collateral Agent may
enforce performance of any Collateral Agent Claim in its own name as an
independent and separate right. This includes filing any suit, execution,
enforcement of Collateral Documents governed by Belarusian law in accordance
with their respective terms, recovery of guarantees and applications for and
voting in respect of any kind of insolvency proceeding. (vi) Each Secured Party
must, at the request of the Collateral Agent, perform any act required in
connection with the enforcement of any Collateral Agent Claim. This includes
issuing a power of attorney to the Collateral Agent and joining in any
proceedings as co-claimant with the Collateral Agent. (vii) Unless the
Collateral Agent fails to enforce a Collateral Agent Claim within a reasonable
time after its due date, a Secured Party may not take any action to enforce the
corresponding Secured Party Claim unless it is requested to do so by the
Collateral Agent. - 152 -



--------------------------------------------------------------------------------



 
[ex101amend17168.jpg]
(viii) Each Credit Party irrevocably and unconditionally waives any right it may
have to require a Secured Party to join in any proceedings as co-claimant with
the Collateral Agent in respect of any Collateral Agent Claim. (ix) Discharge by
a Credit Party of a Secured Party Claim will discharge the corresponding
Collateral Agent Claim in the same amount and discharge by a Credit Party of a
Collateral Agent Claim will discharge the corresponding Secured Party Claim in
the same amount. (x) The aggregate amount of the Collateral Agent Claims will
never exceed the aggregate amount of Secured Party Claims. (xi) A defect
affecting a Collateral Agent Claim against a Credit Party will not affect any
Secured Party Claim and a defect affecting a Secured Party Claim against a
Credit Party will not affect any Collateral Agent Claim. (xii) If the Collateral
Agent returns to any Credit Party, whether in any kind of insolvency proceedings
or otherwise, any recovery in respect of which it has made a payment to a
Secured Party, that Secured Party must repay an amount equal to that recovery to
the Collateral Agent. (b) Each Secured Party: (i) Confirms its approval of each
Collateral Document governed by Belarusian law; and (ii) Authorizes and directs
the Collateral Agent to enter into and enforce the Collateral Documents governed
by Belarusian law in its own name as the joint and several creditor with each
Secured Party.” 10.34 Parallel Debt (Belgium). (a) For the purpose of this
Section 10.34, “Corresponding Obligations” means, with respect to each Guarantor
incorporated under the laws of Belgium (each, a “Belgian Guarantor”), any
Guarantor’s obligations and liabilities (whether present or future, actual or
contingent, and whether incurred jointly or severally, and whether as principal,
guarantor or in some other capacity) to one or more Lenders (or any of their
successors, transferees or assigns) (i) under or in connection with the Credit
Agreement or the other Credit Documents (but, for the avoidance of doubt,
excluding the Parallel Debt Undertaking (as defined below)), as the same may be
amended, supplemented, extended or restated from time to time (including by way
of novation), however fundamental any amendment, supplement, extension or
restatement may be, including (without affecting the generality of the
foregoing) a change of purpose of any facility or the addition of any facility,
or (ii) in connection with any other Indebtedness as the Collateral Agent
(acting on instructions of all Lenders) and the Borrower may agree from time to
time. (b) Each Belgian Guarantor irrevocably and unconditionally undertakes to
pay to the Collateral Agent amounts equal to the Corresponding Obligations as
they may exist from time to time (each, a “Parallel Debt Undertaking”). Each
Parallel Debt Undertaking will become due and payable at the same time as the
Corresponding Obligations become due and payable. (c) The rights of the
Collateral Agent under this Section 10.34 are several and independent from any
right that a Lender may have under the Credit Agreement or the other Credit
Documents. The Collateral Agent may therefore enforce performance of the
Parallel Debt Undertaking in its own name as an independent and separate right.
This includes any suit, execution, enforcement of security, recovery of
guarantees and applications for and voting in respect of any kind of insolvency
proceeding. (d) An amount paid by a Belgian Guarantor to the Collateral Agent in
respect of the Parallel Debt Undertaking will discharge the liability of such
Belgian Guarantor under the Corresponding Obligations in an equal amount. - 153
-



--------------------------------------------------------------------------------



 
[ex101amend17169.jpg]
(e) The aggregate amount outstanding under the Parallel Debt Undertaking will
never exceed the aggregate amount outstanding under the Corresponding
Obligations. (f) The Collateral Agent acts under the Credit Agreement and the
other Credit Documents as a creditor under the Parallel Debt Undertaking. 10.35
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. [Remainder of page
intentionally left blank] - 154 -



--------------------------------------------------------------------------------



 
[ex101amend17170.jpg]
[Signature Pages Intentionally Omitted]



--------------------------------------------------------------------------------



 
[ex101amend17171.jpg]
EXHIBIT B APPENDIX A-1 TO CREDIT AGREEMENT (REVOLVING COMMITMENTS) Revolving
Credit Lender 2018 Revolving Commitment 2020 Revolving Commitment Aggregate
Revolving Commitments Pro Rata Share of Aggregate Revolving Commitments Barclays
Bank PLC $0.00 $125,000,000.00 $125,000,000 8.33% Goldman Sachs Lending Partners
LLC $0.00 $125,000,000.00 $125,000,000 8.33% Bank of America, N.A.
$49,230,769.23 $0.00 $49,230,769.23 3.28% Citibank, N.A. $0.00 $125,000,000.00
$125,000,000 8.33% Deutsche Bank AG New York Branch $0.00 $125,000,000.00
$125,000,000 8.33% JPMorgan Chase Bank, N.A. $0.00 $125,000,000.00 $125,000,000
8.33% Morgan Stanley Senior Funding, Inc. $0.00 $125,000,000.00 $125,000,000
8.33% Royal Bank of Canada $0.00 $125,000,000.00 $125,000,000 8.33% DNB Capital
LLC $0.00 $125,000,000.00 $125,000,000 8.33% HSBC Bank USA, N.A. $0.00
$6,875,000.00 $6,875,000.00 0.46% HSBC Bank Canada $0.00 $83,125,000.00
$83,125,000.00 5.54% The Bank of Tokyo-Mitsubishi UFJ Limited $61,538,461.54
$0.00 $61,538,461.54 4.10% SunTrust Bank $1,538,461.54 $60,000,000.00
$61,538,461.54 4.10% Bank of Montreal $34,188,034.19 $0.00 $34,188,034.19 2.28%
Canadian Imperial Bank of Commerce $34,188,034.19 $0.00 $34,188,034.19 2.28% The
Toronto-Dominion Bank $0.00 $50,000,000.00 $50,000,000.00 3.33% DBS Bank Limited
$34,188,034.19 $0.00 $34,188,034.19 2.28% Sumitomo Mitsui Banking Corporation
$34,188,034.19 $0.00 $34,188,034.19 2.28% Export Development Canada $0.00
$50,000,000.00 $50,000,000.00 3.33% Manufacturer’s Bank $940,170.93 $0.00
$940,170.93 0.06% TOTAL $250,000,000.00 $1,250,000,000.00 $1,500,000,000.00
100.00%



--------------------------------------------------------------------------------



 
[ex101amend17172.jpg]
EXHIBIT C POST-CLOSING MATTERS [Attached]



--------------------------------------------------------------------------------



 
[ex101amend17173.jpg]
Exhibit C Jurisdiction Documents/Actions[1] Delivery Time Post- Closing[2]
Australia Reaffirmation of Guaranty 30 Days Barbados None N/A Belarus
Reaffirmation of Guaranty (and a related corporate approval approving the
transactions contemplated by the Reaffirmation of Guaranty) 60 Days Belgium
Reaffirmation of Guaranty 10 Business DaysBoard Resolutions Shareholder
Resolutions Bermuda None N/A Brazil None N/A Canada None N/A Colombia None N/A
England and Wales None N/A France Reaffirmation of Guaranty 30 DaysResolutions
Germany Account Pledge Agreement executed by B&L Germany (and related notices to
account banks) 60 DaysAccount Pledge Agreement executed by BLEP Holding (and
related notices to account banks) 1 The list of documents may be amended by the
Administrative Agent and the Borrower, without requiring the consent of any
other Lender to include additional documents or actions. If not specified above,
the inclusion of a document in this column shall also be deemed inclusion of
related steps to be taken at the advice of counsel in connection with such
document (for example, delivery of a UCC-1 financing statement would be deemed
to include the proper filing of such UCC-1 financing statement). 2
Administrative Agent may extend in its reasonable discretion without the consent
of any other person.



--------------------------------------------------------------------------------



 
[ex101amend17174.jpg]
Jurisdiction Documents/Actions[1] Delivery Time Post- Closing[2] Account Pledge
executed by Gerhard (and related notices to account banks) Account Pledge
executed by TPV (and related notices to account banks) Intellectual Property
Rights Pledge Agreement executed by B&L Germany Intellectual Property Rights
Pledge Agreement executed by Gerhard Intellectual Property Rights Pledge
Agreement executed by TPV Share Pledge in B&L Germany by Gerhard (and related
powers of attorney) Share Pledge in BLEP Holding by Bausch & Lomb Luxembourg
S.à.r.l. (and related powers of attorney) Share Pledge in Gerhard by BLEP
Holding (and related powers of attorney) Share Pledge in TPV by by Bausch & Lomb
Luxembourg S.à.r.l. and Bausch & Lomb Incorporated (and related powers of
attorney) Confirmation and Amendment regarding German law non- accessory
security documents (and related powers of attorney) Hungary None N/A Ireland A
deed of confirmation to be entered into by (1) Valeant Pharmaceuticals Ireland
Limited, Valeant Holdings Ireland and Oceana Therapeutics Limited and (2) the
Collateral Agent. 30 Days Italy A confirmation agreement relating to a share
pledge to be entered into between Valeant Pharmaceuticals Ireland Limited and
Barclays Bank PLC 30 Days Perfection formalities (such as annotation on the
share certificate and on the shareholders ledger) 2



--------------------------------------------------------------------------------



 
[ex101amend17175.jpg]
Jurisdiction Documents/Actions[1] Delivery Time Post- Closing[2] Japan None N/A
Lithuania None N/A Luxembourg None N/A Mexico None N/A Netherlands Deed of
Pledge of Shares in Bausch + Lomb OPS B.V. (7th ranking) 90 Days Power of
Attorney by Bausch + Lomb OPS B.V. Power of Attorney by Valeant Pharmaceuticals
Ireland Limited Power of Attorney by Barclays Shareholder register of Bausch +
Lomb OPS B.V. Title deeds relating to Shares in Bausch + Lomb OPS B.V Deed of
Pledge of IP Rights by Bausch + Lomb OPS B.V. (6th ranking) New Zealand None N/A
Poland None N/A Russia Reaffirmation of Guaranty (and a related corporate
approval of LLC Valeant approving the transactions contemplated by the
Reaffirmation of Guaranty) 30 DaysA confirmation relating to the Pledge of
Participation Interest Agreement executed by PharmaSwiss SA and Biovail
International S.a r.l. Serbia None N/A Slovenia None N/A 3



--------------------------------------------------------------------------------



 
[ex101amend17176.jpg]
Jurisdiction Documents/Actions[1] Delivery Time Post- Closing[2] Sweden None N/A
Switzerland None N/A U.A.E Confirmation Agreement 30 Days United States None N/A
4



--------------------------------------------------------------------------------



 